Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 1 of 396 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                               Case No.: _________________


 GOVERNMENT EMPLOYEES INSURANCE CO.,
 GEICO INDEMNITY CO., GEICO GENERAL
 INSURANCE COMPANY and GEICO CASUALTY CO.,

        Plaintiffs,                                               Jury Trial Demand
 vs.

 VLADIMIR KORCHAGIN, L.M.T., TOUCH OF
 HEALTH      MEDICAL      CENTER,   L.L.C.,   TOH
 MANAGEMENT, L.L.C., ALENA KLOCHKO, M.D.,
 DANA DALE HANSON, D.C., COMPLETE INJURY
 CARE, L.L.C., CENTRAL FLORIDA CHIROPRACTIC
 CARE, INC., ORLANDO CENTRAL CHIROPRACTIC,
 L.L.C., FORT MYERS CENTRAL CHIROPRACTIC,
 L.L.C., CHARLES PENZA, D.C., KARLA VEGA, D.C.,
 ANTHONY ROLDOS, D.C., JONATHAN AROCHO,
 D.C., MEGAN PEARCE, D.C., MARK BIONDI, D.C.,
 REZA        MOHAMMADI,         D.C.,       MARIA
 KABUSHINSKAYA, P.A., OLEG KOVALENKO, CFL
 MEDICAL SUPPLIES, L.L.C., CFL DIAGNOSTIC,
 L.L.C., CFL MD, L.L.C., DANIEL AMPONSAH, M.D.,
 KEVIN BALL, P.A., 855LEGAL4U, INC., and
 ANASTASIIA ALEKSANDROVA,

       Defendants.
 _______________________________________________/

                                         COMPLAINT

        Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

 General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”),

 sue Defendants and allege as follows:
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 2 of 396 PageID 2




         1.     This action seeks to recover more than $2,700,000.00 that Defendants

 wrongfully obtained from GEICO by submitting, and causing to be submitted, thousands of

 fraudulent and unlawful no-fault (“no-fault”, “personal injury protection”, or “PIP”) insurance

 charges through Defendants Touch of Health Medical Center, L.L.C. (“Touch of Health”),

 Central Florida Chiropractic Care, Inc. (“Central Florida Chiro”), Orlando Central

 Chiropractic, L.L.C. (“Orlando Central Chiro”), Fort Myers Central Chiropractic, L.L.C.

 (“Fort Myers Chiro”), CFL Medical Supplies, L.L.C. (“CFL Medical Supplies”), CFL

 Diagnostic, L.L.C. (“CFL Diagnostic”), and CFL MD, L.L.C. (“CFL MD”) relating to

 medically unnecessary, illusory, unlawful, and otherwise non-reimbursable health care

 services and goods, including initial examinations, follow-up examinations, diagnostic

 imaging services, electrodiagnostic testing services, physical therapy services, chiropractic

 services, and durable home medical equipment (“HME”) (collectively, the “Fraudulent

 Services”), that purportedly were provided to Florida automobile accident victims

 (“Insureds”) who were eligible for coverage under GEICO no-fault insurance policies.

        2.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

 reimbursement of more than $75,000.00 in pending, fraudulent PIP claims that Defendants

 have submitted or caused to be submitted through Touch of Health, Central Florida Chiro,

 Orlando Central Chiro, Fort Myers Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL

 MD, because:

        (i)     at all relevant times (a) Touch of Health, Central Florida Chiro, Orlando
                Central Chiro, Fort Myers Chiro, CFL Diagnostic, and CFL MD operated in
                violation of the Florida Health Care Clinic Act, Fla. Stat. § 400.990 et seq.
                (the “Clinic Act”); (b) Touch of Health, Orlando Central, Fort Myers Chiro,
                CFL Medical Supplies, CFL Diagnostic, and CFL MD operated in violation of
                Florida’s patient brokering act, Fla. Stat § 817.505 (the “Patient Brokering



                                               2
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 3 of 396 PageID 3




               Act”) and Florida law regulating advertising by chiropractors, Fla. Stat. §
               460.413, F.A.C. Rule 64B2-15.001 (the “Chiropractor Advertising Laws”); (c)
               Touch of Health operated in violation of Florida’s anti-kickback statute, Fla.
               Stat. § 456.054 (the “Anti-Kickback Statute”); (d) Orlando Central Chiro and
               Fort Myers Chiro operated in violation of Florida’s Patient Self-Referral Act,
               Fla. Stat. § 456.053 (the “Self-Referral Act”); and (e) Touch of Health, Central
               Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, and CFL Medical
               Supplies operated in violation of Florida law governing home medical
               equipment provider licensure (the “HME Licensing Laws”), Fla. Stat. §§
               400.93 and 408.806;

       (ii)    the underlying Fraudulent Services were not medically necessary, and were
               provided – to the extent that they were provided at all – pursuant to pre-
               determined fraudulent protocols designed solely to financially enrich
               Defendants, rather than to treat or otherwise benefit the Insureds who
               purportedly were subjected to them;

       (iii)   in many cases, the Fraudulent Services never were provided in the first
               instance; and

       (iv)    the billing codes used for the Fraudulent Services misrepresented and
               exaggerated the level of services that purportedly were provided in order to
               fraudulently inflate the charges submitted to GEICO.

       3.      Defendants fall into the following categories:

       (i)     Defendants Touch of Health, Central Florida Chiro, Orlando Central Chiro,
               Fort Myers Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL MD –
               through which the Fraudulent Services purportedly were provided and were
               billed to insurance companies, including GEICO – operated in pervasive
               violation of, variously, Florida’s Patient Brokering Act, Anti-Kickback Statute,
               Self-Referral Act, Clinic Act, and Chiropractor Advertising Laws.

       (ii)    Defendant Vladimir Korchagin (“Korchagin”) is massage therapist licensed to
               practice massage therapy in Florida who owned Touch of Health, and
               unlawfully held secret ownership interests in Orlando Central Chiro, Fort
               Myers Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL MD.

       (iii)   Defendant TOH Management, L.L.C. (“TOH Management”) is a Florida
               limited liability company, was owned and controlled by Korchagin and had
               Korchagin as its sole member, and was used by Korchagin to conceal his
               unlawful ownership interests in Orlando Central Chiro, Fort Myers Chiro, CFL
               Medical Supplies, CFL Diagnostic, and CFL MD.




                                               3
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 4 of 396 PageID 4




       (iv)    Defendant Oleg Kovalenko (“Kovalenko”) is not licensed in any health care
               professions, and falsely purported to be the sole owner and managing member
               of CFL Medical Supplies and CFL Diagnostic.

       (v)     Defendant Daniel Amponsah, M.D. (“Amponsah”) is a physician licensed to
               practice medicine in Florida, who falsely purported to serve as the medical
               director of CFL Diagnostic, and falsely purported to be the sole owner and
               managing member of CFL MD.

       (vi)    Defendant Dana Dale Hanson, D.C. (“Hanson”) is a chiropractor licensed to
               practice chiropractic in Florida, who purported to be the sole owner and
               managing member of Central Florida Chiro and Complete Injury Care, L.L.C.
               (“Complete Injury”), falsely purported to be the sole owner and managing
               member of Orlando Central Chiro and Fort Myers Chiro, and purported to
               perform many of the Fraudulent Services.

       (vii)   Defendant Complete Injury is a Florida limited liability company that operated
               what purported to be a legitimate medical referral service, but actually was
               used to facilitate the Defendants’ pervasive violation of Florida’s Self-Referral
               Act, Clinic Act, and Chiropractor Advertising Laws.

       (viii) Defendant 855LEGAL4U, Inc. (“855LEGAL4U”) is a Florida corporation that
              operated what purported to be a legitimate medical and legal referral service,
              but actually was used to facilitate the Defendants’ pervasive violation of
              Florida’s Patient Brokering Act, Anti-Kickback Statute, Self-Referral Act,
              Clinic Act, and Chiropractor Advertising Laws.

       (ix)    Defendant Anastasiia Aleksandrova (“Aleksandrova”) purported to own and
               control 855LEGAL4U.

       (x)     Defendant Alena Klochko, M.D. (“Klochko”) is a physician licensed to
               practice medicine in Florida, and falsely purported to serve as the medical
               director of Touch of Health.

       (xi)    Defendants Charles Penza, D.C. (“Penza”), Karla Vega, D.C. (“Vega”),
               Anthony Roldos, D.C. (“Roldos”), Jonathan Arocho, D.C. (“Arocho”), Megan
               Pearce, D.C. (“Pearce”), Mark Biondi, D.C. (“Biondi”), and Reza
               Mohammadi, D.C. (“Mohammadi”) are chiropractors licensed to practice
               chiropractic and purported to perform many of the Fraudulent Services.

       (xii)   Defendant Maria Kabushinskaya, P.A. (“Kabushinskaya”) is a licensed
               physician assistant, and purported to perform many of the Fraudulent Services
               at Touch of Health.




                                               4
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 5 of 396 PageID 5




        (xiii) Defendant Kevin Ball, P.A. (“Ball”) is a licensed physician assistant, and
               purported to perform many of the Fraudulent Services at CFL MD.

        4.      As set forth below, Defendants have known that:

        (i)     at all relevant times (a) Touch of Health, Central Florida Chiro, Orlando
                Central Chiro, Fort Myers Chiro, CFL Diagnostic, and CFL MD operated in
                violation of the Clinic Act; (b) Touch of Health, Orlando Central, Fort Myers
                Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL MD operated in
                violation of the Patient Brokering Act and the Chiropractor Advertising Laws;
                (c) Touch of Health operated in violation of the Anti-Kickback Statute; (d)
                Orlando Central Chiro and Fort Myers Chiro operated in violation of the Self-
                Referral Act; and (e) Touch of Health, Central Florida Chiro, Orlando Central
                Chiro, Fort Myers Chiro, and CFL Medical Supplies operated in violation of
                the HME Licensing Laws;

        (ii)    the underlying Fraudulent Services were not medically necessary, and were
                provided – to the extent that they were provided at all – pursuant to pre-
                determined fraudulent protocols designed solely to financially enrich
                Defendants, rather than to treat or otherwise benefit the Insureds who
                purportedly were subjected to them;

        (iii)   in many cases, the Fraudulent Services never were provided in the first
                instance; and

        (iv)    the billing codes used for the Fraudulent Services misrepresented and
                exaggerated the level of services that purportedly were provided in order to
                fraudulently inflate the charges submitted to GEICO.

        5.      As such, Defendants do not now have – and never had – any right to be

 compensated for the Fraudulent Services that were billed to GEICO through Touch of Health,

 Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Medical Supplies, CFL

 Diagnostic, and CFL MD.

        6.      The charts annexed hereto as Exhibits “1” – “7” set forth representative

 samples of the fraudulent claims that have been identified to date that Defendants have

 submitted, or caused to be submitted, to GEICO.




                                              5
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 6 of 396 PageID 6




        7.      Defendants’ fraudulent scheme began no later than 2014 and has continued

 uninterrupted since that time. As a result of Defendants’ fraudulent scheme, GEICO has

 incurred damages of more than $2,700,000.00.

        8.      Defendants’ fraudulent scheme is the latest in a long line of insurance fraud

 scams aimed at Florida consumers and insurers. They are part of an insurance fraud epidemic

 that – in 2014 – 2015 alone – led to almost 1,200 convictions in Florida. See Florida

 Department of Financial Services, Division of Insurance Fraud Annual Report for Fiscal Year

 2014-2015.

                                       THE PARTIES

 I.     Plaintiffs

        9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co.,

 GEICO General Insurance Company, and GEICO Casualty Co. (collectively, “GEICO”) are

 Maryland corporations with their principal places of business in Chevy Chase, Maryland.

 GEICO is authorized to conduct business and to issue automobile insurance policies in

 Florida.

 II.    Defendants

        10.     Defendant Korchagin resides in and is a citizen of Florida. Korchagin was

 licensed to practice massage therapy in Florida in 2011. Korchagin owned and operated

 Touch of Health, held secret ownership interests in Orlando Central Chiro, Fort Myers Chiro,

 CFL Medical Supplies, CFL Diagnostic, and CFL MD, and used Touch of Health, Orlando

 Central Chiro, Fort Myers Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL MD as

 vehicles to submit fraudulent no-fault billing to GEICO and other insurers.




                                               6
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 7 of 396 PageID 7




        11.    Defendant Touch of Health is a Florida limited liability company with its

 principal place of business in Orlando, Florida. At all times, Touch of Health falsely

 purported to a properly licensed health care clinic that operated in compliance with the

 licensing and operating requirements set forth in the Clinic Act. Touch of Health was

 organized in Florida on or about October 20, 2017, had Korchagin as its managing member

 and owner, and was used to submit fraudulent no-fault insurance billing to GEICO and other

 insurers.

        12.    Defendant TOH Management is a Florida limited liability company with its

 principal place of business in Orlando, Florida. TOH Management was organized in Florida

 on or about May 5, 2016, had Korchagin as its managing member and owner, and was used

 by Korchagin to facilitate his secret ownership interests in Orlando Central Chiro, Fort Myers

 Chiro, CFL Medical Supplies, CFL Diagnostic, and CFL MD.

        13.    Defendant Klochko resides in and is a citizen of Florida. Klochko was licensed

 to practice medicine in Florida in 2007, and falsely purported to serve as medical director at

 Touch of Health.

        14.    Defendant Hanson resides in and is a citizen of Florida. Hanson was licensed

 to practice chiropractic in Florida in 2004, owned and operated Central Florida Chiro and

 Complete Injury, falsely purported to be the sole owner and managing member of Orlando

 Central Chiro and Fort Myers Chiro, used Central Florida Chiro, Orlando Central Chiro, and

 Fort Myers Chiro as vehicles to submit fraudulent no-fault billing to GEICO and other

 insurers, was employed by or associated with Touch of Health, and purported to perform

 many of the Fraudulent Services.




                                               7
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 8 of 396 PageID 8




        15.    Defendant Complete Injury is a Florida limited liability company with its

 principal place of business in Florida, which purported to operate as a health care referral

 service. Complete Injury was incorporated in Florida on or about October 10, 2018, and

 purported to have Hanson as its sole owner and managing member. Since 2018, Complete

 Injury was used to facilitate the Defendants’ pervasive violation of Florida’s Self-Referral

 Act, Clinic Act, and Chiropractor Advertising Laws.

        16.    Defendant Central Florida Chiro is a Florida corporation with its principal

 place of business in Orlando, Florida. At all times, Central Florida Chiro unlawfully operated

 as an unlicensed health care clinic in Florida. Central Florida Chiro was incorporated in

 Florida on or about December 30, 2013, was owned by Hanson, and was used as a vehicle to

 submit fraudulent no-fault insurance billing to GEICO and other insurers.

        17.    Defendant Orlando Central Chiro is a Florida limited liability company with its

 principal place of business in Orlando, Florida. At all times, Orlando Central Chiro

 unlawfully operated as an unlicensed health care clinic in Florida. Orlando Central Chiro was

 organized on or about September 21, 2016, falsely purported to have Hanson as its managing

 member and sole owner, and was used as a vehicle to submit fraudulent no-fault insurance

 billing to GEICO and other insurers.

        18.    Defendant Fort Myers Chiro is a Florida limited liability company with its

 principal place of business in Orlando, Florida. At all times, Fort Myers Chiro unlawfully

 operated as an unlicensed health care clinic in Florida. Fort Myers Chiro was organized in

 Florida on or about November 21, 2018, falsely purported to have Hanson as its managing




                                               8
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 9 of 396 PageID 9




 member and sole owner, and was used as a vehicle to submit fraudulent no-fault insurance

 billing to GEICO and other insurers.

        19.    Defendant Penza resides in and is a citizen of Florida. Penza was licensed to

 practice chiropractic in Florida in 2007, and purported to perform many of the Fraudulent

 Services at Touch of Health.

        20.    Defendant Vega resides in and is a citizen of Florida. Vega was licensed to

 practice chiropractic in Florida in 2013, and purported to perform many of the Fraudulent

 Services at Central Florida Chiro and Orlando Central Chiro.

        21.    Defendant Roldos resides in and is a citizen of Florida. Roldos was licensed to

 practice chiropractic in Florida in 2017, and purported to perform many of the Fraudulent

 Services at Touch of Health.

        22.    Defendant Arocho resides in and is a citizen of Florida. Arocho was licensed to

 practice chiropractic in Florida in 2014, and purported to perform many of the Fraudulent

 Services at Central Florida Chiro and Orlando Central Chiro.

        23.    Defendant Pearce resides in and is a citizen of Florida. Pearce was licensed to

 practice chiropractic in Florida in 2011, and purported to perform many of the Fraudulent

 Services at Fort Myers Chiro.

        24.    Defendant Biondi resides in and is a citizen of Florida. Biondi was licensed to

 practice chiropractic in Florida in 2012, and purported to perform many of the Fraudulent

 Services at Touch of Health.




                                              9
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 10 of 396 PageID 10




          25.     Defendant Mohammadi resides in and is a citizen of Florida. Mohammadi was

   licensed practice chiropractic in Florida in 2017, and purported to perform many of the

   Fraudulent Services at Orlando Central Chiro.

          26.     Defendant Kabushinskaya resides in and is a citizen of Florida. Kabushinskaya

   was licensed as a physician assistant in Florida in 2017, and purported to perform many of the

   Fraudulent Services at Touch of Health.

          27.     Defendant Kovalenko resides in and is a citizen of Massachusetts. Kovalenko

   is not a physician or other health care professional, and falsely purported to be the owner and

   managing member of CFL Diagnostic and CFL Medical Supplies.

          28.     CFL Medical Supplies is a Florida limited liability company with its principal

   place of business in Touch of Health and Korchagin’s office in Orlando, Florida. At all times,

   CFL Medical Supplies falsely purported to be in compliance with the HME Licensing Laws.

   CFL Medical Supplies was organized in Florida on or about February 29, 2016, falsely

   purported to have Kovalenko as its sole owner and managing member, and was used to

   submit fraudulent no-fault insurance billing to GEICO and other insurers.

          29.     CFL Diagnostic is a Florida limited liability company with its principal place

   of business in Touch of Health and Korchagin’s office in Orlando, Florida. At all times, CFL

   Diagnostic falsely purported to a properly licensed health care clinic that operated in

   compliance with the licensing and operating requirements set forth in the Clinic Act. CFL

   Diagnostic was organized in Florida on or about December 1, 2017, falsely purported to have

   Kovalenko as its sole owner and managing member, and was used to submit fraudulent no-

   fault insurance billing to GEICO and other insurers.




                                                 10
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 11 of 396 PageID 11




          30.     Defendant CFL MD is a Florida limited liability company with its principal

   place of business in Orlando, Florida. At all times, CFL MD unlawfully operated as an

   unlicensed health care clinic in Florida. CFL MD was organized in Florida on or about April

   5, 2019, falsely purported to have Amponsah as its sole owner and managing member, and

   was used to submit fraudulent no-fault insurance billing to GEICO and other insurers.

          31.     Defendant Amponsah resides in and is a citizen of Florida. Amponsah was

   licensed to practice medicine in Florida in 2007, falsely purported to serve as medical director

   at CFL Diagnostic, and falsely purported to be the sole owner and managing member of CFL

   MD.

          32.     Defendant Ball resides in and is a citizen of Florida. Ball was licensed as a

   physician assistant in Florida in 2016, and purported to perform many of the Fraudulent

   Services at CFL MD.

          33.     Defendant Aleksandrova resides in and is a citizen of Florida. Aleksandrova

   owned and controlled 855LEGAL4U, and used 855LEGAL4U to facilitate the Defendants’

   pervasive violation of Florida’s Patient Brokering Act, Anti-Kickback Statute, and Clinic Act.

          34.     Defendant 855LEGAL4U is a Florida corporation with its principal place of

   business in Orlando, Florida. 855LEGAL4U was incorporated in Florida on or about January

   23, 2015, purported to operate a medical and legal referral service, and was owned and

   controlled by Aleksandrova. Since 2015, 855LEGAL4U was used to facilitate the

   Defendants’ pervasive violation of Florida’s Patient Brokering Act, Anti-Kickback Statute,

   and Clinic Act.




                                                 11
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 12 of 396 PageID 12




                                   JURISDICTION AND VENUE

          35.     This Court has jurisdiction over the subject matter of this action under 28

   U.S.C. § 1332(a)(1) because the total matter in controversy, exclusive of interest and costs,

   exceeds the jurisdictional threshold of $75,000.00, and is between citizens of different states.

          36.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over

   claims brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt

   Organizations (“RICO”) Act).

          37.     In addition, this Court has supplemental jurisdiction over the subject matter of

   the claims asserted in this action pursuant to 28 U.S.C. § 1367.

          38.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the

   Middle District of Florida is the District where one or more of Defendants reside and because

   this is the District where a substantial amount of the activities forming the basis of the

   Complaint occurred.

                                          ALLEGATIONS

   I.     An Overview of           the   Pertinent     Law    Governing     No-Fault     Insurance
          Reimbursement

   A.     The Florida No-Fault Law

          39.     Florida has a comprehensive statutory system designed to ensure that motor

   vehicle accident victims are compensated for their injuries. The statutory system is embodied

   within the Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-

   627.7405), which requires automobile insurers to provide Personal Injury Protection benefits

   (“PIP Benefits”) to Insureds.

          40.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits



                                                  12
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 13 of 396 PageID 13




   to health care services providers in exchange for those services. See Fla. Stat. § 627.736.

   Pursuant to a duly executed assignment, a health care services provider may submit claims

   directly to an insurance company in order to receive payment for medically necessary

   services, using the required claim forms, including the Health care Financing Administration

   insurance claim form (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Health
          care Practice

          41.     In order for a health care service to be eligible for PIP reimbursement, it must

   be “lawfully” provided. See Fla. Stat. § 627.736.

          42.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of

   state and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

   627.732.

          43.     Thus, health care services providers, including clinics licensed under the Clinic

   Act, may not recover PIP Benefits for health care services that were not provided in

   substantial compliance with all relevant applicable criminal, civil, and administrative

   requirements of Florida and federal law related to the provision of the underlying services or

   treatment – including, among other things, the Clinic Act, Self-Referral Act, Patient

   Brokering Act, HME Licensing Laws, and Chiropractor Advertising Laws.

          44.     By extension, insurers such as GEICO are not required to make any payments

   of PIP Benefits for health care services that were not provided in substantial compliance with

   all relevant applicable criminal, civil, and administrative requirements of Florida and federal

   law related to the provision of the underlying services or treatment.



                                                  13
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 14 of 396 PageID 14




   C.     No-Fault Reimbursement and the Clinic Act

          45.     Subject to certain limited exceptions, a license issued by the Florida Agency

   for Health Care Administration is required in order to operate a clinic in Florida. See Fla. Stat.

   § 400.991(1)(a). The Clinic Act defines “clinic” to mean “an entity where health care services

   are provided to individuals and which tenders charges for reimbursement for such services,

   including a mobile clinic and a portable equipment provider.” See Fla. Stat. § 400.9905.

          46.     However, the Clinic Act provides an exemption from the clinic licensing

   requirements for:

          A sole proprietorship, group practice, partnership, or corporation that provides health
          care services by licensed health care practitioners . . . that is wholly owned by one or
          more licensed health care practitioners, or the licensed health care practitioners set
          forth in this paragraph and the spouse, parent, child, or sibling of a licensed health care
          practitioner if one of the owners who is a licensed health care practitioner is
          supervising the business activities and is legally responsible for the entity's
          compliance with all federal and state laws. However, a health care practitioner may
          not supervise services beyond the scope of the practitioner's license … .

   Fla. Stat. § 400.9905(4)(g)(emphasis added).

          47.     In order to qualify for the “wholly owned” exemption under the Clinic Act, the

   licensed health care practitioner has a continuing obligation to supervise the business

   activities of the clinic and remain legally responsible for the entity’s compliance with all

   federal and state laws.

          48.     What is more, a clinic that does not qualify for the wholly owned exemption,

   and does not otherwise have a license, operates unlawfully under Florida law.

          49.     Unless they are operating pursuant to an exemption from the clinic licensing

   requirements, clinics operating in Florida must – among other things – “appoint a medical




                                                  14
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 15 of 396 PageID 15




   director or clinic director who shall agree in writing to accept legal responsibility for [certain

   enumerated] activities on behalf of the clinic.” See Fla. Stat. § 400.9935(1).

          50.     Among other things, a clinic medical director must “[c]onduct systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon

   discovery of an unlawful charge, the medical director or clinic director shall take immediate

   corrective action.” See Fla. Stat. § 400.9935(1).

          51.     In addition, a clinic medical director must “[e]nsure that all practitioners

   providing health care services or supplies to patients maintain a current active and

   unencumbered Florida license”, and “[e]nsure that all health care practitioners at the clinic

   have active appropriate certification or licensure for the level of care being provided.” See

   Fla. Stat. § 400.9935(1).

          52.     Pursuant to the Clinic Act, clinics and their owners must disclose their

   ownership interests in a clinic as part of the clinic licensing application process, and clinic

   owners must submit to background screening if they hold more than a 5 percent ownership

   interest in a clinic. See, e.g., Fla. Stat. §§ 400.991, 408.806; 59A-33.002, F.A.C.

          53.     Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or

   that is otherwise operating in violation of this part, regardless of whether a service is rendered

   or whether the charge or reimbursement claim is paid, is an unlawful charge and is

   noncompensable and unenforceable. A person who knowingly makes or causes to be made an

   unlawful charge commits theft within the meaning of, and punishable as provided in, [Fla.

   Stat. §] 812.014.” See Fla. Stat. § 400.9935(3).




                                                  15
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 16 of 396 PageID 16




          54.     Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that

   operate in violation of the Clinic Act’s medical director, ownership disclosure, or other

   operating requirements are not entitled to collect PIP Benefits, whether or not the underlying

   health care services were medically necessary or actually provided.

          55.     By extension, insurers such as GEICO are not required to make any payments

   of PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director,

   ownership disclosure, or other requirements, whether or not the underlying health care

   services were medically necessary or actually provided.

   D.     No-Fault Reimbursement and the HME Licensing Laws

          56.     Under Florida law, subject to limited exceptions not applicable here, entities

   providing home use HME must be licensed by the Florida Agency for Health Care

   Administration. See Fla. Stat. § 400.93(1).

          57.     Pursuant to Fla. Stat. §§ 400.93 and 408.806, HME providers and their owners

   must disclose their ownership interests in a HME provider as part of the licensing process.

          58.     Moreover, pursuant to Fla. Stat. § 400.957, “[c]ompliance with state and

   federal laws regarding prohibited patient referrals and rebates shall be a condition of

   licensure” for HME providers.

          59.     HME providers that operate in violation of Florida licensing requirements,

   including ownership disclosure, or other operating requirements are not entitled to collect PIP

   Benefits, whether or not the underlying equipment was medically necessary or actually

   provided.




                                                 16
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 17 of 396 PageID 17




           60.     By extension, insurers such as GEICO are not required to make any payments

   of PIP Benefits to HME providers that operate in violation of Florida law’s licensure,

   ownership disclosure, or other requirements, whether or not the underlying health care

   services were medically necessary or actually provided.

   E.      No-Fault Reimbursement and the Patient Brokering Act and Anti-Kickback
           Statute

           61.     Florida’s Patient Brokering Act, Fla. Stat. § 817.505, broadly prohibits any

   person from offering, paying soliciting, or receiving any commission, bonus, rebate, kickback,

   or bribe – directly or indirectly, in cash or in kind – or from engaging in any fee-splitting

   arrangement of any type whatsoever, to either induce a patient referral or in exchange for a

   patient referral.

           62.     What is more, the Patient Brokering Act makes it unlawful for any person to

   “aid, abet, advise, or otherwise participate” in such conduct.

           63.     Though the Patient Brokering Act contains a limited exception for “a health …

   information service that provides information upon request and without charge to consumers

   about providers of health care goods or services to enable consumers to select appropriate

   providers or facilities”, the limited exception does not apply unless – among other things – the

   health information service:

           (i)     does not attempt through its standard questions for solicitation of consumer
                   criteria or through any other means to steer or lead a consumer to select or
                   consider selection of a particular health care provider or health care facility;

           (ii)    does not provide or arrange for transportation of a consumer to or from the
                   location of a health care provider or health care facility; and

           (iii)   charges and collects fees from a health care provider or health care facility
                   participating in its services that are set in advance, are consistent with the fair



                                                   17
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 18 of 396 PageID 18




                   market value for those information services, and are not based on the potential
                   value of a patient or patients to a health care provider or health care facility or
                   of the goods or services provided by the health care provider or health care
                   facility.

   See Fla. Stat. § 817.505(3)(i).

           64.     Florida’s Anti-Kickback Statute, Fla. Stat. § 456.054, prohibits any health care

   provider from offering, paying, soliciting, or receiving a kickback, directly or indirectly,

   overtly or covertly, in cash or in kind, for referring or soliciting patients.

           65.     Pursuant to Section 456.054, violations of the Anti-Kickback Statute also

   constitute violations of the Patient Brokering Act.

           66.     Clinics and other health care providers that operate in violation of the Patient

   Brokering Act or Anti-Kickback Statute are not entitled to collect PIP Benefits, whether or

   not the underlying health care services were medically necessary or actually provided.

           67.     By extension, insurers such as GEICO are not required to make any payments

   of PIP Benefits to clinics and other health care providers that operate in violation of the

   Patient Brokering Act or Anti-Kickback Statute, whether or not the underlying health care

   services were medically necessary or actually provided.

   F.      No-Fault Reimbursement and the Self-Referral Act

           68.     Florida’s Patient Self-Referral Act, Fla. Stat. § 456.053, prohibits health care

   providers from referring patients for certain designated health care services to any entity in

   which the health care provider is an investor or has an investment interest.

           69.     In this context, licensed chiropractors are defined as “health care providers”

   under the Self-Referral Act, and “designated health services” include physical therapy and

   diagnostic imaging services.



                                                    18
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 19 of 396 PageID 19




          70.     The Self-Referral Act also provides that:

          Any health care provider or other entity that enters into an arrangement or scheme,
          such as a cross-referral arrangement, which the physician or entity knows or should
          know has a principal purpose of assuring referrals by the physician to a particular
          entity which, if the physician directly made referrals to such entity, would be in
          violation of this section, shall be subject to a civil penalty of not more than $100,000
          for each such circumvention arrangement or scheme to be imposed and collected by
          the appropriate board.

   See Fla. Stat. § 456.053(5)(f).

          71.     Pursuant to the Self-Referral Act, clinics and other health care providers may

   not submit any claim for payment to any insurer for services rendered pursuant to an unlawful

   self-referral. See Fla. Stat. § 456.053(5)(c).

          72.     What is more, clinics and other health care providers that collect payments for

   services rendered pursuant to unlawful self-referrals must “refund such amount on a timely

   basis”. See Fla. Stat. § 456.053(5)(d).

          73.     More generally, insurers such as GEICO are not required to make any

   payments of PIP Benefits to clinics and other health care providers that operate in violation of

   the Self-Referral Act, whether or not the underlying health care services were medically

   necessary or actually provided.

   G.     No-Fault Reimbursement and the Chiropractor Advertising Laws

          74.     Florida law regulates advertising by chiropractors, and prohibits chiropractors

   from – among other things – advertising “under a name other than one’s own”, engaging in

   “[f]alse, deceptive, or misleading advertising”, and “[s]oliciting patients either personally or

   through an agent, unless such solicitation falls into a category of solicitations approved by

   rule of the board [of chiropractic medicine]”. See Fla. Stat. § 460.413.




                                                    19
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 20 of 396 PageID 20




          75.     Similarly, the Florida Board of Chiropractic has promulgated various rules

   regarding chiropractor advertising. Among other things, these rules:

          (i)     prohibit chiropractors from disseminating or causing the dissemination of any
                  advertisement or advertising which is in any way fraudulent, false, deceptive or
                  misleading;

          (ii)    prohibit chiropractors from disseminating or causing the dissemination of any
                  advertisement or advertising which contains a reference to any other degree
                  such as “M.D.” or “D.O.” unless the chiropractor has actually received such a
                  degree or certification; and

          (iii)   prohibit chiropractors from disseminating or causing the dissemination of any
                  advertisement or advertising which contains a representation that the
                  chiropractor has received any license or recognition from the State of Florida
                  which is superior to the license and recognition granted to any chiropractor.

   See F.A.C. Rule 64B2-15.001.

          76.     Chiropractors, clinics, and other health care providers that operate in violation

   of the Chiropractor Advertising Laws are not entitled to collect PIP Benefits, whether or not

   the underlying health care services were medically necessary or actually provided.

          77.     Likewise, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics and other health care providers that operate in violation of the

   Chiropractor Advertising Laws, whether or not the underlying health care services were

   medically necessary or actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra; Silver Star

   Health & Rehab, Inc., supra.

   H.     No-Fault Reimbursement and Medical Necessity

          78.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to

   pay PIP Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a




                                                 20
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 21 of 396 PageID 21




   health care services provider, including a clinic organized under the Clinic Act, is only

   eligible to receive PIP Benefits for medically necessary services. Id.

          79.      Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner
          that is:

                   (a) In accordance with generally accepted standards of medical practice;

                   (b) Clinically appropriate in terms of type, frequency, extent, site, and
                       duration; and

                   (c) Not primarily for the convenience of the patient, physician, or other health
                       care provider.

   See Fla. Stat. § 627.732.

   I.     No-Fault Billing and No-Fault Reimbursement

          80.      Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay

   PIP Benefits:

          (i)      for any service or treatment that was not lawful at the time rendered;

          (ii)     to any person who knowingly submits a false or misleading statement relating
                   to the claim or charges;

          (iii)    for any treatment or service that is upcoded; or

          (iv)     with respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

   See Fla. Stat. § 627.736.

          81.      The No-Fault Law’s billing requirements provide – among other things – that

   all PIP billing must, to the extent applicable, comply with the instructions promulgated by the

   Centers for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well




                                                  21
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 22 of 396 PageID 22




   as the guidelines promulgated by the American Medical Association (“AMA”) in connection

   with the use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.    Defendants’ Fraudulent Scheme

          82.        Since at least 2014, and continuing through the present day, the Defendants

   masterminded and implemented a fraudulent scheme in which they billed GEICO millions of

   dollars, or caused GEICO to be billed millions of dollars, for medically unnecessary, illusory,

   and otherwise non-reimbursable services.

   A.     The Violations of the Clinic Act

          83.        As part of the Defendants’ fraudulent scheme, Touch of Health, Central

   Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, and CFL MD

   operated in pervasive violation of the Clinic Act.

          84.        Touch of Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers

   Chiro, CFL Diagnostic, and CFL MD were “clinics” within the meaning of the Clinic Act, in

   that they were entities “where health care services are provided to individuals and which

   tenders charges for reimbursement for such services”.

          85.        However, at all relevant times, Touch of Health and CFL Diagnostic operated

   in violation of the Clinic Act in that they never had legitimate medical directors as required by

   the Clinic Act.

          86.        Moreover, Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro,

   and CFL MD operated as health care clinics without licenses from the Agency for Health

   Care Administration and without legitimate exemptions from the licensure requirements of




                                                  22
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 23 of 396 PageID 23




   the Clinic Act and, as a result, operated as unlicensed health care clinics in violation of the

   Clinic Act.

   1.     The Unlawful Operation of Orlando Central Chiro in Violation of the Clinic Act

   a.     Korchagin’s Secret and Unlawful Ownership Interest in Orlando Central Chiro

          87.     As set forth above, at all relevant times, Hanson – a licensed chiropractor –

   purported to be the sole owner and managing member of Orlando Central Chiro.

          88.     However, at all relevant times, Korchagin held a secret and unlawful

   ownership interest in Orlando Central Chiro.

          89.     In keeping with the fact that Korchagin held a secret and unlawful ownership

   interest in Orlando Central Chiro, Hanson – who also worked for Korchagin at Touch of

   Health – ceded total control over Orlando Central Chiro’s business operations to Korchagin.

          90.     For example, Korchagin and TOH Management – which was owned and

   controlled by Korchagin – were responsible for generating and submitting virtually all of

   Orlando Central Chiro’s fraudulent PIP billing to GEICO and other insurers.

          91.     Moreover, the return address for virtually all of the bills submitted through

   Orlando Central Chiro to GEICO was Korchagin, TOH Management, and Touch of Health’s

   office located at 1405 W. Colonial Drive, Suite B, Orlando, Florida (the “Colonial Drive

   Office”).

          92.     What is more, to the extent that the Insureds receiving purported treatment at

   Orlando Central Chiro were referred for MRI services between June 2018 and the present,

   Hanson – at Korchagin’s direction – caused virtually every such Insured to be referred to CFL




                                                  23
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 24 of 396 PageID 24




   Diagnostic, which was also secretly owned by Korchagin, and which also operated out of

   Korchagin’s Colonial Drive Office.

             93.   Furthermore, to the extent that the Insureds receiving purported treatment at

   Orlando Central Chiro were referred to a vendor for HME, Hanson – at Korchagin’s direction

   – caused virtually every such Insured to be referred to CFL Medical Supplies, which was also

   secretly owned by Korchagin, and which also operated out of Korchagin’s Colonial Drive

   Office.

             94.   In addition, the pre-determined treatment protocol and billing codes employed

   by Hanson, Korchagin, Vega, Mohammadi, and Arocho at Orlando Central Chiro was

   virtually identical to the pre-determined treatment protocol and billing codes employed by

   Korchagin at Touch of Health.

             95.   Because Orlando Central Chiro was never “wholly owned” by a licensed

   health care practitioner, Orlando Central Chiro never qualified for the exemption from

   licensure as a “health care clinic” set forth in Section 400.9905(4)(g), and was not otherwise

   licensed as a health care clinic. As a result, Orlando Central Chiro operated – at all relevant

   times – in violation of the Clinic Act.

   b.        The Unlawful Operation of Orlando Central Chiro Without Supervision by
             Hanson

             96.   Even if Orlando Central Chiro had been solely owned by Hanson – and it was

   not – Hanson never legitimately supervised the business activities of Orlando Central Chiro,

   inasmuch as Hanson never conducted reviews of the billing or treatment records from

   Orlando Central Chiro to ensure that the billing was not fraudulent or unlawful, and never




                                                 24
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 25 of 396 PageID 25




   even made an attempt to discover the unlawful charges submitted through Orlando Central

   Chiro.

            97.     Indeed, given the fraudulent treatment and billing protocol described below –

   which was pervasive across all of the billing submitted to GEICO through Orlando Central

   Chiro – there is simply no way that Hanson could have legitimately supervised the business

   activities of Orlando Central Chiro to ensure that the billing was not fraudulent or ensure

   compliance with all applicable federal and state laws as required by the Clinic Act.

            98.     Had Hanson legitimately supervised the business activities of Orlando Central

   Chiro, Hanson would have noted, among other things, that:

            (i)     Orlando Central Chiro was – as set forth herein – operating in pervasive
                    violation of the Clinic Act, the Patient Brokering Act, the Self-Referral Act,
                    the HME Licensing Laws, and the Chiropractor Advertising Laws;

            (ii)    the Fraudulent Services purportedly provided by and billed through Orlando
                    Central Chiro were not medically necessary, and were provided – to the extent
                    that they were provided at all –and pursuant to a pre-determined fraudulent
                    protocol;

            (iii)   in many cases, the Fraudulent Services purportedly provided by and billed
                    through Orlando Central Chiro never were provided in the first instance; and

            (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                    billed through Orlando Central Chiro misrepresented and exaggerated the level
                    of services that purportedly were provided in order to fraudulently inflate the
                    charges submitted to GEICO.

            99.     Accordingly, Orlando Central Chiro never qualified for the exemption from

   licensure as a “health care clinic” set forth in Section 400.9905(4)(g). Nor did Orlando

   Central Chiro have a medical director or a clinic license as required for a health care clinic

   without an exemption. As a result, Orlando Central Chiro operated – at all relevant times – in

   violation of the Clinic Act.



                                                  25
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 26 of 396 PageID 26




   2.        The Unlawful Operation of Fort Myers Chiro in Violation of the Clinic Act

   a.        Korchagin’s Secret and Unlawful Ownership Interest in Fort Myers Chiro

             100.   As set forth above, at all relevant times, Hanson – a licensed chiropractor –

   purported to be the sole owner and managing member of Fort Myers Chiro.

             101.   However, at all relevant times, Korchagin held a secret and unlawful

   ownership interest in Fort Myers Chiro.

             102.   In keeping with the fact that Korchagin held a secret and unlawful ownership

   interest in Fort Myers Chiro, Hanson – who also worked for Korchagin at Touch of Health –

   ceded total control over Fort Myers Chiro’s business operations to Korchagin.

             103.   For example, Korchagin and TOH Management – which was owned and

   controlled by Korchagin – were responsible for generating and submitting virtually all of Fort

   Myers Chiro’s fraudulent PIP billing to GEICO and other insurers.

             104.   Moreover, the return address for virtually all of the bills submitted through

   Fort Myers Chiro to GEICO was Korchagin, TOH Management, and Touch of Health’s

   Colonial Drive Office.

             105.   What is more, to the extent that the Insureds receiving purported treatment at

   Fort Myers Chiro were referred to a vendor for HME, Hanson – at Korchagin’s direction –

   caused virtually every such Insured to be referred to CFL Medical Supplies, which was also

   secretly owned by Korchagin, and which also operated out of Korchagin’s Colonial Drive

   Office.




                                                  26
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 27 of 396 PageID 27




          106.    Moreover, the pre-determined treatment protocol and billing codes employed

   by Hanson, Korchagin, and Pearce at Fort Myers Chiro was virtually identical to the pre-

   determined treatment protocol and billing codes used by Korchagin at Touch of Health.

          107.    Because Fort Myers Chiro was never “wholly owned” by a licensed health care

   practitioner, Fort Myers Chiro never qualified for the exemption from licensure as a “health

   care clinic” set forth in Section 400.9905(4)(g), and was not otherwise licensed as a health

   care clinic. As a result, Fort Myers Chiro operated – at all relevant times – in violation of the

   Clinic Act.

   b.     The Unlawful Operation of Fort Myers Chiro Without Supervision by
          Hanson

          108.    Even if Fort Myers Chiro had been solely owned by Hanson – and it was not –

   Hanson never legitimately supervised the business activities of Fort Myers Chiro, inasmuch as

   Hanson never conducted reviews of the billing or treatment records from Fort Myers Chiro to

   ensure that the billing was not fraudulent or unlawful, and never even made an attempt to

   discover the unlawful charges submitted through Fort Myers Chiro.

          109.    Indeed, given the fraudulent treatment and billing protocol described below –

   which was pervasive across all of the billing submitted to GEICO through Fort Myers Chiro –

   there is simply no way that Hanson could have legitimately supervised the business activities

   of Fort Myers Chiro to ensure that the billing was not fraudulent or ensure compliance with

   all applicable federal and state laws as required by the Clinic Act.

          110.    Had Hanson legitimately supervised the business activities of Fort Myers

   Chiro, Hanson would have noted, among other things, that:




                                                  27
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 28 of 396 PageID 28




          (i)     Fort Myers Chiro was – as set forth herein – operating in pervasive violation of
                  the Clinic Act, the Patient Brokering Act, the Self-Referral Act, the HME
                  Licensing Laws, and the Chiropractor Advertising Laws;

          (ii)    the Fraudulent Services purportedly provided by and billed through Fort Myers
                  Chiro were not medically necessary, and were provided – to the extent that
                  they were provided at all –and pursuant to a pre-determined fraudulent
                  protocol;

          (iii)   in many cases, the Fraudulent Services purportedly provided by and billed
                  through Fort Myers Chiro never were provided in the first instance; and

          (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                  billed through Fort Myers Chiro misrepresented and exaggerated the level of
                  services that purportedly were provided in order to fraudulently inflate the
                  charges submitted to GEICO.

          111.    Accordingly, Fort Myers Chiro never qualified for the exemption from

   licensure as a “health care clinic” set forth in Section 400.9905(4)(g). Nor did Fort Myers

   Chiro have a medical director as required for a health care clinic without an exemption. As a

   result, Fort Myers Chiro operated – at all relevant times – in violation of the Clinic Act.

   3.     The Unlawful Operation of Central Florida Chiro in Violation of the Clinic Act

          112.    As set forth above, at all relevant times, Hanson – a licensed chiropractor –

   purported to own Central Florida Chiro.

          113.    However, Hanson never legitimately supervised the business activities of

   Central Florida Chiro, inasmuch as Hanson never conducted reviews of the billing or

   treatment records from Central Florida Chiro to ensure that the billing was not fraudulent or

   unlawful, and never even made an attempt to discovery the unlawful charges submitted

   through Central Florida Chiro.

          114.    Indeed, given the fraudulent treatment and billing protocol described below –

   which was pervasive across all of the billing submitted to GEICO through Central Florida



                                                  28
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 29 of 396 PageID 29




   Chiro – there is simply no way that Hanson could have legitimately supervised the business

   activities of Central Florida Chiro to ensure that the billing was not fraudulent or ensure

   compliance with all applicable federal and state laws as required by the Clinic Act.

          115.    Had Hanson legitimately supervised the business activities of Central Florida

   Chiro, Hanson would have noted, among other things, that:

          (i)     Central Florida Chiro was operating in pervasive violation of the HME
                  Licensing Laws;

          (ii)    the Fraudulent Services purportedly provided by and billed through Central
                  Florida Chiro were not medically necessary, and were provided – to the extent
                  that they were provided at all –and pursuant to a pre-determined fraudulent
                  protocol;

          (iii)   in many cases, the Fraudulent Services purportedly provided by and billed
                  through Central Florida Chiro never were provided in the first instance; and

          (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                  billed through Central Florida Chiro misrepresented and exaggerated the level
                  of services that purportedly were provided in order to fraudulently inflate the
                  charges submitted to GEICO.

          116.    Accordingly, Central Florida Chiro never qualified for the exemption from

   licensure as a “health care clinic” set forth in Section 400.9905(4)(g). Nor did Central Florida

   Chiro have a medical director as required for a health care clinic without an exemption. As a

   result, Central Florida Chiro operated – at all relevant times – in violation of the Clinic Act.

   4.     The Unlawful Operation of CFL Diagnostic in Violation of the Clinic Act

   a.     Korchagin’s Secret and Unlawful Ownership Interest in CFL Diagnostic

          117.    As set forth above, at all relevant times, Kovalenko purported to be the sole

   owner and managing member of CFL Diagnostic.




                                                   29
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 30 of 396 PageID 30




             118.   In fact, Kovalenko was never the true sole owner or member of CFL

   Diagnostic.

             119.   Rather, at all relevant times, Korchagin held a secret and unlawful ownership

   interest in CFL Diagnostic.

             120.   In keeping with the fact that Korchagin held a secret and unlawful ownership

   interest in CFL Diagnostic, CFL Diagnostic’s purported principal place of business was the

   Colonial Drive Office, which was also Korchagin, TOH Management, and Touch of Health’s

   office.

             121.   Moreover, at all relevant times, Kovalenko resided in and was a citizen of

   Massachusetts – not Orlando, Florida where CFL Diagnostic purported to operate.

             122.   Because Kovalenko, at all relevant times, resided in Massachusetts, he played

   no role in the day-to-day operations of CFL Diagnostic.

             123.   Instead, Korchagin was responsible for the day-to-day operations of CFL

   Diagnostic.

             124.   In keeping with the fact that Korchagin was responsible for the day-to-day

   operations of CFL Diagnostic, all of the billing submitted to GEICO by CFL Diagnostic was

   submitted by Korchagin and TOH Management.

             125.   Moreover, virtually all of the Insureds to whom CFL Diagnostic provided MRI

   services were referred to CFL Diagnostic, at Korchagin’s direction, from the other entities in

   which he held an ownership interest, including Touch of Health and Orlando Central Chiro.




                                                  30
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 31 of 396 PageID 31




             126.   Moreover, the MRI services purportedly provided through CFL Diagnostic

   were actually advertised as if they were provided by Touch of Health, rather than CFL

   Diagnostic.

             127.   For example, Touch of Health’s website, www.touchofhealthmedical.com,

   indicated that it was Touch of Health – not CFL Diagnostic – that offered MRI services at the

   Colonial Drive Office, despite the fact that no MRI services were billed through Touch of

   Health.

             128.   As set forth above, clinics that operate in violation of the Clinic Act’s

   licensing or operating requirements, including the Clinic Act’s ownership disclosure

   requirements, are not entitled to collect PIP Benefits.

             129.   In the claims identified in Exhibit “5”, Korchagin, Kovalenko, Amponsah, and

   CFL Diagnostic falsely represented that CFL Diagnostic was in compliance with the Clinic

   Act’s licensing and operating requirements, and therefore was entitled to collect PIP Benefits,

   when in fact CFL Diagnostic was not in compliance with the Clinic Act’s licensing and

   operating requirements, and was not entitled to collect PIP Benefits, because Korchagin,

   Kovalenko, Amponsah, and CFL Diagnostic unlawfully failed to disclose the direct and

   indirect ownership interests in CFL Diagnostic.

   b.        The Unlawful Operation of CFL Diagnostic Without a Legitimate Medical
             Director

             130.   Kovalenko was never a licensed health care professional.

             131.   Moreover, though Korchagin was a licensed massage therapist, he never held a

   license as a physician or chiropractor.




                                                  31
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 32 of 396 PageID 32




          132.    Therefore, pursuant to the Clinic Act, neither Kovalenko nor Korchagin could

   operate CFL Diagnostic, or use CFL Diagnostic as a vehicle to submit PIP billing to GEICO

   and other insurers, unless they recruited a licensed physician to serve as CFL Diagnostic’s

   medical director. See Fla. Stat. §§ 400.9905, 440.9935.

          133.    However, if Kovalenko and Korchagin recruited a legitimate physician to serve

   as a legitimate medical director at CFL Diagnostic, the physician actually would be obligated

   to fulfill the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat.

   § 400.9935(1). By extension, any such legitimate medical director would impede Kovalenko

   and Korchagin’s ability to use CFL Diagnostic as a vehicle to submit a large amount of

   fraudulent billing to GEICO and other Florida automobile insurers.

          134.    Accordingly, Kovalenko and Korchagin required a pliable physician willing to

   falsely pose as the “medical director” at CFL Diagnostic, but who – in actuality – would not

   even attempt to fulfill the statutory requirements applicable to a clinic medical director, and

   thereby would permit Kovalenko and Korchagin to use CFL Diagnostic as a vehicle to submit

   a large amount of fraudulent PIP billing to GEICO and other insurers.

          135.    Therefore, in or about April 2018, Kovalenko and Korchagin recruited

   Amponsah, a licensed physician who was willing to falsely pose as the legitimate medical

   director of CFL Diagnostic.

          136.    In order to circumvent Florida law and induce the Florida Agency for Health

   Care Administration to maintain CFL Diagnostic’s licensure and to permit CFL Diagnostic to

   operate as a clinic, Kovalenko and Korchagin entered into a secret scheme with Amponsah. In

   exchange for a designated salary from Kovalenko, Korchagin, and CFL Diagnostic,




                                                   32
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 33 of 396 PageID 33




   Amponsah agreed to falsely represent, to the Florida Agency for Health Care Administration,

   to the Insureds who sought treatment at CFL Diagnostic, and to the insurers including GEICO

   that received PIP claims from CFL Diagnostic, that he was the true medical director at CFL

   Diagnostic, and that he truly fulfilled the statutory requirements applicable to clinic medical

   directors at CFL Diagnostic.

          137.    However, Amponsah never genuinely served as medical director at CFL

   Diagnostic. Instead, from the beginning of his association with CFL Diagnostic as its phony

   “medical director”, Amponsah ceded all day-to-day decision-making and oversight regarding

   health care services at CFL Diagnostic, and the resulting billing, to Korchagin and

   Kovalenko.

          138.    Amponsah never legitimately served as medical director at CFL Diagnostic,

   inasmuch as he never conducted systematic reviews of CFL Diagnostic’s billings to ensure

   that the billings were not fraudulent or unlawful, and never even made any attempt to discover

   the unlawful charges submitted through CFL Diagnostic, much less take any immediate

   corrective action. See Fla. Stat. § 400.9935(1).

          139.    Had Amponsah legitimately served as CFL Diagnostic’s medical director,

   Amponsah would have noted, among other things, that CFL Diagnostic was operating in

   pervasive violation of the Clinic Act and the Patient Brokering Act.

          140.    In fact, true authority over the provision of health care services through CFL

   Diagnostic, and the resulting billing – including the authority that would, at a legitimate

   clinic, be vested in the medical director – was held at all times by Korchagin and Kovalenko.




                                                  33
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 34 of 396 PageID 34




          141.   Amponsah unlawfully permitted Korchagin and Kovalenko to dictate every

   aspect of the manner in which Insureds would be treated at CFL Diagnostic, and to dictate

   every aspect of the manner in which health care services at CFL Diagnostic would be billed to

   GEICO and other insurers.

          142.   Kovalenko and Korchagin used the façade of Amponsah’s phony

   “appointment” as CFL Diagnostic’s ersatz “medical director” to do indirectly what he was

   forbidden from doing directly – namely: (i) to operate a clinic without a legitimate medical

   director; (ii) to engage in unlicensed medical decision-making with respect to the Insureds

   who sought treatment at CFL Diagnostic; and (iii) to use CFL Diagnostic as a vehicle to

   submit a massive amount of fraudulent PIP billing to GEICO and other insurers.

   5.     The Unlawful Operation of CFL MD in Violation of the Clinic Act

   a.     Korchagin’s Secret and Unlawful Ownership Interest in CFL MD

          143.   At all relevant times, Amponsah purported to be the sole owner and managing

   member of CFL MD.

          144.   However, at all relevant times, Korchagin held a secret and unlawful

   ownership interest in CFL MD.

          145.   In keeping with the fact that, at all relevant times, Amponsah was not the true

   sole owner or managing member of CFL MD, Amponsah never performed or directly

   supervised any of the putative services billed to GEICO through CFL MD.

          146.   In keeping with the fact that Korchagin held a secret and unlawful ownership

   interest in CFL MD, CFL MD’s putative principal place of business was the Colonial Drive

   Office, which was also Korchagin, TOH Management, and Touch of Health’s office.




                                                34
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 35 of 396 PageID 35




          147.   What is more, all of the billing submitted to GEICO by CFL MD was

   submitted by Korchagin and TOH Management.

          148.   Moreover, the return address for all of the bills submitted through CFL MD to

   GEICO was the Colonial Drive Office, which was also Korchagin, TOH Management, and

   Touch of Health’s office.

          149.   In further keeping with the fact that, at all relevant times, Korchagin held a

   secret and unlawful ownership interest in CFL MD, virtually all of the patients purportedly

   treated at CFL MD were referred to CFL MD, at Korchagin’s direction, from Touch of

   Health, Orlando Central Chiro, and Fort Myers Chiro, which Korchagin also controlled.

          150.   Accordingly, because CFL MD was never “wholly owned” by a licensed

   health care practitioner, CFL MD never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g), and was not otherwise licensed as a

   health care clinic. As a result, CFL MD operated – at all relevant times – in violation of the

   Clinic Act.

   b.      The Unlawful Operation of CFL MD Without Supervision by Amponsah

          151.   Furthermore, Amponsah never legitimately supervised the business activities

   of CFL MD, inasmuch as Amponsah never conducted reviews of the billing or treatment

   records from CFL MD to ensure that the billing was not fraudulent or unlawful, and never

   even made an attempt to discover the unlawful charges submitted through CFL MD.

          152.   Indeed, given the fraudulent treatment and billing protocol described below,

   there is simply no way that Amponsah could have legitimately supervised the business




                                                35
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 36 of 396 PageID 36




   activities of CFL MD to ensure that the billing was not fraudulent or ensure compliance with

   all applicable federal and state laws as required by the Clinic Act.

          153.    Had Amponsah legitimately supervised the business activities of CFL MD,

   Amponsah would have noted, among other things, that:

          (i)     CFL MD was operating in pervasive violation of the Clinic Act and the Patient
                  Brokering Act;

          (ii)    the Fraudulent Services purportedly provided by and billed through CFL MD
                  were not medically necessary, and were provided – to the extent that they were
                  provided at all –and pursuant to a pre-determined fraudulent protocol;

          (iii)   in many cases, the Fraudulent Services purportedly provided by and billed
                  through CFL MD never were provided in the first instance; and

          (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                  billed through CFL MD misrepresented and exaggerated the level of services
                  that purportedly were provided in order to fraudulently inflate the charges
                  submitted to GEICO.

          154.    Accordingly, CFL MD never qualified for the exemption from licensure as a

   “health care clinic” set forth in Section 400.9905(4)(g). Nor did CFL MD have a medical

   director as required for a health care clinic without an exemption. As a result, CFL MD

   operated – at all relevant times – in violation of the Clinic Act.

   6.     The Unlawful Operation of Touch of Health Without a Legitimate Medical
          Director

          155.    Pursuant to the Clinic Act, Korchagin could not operate Touch of Health, or

   use Touch of Health as a vehicle to submit PIP billing to GEICO and other insurers, unless he

   recruited a licensed physician to serve as Touch of Health’s medical director. See Fla. Stat. §§

   400.9905, 440.9935.




                                                   36
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 37 of 396 PageID 37




             156.   However, if Korchagin recruited a legitimate physician to serve as a legitimate

   medical director at Touch of Health, the physician actually would be obligated to fulfill the

   statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Korchagin’s

   ability to use Touch of Health as a vehicle to submit a large amount of fraudulent billing to

   GEICO and other Florida automobile insurers.

             157.   Accordingly, Korchagin required a pliable physician willing to falsely pose as

   the “medical director” at Touch of Health, but who – in actuality – would not even attempt to

   fulfill the statutory requirements applicable to a clinic medical director, and thereby would

   permit Korchagin to use Touch of Health as a vehicle to submit a large amount of fraudulent

   PIP billing to GEICO and other insurers.

             158.   Therefore, in or about April 2018, Korchagin recruited Klochko, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Touch of

   Health.

             159.   In order to circumvent Florida law and induce the Florida Agency for Health

   Care Administration to maintain Touch of Health’s licensure and to permit Touch of Health to

   operate as a clinic, Korchagin entered into a secret scheme with Klochko. In exchange for a

   designated salary from Korchagin and Touch of Health, Klochko agreed to falsely represent,

   to the Florida Agency for Health Care Administration, to the Insureds who sought treatment at

   Touch of Health, and to the insurers including GEICO that received PIP claims from Touch of

   Health, that she was the true medical director at Touch of Health, and that she truly fulfilled

   the statutory requirements applicable to clinic medical directors at Touch of Health.




                                                  37
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 38 of 396 PageID 38




          160.    However, Klochko never genuinely served as medical director at Touch of

   Health. Instead, from the beginning of her association with Touch of Health as its phony

   “medical director”, Klochko ceded all day-to-day decision-making and oversight regarding

   health care services at Touch of Health, and the resulting billing, to Korchagin.

          161.    Klochko never legitimately served as medical director at Touch of Health,

   inasmuch as she never conducted systematic reviews of Touch of Health’s billings to ensure

   that the billings were not fraudulent or unlawful, and never even made any attempt to discover

   the unlawful charges submitted through Touch of Health, much less take any immediate

   corrective action. See Fla. Stat. § 400.9935(1).

          162.    Had Klochko legitimately served as Touch of Health’s medical director, she

   would have noted, among other things, that:

          (i)     Touch of Health was operating in pervasive violation of the Clinic Act, Patient
                  Brokering Act, Anti-Kickback Act, the HME Licensing Laws, and the
                  Chiropractor Advertising Laws;

          (ii)    the Fraudulent Services purportedly provided by and billed through Touch of
                  Health were not medically necessary, and were provided – to the extent that
                  they were provided at all –and pursuant to a pre-determined fraudulent
                  protocol;

          (iii)   in many cases, the Fraudulent Services purportedly provided by and billed
                  through Touch of Health never were provided in the first instance; and

          (iv)    the billing codes used for the Fraudulent Services purportedly provided by and
                  billed through Touch of Health misrepresented and exaggerated the level of
                  services that purportedly were provided in order to fraudulently inflate the
                  charges submitted to GEICO.

          163.    In fact, true authority over the provision of health care services through Touch

   of Health, and the resulting billing – including the authority that would, at a legitimate clinic,

   be vested in the medical director – was held at all times by Korchagin.



                                                  38
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 39 of 396 PageID 39




          164.    Klochko unlawfully permitted Korchagin to dictate every aspect of the manner

   in which Insureds would be treated at Touch of Health, and to dictate every aspect of the

   manner in which health care services at Touch of Health would be billed to GEICO and other

   insurers.

          165.    Korchagin used the façade of Klochko’s phony “appointment” as Touch of

   Health’s ersatz “medical director” to do indirectly what he was forbidden from doing directly

   – namely: (i) to operate a clinic without a legitimate medical director; (ii) to engage in

   unlicensed medical decision-making with respect to the Insureds who sought treatment at

   Touch of Health; and (iii) to use Touch of Health as a vehicle to submit a massive amount of

   fraudulent PIP billing to GEICO and other insurers.

   B.     The Violations of the HME Licensing Laws

   1.     Korchagin’s Secret and Unlawful Ownership Interest in CFL Medical Supplies

          166.    As set forth above, at all relevant times, Kovalenko purported to be the sole

   owner and managing member of CFL Medical Supplies.

          167.    However, at all relevant times, Korchagin held a secret and unlawful

   ownership interest in CFL Medical Supplies.

          168.    In keeping with the fact that Korchagin held a secret and unlawful ownership

   interest in CFL Medical Supplies, CFL Medical Supplies’ putative principal place of business

   was the Colonial Drive Office, which was also Korchagin, TOH Management, and Touch of

   Health’s office.

          169.    What is more, Kovalenko resided in and was a citizen of Massachusetts – not

   Orlando, Florida where CFL Medical Supplies purported to operate.




                                                 39
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 40 of 396 PageID 40




          170.    Because Kovalenko, at all relevant times, resided in Massachusetts, he played

   no role in the day-to-day operations of CFL Medical Supplies.

          171.    Instead, Korchagin was responsible for the day-to-day operations of CFL

   Medical Supplies.

          172.    In keeping with the fact that Korchagin was responsible for the day-to-day

   operations of CFL Medical Supplies, all of the billing submitted to GEICO by CFL Medical

   Supplies was submitted by Korchagin and TOH Management.

          173.    In further keeping with the fact that Korchagin was responsible for the day-to-

   day operations of CFL Medical Supplies, virtually all of the Insureds to whom CFL Medical

   Supplies provided HME were referred at Korchagin’s direction from the other entities in

   which he held an ownership interest, including Touch of Health, Orlando Central Chiro, and

   Fort Myers Chiro.

          174.    As set forth above, HME providers that operate in violation of the HME

   Licensing Laws, including the ownership disclosure requirements governing HME providers,

   are not entitled to collect PIP Benefits.

          175.    In the claims identified in Exhibit “6”, Korchagin, TOH Management,

   Kovalenko, and CFL Medical Supplies falsely represented that CFL Medical Supplies was in

   compliance with the pertinent ownership disclosure requirements in the HME Licensing

   Laws, and therefore was entitled to collect PIP Benefits, when in fact it was not because

   Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies unlawfully failed to

   disclose Korchagin’s ownership interest in CFL Medical Supplies.




                                                40
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 41 of 396 PageID 41




   2.      Touch of Health, Central Florida Chiro, Orlando Central Chiro, and Fort Myers
           Chiro’s Unlicensed Provision of HME

           176.   As set forth above, subject to limited exceptions not applicable here, any health

   care clinic providing HME to its patients must obtain an HME license.

           177.   Insurers such as GEICO are not obligated to pay PIP Benefits to health care

   clinics operating in violation of the HME Licensing Laws.

           178.   At all relevant times, Touch of Health, Central Florida Chiro, Orlando Central

   Chiro, and Fort Myers Chiro purported to provide Insureds with HME as part of the

   Defendants’ fraudulent, pre-determined treatment protocol.

           179.   However, Touch of Health, Central Florida Chiro, Orlando Central Chiro, and

   Fort Myers Chiro never obtained an HME license to provide HME.

           180.   Accordingly, Touch of Health, Central Florida Chiro, Orlando Central Chiro,

   and Fort Myers Chiro operated – at all relevant times – in violation of the HME Licensing

   Laws.

           181.   In the claims for HME identified in Exhibits “1”-“5”, Korchagin, TOH

   Management, Hanson, Klochko, Touch of Health, Orlando Central Chiro, and Fort Myers

   Chiro falsely represented that Touch of Health, Central Florida Chiro, Orlando Central Chiro,

   and Fort Myers Chiro were in compliance with the HME Licensing Laws, when in fact Touch

   of Health, Central Florida Chiro, Orlando Central Chiro, and Fort Myers Chiro were not in

   compliance with the HME Licensing Laws, and were not entitled to collect PIP Benefits,

   because Touch of Health, Central Florida Chiro, Orlando Central Chiro, and Fort Myers Chiro

   purported to provide HME without proper licensure to do so.




                                                 41
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 42 of 396 PageID 42




   C.     The Violations of the Patient Brokering Act and the Anti-Kickback Statute

   1.     Aleksandrova and 855LEGAL4U

          182.    As set forth above, Aleksandrova caused 855LEGAL4U to be incorporated in

   Florida on or about January 23, 2015, and operated 855LEGAL4U as a purported medical and

   legal referral service and pre-settlement funding company.

          183.    Then, in exchange for payments from Korchagin and Touch of Health, and at

   the direction of Korchagin and Touch of Health, Aleksandrova and 855LEGAL4U

   unlawfully: (i) steered Insureds to Touch of Health; (ii) provided free transportation services

   for Insureds traveling to Touch of Health; and (iii) provided Insureds with “financial support”

   in exchange for receiving treatment at Touch of Health, all in violation of the Patient

   Brokering Act and the Anti-Kickback Statute.

          184.    For example, and in keeping with the fact that Aleksandrova and

   855LEGAL4U steered Insureds to Touch of Health in exchange for payments from Korchagin

   and Touch of Heath, 855LEGAL4U’s website, www.855legal4u.com, indicated that

   855LEGAL4U steered Insureds to just one health care clinic, Touch of Health, in violation of

   the Patient Brokering Act:

          We've analyzed the local market of medical services and found one of the best clinics
          in Orlando; equipped with everything needed to diagnose and treat the injuries
          commonly found after car crashes, as well as a talented multilingual staff (fluent in
          English, Spanish, and Russian) who will provide you with high-quality assistance after
          your accident - Touch of Health Medical Center.

          185.    Moreover, and in keeping with the fact that Aleksandrova and 855LEGAL4U

   provided free transportation services for Insureds traveling to Touch of Health in violation of




                                                  42
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 43 of 396 PageID 43




   the Patient Brokering Act, 855LEGAL4U’s Facebook page indicated that 855LEGAL4U

   would provide free transportation to facilitate patient visits to Touch of Health.

          186.    What is more, and in keeping with the fact that Aleksandrova and

   855LEGAL4U paid kickbacks to Insureds in exchange for receiving “treatment” at Touch of

   Health in violation of the Anti-Kickback Statute, 855LEGAL4U’s website indicated that

   855LEGAL4U could provide Insureds with pre-settlement “financial support” if the Insureds

   followed 855LEGAL4U’s treatment directives.

          187.    As set forth above, health care providers that operate in violation of the Patient

   Brokering Act and the Anti-Kickback Statute are not entitled to collect PIP Benefits.

          188.    In the claims identified in Exhibit “1”, Korchagin, TOH Management,

   Klochko, and Touch of Health routinely falsely represented that the underlying health care

   services were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable because they were provided – to the extent that they were provided

   at all – pursuant an illegal patient brokering and kickback scheme.

   2.     The Unlawful Referrals from Orlando Central Chiro and Fort Myers Chiro to
          Touch of Health, CFL Diagnostic, CFL Medical Supplies, and CFL MD in
          Violation of the Patient Brokering Act

          189.    In addition, Hanson – at Korchagin’s direction – routinely and unlawfully

   referred Insureds, or caused Insureds to be referred, to Touch of Health, CFL Diagnostic, CFL

   Medical Supplies, and CFL MD in exchange for compensation from Korchagin.

          190.    Beginning in March 2017, in exchange for compensation from Korchagin and

   Touch of Health, Hanson caused a steady stream of Insureds to be referred from Orlando

   Central Chiro and Fort Myers Chiro to Touch of Health, CFL Diagnostic, CFL Medical




                                                  43
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 44 of 396 PageID 44




   Supplies, and CFL MD for medically unnecessary Fraudulent Services. In fact, virtually all of

   the patients purportedly treated at CFL Diagnostic, CFL Medical Supplies, and CFL MD

   presented there pursuant to referrals by Hanson that were made at Korchagin’s direction, and

   in exchange for compensation from Korchagin and Touch of Health.

          191.    Beginning in March 2017, each patient referral that Hanson made or caused to

   be made to Touch of Health, CFL Diagnostic, CFL Medical Supplies, and CFL MD violated

   the Patient Brokering Act, in that the referrals were made in exchange for compensation from

   Korchagin and Touch of Health.

          192.    For example:

          (i)     On or about August 28, 2017, Hanson referred an Insured named DA from
                  Orlando Central Chiro to CFL Medical Supplies for purported HME, and to
                  Touch of Health for x-ray services. Both referrals violated the Patient
                  Brokering Act in that they were provided in exchange for compensation paid to
                  Hanson by Korchagin and Touch of Health.

          (ii)    On or about October 16, 2017, Hanson referred an Insured named MA from
                  Orlando Central Chiro to CFL Medical Supplies for purported HME, and to
                  Touch of Health for x-ray services. Then, on or about November 27, 2017,
                  Hanson again referred MA to CFL Medical Supplies for purported HME. All
                  three referrals violated the Patient Brokering Act in that they were provided in
                  exchange for compensation paid to Hanson by Korchagin and Touch of Health.

          (iii)   On or about November 27, 2017, Hanson referred an Insured named MW from
                  Orlando Central Chiro to CFL Medical Supplies for purported HME. The
                  referral violated the Patient Brokering Act in that it was provided in exchange
                  for compensation paid Hanson by Korchagin and Touch of Health.

          (iv)    On or about December 28, 2017, Hanson referred an Insured named GA from
                  Orlando Central Chiro to CFL Medical Supplies for purported HME. Then, on
                  or about January 8, 2018, Hanson referred GA to Touch of Health for x-ray
                  services. Both referrals violated the Patient Brokering Act in that they were
                  provided in exchange for compensation paid to Hanson by Korchagin and
                  Touch of Health.




                                                 44
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 45 of 396 PageID 45




        (v)     On or about August 6, 2018, Hanson referred an Insured named KB from
                Orlando Central Chiro to Touch of Health for x-ray services. Then, on or about
                August 24, 2018, Hanson referred KB to CFL Diagnostic for putative MRI
                services. Then, on or about September 4, 2018, Hanson referred KB to CFL
                Medical Supplies for purported HME. All three referrals violated the Patient
                Brokering Act in that they were provided in exchange for compensation paid to
                Hanson by Korchagin and Touch of Health.

        (vi)    On or about September 17, 2018, Hanson referred an Insured named BA from
                Orlando Central Chiro to Touch of Health for x-ray services. Then, on or about
                September 27, 2018, Hanson referred BA to CFL Diagnostic for putative MRI
                services. Both referrals violated the Patient Brokering Act in that they were
                provided in exchange for compensation paid to Hanson by Korchagin and
                Touch of Health.

        (vii)   On or about August 23, 2018, Hanson referred an Insured named KW form
                Orlando Central Chiro to CFL Diagnostic for putative MRI services. Then, on
                or about August 29, 2018, Hanson referred KW to CFL Medical Supplies for
                purported HME. Both referrals violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Hanson by Korchagin and
                Touch of Health.

        (viii) On or about December 17, 2018, Pearce – at Hanson’s direction – referred an
               Insured named GA from Fort Myers Chiro to CFL Medical Supplies for
               purported HME. The referral violated the Patient Brokering Act in that they
               were provided in exchange for compensation paid to Hanson by Korchagin and
               Touch of Health.

        (ix)    On or about January 3, 2019, Pearce – at Hanson’s direction – referred an
                Insured named TA from Fort Myers Chiro to CFL Medical Supplies for
                purported HME. The referral violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Hanson by Korchagin and
                Touch of Health.

        (x)     On or about January 10, 2019, Pearce – at Hanson’s direction – referred an
                Insured named RT from Fort Myers Chiro to CFL Medical Supplies for
                purported HME. The referral violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Hanson by Korchagin and
                Touch of Health.

        (xi)    On or about April 24, 2019, Hanson referred an Insured named CA from
                Orlando Central Chiro to CFL MD. The referral violated the Patient Brokering
                Act in that it was provided in exchange for compensation paid to Hanson by
                Korchagin and Touch of Health.



                                              45
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 46 of 396 PageID 46




        (xii)   On or about April 24, 2019, Mohammadi – at Hanson’s direction – referred an
                Insured named TE from Orlando Central Chiro to CFL MD. Then, on or about
                April 25, 2019, Mohammadi – at Hanson’s direction – referred TE from
                Orlando Central Chiro to CFL Diagnostic for putative MRI services. Both
                referrals violated the Patient Brokering Act in that it was provided in exchange
                for compensation paid to Hanson by Korchagin and Touch of Health.

        (xiii) On or about May 2, 2019, Hanson caused an Insured named MA to be referred
               from Fort Myers Chiro to CFL MD. The referral violated the Patient Brokering
               Act in that it was provided in exchange for compensation paid to Hanson by
               Korchagin and Touch of Health.

        (xiv)   On or about May 6, 2019, Pearce – at Hanson’s direction – referred an Insured
                named PF from Fort Myers Chiro to CFL MD. The referral violated the Patient
                Brokering Act in that it was provided in exchange for compensation paid to
                Hanson by Korchagin and Touch of Health.

        (xv)    On or about May 7, 2019, Pearce – at Hanson’s direction – referred an Insured
                named DG from Fort Myers Chiro to CFL MD. The referral violated the
                Patient Brokering Act in that it was provided in exchange for compensation
                paid to Hanson by Korchagin and Touch of Health.

        (xvi)   On or about June 12, 2019, Mohammadi – at Hanson’s direction – referred an
                Insured named MB from Orlando Central Chiro to CFL MD. The referral
                violated the Patient Brokering Act in that it was provided in exchange for
                compensation paid to Hanson by Korchagin and Touch of Health.

        (xvii) On or about June 10, 2019, Mohammadi – at Hanson’s direction – referred an
               Insured named JL from Orlando Central Chiro to CFL MD. The referral
               violated the Patient Brokering Act in that it was provided in exchange for
               compensation paid to Hanson by Korchagin and Touch of Health.

        (xviii) On or about June 25, 2019, Mohammadi – at Hanson’s direction – referred an
                Insured named DA from Orlando Central Chiro to CFL MD. The referral
                violated the Patient Brokering Act in that it was provided in exchange for
                compensation paid to Hanson by Korchagin and Touch of Health.

        (xix)   On or about June 19, 2019, Pearce – at Hanson’s direction – referred an
                Insured named FB from Fort Myers Chiro to CFL MD. The referral violated
                the Patient Brokering Act in that it was provided in exchange for compensation
                paid to Hanson by Korchagin and Touch of Health.




                                               46
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 47 of 396 PageID 47




             (xx)   On or about June 19, 2019, Pearce – at Hanson’s direction – referred an
                    Insured named ME from Fort Myers Chiro to CFL MD. The referral violated
                    the Patient Brokering Act in that it was provided in exchange for compensation
                    paid to Hanson by Korchagin and Touch of Health.

             193.   These are only representative examples. In the claims identified in Exhibits

   “1”, “3”, “4”, “5”, and “6”, Hanson routinely caused Insureds to be referred to Touch of

   Health, CFL Diagnostic, CFL Medical Supplies, and CFL MD in violation of the Patient

   Brokering Act.

   3.        The Unlawful Referrals from Touch of Health to CFL Diagnostic, CFL Medical
             Supplies, and CFL MD in Violation of the Patient Brokering Act

             194.   Moreover, Hanson, Penza, and Roldos – at Korchagin’s direction – routinely

   referred Insureds, or caused Insureds to be referred, from Touch of Health to CFL Diagnostic

   and CFL Medical Supplies in exchange for compensation from Korchagin and Touch of

   Health.

             195.   Each of these referrals by Hanson, Penza, and Roldos from Touch of Health to

   CFL Diagnostic and CFL Medical Supplies violated the Patient Brokering Act, in that the

   referrals were made in exchange for compensation that Korchagin and Touch of Health paid

   to Hanson, Penza, and Roldos.

             196.   For example:

             (i)    On or about August 11, 2017, Roldos – at Korchagin’s direction – referred an
                    Insured named RP from Touch of Health to CFL Medical Supplies for
                    purported HME. The referral violated the Patient Brokering Act in that it was
                    provided in exchange for compensation paid to Roldos by Korchagin and
                    Touch of Health.

             (ii)   On or about November 8, 2017, Roldos – at Korchagin’s direction – referred
                    an Insured named LS from Touch of Health to CFL Medical Supplies for
                    purported HME. The referral violated the Patient Brokering Act in that it was




                                                  47
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 48 of 396 PageID 48




                provided in exchange for compensation paid to Roldos by Korchagin and
                Touch of Health.

        (iii)   On or about June 27, 2018, Penza – at Korchagin’s direction – referred an
                Insured named IF from Touch of Health to CFL Diagnostic for putative MRI
                services. Then, on or about July 12, 2018, Hanson – at Korchagin’s direction –
                referred IF from Touch of Health to CFL Medical Supplies for purported
                HME. Both referrals violated the Patient Brokering Act in that they were
                provided in exchange for compensation paid to Penza and Hanson by
                Korchagin and Touch of Health.

        (iv)    On or about November 19, 2018, Hanson – at Korchagin’s direction – referred
                an Insured named LH from Touch of Health to CFL Medical Supplies for
                purported HME. Then, on or about November 30, 2018, Hanson – at
                Korchagin’s direction – referred LH from Touch of Health to CFL Diagnostic
                for putative MRI services. Both referrals violated the Patient Brokering Act in
                that they were provided in exchange for compensation paid to Hanson by
                Korchagin and Touch of Health.

        (v)     On or about November 19, 2018, Hanson – at Korchagin’s direction – referred
                an Insured named AM from Touch of Health to CFL Medical Supplies for
                purported HME. Then, on or about November 29, 2018, Hanson – at
                Korchagin’s direction – referred AM from Touch of Health to CFL Diagnostic
                for putative MRI services. Both referrals violated the Patient Brokering Act in
                that they were provided in exchange for compensation paid to Hanson by
                Korchagin and Touch of Health.

        (vi)    On or about December 13, 2018, Roldos – at Korchagin’s direction – referred
                an Insured named EE from Touch of Health to CFL Medical Supplies for
                purported HME. The referral violated the Patient Brokering Act in that it was
                provided in exchange for compensation paid to Roldos by Korchagin and
                Touch of Health.

        (vii)   On or about December 27, 2018, Hanson – at Korchagin’s direction – referred
                an Insured named MC from Touch of Health to CFL Diagnostic for putative
                MRI services. Then, on or about January 2, 2019, Penza – at Korchagin’s
                direction – referred MC from Touch of Health to CFL Medical Supplies for
                purported HME. Both referrals violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Penza and Hanson by
                Korchagin and Touch of Health.

        (viii) On or about December 27, 2018, Penza – at Korchagin’s direction – referred
               an Insured named FD from Touch of Health to CFL Diagnostic for putative
               MRI services. The referral violated the Patient Brokering Act in that is was



                                              48
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 49 of 396 PageID 49




                provided in exchange for compensation paid to Penza by Korchagin and Touch
                of Health.

        (ix)    On or about December 27, 2018, Penza – at Korchagin’s direction – referred
                an Insured named FM from Touch of Health to CFL Diagnostic for putative
                MRI services. Then, on or about January 2, 2019, Penza – at Korchagin’s
                direction – referred FM from Touch of Health to CFL Medical Supplies for
                purported HME. Both referrals violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Penza by Korchagin and
                Touch of Health.

        (x)     On or about January 2, 2019, Penza – at Korchagin’s direction – referred an
                Insured named FR from Touch of Health to CFL Medical Supplies for
                purported HME. Then, on or about January 17, 2019, Penza – at Korchagin’s
                direction – referred FR from Touch of Health to CFL Diagnostic for putative
                MRI services. Both referrals violated the Patient Brokering Act in that they
                were provided in exchange for compensation paid to Penza by Korchagin and
                Touch of Health.

        (xi)    On or about March 22, 2019, Hanson – at Korchagin’s direction – referred an
                Insured named TN from Touch of Health to CFL Diagnostic for putative MRI
                services. Then, on or about April 29, 2019, Biondi – at Korchagin’s direction –
                referred TN from Touch of Health to CFL MD. Both referrals violated the
                Patient Brokering Act in that they were provided in exchange for compensation
                paid to Hanson and Biondi by Korchagin and Touch of Health.

        (xii)   On or about April 22, 2019, Biondi – at Korchagin’s direction – referred an
                Insured named JP from Touch of Health to CFL MD. The referral violated the
                Patient Brokering Act in that it was provided in exchange for compensation
                paid to Biondi by Korchagin and Touch of Health.

        (xiii) On or about April 22, 2019, Biondi – at Korchagin’s direction – referred an
               Insured named CA from Touch of Health to CFL MD. The referral violated the
               Patient Brokering Act in that it was provided in exchange for compensation
               paid to Biondi by Korchagin and Touch of Health.

        (xiv)   On or about May 28, 2019, Biondi – at Korchagin’s direction – referred an
                Insured named CA from Touch of Health to CFL MD. The referral violated the
                Patient Brokering Act in that it was provided in exchange for compensation
                paid to Biondi by Korchagin and Touch of Health.

        (xv)    On or about June 25, 2019, Biondi – at Korchagin’s direction – referred an
                Insured named DA from Touch of Health to CFL MD. The referral violated the




                                              49
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 50 of 396 PageID 50




                  Patient Brokering Act in that it was provided in exchange for compensation
                  paid to Biondi by Korchagin and Touch of Health.

          197.    These are only representative examples. In the claims identified in Exhibits

   “5”- “7”, Hanson, Penza, Biondi, and Roldos routinely caused Insureds to be referred from

   Touch of Health to CFL Diagnostic and CFL Medical Supplies in exchange for compensation

   from Korchagin and Touch of Health, in violation the Patient Brokering Act.

   D.     The Violations of the Self-Referral Act

          198.    As set forth above, the Self-Referral Act prohibits any health care provider

   from referring patients for certain designated health care services to any entity in which the

   health care provider is an investor or has an investment interest. See Fla. Stat. § 456.053.

          199.    In the context of the Self-Referral Act, Hanson – as a licensed chiropractor –

   was a “health care provider”.

          200.    In the context of the Self-Referral Act, the putative physical therapy and

   rehabilitative services that Orlando Central Chiro and Fort Myers Chiro purported to provide

   to Insureds were “designated health care services”.

          201.    In the context of the Self-Referral Act, Hanson – who purported to be an owner

   and member of Orlando Central Chiro and Fort Myers Chiro – was both an investor in and

   had an investment interest in Orlando Central Chiro and Fort Myers Chiro.

          202.    Accordingly, Hanson could not lawfully self-refer Insureds to Orlando Central

   Chiro and Fort Myers Chiro – directly or indirectly – for designated health care services such

   as the putative physical therapy and rehabilitative services that Orlando Central Chiro and

   Fort Myers Chiro purported to provide.




                                                  50
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 51 of 396 PageID 51




   1.     The Unlawful Self-Referrals by Hanson and Complete Injury to Orlando Central
          Chiro and Fort Myers Chiro

          203.    Even so, after causing Complete Injury to be organized in Florida on or about

   October 10, 2018, Hanson operated Complete Injury as a purported health care referral

   service, and used Complete Injury to unlawfully self-refer Insureds to Orlando Central Chiro

   and Fort Myers Chiro.

          204.    In fact, Complete Injury’s own website, www.complete-injury.com, indicated

   that Complete Injury routinely referred Insureds to Orlando Central Chiro and Fort Myers

   Chiro. For example, the Complete Injury website set forth a very limited list of affiliated

   health care providers to which it referred patients, including Orlando Central Chiro and Fort

   Myers Chiro.

          205.    Upon information and belief based on Complete Injury’s website, which

   indicated that Complete Injury routinely referred Insureds to Orlando Central Chiro and Fort

   Myers Chiro, between October 2018 and the present Hanson and Complete Injury caused

   Insureds to be self-referred to Orlando Central Chiro and Fort Myers Chiro in violation of the

   Self-Referral Act.

          206.    In the claims identified in Exhibits “3” – “4”, Korchagin, Hanson, Orlando

   Central Chiro, and Fort Myers Chiro routinely falsely represented that the underlying health

   care services were lawfully provided and reimbursable, when in fact they were neither

   lawfully provided nor reimbursable because Orlando Central Chiro and Fort Myers Chiro

   operated in violation of the Self-Referral Act.




                                                     51
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 52 of 396 PageID 52




   2.     The Unlawful Self-Referrals by Hanson from Touch of Health to Orlando
          Central Chiro

          207.    As set forth above, in addition to his putative ownership of Central Florida

   Chiro, Orlando Central Chiro, and Fort Myers Chiro, Hanson purported to perform many of

   the Fraudulent Services at Touch of Health.

          208.    In particular, Hanson routinely purported to perform putative ligament laxity

   testing services on behalf of Touch of Health at the Colonial Drive Office.

          209.    In many instances, Hanson would refer – or cause to be referred – an Insured

   from Orlando Central Chiro to Touch of Health for the putative ligament laxity testing

   services.

          210.    Then, Hanson would appear at Touch of Health and purport to provide the

   putative ligament laxity testing on the Insured he had referred – or caused to be referred – to

   Touch of Health in the first instance.

          211.    Then, at the conclusion of the putative ligament laxity testing services, Hanson

   would unlawfully self-refer the Insured back to Orlando Central Chiro for the continued

   provision of medically unnecessary chiropractic services.

          212.    For example:

          (i)     On or about April 14, 2017, Hanson referred an Insured named NC from
                  Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                  services. On April 18, 2017, the putative ligament laxity testing services were
                  performed by Hanson at Touch of Health. Then, at the conclusion of the
                  ligament laxity testing services, Hanson unlawfully self-referred NC back to
                  Orlando Central Chiro for the continued provision of medically unnecessary
                  chiropractic services.

          (ii)    On or about August 17, 2017, Hanson referred an Insured named WC from
                  Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                  services. That same day, the putative ligament laxity testing services were



                                                 52
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 53 of 396 PageID 53




                performed by Hanson at Touch of Health. Then, at the conclusion of the
                ligament laxity testing services, Hanson unlawfully self-referred WC back to
                Orlando Central Chiro for the continued provision of medically unnecessary
                chiropractic services.

        (iii)   On or about November 30, 2017, Hanson referred an Insured named CC from
                Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                services. That same day, the putative ligament laxity testing services were
                performed by Hanson at Touch of Health. Then, at the conclusion of the
                ligament laxity testing services, Hanson unlawfully self-referred CC back to
                Orlando Central Chiro for the continued provision of medically unnecessary
                chiropractic services.

        (iv)    On or about January 12, 2018, Hanson referred an Insured named JJ from
                Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                services. On January 16, 2018, the putative ligament laxity testing services
                were performed by Hanson at Touch of Health. Then, at the conclusion of the
                ligament laxity testing services, Hanson unlawfully self-referred JJ back to
                Orlando Central Chiro for the continued provision of medically unnecessary
                chiropractic services.

        (v)     On or about May 9, 2018, Hanson referred an Insured named AF from Orlando
                Central Chiro to Touch of Health for purported ligament laxity testing services.
                On May 14, 2018, the putative ligament laxity testing services were performed
                by Hanson at Touch of Health. Then, at the conclusion of the ligament laxity
                testing services, Hanson unlawfully self-referred AF back to Orlando Central
                Chiro for the continued provision of medically unnecessary chiropractic
                services.

        (vi)    On or about June 20, 2018, Hanson referred an Insured named MA from
                Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                services. On June 25, 2018, the putative ligament laxity testing services were
                performed by Hanson at Touch of Health. Then, at the conclusion of the
                ligament laxity testing services, Hanson unlawfully self-referred MA back to
                Orlando Central Chiro for the continued provision of medically unnecessary
                chiropractic services.

        (vii)   On or about June 29, 2018, Hanson referred an Insured named SM from
                Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                services. On July 7, 2018, the putative ligament laxity testing services were
                performed by Hanson at Touch of Health. Then, at the conclusion of the
                ligament laxity testing services, Hanson unlawfully self-referred SM back to
                Orlando Central Chiro for the continued provision of medically unnecessary
                chiropractic services.



                                               53
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 54 of 396 PageID 54




           (viii) On or about July 30, 2018, Hanson referred an Insured named JP from Orlando
                  Central Chiro to Touch of Health for purported ligament laxity testing services.
                  On August 2, 2018, the putative ligament laxity testing services were
                  performed by Hanson at Touch of Health. Then, at the conclusion of the
                  ligament laxity testing services, Hanson unlawfully self-referred JP back to
                  Orlando Central Chiro for the continued provision of medically unnecessary
                  chiropractic services.

           (ix)    On or about August 6, 2018, Hanson referred an Insured named KB Orlando
                   Central Chiro to Touch of Health for purported ligament laxity testing services.
                   On August 9, 2018, the putative ligament laxity testing services were
                   performed by Hanson at Touch of Health. Then, at the conclusion of the
                   ligament laxity testing services, Hanson unlawfully self-referred KB back to
                   Orlando Central Chiro for the continued provision of medically unnecessary
                   chiropractic services.

           (x)     On or about September 18, 2018, Hanson referred an Insured named BA from
                   Orlando Central Chiro to Touch of Health for purported ligament laxity testing
                   services. On September 19, 2018, the putative ligament laxity testing services
                   were performed by Hanson at Touch of Health. Then, at the conclusion of the
                   ligament laxity testing services, Hanson unlawfully self-referred BA back to
                   Orlando Central Chiro for the continued provision of medically unnecessary
                   chiropractic services.

           213.    These are only representative examples. In the clams identified in Exhibit “3”,

   Hanson routinely and unlawfully self-referred Insureds from Touch of Health to Orlando

   Central Chiro for the continued provision of the Fraudulent Services.

           214.    In the claims identified in Exhibit “3”, Korchagin, TOH Management, Hanson,

   and Orlando Central Chiro routinely falsely represented that the underlying health care

   services were lawfully provided and reimbursable, when in fact they were neither lawfully

   provided nor reimbursable because they were provided – to the extent that they were provided

   at all – pursuant to an illegal self-referral scheme.

   E.      The Violations of the Chiropractor Advertising Laws

           215.    As set forth above, the Chiropractor Advertising Laws prohibit chiropractors



                                                    54
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 55 of 396 PageID 55




   from – among other things –disseminating or causing the dissemination of any advertisement

   or advertising which represents that the chiropractor holds a license superior to a chiropractic

   license or contains a reference to a degree not held by the chiropractor, such as “M.D.” or

   “D.O”.

            216.   Hanson and Complete Injury violated the Chiropractor Advertising Laws by

   causing the dissemination of advertising that contained references to degrees not held by

   Hanson.

            217.   As set forth above, on or about October 10, 2018, Hanson caused Complete

   Injury to be organized as a Florida limited liability company.

            218.   Thereafter, Complete Injury did not perform or provide health care services to

   patients. Instead, following its organization, Complete Injury was used by Hanson as a means

   through which he could disseminate or cause to be disseminated advertisements which

   violated the Chiropractor Advertising Laws, and, by extension, to cause Insureds to be

   referred to Touch of Health, Orlando Central Chiro, and Fort Myers Chiro.

            219.   For   example,   Complete     Injury’s   website,   www.complete-injury.com,

   represented that Complete Injury was a “one stop shop for complete injury care”, and that

   “our physicians provide services throughout Florida”, making specific reference to Touch of

   Health, Orlando Central Chiro, Fort Myers Chiro, CFL Medical Supplies, and CFL

   Diagnostic.

            220.   Moreover, the Complete Injury website indicated that Complete Injury could

   connect patients with not only chiropractors, but “orthopedic surgeons”, “pain management”,

   “spine surgeons”, “neurosurgeons”, and MRI providers.




                                                 55
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 56 of 396 PageID 56




          221.   In particular, the Complete Injury website indicated that Complete Injury Care

   would refer prospective patients to chiropractors, “orthopedic surgeons”, “pain management”,

   “spine surgeons”, “neurosurgeons”, and MRI providers – i.e., services requiring a medical

   license superior to Hanson’s chiropractic license – at Touch of Health, Orlando Central Chiro,

   Fort Myers Chiro, CFL Medical Supplies, and CFL Diagnostic.

          222.   For example, the Complete Injury website represented that “[w]e offer

   orthopaedic treatment of musculoskeletal injuries in patients of all ages”, and “[w]e are

   comprised of Board Certified and Fellowship Trained physicians. The additional Fellowship

   training our physicians complete allows them to focus on a specific category of orthopaedics

   or a ‘sub-specialty,’ such as foot, ankle treatment, hand and wrist treatment, spine treatment

   and more.”

          223.   Similarly,   the   Complete     Injury   website    represented    that   “[o]ur

   multidisciplinary team of orthopedic and neurosurgeons who specialises in treating common

   and complex spine disorders, such as spinal deformities, injuries and degenerative

   conditions”, and offered the provision of invasive spinal surgeries such as laminectomies and

   disc replacements.

          224.   In the claims identified in Exhibits “1”, “3”, “4”, “5”, and “6”, Korchagin,

   TOH Management, Hanson, Touch of Health, Orlando Central Chiro, Fort Myers Chiro, CFL

   Medical Supplies, and CFL Diagnostic routinely falsely represented that the underlying health

   care services were lawfully provided and reimbursable, when in fact they were neither

   lawfully provided nor reimbursable because they were provided – to the extent that they were

   provided at all – pursuant to the Defendants’ pervasive violation of the Chiropractor




                                                56
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 57 of 396 PageID 57




   Advertising Laws.

   F.      The Defendants’ Fraudulent Treatment and Billing Protocols

           225.     The Defendants used Touch of Health, Central Florida Chiro, Orlando Central

   Chiro, Fort Myers Chiro, CFL Medical Supplies, and CFL MD as vehicles to submit a massive

   amount of fraudulent PIP billing to GEICO and other insurers.

           226.     The billing not only misrepresented Touch of Health, Central Florida Chiro,

   Orlando Central Chiro, Fort Myers Chiro, CFL Medical Supplies, and CFL MD’s compliance

   with the Clinic Act, Self-Referral Act, Patient Brokering Act, Anti-Kickback Statute, and

   Chiropractor Advertising Laws, but also misrepresented the medical necessity of the underlying

   health care services, and whether the underlying health care services actually were performed in

   the first instance.

           227.     The vast majority of the Insureds whom the Defendants purported to treat were

   involved in relatively minor, “fender-bender” accidents, to the extent that they were involved in

   any actual accidents at all. Concomitantly, almost none of the Insureds whom the Defendants

   purported to treat suffered from any significant injuries or health problems as a result of the

   minor accidents they experienced or purported to experience.

           228.     Even so, the Defendants purported to subject virtually every Insured to a

   medically unnecessary course of “treatment” that was provided pursuant to pre-determined,

   fraudulent protocols.

           229.     These pre-determined, fraudulent protocols were designed to maximize the

   billing that the Defendants could submit to insurers, including GEICO, not to benefit the

   Insureds who purportedly were subjected to them.




                                                  57
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 58 of 396 PageID 58




          230.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocols to Insureds without regard for the Insureds’ individual symptoms or presentation, or

   – in many cases – the total absence of any actual medical problems arising from any actual

   automobile accidents.

          231.    Each step in the Defendants’ fraudulent treatment protocols was designed to

   falsely reinforce the rationale for the previous step and provide a false justification for the

   subsequent step, and thereby permit the Defendants to generate and falsely justify the

   maximum amount of fraudulent No-Fault billing for each Insured.

          232.    No legitimate chiropractor, physician, physical therapist, chiropractic practice,

   or other health care provider would permit the fraudulent treatment and billing protocols

   described below to proceed under his, her, or its auspices.

          233.    The Defendants permitted the fraudulent treatment and billing protocols

   described below to proceed under their auspices because they sought to continue profiting

   from their fraudulent scheme.

   1.     General Requirements for Patient Examinations Billed Under CPT Codes 99203,
          99204, and 99213

          234.    As set forth above, the No-Fault Law’s billing requirements provide that all

   PIP billing must – among other things – comply with the guidelines promulgated by the AMA

   in connection with the use of current procedural terminology, or CPT, codes. See Fla. Stat. §

   627.736.

          235.    The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.




                                                 58
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 59 of 396 PageID 59




   a.     CPT Code 99203

          236.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.

          237.    The CPT Assistant provides various clinical examples of the types of

   presenting problems that qualify as moderately severe, and thereby justify the use of CPT

   code 99203 to bill for an initial patient examination.

          238.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might support the use of CPT code 99203 to bill for an initial patient

   examination:

          (i)     Office visit for initial evaluation of a 48-year-old man with recurrent low back
                  pain radiating to the leg. (General Surgery)

          (ii)    Initial office evaluation of 49-year-old male with nasal obstruction. Detailed
                  exam with topical anesthesia. (Plastic Surgery)

          (iii)   Initial office evaluation for diagnosis and management of painless gross
                  hematuria in new patient, without cystoscopy. (Internal Medicine)

          (iv)    Initial office visit for evaluation of 13-year-old female with progressive
                  scoliosis. (Physical Medicine and Rehabilitation)

          (v)     Initial office visit with couple for counseling concerning voluntary vasectomy
                  for sterility. Spent 30 minutes discussing procedure, risks and benefits, and
                  answering questions. (Urology)

          239.    Thus, pursuant to the CPT Assistant, the moderately severe presenting

   problems that could support the use of CPT code 99203 to bill for an initial patient

   examination typically are either chronic and relatively serious problems, acute problems

   requiring immediate invasive treatment, or issues that legitimately require physician

   counseling.




                                                  59
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 60 of 396 PageID 60




             240.    Moreover, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

   a patient examination represents that the physician or chiropractor who performed the

   examination spent at least 30 minutes of face-to-face time with the patient or the patient’s

   family.

             241.    What is more, pursuant to the CPT Assistant, the use of CPT code 99203 to

   bill for a patient examination represents that the physician or chiropractor who performed the

   examination conducted a “detailed” physical examination.

             242.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

   among other things – that the physician or chiropractor performing the examination conduct

   an extended examination of the affected body areas and other symptomatic or related organ

   systems.

             243.    Pursuant to the CPT Assistant, in the context of patient examinations, a

   physician has not conducted an extended examination of a patient’s musculoskeletal organ

   system unless the physician has documented findings with respect to the following:

             (i)     measurement of any three of the following seven vital signs: (a) sitting or
                     standing blood pressure; (b) supine blood pressure; (c) pulse rate and
                     regularity; (d) respiration; (e) temperature; (f) height; (g) weight;

             (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                     deformities, attention to grooming);

             (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                     varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

             (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

             (v)     brief assessment of mental status;

             (vi)    examination of gait and station;




                                                    60
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 61 of 396 PageID 61




          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head
                  and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                  lower extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          244.    Furthermore, pursuant to the CPT Assistant, the use of CPT 99203 to bill for a

   patient examination represents that the physician or chiropractor who performed the

   examination engaged in medical decision making of “low complexity”.

          245.    Pursuant to the CPT Assistant, the complexity of medical decision-making is

   measured by: (i) the number of diagnoses and/or the number of management options to be

   considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and other

   information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co–morbidities associated with the patient’s

   presenting problems, the diagnostic procedures, and/or the possible management options.

   b.     CPT Code 99204

          246.    Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate to high

   severity.

          247.    The CPT Assistant provides various clinical examples of the types of

   presenting problems that qualify as moderately to highly severe, and thereby justify the use of

   CPT code 99204 to bill for an initial patient examination.




                                                  61
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 62 of 396 PageID 62




             248.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that support the use of CPT code 99204 to bill for an initial patient

   examination:

             (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
                     exertion. (Cardiology/Internal Medicine)

             (ii)    Initial office visit of a 50-year-old female with progressive solid food
                     dysphagia. (Gastroenterology)

             (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                     confusion. (Internal Medicine)

             (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                     counseling. (Obstetrics/Gynecology)

             (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                     area, past history of hospitalization times three. (Pediatrics)

             (vi)    Initial office evaluation     of    70-year-old   female   with   polyarthralgia.
                     (Rheumatology)

             (vii)   Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                     respect to recommendation for surgery. (Thoracic Surgery)

             249.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

   presenting problems that could support the use of CPT code 99204 to bill for an initial patient

   examination typically are problems that pose a serious threat to the patient’s health, or even

   the patient’s life.

             250.    Moreover, pursuant to the CPT Assistant, the use of CPT code 99204 to bill for

   a patient examination represents that the physician or chiropractor who performed the

   examination spent at least 45 minutes of face-to-face time with the patient or the patient’s

   family.




                                                    62
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 63 of 396 PageID 63




          251.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

   examination represents that the physician who performed the examination conducted a

   “comprehensive” physical examination.

          252.     Pursuant to the CPT Assistant, a physical examination does not qualify as

   “comprehensive” unless the examining physician either: (i) conducts a general examination of

   multiple patient organ systems; or (ii) conducts a complete examination of a single patient

   organ system.

          253.     Pursuant to the CPT Assistant, in the context of patient examinations, a

   physician has not conducted a general examination of multiple patient organ systems unless

   the physician has documented findings with respect to at least eight organ systems.

          254.     The CPT Assistant recognizes the following organ systems:

          (i)      constitutional symptoms (e.g., fever, weight loss);

          (ii)     eyes;

          (iii)    ears, nose, mouth, throat;

          (iv)     cardiovascular;

          (v)      respiratory;

          (vi)     gastrointestinal;

          (vii)    genitourinary;

          (viii) musculoskeletal;

          (ix)     integumentary (skin and/or breast);

          (x)      neurological;

          (xi)     psychiatric;




                                                  63
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 64 of 396 PageID 64




          (xii)   endocrine;

          (xiii) hematologic/lymphatic; and

          (xiv)   allergic/immunologic

          255.    Pursuant to the CPT Assistant, in the context of patient examinations, a

   physician has not conducted a complete examination of a patient’s musculoskeletal organ

   system unless the physician has documented findings with respect to:

          (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                  blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature;
                  (f) height; or (g) weight;

          (ii)    the general appearance of the patient – e.g., development, nutrition, body
                  habits, deformities, and attention to grooming;

          (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

          (v)     examination of gait and station;

          (vi)    examination of joints, bones, muscles, and tendons in at least four of the
                  following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                  extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left
                  lower extremity;

          (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a)
                  head and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e)
                  right lower extremity; (f) left lower extremity;

          (viii) coordination, deep tendon reflexes, and sensation; and

          (ix)    mental status, including orientation to time, place and person, as well as mood
                  and affect.




                                                  64
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 65 of 396 PageID 65




          256.    Additionally, pursuant to the CPT Assistant, the use of CPT code 99204 to bill

   for a patient examination represents that the physician who performed the examination

   engaged in “moderate complexity” medical decision-making.

   c.     CPT Code 99213

          257.    Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-

   up examination typically requires that the patient present with problems of low to moderate

   severity.

          258.    The CPT Assistant provides various clinical examples of the types of

   presenting problems that qualify as problems of low to moderate severity, and thereby justify

   the use of CPT code 99213 to bill for a follow-up patient examination.

          259.    For example, the CPT Assistant provides the following clinical examples of

   presenting problems that might qualify as problems of low to moderate severity, and therefore

   support the use of CPT code 99213 to bill for a follow-up patient examination:

          (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                  fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal
                  Medicine)

          (ii)    Follow-up office visit for an established patient with stable cirrhosis of the
                  liver. (Gastroenterology)

          (iii)   Outpatient visit with 37-year-old male, established patient, who is 3 years post
                  total colectomy for chronic ulcerative colitis, presents for increased irritation at
                  his stoma. (General Surgery)

          (iv)    Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                  female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

          (v)     Follow-up visit for a 70-year-old diabetic hypertensive patient with recent
                  change in insulin requirement. (Internal Medicine/Nephrology)




                                                  65
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 66 of 396 PageID 66




             (vi)    Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                     asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

             (vii)   Office visit with 80-year-old female established patient, for follow-up
                     osteoporosis, status-post compression fractures. (Rheumatology)

             260.    Accordingly, pursuant to the CPT Assistant, the low to moderate severity

   presenting problems that could support the use of CPT code 99213 to bill for a follow-up

   patient examination typically are problems that pose some ongoing, real threat to the patient’s

   health.

   2.        The Fraudulent Treatment and Billing Protocol at Touch of Health

   (i)       The Fraudulent Charges for Initial Examinations at Touch of Health

             261.    As an initial step in their fraudulent treatment and billing protocol, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

   purported to provide the Insureds in the claims identified in Exhibit “1” with a putative initial

   examination.

             262.    Hanson, Penza, Roldos, and Kabushinskaya purported to perform most of the

   initial examinations in the claims identified in Exhibit “1”.

             263.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

   Klochko, Hanson, Penza, and Roldos then billed the initial examinations purportedly

   performed by Hanson, Penza, and Roldos to GEICO, or caused them to be billed to GEICO,

   under CPT code 99203, typically resulting in a charge of $250.00 for each initial examination

   that they purported to provide.

             264.    Similarly, as set forth in Exhibit “1”, Touch of Health, Korchagin, TOH

   Management, Klochko, and Kabushinskaya billed the initial examinations purportedly




                                                   66
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 67 of 396 PageID 67




   performed by Kabushinskaya to GEICO, or caused them to be billed to GEICO, under CPT

   code 99204, typically resulting in a charge of between $365.00 and $900.00 for each initial

   examination that they purported to provide.

           265.    In the claims for initial examinations identified in Exhibit “1”, the charges for

   the initial examinations were fraudulent in that they misrepresented Touch of Health’s

   eligibility to collect PIP Benefits in the first instance.

           266.    In fact, and as set forth above, Touch of Health never was eligible to collect

   PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient Brokering

   Act, the Anti-Kickback Statute, the HME Licensing Laws, and the Chiropractor Advertising

   Laws.

           267.    As set forth below, the charges for the initial examinations identified in Exhibit

   “1” also were fraudulent in that they misrepresented the nature and extent of the initial

   examinations.

   a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           268.    To the extent that the Insureds in the claims identified in Exhibit “1” had any

   presenting problems at all as the result of their relatively minor automobile accidents, the

   problems virtually always were low severity soft tissue injuries such as sprains and strains.

           269.    For instance, and in keeping with the fact that the Insureds in the claims

   identified in Exhibit “1” either had no presenting problems at all as the result of their

   relatively minor automobile accidents, or else problems of low severity, in most of the claims

   identified in Exhibit “1” the contemporaneous police reports indicated that the underlying

   accidents involved relatively low-impact collisions, that the Insureds’ vehicles were drivable




                                                     67
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 68 of 396 PageID 68




   following the accidents, and that no one was seriously injured in the underlying accidents, or

   injured at all.

           270.      What is more, and again in keeping with the fact that the Insureds in the claims

   identified in Exhibit “1” either had no presenting problems at all as a result of their relatively

   minor automobile accidents, or else problems of low severity, in many of the claims identified

   in Exhibit “1” the Insureds did not seek treatment at any hospital as the result of their

   accidents.

           271.      Even so, in the claims for initial examinations identified in Exhibit “1”, Touch

   of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and

   Kabushinskaya routinely billed for their putative initial examinations using CPT codes 99203

   and 99204, and thereby falsely represented that the Insureds presented with problems of

   moderate or moderate to high severity.

           272.      For example:

           (i)       On February 28, 2017, an Insured named AA was involved in an automobile
                     accident. The contemporaneous police report indicated that AA’s vehicle was
                     drivable following the accident. The police report further indicated that AA
                     was not injured and did not complain of any pain. In keeping with the fact that
                     AA was not injured, AA did not visit any hospital emergency room following
                     the accident. To the extent that AA experienced any health problems at all as
                     the result of the minor accident, they were of low severity. Even so, following
                     an initial examination of AA by Hanson on March 1, 2017, Hanson,
                     Korchagin, TOH Management, Klochko, and Touch of Health billed GEICO
                     for the initial examination using CPT code 99203, and thereby falsely
                     represented that the examination involved moderately severe presenting
                     problems.

           (ii)      On May 12, 2017, an Insured named GM was involved in an automobile
                     accident. The contemporaneous police report indicated that the accident was a
                     low-impact accident, and that GM’s vehicle was drivable following the
                     accident. The police report further indicated that GM was not injured and did
                     not complain of any pain. In keeping with the fact that GM was not injured,



                                                    68
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 69 of 396 PageID 69




                GM did not visit any hospital emergency room following the accident. To the
                extent that GM experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of GM by Hanson on May 18, 2017, Hanson, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (iii)   On July 18, 2017, an Insured named RP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact accident, and that RP’s vehicle was drivable following the
                accident. The police report further indicated that RP was not injured and did
                not complain of any pain. In keeping with the fact that RP was not injured, RP
                did not visit any hospital emergency room following the accident. To the
                extent that RP experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of RP by Roldos on July 19, 2017, Roldos, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (iv)    On August 28, 2017, an Insured named OD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that OD’s vehicle was drivable following
                the accident. The police report further indicated that OD was not injured and
                did not complain of any pain. In keeping with the fact that OD was not injured,
                OD did not visit any hospital emergency room following the accident. To the
                extent that OD experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of OD by Roldos on August 29, 2017, Roldos, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (v)     On June 6, 2018, an Insured named GJ was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision. The police report further indicated that GJ was not
                injured and did not complain of any pain. In keeping with the fact that GJ was
                not injured, GJ did not visit any hospital emergency room following the
                accident. To the extent that GJ experienced any health problems at all as the
                result of the minor accident, they were of low severity. Even so, following an
                initial examination of GJ by Kabushinskaya on June 15, 2018, Kabushinskaya,
                Korchagin, TOH Management, Klochko, and Touch of Health billed GEICO
                for the initial examination using CPT code 99204, and thereby falsely



                                               69
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 70 of 396 PageID 70




                represented that the examination involved presenting problems of moderate to
                high severity.

        (vi)    On June 6, 2018, an Insured named CD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision. The police report further indicated that CD was not
                injured and did not complain of any pain. In keeping with the fact that CD was
                not injured, CD did not visit any hospital emergency room following the
                accident. To the extent that CD experienced any health problems at all as the
                result of the minor accident, they were of low severity. Even so, following an
                initial examination of CD by Kabushinskaya on June 15, 2018,
                Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
                billed GEICO for the initial examination using CPT code 99204, and thereby
                falsely represented that the examination involved presenting problems of
                moderate to high severity.

        (vii)   On June 13, 2018, an Insured named MA was involved in an automobile
                accident. In keeping with the fact that MA was not injured, MA did not visit
                any hospital emergency room following the accident. To the extent that MA
                experienced any health problems at all as the result of the accident, they were
                of low severity. Even so, following an initial examination of MA by
                Kabushinskaya on June 22, 2018, Kabushinskaya, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99204, and thereby falsely represented that the
                examination involved presenting problems of moderate to high severity.

        (viii) On June 26, 2018, an Insured named IF was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that IF’s vehicle was drivable following the accident.
               The police report further indicated that IF was not injured and did not complain
               of any pain. In keeping with the fact that IF was not injured, IF did not visit
               any hospital emergency room following the accident. To the extent that IF
               experienced any health problems at all as the result of the minor accident, they
               were of low severity. Even so, following an initial examination of IF by Penza
               on June 27, 2018, Penza, Korchagin, TOH Management, Klochko, and Touch
               of Health billed GEICO for the initial examination using CPT code 99203, and
               thereby falsely represented that the examination involved moderately severe
               presenting problems.

        (ix)    On June 26, 2018, an Insured named BF was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that BF’s vehicle was drivable following the
                accident. The police report further indicated that BF was not injured and did
                not complain of any pain. In keeping with the fact that BF was not injured, BF



                                              70
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 71 of 396 PageID 71




                did not visit any hospital emergency room following the accident. To the
                extent that BF experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of BF by Kabushinskaya on June 27, 2018, Kabushinskaya, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99204, and thereby falsely represented that the
                examination involved presenting problems of moderate to high severity.

        (x)     On July 8, 2018, an Insured named AD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that AD’s vehicle was drivable following the
                accident. The police report further indicated that AD was not injured and did
                not complain of any pain. In keeping with the fact that AD was not injured, AD
                did not visit any hospital emergency room following the accident. To the
                extent that AD experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of AD by Hanson on July 9, 2018, Hanson, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (xi)    On August 14, 2018, an Insured named BD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that BD’s vehicle was drivable following
                the accident. The police report further indicated that BD was not injured and
                did not complain of any pain. In In keeping with the fact that BD was not
                injured, BD did not visit any hospital emergency room following the accident.
                To the extent that BD experienced any health problems at all as the result of
                the minor accident, they were of low severity. Even so, following an initial
                examination of BD by Penza on August 23, 2018, Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xii)   On November 5, 2018, an Insured named ME was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that ME’s vehicle was drivable following the
                accident. The police report further indicated that ME was not injured and did
                not complain of any pain. In keeping with the fact that ME was not injured,
                ME did not visit any hospital emergency room following the accident. To the
                extent that ME experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of ME by Penza on November 6, 2018, Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial



                                               71
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 72 of 396 PageID 72




                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xiii) On November 5, 2018, an Insured named NE was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that NE’s vehicle was drivable following the
               accident. The police report further indicated that NE was not injured and did
               not complain of any pain. In keeping with the fact that NE was not injured, NE
               did not visit any hospital emergency room following the accident. To the
               extent that NE experienced any health problems at all as the result of the minor
               accident, they were of low severity. Even so, following an initial examination
               of NE by Penza on November 6, 2018, Penza, Korchagin, TOH Management,
               Klochko, and Touch of Health billed GEICO for the initial examination using
               CPT code 99203, and thereby falsely represented that the examination
               involved moderately severe presenting problems.

        (xiv)   On December 15, 2018, an Insured named AK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that AK’s vehicle was drivable following the
                accident. The police report further indicated that AK was not injured and did
                not complain of any pain. In keeping with the fact that AK was not injured, AK
                did not visit any hospital emergency room following the accident. To the
                extent that AK experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of AK by Hanson on December 19, 2018, Hanson, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xv)    On December 15, 2018, an Insured named FM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FM’s vehicle was drivable following the
                accident. The police report further indicated that FM was not injured and did
                not complain of any pain. In keeping with the fact that FM was not injured, FM
                did not visit any hospital emergency room following the accident. To the
                extent that FM experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of FM by Penza on December 18, 2018, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (xvi)   On December 15, 2018, an Insured named AK was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a



                                               72
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 73 of 396 PageID 73




                low-impact collision, and that AK’s vehicle was drivable following the
                accident. The police report further indicated that AK was not injured and did
                not complain of any pain. In keeping with the fact that AK was not injured, AK
                did not visit any hospital emergency room following the accident. To the
                extent that AK experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of AK by Hanson on December 19, 2018, Hanson, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xvii) On December 15, 2018, an Insured named FM was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that FM’s vehicle was drivable following the
               accident. The police report further indicated that FM was not injured and did
               not complain of any pain. In keeping with the fact that FM was not injured, FM
               did not visit any hospital emergency room following the accident. To the
               extent that FM experienced any health problems at all as the result of the minor
               accident, they were of low severity. Even so, following an initial examination
               of FM by Penza on December 18, 2018, Penza, Korchagin, TOH Management,
               Klochko, and Touch of Health billed GEICO for the initial examination using
               CPT code 99203, and thereby falsely represented that the examination
               involved moderately severe presenting problems.

        (xviii) On December 15, 2018, an Insured named FD was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FD’s vehicle was drivable following the
                accident. The police report further indicated that FD was not injured and did
                not complain of any pain. In keeping with the fact that FD was not injured, FD
                did not visit any hospital emergency room following the accident. To the
                extent that FD experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of FD by Penza on December 18, 2018, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (xix)   On December 15, 2018, an Insured named FR was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FR’s vehicle was drivable following the
                accident. The police report further indicated that FR was not injured and did
                not complain of any pain. In keeping with the fact that FR was not injured, FR
                did not visit any hospital emergency room following the accident. To the
                extent that FR experienced any health problems at all as the result of the minor



                                               73
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 74 of 396 PageID 74




                accident, they were of low severity. Even so, following an initial examination
                of FR by Penza on December 18, 2018, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

        (xx)    On December 15, 2018, an Insured named MC was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that MC’s vehicle was drivable following the
                accident. The police report further indicated that MC was not injured and did
                not complain of any pain. In keeping with the fact that MC was not injured,
                MC did not visit any hospital emergency room following the accident. To the
                extent that MC experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of MC by Hanson on December 19, 2018, Hanson, Korchagin,
                TOH Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xxi)   On January 6, 2019, an Insured named AM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that AM’s vehicle was drivable following
                the accident. The police report further indicated that AM was not injured and
                did not complain of any pain. In keeping with the fact that AM was not injured,
                AM did not visit any hospital emergency room following the accident. To the
                extent that AM experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of AM by Penza on January 9, 2019, Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

        (xxii) On March 4, 2019, an Insured named PD was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that PD’s vehicle was drivable following
               the accident. The police report further indicated that PD was not injured and
               did not complain of any pain. In keeping with the fact that PD was not injured,
               PD did not visit any hospital emergency room following the accident. To the
               extent that PD experienced any health problems at all as the result of the minor
               accident, they were of low severity. Even so, following an initial examination
               of PD by Penza on March 5, 2019, Penza, Korchagin, TOH Management,
               Klochko, and Touch of Health billed GEICO for the initial examination using
               CPT code 99203, and thereby falsely represented that the examination
               involved moderately severe presenting problems.



                                              74
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 75 of 396 PageID 75




         (xxiii) On March 4, 2019, an Insured named JJ was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that JJ’s vehicle was drivable following
                 the accident. The police report further indicated that JJ was not injured and did
                 not complain of any pain. In keeping with the fact that JJ was not injured, JJ
                 did not visit any hospital emergency room following the accident. To the
                 extent that JJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JJ by Penza on March 6, 2019, Penza, Korchagin, TOH Management,
                 Klochko, and Touch of Health billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that the examination
                 involved moderately severe presenting problems.

         (xxiv) On March 4, 2019, an Insured named JL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that JL’s vehicle was drivable following
                the accident. The police report further indicated that JL was not injured and did
                not complain of any pain. In keeping with the fact that JL was not injured, JL
                did not visit any hospital emergency room following the accident. To the
                extent that JL experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of JL by Penza on March 7, 2019, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.

         (xxv) On March 4, 2019, an Insured named AM was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that AM’s vehicle was drivable following
               the accident. The police report further indicated that AM was not injured and
               did not complain of any pain. In keeping with the fact that AM was not injured,
               AM did not visit any hospital emergency room following the accident. To the
               extent that AM experienced any health problems at all as the result of the
               minor accident, they were of low severity. Even so, following an initial
               examination of AM by Penza on March 7, 2019, Penza, Korchagin, TOH
               Management, Klochko, and Touch of Health billed GEICO for the initial
               examination using CPT code 99203, and thereby falsely represented that the
               examination involved moderately severe presenting problems.

         273.   These are only representative examples. In the claims for initial examinations

   identified in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,




                                                75
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 76 of 396 PageID 76




   Penza, Roldos, and Kabushinskaya routinely falsely represented that the Insureds presented

   with problems of moderate or moderate to high severity, when in fact the Insureds’ problems

   were low-severity soft tissue injuries such as sprains and strains, to the limited extent that they

   had any presenting problems at all.

          274.    In the claims for initial examinations identified in Exhibit “1”, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

   routinely falsely represented that the Insureds presented with problems of moderate or

   moderate to high severity in order to create a false basis for their charges for the examinations

   under CPT codes 99203 and 99204, because examinations billable under CPT codes 99203

   and 99204 are reimbursable at higher rates than examinations involving presenting problems

   of low severity, or no severity.

          275.    In the claims for initial examinations identified in Exhibit “1”, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

   also routinely falsely represented that the Insureds presented with problems of moderate

   severity in order to create a false basis for the other Fraudulent Services that the Defendants

   purported to provide to the Insureds, including medically unnecessary follow-up

   examinations, physical therapy services and/or chiropractic services, ligament laxity testing

   services, and HME.

   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
          Examinations

          276.    What is more, in the claims identified in Exhibit “1” for initial examinations

   under CPT codes 99203 and 99204, Touch of Health, Korchagin, TOH Management,

   Klochko, Hanson, Penza, Roldos, and Kabushinskaya routinely misrepresented and



                                                   76
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 77 of 396 PageID 77




   exaggerated the amount of face-to-face time that the examining physician or chiropractor

   spent with the Insureds or the Insureds’ families.

          277.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

   Klochko, Hanson, Penza, Roldos, and Kabushinskaya virtually always billed for the putative

   initial examinations using CPT codes 99203 and 99204, and thereby represented that the

   physician or chiropractor who purported to conduct the examinations spent between at least

   30 and 45 minutes of face-to-face time with the Insureds or the Insureds’ families during the

   putative examinations.

          278.    In fact, in most of the claims for initial examinations identified in Exhibit “1”,

   Hanson, Penza, Roldos, and Kabushinskaya never spent more than 15 minutes – let alone 30

   or 45 minutes – of face-to-face time with the Insureds or their families when purporting to

   conduct the examinations.

          279.    For instance, and in keeping with the fact that the initial examinations in the

   claims identified in Exhibit “1” did not entail more than 15 minutes of face-to-face time

   between Hanson, Penza, Roldos, and Kabushinskaya and the Insureds or the Insureds’

   families, to the extent that the examinations actually were performed in the first instance,

   Hanson, Penza, Roldos, and Kabushinskaya used a template in purporting to conduct the

   initial examinations.

          280.    The template that Hanson, Penza, Roldos, and Kabushinskaya used in

   purporting to conduct the initial examinations set forth a limited range of examination

   parameters.




                                                  77
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 78 of 396 PageID 78




           281.      The only face-to-face time between the physicians or chiropractors and the

   Insureds that was reflected in the limited range of examination parameters consisted of brief

   patient interviews and limited examinations of the Insureds’ musculoskeletal systems.

           282.      These brief patient interviews and limited examinations did not require

   Hanson, Penza, Roldos, Kabushinskaya, nor any other physician or chiropractor associated

   with Touch of Health, to spend more than 15 minutes of face-to-face time with the Insureds or

   their families.

           283.      In the claims for initial examinations identified in Exhibit “1”, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

   routinely falsely represented that the initial examinations involved either 30 or 45 minutes of

   face-to-face time in order to create a false basis for their charges under CPT codes 99203 and

   99204, because examinations billable under CPT codes 99203 and 99204 are reimbursable at

   higher rates than examinations that require less time to perform.

   c.      Misrepresentations Regarding “Detailed” Physical Examinations

           284.      Moreover, in the claims identified in Exhibit “1” for initial examinations under

   CPT code 99203, Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza,

   and Roldos routinely falsely represented the extent of the underlying physical examinations.

           285.      To the extent that the Insureds in the claims identified in Exhibit “1” had any

   actual complaints at all as the result of their relatively minor automobile accidents, the

   complaints were limited to minor musculoskeletal complaints, specifically sprains and strains.

           286.      In the claims for initial examinations identified in Exhibit “1”, when Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos billed for the




                                                    78
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 79 of 396 PageID 79




   initial examinations under CPT code 99203, they falsely represented that the physician or

   chiropractor who purported to perform the examinations – namely Hanson, Penza, and Roldos

   – performed “detailed” patient examinations on the Insureds they purported to treat during the

   initial examinations.

          287.    In fact, with respect to the claims for initial examinations under CPT code

   99203 that are identified in Exhibit “1”, Hanson, Penza, and Roldos virtually never conducted

   an extended examination of the Insureds’ musculoskeletal systems.

          288.    For instance, in the vast majority of the claims under CPT code 99203

   identified in Exhibit “1”, Hanson, Penza, and Roldos did not conduct an extended

   examination of the Insureds’ musculoskeletal systems, inasmuch as they did not document

   findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or
                  standing blood pressure; (b) supine blood pressure; (c) pulse rate and
                  regularity; (d) respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head
                  and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                  lower extremity; and (f) left lower extremity;

          (viii) coordination;



                                                  79
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 80 of 396 PageID 80




        (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                pathological reflexes; and/or

        (x)     examination of sensation.

        289.    For example:

        (i)     On or about March 1, 2017, Touch of Health, Korchagin, TOH Management,
                Klochko, and Hanson billed GEICO under CPT code 99203 for an initial
                examination that Hanson purported to perform on an Insured named AA, and
                thereby represented that Hanson had provided a “detailed” physical
                examination to AA. However, Hanson did not document an extended
                examination of AA’s musculoskeletal system, despite the fact that – to the
                extent AA had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (ii)    On or about July 3, 2017, Touch of Health, Korchagin, TOH Management,
                Klochko, and Roldos billed GEICO under CPT code 99203 for an initial
                examination that Roldos purported to perform on an Insured named IS, and
                thereby represented that Roldos had provided a “detailed” physical
                examination to IS. However, Roldos did not document an extended
                examination of IS’s musculoskeletal system, despite the fact that – to the
                extent IS had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (iii)   On or about October 13, 2017, Touch of Health, Korchagin, TOH
                Management, Klochko, and Hanson billed GEICO under CPT code 99203 for
                an initial examination that Hanson purported to perform on an Insured named
                ET, and thereby represented that Hanson had provided a “detailed” physical
                examination to ET. However, Hanson did not document an extended
                examination of ET’s musculoskeletal system, despite the fact that – to the
                extent ET had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (iv)    On or about November 3, 2017, Touch of Health, Korchagin, TOH
                Management, Klochko, and Roldos billed GEICO under CPT code 99203 for
                an initial examination that Roldos purported to perform on an Insured named
                EC, and thereby represented that Roldos had provided a “detailed” physical
                examination to EC. However, Roldos did not document an extended
                examination of ED’s musculoskeletal system, despite the fact that – to the
                extent EC had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.




                                              80
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 81 of 396 PageID 81




        (v)     On or about December 11, 2017, Touch of Health, Korchagin, TOH
                Management, Klochko, and Roldos billed GEICO under CPT code 99203 for
                an initial examination that Roldos purported to perform on an Insured named
                AA, and thereby represented that Roldos had provided a “detailed” physical
                examination to AA. However, Roldos did not document an extended
                examination of AA’s musculoskeletal system, despite the fact that – to the
                extent AA had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (vi)    On or about February 5, 2018, Touch of Health, Korchagin, TOH
                Management, Klochko, and Roldos billed GEICO under CPT code 99203 for
                an initial examination that Roldos purported to perform on an Insured named
                JJ, and thereby represented that Roldos had provided a “detailed” physical
                examination to JJ. However, Roldos did not document an extended
                examination of JJ’s musculoskeletal system, despite the fact that – to the extent
                JJ had any complaints at all as the result of the automobile accident – they
                were limited to musculoskeletal complaints.

        (vii)   On or about February 13, 2018, Touch of Health, Korchagin, TOH
                Management, Klochko, and Roldos billed GEICO under CPT code 99203 for
                an initial examination that Roldos purported to perform on an Insured named
                AD, and thereby represented that Roldos had provided a “detailed” physical
                examination to AD. However, Roldos did not document an extended
                examination of AD’s musculoskeletal system, despite the fact that – to the
                extent AD had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (viii) On or about April 20, 2018, Touch of Health, Korchagin, TOH Management,
               Klochko, and Hanson billed GEICO under CPT code 99203 for an initial
               examination that Hanson purported to perform on an Insured named VK, and
               thereby represented that Hanson had provided a “detailed” physical
               examination to VK. However, Hanson did not document an extended
               examination of VK’s musculoskeletal system, despite the fact that – to the
               extent VK had any complaints at all as the result of the automobile accident –
               they were limited to musculoskeletal complaints.

        (ix)    On or about May 7, 2018, Touch of Health, Korchagin, TOH Management,
                Klochko, and Penza billed GEICO under CPT code 99203 for an initial
                examination that Penza purported to perform on an Insured named LB, and
                thereby represented that Penza had provided a “detailed” physical examination
                to LB. However, Penza did not document an extended examination of LB’s
                musculoskeletal system, despite the fact that – to the extent LB had any
                complaints at all as the result of the automobile accident – they were limited to
                musculoskeletal complaints.



                                               81
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 82 of 396 PageID 82




        (x)     On or about May 21, 2018, Touch of Health, Korchagin, TOH Management,
                Klochko, and Penza billed GEICO under CPT code 99203 for an initial
                examination that Penza purported to perform on an Insured named VK, and
                thereby represented that Penza had provided a “detailed” physical examination
                to VK. However, Penza did not document an extended examination of VK’s
                musculoskeletal system, despite the fact that – to the extent VK had any
                complaints at all as the result of the automobile accident – they were limited to
                musculoskeletal complaints.

        (xi)    On or about July 17, 2018, Touch of Health, Korchagin, TOH Management,
                Klochko, and Penza billed GEICO under CPT code 99203 for an initial
                examination that Penza purported to perform on an Insured named FD, and
                thereby represented that Penza had provided a “detailed” physical examination
                to FD. However, Penza did not document an extended examination of FD’s
                musculoskeletal system, despite the fact that – to the extent FD had any
                complaints at all as the result of the automobile accident – they were limited to
                musculoskeletal complaints.

        (xii)   On or about November 6, 2018, Touch of Health, Korchagin, TOH
                Management, Klochko, and Penza billed GEICO under CPT code 99203 for an
                initial examination that Penza purported to perform on an Insured named ME,
                and thereby represented that Penza had provided a “detailed” physical
                examination to ME. However, Penza did not document an extended
                examination of ME’s musculoskeletal system, despite the fact that – to the
                extent ME had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

        (xiii) On or about December 18, 2018, Touch of Health, Korchagin, TOH
               Management, Klochko, and Penza billed GEICO under CPT code 99203 for an
               initial examination that Penza purported to perform on an Insured named FR,
               and thereby represented that Penza had provided a “detailed” physical
               examination to FR. However, Penza did not document an extended
               examination of FR’s musculoskeletal system, despite the fact that – to the
               extent FR had any complaints at all as the result of the automobile accident –
               they were limited to musculoskeletal complaints.

        (xiv)   On or about December 19, 2018, Touch of Health, Korchagin, TOH
                Management, Klochko, and Hanson billed GEICO under CPT code 99203 for
                an initial examination that Hanson purported to perform on an Insured named
                AK, and thereby represented that Hanson had provided a “detailed” physical
                examination to AK. However, Hanson did not document an extended
                examination of AK’s musculoskeletal system, despite the fact that – to the




                                               82
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 83 of 396 PageID 83




                 extent AK had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

          (xv)   On or about December 19, 2018, Touch of Health, Korchagin, TOH
                 Management, Klochko, and Hanson billed GEICO under CPT code 99203 for
                 an initial examination that Hanson purported to perform on an Insured named
                 MC, and thereby represented that Hanson had provided a “detailed” physical
                 examination to MC. However, Hanson did not document an extended
                 examination of MC’s musculoskeletal system, despite the fact that – to the
                 extent MC had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

          290.   These are only representative examples. In the vast majority of the claims for

   initial examinations under CPT code 99203 that are identified in Exhibit “1”, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos routinely falsely

   represented that they had provided “detailed” physical examinations. In fact, they had not

   provided detailed physical examinations because Hanson, Penza, and Roldos had not

   documented an extended examination of the affected body areas and other symptomatic or

   related organ systems.

          291.   In the claims for initial examinations under CPT code 99203 that are identified

   in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and

   Roldos routinely falsely represented that they had provided “detailed” physical examinations

   to the Insureds in order to create a false basis for their charges for the examinations under

   CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

   higher rates than examinations that do not require the examining physician to provide

   “detailed” physical examinations.




                                                83
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 84 of 396 PageID 84




   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          292.    When the Insureds in the claims identified in Exhibit “1” presented at Touch of

   Health for initial examinations, their presenting problems virtually always were limited to low

   severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

   legitimate presenting problems at all.

          293.    The diagnosis and treatment of these low severity sprains and strains did not

   require any legitimate, low- or moderate-complexity medical decision-making.

          294.    First, in the claims for initial examinations identified in Exhibit “1”, the initial

   examinations did not involve the retrieval, review, or analysis of any significant amount of

   medical records, diagnostic tests, or other information.

          295.    When the Insureds in the claims identified in Exhibit “1” presented to Touch of

   Health for “treatment”, they did not arrive with any medical records except, at times, basic

   radiology reports.

          296.    Furthermore, prior to the initial examinations, Touch of Health, Korchagin,

   TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya did not request any

   medical records from other providers.

          297.    Second, in the claims for initial examinations identified in Exhibit “1”, there

   was no risk of significant complications or morbidity – much less mortality – from the

   Insureds’ relatively minor soft tissue injury complaints, to the extent that they ever had any

   complaints from automobile accidents at all.

          298.    Nor, by extension, was there any risk of significant complications, morbidity,

   or mortality from the diagnostic procedures or treatment options provided at Touch of Health,




                                                  84
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 85 of 396 PageID 85




   to the extent that Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza,

   Roldos, and Kabushinskaya provided any such diagnostic procedures or treatment options in

   the first instance.

           299.    In almost every instance, any “treatments” that Touch of Health, Korchagin,

   TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya actually provided

   were limited to chiropractic treatment and/or physical therapy treatment, none of which was

   health– or life–threatening if properly administered.

           300.    Third, in the claims for initial examinations identified in Exhibit “1”, Touch of

   Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

   did not consider any significant number of diagnoses or treatment options for the Insureds

   during the initial examinations.

           301.    Rather, to the extent that the initial examinations were conducted in the first

   instance, Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos,

   and Kabushinskaya provided a phony list of soft tissue injury “diagnoses” for virtually every

   Insured, and prescribed a substantially similar course of treatment for every Insured.

           302.    Specifically, in most of the claims identified in Exhibit “1”, during the initial

   examinations the Insureds did not report any continuing medical problems that legitimately

   could be traced to an underlying automobile accident.

           303.    Even so, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

   Penza, Roldos, and Kabushinskaya prepared initial examination reports in which they

   provided a phony list of soft tissue injury “diagnoses” to virtually every Insured.

           304.    Then, based upon these phony “diagnoses”, Touch of Health, Korchagin, TOH




                                                  85
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 86 of 396 PageID 86




   Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya directed virtually every

   Insured to: (i) receive significant and medically unnecessary chiropractic treatment and/or

   physical therapy treatment; (ii) receive medically unnecessary HME from Touch of Health

   and/or CFL Medical Supplies; and (iii) undergo medically unnecessary diagnostic testing at

   Touch of Health and/or CFL Diagnostic, regardless of the Insureds’ true circumstances or

   presentation.

          305.     For example:

          (i)      On February 28, 2017, an Insured named AA was involved in an automobile
                   accident. The contemporaneous police report indicated that AA’s vehicle was
                   drivable following the accident. The police report further indicated that AA
                   was not injured and did not complain of any pain. In keeping with the fact that
                   AA was not injured, AA did not visit any hospital emergency room following
                   the accident. To the extent that AA experienced any health problems at all as
                   the result of the minor accident, they were of low severity. On March 1, 2017,
                   Hanson purported to conduct an initial examination of AA at Touch of Health.
                   To the extent that Hanson performed the examination in the first instance,
                   Hanson did not retrieve, review, or analyze any significant amount of medical
                   records, diagnostic tests, or other information in connection with the
                   examination. Moreover, Hanson did not consider any significant number of
                   diagnoses or management options in connection with the examination. Instead,
                   Hanson provided AA with the same, phony, list of soft tissue injury
                   “diagnoses” that he provided to virtually every other Insured. Furthermore,
                   neither AA’s presenting problems, nor the treatment plan provided to AA by
                   Hanson, Korchagin, TOH Management, Klochko, and Touch of Health,
                   presented any risk of significant complications, morbidity, or mortality. To the
                   contrary, AA did not need any significant treatment at all as a result of the
                   accident, and the treatment plan provided by Hanson, Korchagin, TOH
                   Management, Klochko, and Touch of Health consisted of medically
                   unnecessary chiropractic services, HME, and diagnostic testing, none of which
                   posed the least bit of risk to AA. Even so, Hanson, Korchagin, TOH
                   Management, Klochko, and Touch of Health billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that
                   Hanson engaged in some legitimate, low complexity medical decision-making
                   during the purported examination.

          (ii)     On May 12, 2017, an Insured named GJ was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a



                                                  86
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 87 of 396 PageID 87




                low-impact accident, and that GJ’s vehicle was drivable following the
                accident. The police report further indicated that GJ was not injured and did
                not complain of any pain. In keeping with the fact that GJ was not injured, GJ
                did not visit any hospital emergency room following the accident. To the
                extent that GJ experienced any health problems at all as the result of the minor
                accident, they were of low severity. On May 18, 2017, Hanson purported to
                conduct an initial examination of GJ at Touch of Health. To the extent that
                Hanson performed the examination in the first instance, Hanson did not
                retrieve, review, or analyze any significant amount of medical records,
                diagnostic tests, or other information in connection with the examination.
                Moreover, Hanson did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Hanson
                provided GJ with the same, phony, list of soft tissue injury “diagnoses” that he
                provided to virtually every other Insured. Furthermore, neither GJ’s presenting
                problems, nor the treatment plan provided to GJ by Hanson, Korchagin, TOH
                Management, Klochko, and Touch of Health, presented any risk of significant
                complications, morbidity, or mortality. To the contrary, GJ did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Hanson, Korchagin, TOH Management, Klochko, and Touch of
                Health consisted of medically unnecessary chiropractic services, HME, and
                diagnostic testing, none of which posed the least bit of risk to GJ. Even so,
                Hanson, Korchagin, TOH Management, Klochko, and Touch of Health billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Hanson engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

        (iii)   On July 18, 2017, an Insured named RP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact accident, and that RP’s vehicle was drivable following the
                accident. The police report further indicated that RP was not injured and did
                not complain of any pain. In keeping with the fact that RP was not injured, RP
                did not visit any hospital emergency room following the accident. To the
                extent that RP experienced any health problems at all as the result of the minor
                accident, they were of low severity. On July 19, 2017, Roldos purported to
                conduct an initial examination of RP at Touch of Health. To the extent that
                Roldos performed the examination in the first instance, Roldos did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests,
                or other information in connection with the examination. Moreover, Roldos did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Roldos provided RP with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every
                other Insured. Furthermore, neither RP’s presenting problems, nor the
                treatment plan provided to RP by Roldos, Korchagin, TOH Management,
                Klochko, and Touch of Health, presented any risk of significant complications,



                                               87
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 88 of 396 PageID 88




               morbidity, or mortality. To the contrary, RP did not need any significant
               treatment at all as a result of the accident, and the treatment plan provided by
               Roldos, Korchagin, TOH Management, Klochko, and Touch of Health
               consisted of medically unnecessary chiropractic services, HME, and diagnostic
               testing, none of which posed the least bit of risk to RP. Even so, Roldos,
               Korchagin, TOH Management, Klochko, and Touch of Health billed GEICO
               for the initial examination using CPT code 99203, and thereby falsely
               represented that Roldos engaged in some legitimate, low complexity medical
               decision-making during the purported examination.

        (iv)   On August 28, 2017, an Insured named OD, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that OD’s vehicle was drivable following
               the accident. The police report further indicated that OD was not injured and
               did not complain of any pain. In keeping with the fact that OD was not injured,
               OD did not visit any hospital emergency room following the accident. To the
               extent that OD experienced any health problems at all as the result of the minor
               accident, they were of low severity. On August 29, 2017, Roldos purported to
               conduct an initial examination of OD at Touch of Health. To the extent that
               Roldos performed the examination in the first instance, Roldos did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests,
               or other information in connection with the examination. Moreover, Roldos did
               not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Roldos provided OD with the same,
               phony, list of soft tissue injury “diagnoses” that he provided to virtually every
               other Insured. Furthermore, neither OD’s presenting problems, nor the
               treatment plan provided to OD by Roldos, Korchagin, TOH Management,
               Klochko, and Touch of Health, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, OD did not need any significant
               treatment at all as a result of the accident, and the treatment plan provided by
               Roldos, Korchagin, TOH Management, Klochko, and Touch of Health
               consisted of medically unnecessary chiropractic services and diagnostic
               testing, none of which posed the least bit of risk to OD. Even so, Roldos,
               Korchagin, TOH Management, Klochko, and Touch of Health billed GEICO
               for the initial examination using CPT code 99203, and thereby falsely
               represented that Roldos engaged in some legitimate, low complexity medical
               decision-making during the purported examination.

        (v)    On June 6, 2018, an Insured named GJ, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision. The police report further indicated that GJ was not
               injured and did not complain of any pain. In keeping with the fact that GJ was
               not injured, GJ did not visit any hospital emergency room following the
               accident. To the extent that GJ experienced any health problems at all as the



                                              88
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 89 of 396 PageID 89




               result of the minor accident, they were of low severity. On June 15, 2018,
               Kabushinskaya purported to conduct an initial examination of GJ at Touch of
               Health. To the extent that Kabushinskaya performed the examination in the
               first instance, Kabushinskaya did not retrieve, review, or analyze any
               significant amount of medical records, diagnostic tests, or other information in
               connection with the examination. Moreover, Kabushinskaya did not consider
               any significant number of diagnoses or management options in connection
               with the examination. Instead, Kabushinskaya provided GJ with the same,
               phony, list of soft tissue injury “diagnoses” provided to virtually every other
               Insured. Furthermore, neither GJ’s presenting problems, nor the treatment plan
               provided to GJ by Kabushinskaya, Korchagin, TOH Management, Klochko,
               and Touch of Health, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, GJ did not need any significant
               treatment at all as a result of the accident, and the treatment plan provided by
               Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
               consisted of medically unnecessary chiropractic services, HME, and diagnostic
               testing, none of which posed the least bit of risk to GJ. Even so,
               Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
               billed GEICO for the initial examination using CPT code 99204, and thereby
               falsely represented that Kabushinskaya engaged in some legitimate, moderate
               complexity medical decision-making during the purported examination.

        (vi)   On June 6, 2018, an Insured named CD, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision. The police report further indicated that CD was not
               injured and did not complain of any pain. In keeping with the fact that CD was
               not injured, CD did not visit any hospital emergency room following the
               accident. To the extent that CD experienced any health problems at all as the
               result of the minor accident, they were of low severity. On June 15, 2018,
               Kabushinskaya purported to conduct an initial examination of CD, at Touch of
               Health. To the extent that Kabushinskaya performed the examination in the
               first instance, Kabushinskaya did not retrieve, review, or analyze any
               significant amount of medical records, diagnostic tests, or other information in
               connection with the examination. Moreover, Kabushinskaya did not consider
               any significant number of diagnoses or management options in connection
               with the examination. Instead, Kabushinskaya provided CD with the same,
               phony, list of soft tissue injury “diagnoses” provided to virtually every other
               Insured. Furthermore, neither CD’s presenting problems, nor the treatment
               plan provided to CD by Kabushinskaya, Korchagin, TOH Management,
               Klochko, and Touch of Health, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, CD did not need any significant
               treatment at all as a result of the accident, and the treatment plan provided by
               Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
               consisted of medically unnecessary chiropractic services, HME, and diagnostic



                                              89
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 90 of 396 PageID 90




                testing, none of which posed the least bit of risk to CD. Even so,
                Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
                billed GEICO for the initial examination using CPT code 99204, and thereby
                falsely represented that Kabushinskaya engaged in some legitimate, moderate
                complexity medical decision-making during the purported examination.

        (vii)   On June 26, 2018, an Insured named IF, was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that IF’s vehicle was drivable following the accident.
                The police report further indicated that IF was not injured and did not complain
                of any pain. In keeping with the fact that IF was not injured, IF did not visit
                any hospital emergency room following the accident. To the extent that IF
                experienced any health problems at all as the result of the minor accident, they
                were of low severity. On June 27, 2018, Penza purported to conduct an initial
                examination of IF at Touch of Health. To the extent that Penza performed the
                examination in the first instance, Penza did not retrieve, review, or analyze any
                significant amount of medical records, diagnostic tests, or other information in
                connection with the examination. Moreover, Penza did not consider any
                significant number of diagnoses or management options in connection with the
                examination. Instead, Penza provided IF with the same, phony, list of soft
                tissue injury “diagnoses” provided to virtually every other Insured.
                Furthermore, neither IF’s presenting problems, nor the treatment plan provided
                to IF by Penza, Korchagin, TOH Management, Klochko, and Touch of Health,
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, IF did not need any significant treatment at all as a result of the
                accident, and the treatment plan provided by Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health consisted of medically
                unnecessary chiropractic services, HME, and diagnostic testing, none of which
                posed the least bit of risk to IF. Even so, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that Penza engaged in some
                legitimate, low complexity medical decision-making during the purported
                examination.

        (viii) On June 26, 2018, an Insured named BF, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that BF’s vehicle was drivable following the
               accident. The police report further indicated that BF was not injured and did
               not complain of any pain. In keeping with the fact that BF was not injured, BF
               did not visit any hospital emergency room following the accident. To the
               extent that BF experienced any health problems at all as the result of the minor
               accident, they were of low severity. On June 27, 2018, Kabushinskaya
               purported to conduct an initial examination of BF at Touch of Health. To the
               extent that Kabushinskaya performed the examination in the first instance,



                                               90
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 91 of 396 PageID 91




               Kabushinskaya did not retrieve, review, or analyze any significant amount of
               medical records, diagnostic tests, or other information in connection with the
               examination. Moreover, Kabushinskaya did not consider any significant
               number of diagnoses or management options in connection with the
               examination. Instead, Kabushinskaya provided BF with the same, phony, list
               of soft tissue injury “diagnoses” provided to virtually every other Insured.
               Furthermore, neither BF’s presenting problems, nor the treatment plan
               provided to BF by Kabushinskaya, Korchagin, TOH Management, Klochko,
               and Touch of Health, presented any risk of significant complications,
               morbidity, or mortality. To the contrary, BF did not need any significant
               treatment at all as a result of the accident, and the treatment plan provided by
               Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
               consisted of medically unnecessary chiropractic services, HME, and diagnostic
               testing, none of which posed the least bit of risk to BF. Even so,
               Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
               billed GEICO for the initial examination using CPT code 99204, and thereby
               falsely represented that Kabushinskaya engaged in some legitimate, moderate
               complexity medical decision-making during the purported examination.

        (ix)   On July 8, 2018, an Insured named AD, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that AD’s vehicle was drivable following the
               accident. The police report further indicated that AD was not injured and did
               not complain of any pain. In keeping with the fact that AD was not injured, AD
               did not visit any hospital emergency room following the accident. To the
               extent that AD experienced any health problems at all as the result of the minor
               accident, they were of low severity. On July 9, 2018, Hanson purported to
               conduct an initial examination of AD at Touch of Health. To the extent that
               Hanson performed the examination in the first instance, Hanson did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided AD with the same, phony, list of soft tissue injury “diagnoses”
               provided to virtually every other Insured. Furthermore, neither AD’s
               presenting problems, nor the treatment plan provided to AD by Hanson,
               Korchagin, TOH Management, Klochko, and Touch of Health, presented any
               risk of significant complications, morbidity, or mortality. To the contrary, AD
               did not need any significant treatment at all as a result of the accident, and the
               treatment plan provided by Hanson, Korchagin, TOH Management, Klochko,
               and Touch of Health consisted of medically unnecessary chiropractic services,
               HME, and diagnostic testing, none of which posed the least bit of risk to AD.
               Even so, Hanson, Korchagin, TOH Management, Klochko, and Touch of
               Health billed GEICO for the initial examination using CPT code 99203, and



                                              91
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 92 of 396 PageID 92




               thereby falsely represented that Hanson engaged in some legitimate, low
               complexity medical decision-making during the purported examination.

        (x)    On August 14, 2018, an Insured named BD, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that BD’s vehicle was drivable following
               the accident. The police report further indicated that BD was not injured and
               did not complain of any pain. In In keeping with the fact that BD was not
               injured, BD did not visit any hospital emergency room following the accident.
               To the extent that BD experienced any health problems at all as the result of
               the minor accident, they were of low severity. On August 23, 2018, Penza
               purported to conduct an initial examination of BD at Touch of Health. To the
               extent that Penza performed the examination in the first instance, Penza did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Penza did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Penza
               provided BD with the same, phony, list of soft tissue injury “diagnoses”
               provided to virtually every other Insured. Furthermore, neither BD’s presenting
               problems, nor the treatment plan provided to BD by Penza, Korchagin, TOH
               Management, Klochko, and Touch of Health, presented any risk of significant
               complications, morbidity, or mortality. To the contrary, BD did not need any
               significant treatment at all as a result of the accident, and the treatment plan
               provided by Penza, Korchagin, TOH Management, Klochko, and Touch of
               Health consisted of medically unnecessary chiropractic services, HME, and
               diagnostic testing, none of which posed the least bit of risk to BD. Even so,
               Penza, Korchagin, TOH Management, Klochko, and Touch of Health billed
               GEICO for the initial examination using CPT code 99203, and thereby falsely
               represented that Penza engaged in some legitimate, low complexity medical
               decision-making during the purported examination.

        (xi)   On November 5, 2018, an Insured named ME, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that ME’s vehicle was drivable following the
               accident. The police report further indicated that ME was not injured and did
               not complain of any pain. In keeping with the fact that ME was not injured,
               ME did not visit any hospital emergency room following the accident. To the
               extent that ME experienced any health problems at all as the result of the
               minor accident, they were of low severity. On November 6, 2018, Penza
               purported to conduct an initial examination of ME at Touch of Health. To the
               extent that Penza performed the examination in the first instance, Penza did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Penza did not consider any significant number of diagnoses or



                                              92
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 93 of 396 PageID 93




                management options in connection with the examination. Instead, Penza
                provided ME with the same, phony, list of soft tissue injury “diagnoses”
                provided to virtually every other Insured. Furthermore, neither ME’s
                presenting problems, nor the treatment plan provided to ME by Penza,
                Korchagin, TOH Management, Klochko, and Touch of Health, presented any
                risk of significant complications, morbidity, or mortality. To the contrary, ME
                did not need any significant treatment at all as a result of the accident, and the
                treatment plan provided by Penza, Korchagin, TOH Management, Klochko,
                and Touch of Health consisted of medically unnecessary chiropractic services,
                HME, and diagnostic testing, none of which posed the least bit of risk to ME.
                Even so, Penza, Korchagin, TOH Management, Klochko, and Touch of Health
                billed GEICO for the initial examination using CPT code 99203, and thereby
                falsely represented that Penza engaged in some legitimate, low complexity
                medical decision-making during the purported examination.

        (xii)   On November 5, 2018, an Insured named NE, was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that NE’s vehicle was drivable following the
                accident. The police report further indicated that NE was not injured and did
                not complain of any pain. In keeping with the fact that NE was not injured, NE
                did not visit any hospital emergency room following the accident. To the
                extent that NE experienced any health problems at all as the result of the minor
                accident, they were of low severity. On November 6, 2018, Penza purported to
                conduct an initial examination of NE at Touch of Health. To the extent that
                Penza performed the examination in the first instance, Penza did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests,
                or other information in connection with the examination. Moreover, Penza did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Penza provided NE with the same,
                phony, list of soft tissue injury “diagnoses” provided to virtually every other
                Insured. Furthermore, neither NE’s presenting problems, nor the treatment plan
                provided to NE by Penza, Korchagin, TOH Management, Klochko, and Touch
                of Health, presented any risk of significant complications, morbidity, or
                mortality. To the contrary, NE did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Penza, Korchagin,
                TOH Management, Klochko, and Touch of Health consisted of medically
                unnecessary chiropractic services, HME, and diagnostic testing, none of which
                posed the least bit of risk to NE. Even so, Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Penza
                engaged in some legitimate, low complexity medical decision-making during
                the purported examination.




                                               93
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 94 of 396 PageID 94




        (xiii) On December 15, 2018, an Insured named AK, was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that AK’s vehicle was drivable following the
               accident. The police report further indicated that AK was not injured and did
               not complain of any pain. In keeping with the fact that AK was not injured, AK
               did not visit any hospital emergency room following the accident. To the
               extent that AK experienced any health problems at all as the result of the minor
               accident, they were of low severity. On December 19, 2018, Hanson purported
               to conduct an initial examination of AK at Touch of Health. To the extent that
               Hanson performed the examination in the first instance, Hanson did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided AK with the same, phony, list of soft tissue injury “diagnoses”
               provided to virtually every other Insured. Furthermore, neither AK’s
               presenting problems, nor the treatment plan provided to AK by Hanson,
               Korchagin, TOH Management, Klochko, and Touch of Health, presented any
               risk of significant complications, morbidity, or mortality. To the contrary, AK
               did not need any significant treatment at all as a result of the accident, and the
               treatment plan provided by Hanson, Korchagin, TOH Management, Klochko,
               and Touch of Health consisted of medically unnecessary chiropractic services,
               HME, and diagnostic testing, none of which posed the least bit of risk to AK.
               Even so, Hanson, Korchagin, TOH Management, Klochko, and Touch of
               Health billed GEICO for the initial examination using CPT code 99203, and
               thereby falsely represented that Hanson engaged in some legitimate, low
               complexity medical decision-making during the purported examination.

        (xiv)   On December 15, 2018, an Insured named FM, was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FM’s vehicle was drivable following the
                accident. The police report further indicated that FM was not injured and did
                not complain of any pain. In keeping with the fact that FM was not injured, FM
                did not visit any hospital emergency room following the accident. To the
                extent that FM experienced any health problems at all as the result of the minor
                accident, they were of low severity. On December 18, 2018, Penza purported
                to conduct an initial examination of FM at Touch of Health. To the extent that
                Penza performed the examination in the first instance, Penza did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests,
                or other information in connection with the examination. Moreover, Penza did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Penza provided FM with the same,
                phony, list of soft tissue injury “diagnoses” provided to virtually every other
                Insured. Furthermore, neither FM’s presenting problems, nor the treatment



                                               94
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 95 of 396 PageID 95




                plan provided to FM by Penza, Korchagin, TOH Management, Klochko, and
                Touch of Health, presented any risk of significant complications, morbidity, or
                mortality. To the contrary, FM did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Penza, Korchagin,
                TOH Management, Klochko, and Touch of Health consisted of medically
                unnecessary chiropractic services, HME, and diagnostic testing, none of which
                posed the least bit of risk to FM. Even so, Penza, Korchagin, TOH
                Management, Klochko, and Touch of Health billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Penza
                engaged in some legitimate, low complexity medical decision-making during
                the purported examination.

        (xv)    On December 15, 2018, an Insured named FD, was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FD’s vehicle was drivable following the
                accident. The police report further indicated that FD, was not injured and did
                not complain of any pain. In keeping with the fact that FD was not injured, FD
                did not visit any hospital emergency room following the accident. To the
                extent that FD experienced any health problems at all as the result of the minor
                accident, they were of low severity. On December 18, 2018, Penza purported
                to conduct an initial examination of FD at Touch of Health. To the extent that
                Penza performed the examination in the first instance, Penza did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests,
                or other information in connection with the examination. Moreover, Penza did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Penza provided FD with the same,
                phony, list of soft tissue injury “diagnoses” provided to virtually every other
                Insured. Furthermore, neither FD’s presenting problems, nor the treatment plan
                provided to FD by Penza, Korchagin, TOH Management, Klochko, and Touch
                of Health, presented any risk of significant complications, morbidity, or
                mortality. To the contrary, FD did not need any significant treatment at all as a
                result of the accident, and the treatment plan provided by Penza, Korchagin,
                TOH Management, Klochko, and Touch of Health consisted of medically
                unnecessary chiropractic services and diagnostic testing, none of which posed
                the least bit of risk to FD. Even so, Penza, Korchagin, TOH Management,
                Klochko, and Touch of Health billed GEICO for the initial examination using
                CPT code 99203, and thereby falsely represented that Penza engaged in some
                legitimate, low complexity medical decision-making during the purported
                examination.

        (xvi)   On December 15, 2018, an Insured named FR, was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FR’s vehicle was drivable following the
                accident. The police report further indicated that FR was not injured and did



                                               95
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 96 of 396 PageID 96




               not complain of any pain. In keeping with the fact that FR was not injured, FR
               did not visit any hospital emergency room following the accident. To the
               extent that FR experienced any health problems at all as the result of the minor
               accident, they were of low severity. On December 18, 2018, Penza purported
               to conduct an initial examination of FR at Touch of Health. To the extent that
               Penza performed the examination in the first instance, Penza did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests,
               or other information in connection with the examination. Moreover, Penza did
               not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Penza provided FR with the same,
               phony, list of soft tissue injury “diagnoses” provided to virtually every other
               Insured. Furthermore, neither FR’s presenting problems, nor the treatment plan
               provided to FR by Penza, Korchagin, TOH Management, Klochko, and Touch
               of Health, presented any risk of significant complications, morbidity, or
               mortality. To the contrary, FR did not need any significant treatment at all as a
               result of the accident, and the treatment plan provided by Penza, Korchagin,
               TOH Management, Klochko, and Touch of Health consisted of medically
               unnecessary chiropractic services, HME, and diagnostic testing, none of which
               posed the least bit of risk to FR. Even so, Penza, Korchagin, TOH
               Management, Klochko, and Touch of Health billed GEICO for the initial
               examination using CPT code 99203, and thereby falsely represented that Penza
               engaged in some legitimate, low complexity medical decision-making during
               the purported examination.

        (xvii) On December 15, 2018, an Insured named MC was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that MC’s vehicle was drivable following the
               accident. The police report further indicated that MC was not injured and did
               not complain of any pain. In keeping with the fact that MC was not injured,
               MC did not visit any hospital emergency room following the accident. To the
               extent that MC experienced any health problems at all as the result of the
               minor accident, they were of low severity. On December 19, 2018, Hanson
               purported to conduct an initial examination of MC at Touch of Health. To the
               extent that Hanson performed the examination in the first instance, Hanson did
               not retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided MC with the same, phony, list of soft tissue injury “diagnoses”
               provided to virtually every other Insured. Furthermore, neither MC’s
               presenting problems, nor the treatment plan provided to MC by Hanson,
               Korchagin, TOH Management, Klochko, and Touch of Health, presented any
               risk of significant complications, morbidity, or mortality. To the contrary, MC
               did not need any significant treatment at all as a result of the accident, and the



                                               96
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 97 of 396 PageID 97




                treatment plan provided by Hanson, Korchagin, TOH Management, Klochko,
                and Touch of Health consisted of medically unnecessary chiropractic services,
                HME, and diagnostic testing, none of which posed the least bit of risk to MC.
                Even so, Hanson, Korchagin, TOH Management, Klochko, and Touch of
                Health billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that Hanson engaged in some legitimate, low
                complexity medical decision-making during the purported examination.

        (xviii) On January 6, 2019, an Insured named AM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that AM’s vehicle was drivable following
                the accident. The police report further indicated that AM was not injured and
                did not complain of any pain. In keeping with the fact that AM was not injured,
                AM did not visit any hospital emergency room following the accident. To the
                extent that AM experienced any health problems at all as the result of the
                minor accident, they were of low severity. On January 9, 2019, Penza
                purported to conduct an initial examination of AM at Touch of Health. To the
                extent that Penza performed the examination in the first instance, Penza did not
                retrieve, review, or analyze any significant amount of medical records,
                diagnostic tests, or other information in connection with the examination.
                Moreover, Penza did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Penza
                provided AM with the same, phony, list of soft tissue injury “diagnoses”
                provided to virtually every other Insured. Furthermore, neither AM’s
                presenting problems, nor the treatment plan provided to AM by Penza,
                Korchagin, TOH Management, Klochko, and Touch of Health, presented any
                risk of significant complications, morbidity, or mortality. To the contrary, AM
                did not need any significant treatment at all as a result of the accident, and the
                treatment plan provided by Penza, Korchagin, TOH Management, Klochko,
                and Touch of Health consisted of medically unnecessary chiropractic services
                and diagnostic testing, none of which posed the least bit of risk to AM. Even
                so, Penza, Korchagin, TOH Management, Klochko, and Touch of Health billed
                GEICO for the initial examination using CPT code 99203, and thereby falsely
                represented that Penza engaged in some legitimate, low complexity medical
                decision-making during the purported examination.

        (xix)   On March 4, 2019, an Insured named JL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that JL’s vehicle was drivable following
                the accident. The police report further indicated that JL was not injured and did
                not complain of any pain. In keeping with the fact that JL was not injured, JL
                did not visit any hospital emergency room following the accident. To the
                extent that JL experienced any health problems at all as the result of the minor
                accident, they were of low severity. On March 7, 2019, Penza purported to



                                               97
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 98 of 396 PageID 98




               conduct an initial examination of JL at Touch of Health. To the extent that
               Penza performed the examination in the first instance, Penza did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests,
               or other information in connection with the examination. Moreover, Penza did
               not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Penza provided JL with the same,
               phony, list of soft tissue injury “diagnoses” provided to virtually every other
               Insured. Furthermore, neither JL’s presenting problems, nor the treatment plan
               provided to JL by Penza, Korchagin, TOH Management, Klochko, and Touch
               of Health, presented any risk of significant complications, morbidity, or
               mortality. To the contrary, JL did not need any significant treatment at all as a
               result of the accident, and the treatment plan provided by Penza, Korchagin,
               TOH Management, Klochko, and Touch of Health consisted of medically
               unnecessary chiropractic services, HME, and diagnostic testing, none of which
               posed the least bit of risk to JL. Even so, Penza, Korchagin, TOH
               Management, Klochko, and Touch of Health billed GEICO for the initial
               examination using CPT code 99203, and thereby falsely represented that Penza
               engaged in some legitimate, low complexity medical decision-making during
               the purported examination.

        (xx)   On March 4, 2019, an Insured named AM was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-speed, low-impact collision, and that AM’s vehicle was drivable following
               the accident. The police report further indicated that AM was not injured and
               did not complain of any pain. In keeping with the fact that AM was not injured,
               AM did not visit any hospital emergency room following the accident. To the
               extent that AM experienced any health problems at all as the result of the
               minor accident, they were of low severity. On March 7, 2019, Penza purported
               to conduct an initial examination of AM at Touch of Health. To the extent that
               Penza performed the examination in the first instance, Penza did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic tests,
               or other information in connection with the examination. Moreover, Penza did
               not consider any significant number of diagnoses or management options in
               connection with the examination. Instead, Penza provided AM with the same,
               phony, list of soft tissue injury “diagnoses” provided to virtually every other
               Insured. Furthermore, neither AM’s presenting problems, nor the treatment
               plan provided to AM by Penza, Korchagin, TOH Management, Klochko, and
               Touch of Health, presented any risk of significant complications, morbidity, or
               mortality. To the contrary, AM did not need any significant treatment at all as
               a result of the accident, and the treatment plan provided by Penza, Korchagin,
               TOH Management, Klochko, and Touch of Health consisted of medically
               unnecessary chiropractic services and diagnostic testing, none of which posed
               the least bit of risk to AM. Even so, Penza, Korchagin, TOH Management,
               Klochko, and Touch of Health billed GEICO for the initial examination using



                                              98
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 99 of 396 PageID 99




                   CPT code 99203, and thereby falsely represented that Penza engaged in some
                   legitimate, low complexity medical decision-making during the purported
                   examination.

           306.    There are a substantial number of variables that can affect whether, how, and

   to what extent an individual is injured in a given automobile accident.

           307.    An individual’s age, height, weight, general physical condition, location within

   the vehicle, and the location of the impact all will affect whether, how, and to what extent an

   individual is injured in a given automobile accident.

           308.    As set forth above, in the claims identified in Exhibit “1”, virtually all of the

   Insureds whom Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza,

   Roldos, and Kabushinskaya purported to treat were involved in relatively minor, “fender-

   bender” accidents, to the extent that they were involved in any actual accident at all.

           309.    It is highly improbable that any two Insureds involved in any one of the

   relatively minor automobile accidents in the claims identified in Exhibit “1” would suffer

   substantially identical injuries as the result of their accidents, or require a substantially identical

   course of treatment.

           310.    It is even more improbable – to the point of impossibility – that this would occur

   repeatedly, often with the Insureds presenting for initial examinations at Touch of Health with

   substantially identical injuries on or about the exact same dates after their accidents.

           311.    Even so, in keeping with the fact that the putative “diagnoses” were phony, and

   in keeping with the fact that the putative initial examinations involved no actual medical

   decision-making at all, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

   Penza, Roldos, and Kabushinskaya frequently issued substantially identical “diagnoses”, on or




                                                     99
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 100 of 396 PageID 100




    about the same date, to more than one Insured involved in a single accident, and recommended

    a substantially identical course of medically unnecessary “treatment” to the Insureds.

           312.    For example:

           (i)     On June 28, 2017, two Insureds – ES and IS – were involved in the same
                   automobile accident. Thereafter, ES and IS presented – incredibly – on the exact
                   same date, July 3, 2017, at Touch of Health for initial examinations by Roldos.
                   ES and IS were different ages, in different physical condition, and experienced
                   the impact from different locations in the vehicle. To the extent that ES and IS
                   suffered any injuries at all in their accident, the injuries were different. Even so,
                   at the conclusion of the putative initial examinations, Roldos, Korchagin, TOH
                   Management, Klochko, and Touch of Health provided ES and IS with
                   substantially identical, phony “diagnoses”, and recommended a substantially
                   identical course of “treatment” for both of them.

           (ii)    On April 3, 2018, two Insureds – SL and MT – were involved in the same
                   automobile accident. Thereafter, on April 9, 2018, MT presented to Touch of
                   Health for an initial examination by Penza. Then, on April 10, 2018, SL too
                   presented to Touch of Health for an initial examination by Roldos. SL and MT
                   were different ages, in different physical condition, and experienced the impact
                   from different locations in the vehicle. To the extent that SL and MT suffered
                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, Roldos, Korchagin, TOH
                   Management, Klochko, and Touch of Health provided SL and MT with
                   substantially identical, phony “diagnoses”, and recommended a substantially
                   identical course of “treatment” for both of them.

           (iii)   On June 11, 2018, two Insureds – CH and RR – were involved in the same
                   automobile accident. Thereafter, CH and RR presented – incredibly – on the
                   exact same date, July 6, 2018, to Touch of Health for initial examinations by
                   Kabushinskaya. CH and RR were different ages, in different physical condition,
                   and experienced the impact from different locations in the vehicle. To the extent
                   that CH and RR suffered any injuries at all in their accident, the injuries were
                   different. Even so, at the conclusion of the putative initial examinations,
                   Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
                   provided CH and RR with substantially identical, phony “diagnoses”, and
                   recommended a substantially identical course of “treatment” for both of them.

           (iv)    On June 26, 2018, two Insureds – BF and IF – were involved in the same
                   automobile accident. Thereafter, on June 27, 2018, IF presented to Touch of
                   Health for an initial examination by Penza. Then, on July 6, 2018, BF too
                   presented to Touch of Health for an initial examination by Penza. BF and IF



                                                   100
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 101 of 396 PageID 101




                  were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that BF and IF suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the putative initial examinations, Penza, Korchagin, TOH
                  Management, Klochko, and Touch of Health provided BF and IF with
                  substantially identical, phony “diagnoses”, and recommended a substantially
                  identical course of “treatment” for both of them.

         (v)      On July 12, 2018, two Insureds – SS and CP – were involved in the same
                  automobile accident. Thereafter, SS and CP presented – incredibly – on the
                  exact same date, July 20, 2018, to Touch of Health for initial examinations by
                  Kabushinskaya. SS and CP were different ages, in different physical condition,
                  and experienced the impact from different locations in the vehicle. To the extent
                  that SS and CP suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the putative initial examinations,
                  Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
                  provided SS and CP with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of “treatment” for both of them.

         (vi)     On July 30, 2018, two Insureds – KB and EJ – were involved in the same
                  automobile accident. Thereafter, KB and EJ presented – incredibly – on the
                  exact same date, August 8, 2018, to Touch of Health for initial examinations by
                  Kabushinskaya. KB and EJ were different ages, in different physical condition,
                  and experienced the impact from different locations in the vehicle. To the extent
                  that KB and EJ suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the putative initial examinations,
                  Kabushinskaya, Korchagin, TOH Management, Klochko, and Touch of Health
                  provided KB and EJ with substantially identical, phony “diagnoses”, and
                  recommended a substantially identical course of “treatment” for both of them.

         (vii)    On August 24, 2018, two Insureds – LV and NV – were involved in the same
                  automobile accident. Thereafter, LV and NV presented – incredibly – on the
                  exact same date, August 27, 2018, at Touch of Health for initial examinations by
                  Penza. LV and NV were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that
                  LV and NV suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the putative initial examinations, Penza,
                  Korchagin, TOH Management, Klochko, and Touch of Health provided LV and
                  NV with substantially identical, phony “diagnoses”, and recommended a
                  substantially identical course of “treatment” for both of them.

         (viii)   On November 13, 2018, two Insureds – BA and HL – were involved in the same
                  automobile accident. Thereafter, BA and HL presented – incredibly – on the
                  exact same date, November 19, 2018, at Touch of Health for initial examinations



                                                 101
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 102 of 396 PageID 102




                    by Penza. BA and HL were different ages, in different physical condition, and
                    experienced the impact from different locations in the vehicle. To the extent that
                    BA and HL suffered any injuries at all in their accident, the injuries were
                    different. Even so, at the conclusion of the putative initial examinations, Penza,
                    Korchagin, TOH Management, Klochko, and Touch of Health provided BA and
                    HL with substantially identical, phony “diagnoses”, and recommended a
                    substantially identical course of “treatment” for both of them.

            (ix)    On November 18, 2018, two Insureds – TB and AM – were involved in the same
                    automobile accident. Thereafter, TB and AM presented – incredibly – on the
                    exact same date, November 19, 2018, at Touch of Health for initial examinations
                    by Penza. TB and AM were different ages, in different physical condition, and
                    experienced the impact from different locations in the vehicle. To the extent that
                    TB and AM suffered any injuries at all in their accident, the injuries were
                    different. Even so, at the conclusion of the putative initial examinations, Penza,
                    Korchagin, TOH Management, Klochko, and Touch of Health provided TB and
                    AM with substantially identical, phony “diagnoses”, and recommended a
                    substantially identical course of “treatment” for both of them.

            (x)     On December 15, 2018, three Insureds – MC, FM, and FR – were involved in
                    the same automobile accident. Thereafter, FM and FR presented – incredibly –
                    on the exact same, December 18, 2018, at Touch of Health for initial
                    examinations by Penza. Then, the next day, December 19, 2018, MC too
                    presented to Touch of Health for an initial examination by Hanson. MC, FM,
                    and FR were different ages, in different physical condition, and experienced the
                    impact from different locations in the vehicle. To the extent that MC, FM, and
                    FR suffered any injuries at all in their accident, the injuries were different. Even
                    so, at the conclusion of the putative initial examinations, Hanson, Penza,
                    Korchagin, TOH Management, Klochko, and Touch of Health provided MC,
                    FM, and FR with substantially identical, phony “diagnoses”, and recommended
                    a substantially identical course of “treatment” for all three of them.

            313.    These are only representative examples. In the claims for initial examinations

    that are identified in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, Roldos, and Kabushinskaya frequently issued substantially identical

    “diagnoses”, on or about the same date, to more than one Insured involved in a single accident,

    and recommended a substantially identical course of medically unnecessary “treatment” to the

    Insureds, despite the fact that the Insureds were differently situated.




                                                    102
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 103 of 396 PageID 103




           314.    In the claims for initial examinations identified in Exhibit “1”, Touch of

    Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

    routinely falsely represented that the initial examinations involved medical decision-making

    of low or moderate complexity in order to provide a false basis to bill for the initial

    examinations under CPT codes 99203 and 99204, because CPT codes 99203 and 99204 are

    reimbursable at a higher rate than examinations that do not require low or moderate

    complexity medical decision-making.

           315.    In the claims for initial examinations identified in Exhibit “1”, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, Penza, Roldos, and Kabushinskaya

    routinely fraudulently misrepresented that the examinations were lawfully provided and

    reimbursable, when in fact they were neither lawfully provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-similar, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Touch of Health never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it was operated in violation of the
                   Clinic Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME
                   Licensing Laws, and the Chiropractor Advertising Laws.

           316.    In this context, Klochko – who at all relevant times purported to serve as the

    “medical director” at Touch of Health – did not, and could not have, “[c]onduct[ed]

    systematic reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.”

    See Fla. Stat. § 400.9935(1).




                                                   103
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 104 of 396 PageID 104




           317.    Had Klochko actually fulfilled her statutory role as medical director at Touch

    of Health, she would have noted – among other things – that Touch of Health, Korchagin,

    TOH Management, Hanson, Penza, Roldos, and Kabushinskaya routinely and fraudulently

    represented in Touch of Health’s billing that the putative initial examinations were

    legitimately and lawfully performed.

           318.    Klochko failed to do so, because she never actually served as a legitimate

    medical director at Touch of Health in the first instance.

    (ii)   The Fraudulent Charges for Ligament Laxity Testing at Touch of Health

           319.    As part of the Defendants’ fraudulent scheme, at the conclusion of the putative

    initial examinations, Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    and Kabushinskaya directed virtually every Insured to receive putative ligament laxity testing

    services at Touch of Health.

           320.    Hanson and Roldos purported to perform virtually all of the ligament laxity

    testing services at Touch of Health.

           321.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, and Roldos then billed the purported ligament laxity testing to GEICO

    under CPT code 76499, resulting in a charge of $450.00 for each purported round of tests.

           322.    As set forth below, the charges for the putative ligament laxity testing were

    fraudulent because the ligament laxity testing services were medically unnecessary and were

    provided – to the extent they were provided at all – pursuant to the Defendants’ pre-

    determined fraudulent treatment and billing protocol, and not to treat or otherwise benefit the

    Insureds who were subjected to it.




                                                  104
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 105 of 396 PageID 105




           323.    Furthermore, the charges for ligament laxity testing were fraudulent in that

    they misrepresented Touch of Health’s eligibility to collect PIP Benefits in the first instance.

           324.    In a legitimate clinical setting, the laxity – or instability – of spinal ligaments

    may be assessed and diagnosed through a routine MRI.

           325.    By contrast, ligament laxity testing purports to use a digital x-ray device to

    quantify the extent of ligament laxity in particular spinal levels.

           326.    There is a dearth of quality scientific evidence to support the use of ligament

    laxity testing to diagnose soft tissue injuries in patients involved in automobile accidents.

           327.    Thus, even assuming that there was some diagnostic value for the ligament

    laxity testing (and there was not), in the context of patients involved in automobile accidents,

    the ligament laxity testing was duplicative of the MRIs that the Insureds received or were

    referred to receive and that, in any case, provided far more specific, sensitive, and reliable

    diagnostic information than the ligament laxity testing that Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, and Roldos purported to provide.

           328.    Moreover, and in keeping with the fact that the ligament laxity testing

    purportedly provided at Touch of Health was medically unnecessary, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, and Roldos never incorporated the results

    of the putative ligament laxity testing into the supposed treatment “plan” they provided

    Insureds.

           329.    Instead, following the putative ligament laxity testing, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, and Roldos routinely directed the Insureds




                                                   105
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 106 of 396 PageID 106




    identified in Exhibit “1” to continue to receive a virtually identical course of treatment as had

    been recommended for the Insureds prior to the supposed ligament laxity testing.

           330.    For example:

           (i)     On June 28, 2017, an Insured named VS was involved in an automobile
                   accident. Thereafter, on July 3, 2017, VS presented to Touch of Health for an
                   initial examination by Roldos. At the conclusion of the putative examination,
                   Roldos, Klochko, Korchagin, TOH Management, and Touch of Health
                   provided VS with substantially the same soft tissue injury “diagnoses” they
                   provided to virtually every Insured, and recommended that VS begin
                   substantially the same course of putative “treatment” they recommended to
                   virtually every other Insured. Then, on July 5, 2017, Hanson, Klochko,
                   Korchagin, TOH Management, and Touch of Health purported to provide VS
                   with a putative ligament laxity test at Touch of Health. However – and in
                   keeping with the fact that the putative ligament laxity test was medically
                   unnecessary – the “results” of the putative ligament laxity testing were never
                   incorporated into VS’s supposed “treatment” plan, and VS thereafter received
                   substantially the same treatment as had been recommended to her prior to the
                   ligament laxity testing being provided.

           (ii)    On September 29, 2017, an Insured named SG was involved in an automobile
                   accident. Thereafter, on October 2, 2017, SG presented to Touch of Health for
                   an initial examination by Roldos. At the conclusion of the putative
                   examination, Roldos, Klochko, Korchagin, TOH Management, and Touch of
                   Health provided SG with substantially the same soft tissue injury “diagnoses”
                   they provided to virtually every Insured, and recommended that SG begin
                   substantially the same course of putative “treatment” they recommended to
                   virtually every other Insured. Then, on October 3, 2017, Roldos, Klochko,
                   Korchagin, TOH Management, and Touch of Health purported to provide SG
                   with a putative ligament laxity test at Touch of Health. However – and in
                   keeping with the fact that the putative ligament laxity test was medically
                   unnecessary – the “results” of the putative ligament laxity testing were never
                   incorporated into SG’s supposed “treatment” plan, and SG thereafter received
                   substantially the same treatment as had been recommended to her prior to the
                   ligament laxity testing being provided.

           (iii)   On October 8, 2017, an Insured named ET was involved in an automobile
                   accident. Thereafter, on October 13, 2017, ET presented to Touch of Health for
                   an initial examination by Hanson. At the conclusion of the putative
                   examination, Hanson, Klochko, Korchagin, TOH Management, and Touch of
                   Health provided ET with substantially the same soft tissue injury “diagnoses”
                   they provided to virtually every Insured, and recommended that ET begin



                                                  106
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 107 of 396 PageID 107




                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on October 18, 2017, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide ET
                with a putative ligament laxity test at Touch of Health. However – and in
                keeping with the fact that the putative ligament laxity test was medically
                unnecessary – the “results” of the putative ligament laxity testing were never
                incorporated into ET’s supposed “treatment” plan, and ET thereafter received
                substantially the same treatment as had been recommended to her prior to the
                ligament laxity testing being provided.

         (iv)   On October 8, 2017, an Insured named CA was involved in an automobile
                accident. Thereafter, on October 13, 2017, CA presented to Touch of Health
                for an initial examination by Roldos. At the conclusion of the putative
                examination, Roldos, Klochko, Korchagin, TOH Management, and Touch of
                Health provided CA with substantially the same soft tissue injury “diagnoses”
                they provided to virtually every Insured, and recommended that CA begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on October 17, 2017, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide CA
                with a putative ligament laxity test at Touch of Health. However – and in
                keeping with the fact that the putative ligament laxity test was medically
                unnecessary – the “results” of the putative ligament laxity testing were never
                incorporated into CA’s supposed “treatment” plan, and CA thereafter received
                substantially the same treatment as had been recommended to him prior to the
                ligament laxity testing being provided.

         (v)    On December 1, 2017, an Insured named JS was involved in an automobile
                accident. Thereafter, on December 5, 2017, JS presented to Touch of Health
                for an initial examination by Hanson. At the conclusion of the putative
                examination, Hanson, Klochko, Korchagin, TOH Management, and Touch of
                Health provided JS with substantially the same soft tissue injury “diagnoses”
                they provided to virtually every Insured, and recommended that JS begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on December 6, 2017, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide JS
                with a putative ligament laxity test at Touch of Health. However – and in
                keeping with the fact that the putative ligament laxity test was medically
                unnecessary – the “results” of the putative ligament laxity testing were never
                incorporated into JS’s supposed “treatment” plan, and JS thereafter received
                substantially the same treatment as had been recommended to him prior to the
                ligament laxity testing being provided.

         (vi)   On February 5, 2018, an Insured named MR was involved in an automobile
                accident. That same day, MR presented to Touch of Health for an initial



                                             107
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 108 of 396 PageID 108




                 examination by Roldos. At the conclusion of the putative examination, Roldos,
                 Klochko, Korchagin, TOH Management, and Touch of Health provided SG
                 with substantially the same soft tissue injury “diagnoses” they provided to
                 virtually every Insured, and recommended that MR begin substantially the
                 same course of putative “treatment” they recommended to virtually every other
                 Insured. Then, on February 6, 2018, Roldos, Klochko, Korchagin, TOH
                 Management, and Touch of Health purported to provide MR with a putative
                 ligament laxity test at Touch of Health. However – and in keeping with the fact
                 that the putative ligament laxity test was medically unnecessary – the “results”
                 of the putative ligament laxity testing were never incorporated into MR’s
                 supposed “treatment” plan, and MR thereafter received substantially the same
                 treatment as had been recommended to her prior to the ligament laxity testing
                 being provided.

         (vii)   On April 3, 2018, an Insured named MT was involved in an automobile
                 accident. Thereafter, on April 9, 2018, MT presented to Touch of Health for an
                 initial examination by Roldos. At the conclusion of the putative examination,
                 Roldos, Klochko, Korchagin, TOH Management, and Touch of Health
                 provided MT with substantially the same soft tissue injury “diagnoses” they
                 provided to virtually every Insured, and recommended that MT begin
                 substantially the same course of putative “treatment” they recommended to
                 virtually every other Insured. Then, on April 10, 2018, Hanson, Klochko,
                 Korchagin, TOH Management, and Touch of Health purported to provide MT
                 with a putative ligament laxity test at Touch of Health. However – and in
                 keeping with the fact that the putative ligament laxity test was medically
                 unnecessary – the “results” of the putative ligament laxity testing were never
                 incorporated into MT’s supposed “treatment” plan, and MT thereafter received
                 substantially the same treatment as had been recommended to her prior to the
                 ligament laxity testing being provided.

         (viii) On April 19, 2018, an Insured named VK was involved in an automobile
                accident. Thereafter, on April 20, 2018, VK presented to Touch of Health for
                an initial examination by Hanson. At the conclusion of the putative
                examination, Hanson, Klochko, Korchagin, TOH Management, and Touch of
                Health provided VK with substantially the same soft tissue injury “diagnoses”
                they provided to virtually every Insured, and recommended that VK begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on April 23, 2018, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide VK
                with a putative ligament laxity test at Touch of Health. However – and in
                keeping with the fact that the putative ligament laxity test was medically
                unnecessary – the “results” of the putative ligament laxity testing were never
                incorporated into VK’s supposed “treatment” plan, and VK thereafter received




                                               108
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 109 of 396 PageID 109




                substantially the same treatment as had been recommended to her prior to the
                ligament laxity testing being provided.

         (ix)   On May 19, 2018, an Insured named VK was involved in an automobile
                accident. Thereafter, on May 21, 2018, VK presented to Touch of Health for an
                initial examination by Penza. At the conclusion of the putative examination,
                Penza, Klochko, Korchagin, TOH Management, and Touch of Health provided
                VK with substantially the same soft tissue injury “diagnoses” they provided to
                virtually every Insured, and recommended that VK begin substantially the
                same course of putative “treatment” they recommended to virtually every other
                Insured. Then, on May 22, 2018, Hanson, Klochko, Korchagin, TOH
                Management, and Touch of Health purported to provide VK with a putative
                ligament laxity test at Touch of Health. However – and in keeping with the fact
                that the putative ligament laxity test was medically unnecessary – the “results”
                of the putative ligament laxity testing were never incorporated into VK’s
                supposed “treatment” plan, and VK thereafter received substantially the same
                treatment as had been recommended to him prior to the ligament laxity testing
                being provided.

         (x)    On August 24, 2018, an Insured named LV was involved in an automobile
                accident. Thereafter, on August 27, 2018, LV presented to Touch of Health for
                an initial examination by Penza. At the conclusion of the putative examination,
                Penza, Klochko, Korchagin, TOH Management, and Touch of Health provided
                LV with substantially the same soft tissue injury “diagnoses” they provided to
                virtually every Insured, and recommended that LV begin substantially the
                same course of putative “treatment” they recommended to virtually every other
                Insured. Then, on August 28, 2018, Hanson, Klochko, Korchagin, TOH
                Management, and Touch of Health purported to provide LV with a putative
                ligament laxity test at Touch of Health. However – and in keeping with the
                fact that the putative ligament laxity test was medically unnecessary – the
                “results” of the putative ligament laxity testing were never incorporated into
                LV’s supposed “treatment” plan, and LV thereafter received substantially the
                same treatment as had been recommended to her prior to the ligament laxity
                testing being provided.

         (xi)   On September 8, 2018, an Insured named SJ was involved in an automobile
                accident. Thereafter, on September 17, 2018, SJ presented to Touch of Health
                for an initial examination by Penza. At the conclusion of the putative
                examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                Health provided SJ with substantially the same soft tissue injury “diagnoses”
                they provided to virtually every Insured, and recommended that SJ begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on September 21, 2018, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide SJ



                                              109
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 110 of 396 PageID 110




                 with a putative ligament laxity test at Touch of Health. However – and in
                 keeping with the fact that the putative ligament laxity test was medically
                 unnecessary – the “results” of the putative ligament laxity testing were never
                 incorporated into SJ’s supposed “treatment” plan, and SJ thereafter received
                 substantially the same treatment as had been recommended to him prior to the
                 ligament laxity testing being provided.

         (xii)   On December 13, 2018, an Insured named AS was involved in an automobile
                 accident. Thereafter, on December 17, 2018, AS presented to Touch of Health
                 for an initial examination by Penza. At the conclusion of the putative
                 examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                 Health provided AS with substantially the same soft tissue injury “diagnoses”
                 they provided to virtually every Insured, and recommended that AS begin
                 substantially the same course of putative “treatment” they recommended to
                 virtually every other Insured. Then, on January 4, 2019, Hanson, Klochko,
                 Korchagin, TOH Management, and Touch of Health purported to provide AS
                 with a putative ligament laxity test at Touch of Health. However – and in
                 keeping with the fact that the putative ligament laxity test was medically
                 unnecessary – the “results” of the putative ligament laxity testing were never
                 incorporated into AS’s supposed “treatment” plan, and AS thereafter received
                 substantially the same treatment as had been recommended to him prior to the
                 ligament laxity testing being provided.

         (xiii) On December 13, 2018, an Insured named YS was involved in an automobile
                accident. Thereafter, on December 17, 2018, YS presented to Touch of Health
                for an initial examination by Penza. At the conclusion of the putative
                examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                Health provided YS with substantially the same soft tissue injury “diagnoses”
                they provided to virtually every Insured, and recommended that YS begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on January 4, 2019, Hanson, Klochko,
                Korchagin, TOH Management, and Touch of Health purported to provide YS
                with a putative ligament laxity test at Touch of Health. However – and in
                keeping with the fact that the putative ligament laxity test was medically
                unnecessary – the “results” of the putative ligament laxity testing were never
                incorporated into YS’s supposed “treatment” plan, and YS thereafter received
                substantially the same treatment as had been recommended to her prior to the
                ligament laxity testing being provided.

         (xiv)   On February 28, 2019, an Insured named TN was involved in an automobile
                 accident. Thereafter, on March 4, 2019, TN presented to Touch of Health for
                 an initial examination by Penza. At the conclusion of the putative examination,
                 Penza, Klochko, Korchagin, TOH Management, and Touch of Health provided
                 TN with substantially the same soft tissue injury “diagnoses” they provided to



                                               110
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 111 of 396 PageID 111




                   virtually every Insured, and recommended that TN begin substantially the
                   same course of putative “treatment” they recommended to virtually every other
                   Insured. Then, on March 5, 2019, Hanson, Klochko, Korchagin, TOH
                   Management, and Touch of Health purported to provide TN with a putative
                   ligament laxity test at Touch of Health. However – and in keeping with the
                   fact that the putative ligament laxity test was medically unnecessary – the
                   “results” of the putative ligament laxity testing were never incorporated into
                   TN’s supposed “treatment” plan, and TN thereafter received substantially the
                   same treatment as had been recommended to her prior to the ligament laxity
                   testing being provided.

            (xv)   On March 4, 2019, an Insured named PD was involved in an automobile
                   accident. Thereafter, on March 5, 2019, PD presented to Touch of Health for
                   an initial examination by Penza. At the conclusion of the putative examination,
                   Penza, Klochko, Korchagin, TOH Management, and Touch of Health provided
                   PD with substantially the same soft tissue injury “diagnoses” they provided to
                   virtually every Insured, and recommended that PD begin substantially the same
                   course of putative “treatment” they recommended to virtually every other
                   Insured. Then, on March 7, 2019, Hanson, Klochko, Korchagin, TOH
                   Management, and Touch of Health purported to provide PD with a putative
                   ligament laxity test at Touch of Health. However – and in keeping with the
                   fact that the putative ligament laxity test was medically unnecessary – the
                   “results” of the putative ligament laxity testing were never incorporated into
                   PD’s supposed “treatment” plan, and PD thereafter received substantially the
                   same treatment as had been recommended to him prior to the ligament laxity
                   testing being provided.

            331.   These are only representative examples. In the claims identified in Exhibit “1”,

    Touch of Health, Korchagin, TOH Management, Klochko, Hanson, and Roldos routinely

    misrepresented the medical necessity of the putative ligament laxity testing.

    (iii)   The Fraudulent Charges for HME Through Touch of Health

            332.   As part of their fraudulent scheme, at the conclusion of the putative initial

    examinations, Touch of Health, Korchagin, TOH Management, Klochko, Hanson, and Roldos

    purported to prescribe HME to many Insureds.




                                                  111
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 112 of 396 PageID 112




            333.    As discussed below, much of the HME was purportedly provided and billed

    through CFL Medical Supplies, which was secretly owned by Touch of Health’s owner,

    Korchagin, and which operated from the same Colonial Drive Office as Touch of Health.

            334.    In addition, Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos purported to prescribe many Insureds with HME – namely, a

    lower back brace known as a lumbosacral orthotic (“LSO”) – that was purportedly provided

    by and billed through Touch of Health.

            335.    As set forth in Exhibit “1”, Touch of Health, Hanson, Penza, Roldos, Klochko,

    TOH Management, and Korchagin then billed GEICO for the LSOs under Health Care

    Common Procedure Coding System (“HCPCS”) code L0627, typically resulting in a charge

    of $800.00 per LSO.

            336.    The LSO is a rigid, custom-fitted, lower-back brace designed to restrict the

    movement of the patient’s torso and support the patient’s lumbar spine. Because of its rigidity

    and required placement on a patient’s lower back, an LSO must be custom-fitted in order for

    it to be properly utilized by the patient.

            337.    In a legitimate clinical setting, an LSO is reserved for patients who exhibit

    spinal instability or for patients who have recently undergone spinal surgery.

            338.    Because the LSO is designed to limit a patient’s lumbar spine range of motion,

    its prescription is inconsistent with the goals of treatment designed to restore and increase

    range of motion and functionality of the lumbar spine.




                                                  112
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 113 of 396 PageID 113




           339.    Along similar lines, the prescription and use of an LSO is counterproductive to

    the goals of physical therapy and chiropractic treatment modalities, which seek to restore

    movement and functionality to the lumbar spine.

           340.    In fact, the medically unnecessary prescription of an LSO – and resulting

    immobilization of the lumbar spine – may put the patient at considerable risk of weakening

    muscles or even muscle atrophy of muscles in the lower back.

           341.    In this context, in a legitimate clinical setting, an LSO should not be prescribed

    to a patient before that patient has attempted and failed a legitimate course of conservative

    treatment.

           342.    None of the Insureds in the claims identified in Exhibit “1” suffered from

    spinal instability. In fact, virtually none of the Insureds in the claims identified in Exhibit “1”

    suffered any significant injuries at all as the result of their accidents, much less health

    problems requiring spinal surgery and subsequent immobilization of their spine.

           343.    None of the Insureds in the claims identified in Exhibit “1” had attempted and

    failed a legitimate course of conservative treatment prior to their receipt of a prescription for

    an LSO.

           344.    Even so, following their fraudulent initial examinations, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos purported to provide

    many Insureds with an LSO, despite that fact that:

           (i)     none of the Insureds suffered from spinal instability or were recovering from
                   spinal surgery;

           (ii)    neither Korchagin, Klochko, Hanson, Penza, Roldos, nor any other individual
                   associated with Touch of Health ever measured or fitted the device for the
                   Insureds;



                                                   113
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 114 of 396 PageID 114




         (iii)   the Insureds had not yet failed any legitimate course of conservative treatment
                 and, in fact, were prescribed the LSO within days – and, in some instances, the
                 very same day – of their minor accidents; and

         (iv)    the Insureds were concomitantly referred for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to restore the
                 range of motion and functionality of, among other things, the Insureds’ lumbar
                 spines.

         345.    For example:

         (i)     On February 28, 2017, an Insured named AA was involved in an automobile
                 accident. The next day, March 1, 2017, AA presented to Touch of Health for
                 an initial examination by Hanson. At the conclusion of the purported initial
                 examination, Hanson, Klochko, Korchagin, TOH Management, and Touch of
                 Health provided AA with a medically unnecessary LSO, despite the fact that
                 AA: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, AA’s range of motion. Hanson, Klochko, Korchagin,
                 TOH Management, and Touch of Health then submitted a bill to GEICO under
                 HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                 unnecessary LSO.

         (ii)    On May 9, 2017, an Insured named FS was involved in an automobile
                 accident. Just one week later, on May 16, 2017, FS presented to Touch of
                 Health for an initial examination by Hanson. At the conclusion of the
                 purported initial examination, Hanson, Klochko, Korchagin, TOH
                 Management, and Touch of Health provided FS with a medically unnecessary
                 LSO, despite the fact that FS: (a) was never fitted for the device; (b) did not
                 suffer from spinal instability and was not recovering from spinal surgery; and
                 (c) had not yet failed a legitimate course of conservative treatment, and, in fact,
                 was concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, FS’s range of motion. Hanson, Klochko, Korchagin, TOH
                 Management, and Touch of Health then submitted a bill to GEICO under
                 HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                 unnecessary LSO.

         (iii)   On May 12, 2017, an Insured named GM was involved in an automobile
                 accident. Just one week later, on May 16, 2017, GM presented to Touch of



                                                114
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 115 of 396 PageID 115




                Health for an initial examination by Hanson. At the conclusion of the
                purported initial examination, Hanson, Klochko, Korchagin, TOH
                Management, and Touch of Health provided GM with a medically unnecessary
                LSO, despite the fact that GM: (a) was never fitted for the device; (b) did not
                suffer from spinal instability and was not recovering from spinal surgery; and
                (c) had not yet failed a legitimate course of conservative treatment, and, in fact,
                was concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, GM’s range of motion. Hanson, Klochko, Korchagin,
                TOH Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.

         (iv)   On August 9, 2017, an Insured named GS was involved in an automobile
                accident. Just one week later, on August 16, 2017, GS presented to Touch of
                Health for an initial examination by Roldos. At the conclusion of the purported
                initial examination, Roldos, Klochko, Korchagin, TOH Management, and
                Touch of Health provided GS with a medically unnecessary LSO, despite the
                fact that GS: (a) was never fitted for the device; (b) did not suffer from spinal
                instability and was not recovering from spinal surgery; and (c) had not yet
                failed a legitimate course of conservative treatment, and, in fact, was
                concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, GS’s range of motion. Roldos, Klochko, Korchagin, TOH
                Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.

         (v)    On December 1, 2017, an Insured named JS was involved in an automobile
                accident. Just five days later, on December 6, 2017, JS presented to Touch of
                Health for an initial examination by Hanson. At the conclusion of the
                purported initial examination, Hanson, Klochko, Korchagin, TOH
                Management, and Touch of Health provided JS with a medically unnecessary
                LSO, despite the fact that JS: (a) was never fitted for the device; (b) did not
                suffer from spinal instability and was not recovering from spinal surgery; and
                (c) had not yet failed a legitimate course of conservative treatment, and, in fact,
                was concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, JS’s range of motion. Hanson, Klochko, Korchagin, TOH
                Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.




                                               115
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 116 of 396 PageID 116




         (vi)    On December 1, 2017, an Insured named OK was involved in an automobile
                 accident. Just five days later, on December 6, 2017, OK presented to Touch of
                 Health for an initial examination by Hanson. At the conclusion of the
                 purported initial examination, Hanson, Klochko, Korchagin, TOH
                 Management, and Touch of Health provided OK with a medically unnecessary
                 LSO, despite the fact that OK: (a) was never fitted for the device; (b) did not
                 suffer from spinal instability and was not recovering from spinal surgery; and
                 (c) had not yet failed a legitimate course of conservative treatment, and, in fact,
                 was concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, OK’s range of motion. Hanson, Klochko, Korchagin,
                 TOH Management, and Touch of Health then submitted a bill to GEICO under
                 HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                 unnecessary LSO.

         (vii)   On December 1, 2017, an Insured named SK was involved in an automobile
                 accident. Just five days later, on December 6, 2017, SK presented to Touch of
                 Health for an initial examination by Roldos. At the conclusion of the purported
                 initial examination, Roldos, Klochko, Korchagin, TOH Management, and
                 Touch of Health provided SK with a medically unnecessary LSO, despite the
                 fact that SK: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, SK’s range of motion. Roldos, Klochko, Korchagin, TOH
                 Management, and Touch of Health then submitted a bill to GEICO under
                 HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                 unnecessary LSO.

         (viii) On February 5, 2018, an Insured named JJ was involved in an automobile
                accident. Just two days later, on February 7, 2018, JJ presented to Touch of
                Health for an initial examination by Roldos. At the conclusion of the purported
                initial examination, Roldos, Klochko, Korchagin, TOH Management, and
                Touch of Health provided JJ with a medically unnecessary LSO, despite the
                fact that JJ: (a) was never fitted for the device; (b) did not suffer from spinal
                instability and was not recovering from spinal surgery; and (c) had not yet
                failed a legitimate course of conservative treatment, and, in fact, was
                concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, JJ’s range of motion. Roldos, Klochko, Korchagin, TOH
                Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.



                                                116
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 117 of 396 PageID 117




         (ix)   On February 5, 2018, an Insured named MR was involved in an automobile
                accident. Just two days later, on February 7, 2018, MR presented to Touch of
                Health for an initial examination by Roldos. At the conclusion of the purported
                initial examination, Roldos, Klochko, Korchagin, TOH Management, and
                Touch of Health provided MR with a medically unnecessary LSO, despite the
                fact that MR: (a) was never fitted for the device; (b) did not suffer from spinal
                instability and was not recovering from spinal surgery; and (c) had not yet
                failed a legitimate course of conservative treatment, and, in fact, was
                concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, MR’s range of motion. Roldos, Klochko, Korchagin,
                TOH Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.

         (x)    On April 3, 2018, an Insured named MT was involved in an automobile
                accident. Less than two weeks later, on April 16, 2018, MT presented to Touch
                of Health for an initial examination by Roldos. At the conclusion of the
                purported initial examination, Roldos, Klochko, Korchagin, TOH
                Management, and Touch of Health provided MT with a medically unnecessary
                LSO, despite the fact that MT: (a) was never fitted for the device; (b) did not
                suffer from spinal instability and was not recovering from spinal surgery; and
                (c) had not yet failed a legitimate course of conservative treatment, and, in fact,
                was concomitantly referred by Hanson for physical therapy and chiropractic
                treatment at Touch of Health, the putative purpose of which was to increase,
                rather than decrease, MT’s range of motion. Roldos, Klochko, Korchagin,
                TOH Management, and Touch of Health then submitted a bill to GEICO under
                HCPCS code L0627, seeking reimbursement of $800.00 for the medically
                unnecessary LSO.

         (xi)   On June 6, 2018, an Insured named GJ was involved in an automobile
                accident. The next day, June 7, 2018, GJ presented to Touch of Health for an
                initial examination by Penza. At the conclusion of the purported initial
                examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                Health provided GJ with a medically unnecessary LSO, despite the fact that
                GJ: (a) was never fitted for the device; (b) did not suffer from spinal instability
                and was not recovering from spinal surgery; and (c) had not yet failed a
                legitimate course of conservative treatment, and, in fact, was concomitantly
                referred by Hanson for physical therapy and chiropractic treatment at Touch of
                Health, the putative purpose of which was to increase, rather than decrease,
                GJ’s range of motion. Penza, Klochko, and Touch of Health then submitted a
                bill to GEICO under HCPCS code L0627, seeking reimbursement of $800.00
                for the medically unnecessary LSO.



                                               117
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 118 of 396 PageID 118




         (xii)   On June 6, 2018, an Insured named CD was involved in an automobile
                 accident. Just two days later, on June 8, 2018, CD presented to Touch of
                 Health for an initial examination by Penza. At the conclusion of the purported
                 initial examination, Penza, Klochko, Korchagin, TOH Management, and
                 Touch of Health provided CD with a medically unnecessary LSO, despite the
                 fact that CD: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, CD’s range of motion. Penza, Klochko, and Touch of
                 Health then submitted a bill to GEICO under HCPCS code L0627, seeking
                 reimbursement of $800.00 for the medically unnecessary LSO.

         (xiii) On June 26, 2018, an Insured named IF was involved in an automobile
                accident. The next day, June 27, 2018, IF presented to Touch of Health for an
                initial examination by Penza. At the conclusion of the purported initial
                examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                Health provided IF with a medically unnecessary LSO, despite the fact that IF:
                (a) was never fitted for the device; (b) did not suffer from spinal instability and
                was not recovering from spinal surgery; and (c) had not yet failed a legitimate
                course of conservative treatment, and, in fact, was concomitantly referred by
                Hanson for physical therapy and chiropractic treatment at Touch of Health, the
                putative purpose of which was to increase, rather than decrease, IF’s range of
                motion. Penza, Klochko, and Touch of Health then submitted a bill to GEICO
                under HCPCS code L0627, seeking reimbursement of $800.00 for the
                medically unnecessary LSO.

         (xiv)   On November 5, 2018, an Insured named ME was involved in an automobile
                 accident. The next day, November 6, 2018, ME presented to Touch of Health
                 for an initial examination by Penza. At the conclusion of the purported initial
                 examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                 Health provided ME with a medically unnecessary LSO, despite the fact that
                 ME: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Touch of Health, the putative purpose of which was to increase,
                 rather than decrease, ME’s range of motion. Penza, Klochko, and Touch of
                 Health then submitted a bill to GEICO under HCPCS code L0627, seeking
                 reimbursement of $800.00 for the medically unnecessary LSO.




                                                118
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 119 of 396 PageID 119




           (xv)   On November 18, 2018, an Insured named AM was involved in an automobile
                  accident. The next day, November 19, 2018, AM presented to Touch of Health
                  for an initial examination by Penza. At the conclusion of the purported initial
                  examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                  Health provided AM with a medically unnecessary LSO, despite the fact that
                  AM: (a) was never fitted for the device; (b) did not suffer from spinal
                  instability and was not recovering from spinal surgery; and (c) had not yet
                  failed a legitimate course of conservative treatment, and, in fact, was
                  concomitantly referred by Hanson for physical therapy and chiropractic
                  treatment at Touch of Health, the putative purpose of which was to increase,
                  rather than decrease, AM’s range of motion. Penza, Klochko, and Touch of
                  Health then submitted a bill to GEICO under HCPCS code L0627, seeking
                  reimbursement of $800.00 for the medically unnecessary LSO.

           346.   These are only representative examples. In virtually all of the claims for LSOs

    identified in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

    Penza, and Roldos falsely represented that the prescribed LSOs were medically necessary,

    when in fact they were not.

    (iv)   The Fraudulent Charges for Surface Electromyography Testing Services at
           Touch of Health

           347.   As set forth in Exhibit “1”, as part of the Defendants’ fraudulent scheme, at the

    conclusion of the putative initial examinations, Touch of Health, Korchagin, TOH

    Management, Hanson, Penza, Roldos, and Kabushinskaya directed virtually every Insured to

    receive putative surface electromyography (“SEMG”) services at Touch of Health.

           348.   Hanson, Penza, and Roldos purported to perform virtually all of the SEMG

    services at Touch of Health.

           349.   As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, Penza, and Roldos then billed the putative SEMG services to GEICO under

    CPT codes 96002 and 96004, typically resulting in a total charge of between $310.00 and

    $620.00.



                                                119
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 120 of 396 PageID 120




           350.    As set forth below, the charges for the putative SEMG services were fraudulent

    because the SEMG services were medically unnecessary and were provided – to the extent

    they were provided at all – pursuant to the Defendants’ pre-determined fraudulent treatment

    and billing protocol, and not to treat or otherwise benefit the Insureds who were subjected to

    it.

           351.    Furthermore, the charges for putative SEMG services were fraudulent in that

    they misrepresented Touch of Health’s eligibility to collect PIP Benefits in the first instance.

           352.    “Surface electromyography” is a technique in which electrodes are placed on

    (not into) the skin overlying a muscle to detect the electrical activity of the muscle.

           353.    These electrodes are then used to measure muscle activity and – supposedly –

    to evaluate and diagnose patients with neuromuscular disorders, lower back pain, and

    kineseological disorders.

           354.    However, according to a review of the literature published by the American

    Academy of Neurology, “SEMG is considered unacceptable as a clinical tool in the

    diagnosis” of neuromuscular disease and low back pain. See S.L. Pulman, M.D., Clinical

    Utility of Surface EMG, Report of therapeutics and technology Assessment Subcommittee of

    the American Academy of Neurology 2000.

           355.    Even so, in the claims identified in Exhibit “1”, Touch of Health, Korchagin,

    TOH Management, Klochko, Hanson, Penza, and Roldos purported to provide virtually every

    Insured with medically unnecessary SEMG testing on the Insureds’ cervical and lumbar

    spines, despite the fact that the putative SEMG testing could not provide any clinically

    significant data to assist in the “treatment” of the Insureds’ supposed injuries.




                                                   120
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 121 of 396 PageID 121




           356.    In keeping with the fact that the SEMG testing was of no diagnostic value,

    Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos never

    incorporated the putative “results” of the SEMG testing into the Insureds’ treatment plans.

           357.    Instead, following the putative SEMG testing, Touch of Health, Korchagin,

    TOH Management, Klochko, Hanson, Penza, and Roldos routinely directed the Insureds

    identified in Exhibit “1” to receive the same course of medically unnecessary treatment as had

    been recommended to the Insureds prior to the supposed SEMG testing.

           358.    For example:

           (i)     On August 9, 2017, an Insured named GS was involved in an automobile
                   accident. Thereafter, on August 16, 2017, GS presented to Touch of Health for
                   an initial examination by Roldos. At the conclusion of the putative
                   examination, Roldos, Klochko, Korchagin, TOH Management, and Touch of
                   Health provided GS with substantially the same soft tissue injury “diagnoses”
                   they provided to virtually every Insured, and recommended that GS begin
                   substantially the same course of putative “treatment” they recommended to
                   virtually every other Insured. Then, on August 18, 2017, Hanson, Klochko,
                   Korchagin, TOH Management, and Touch of Health purported to provide GS
                   with putative SEMG testing at Touch of Health. However – and in keeping
                   with the fact that the putative SEMG testing was medically unnecessary – the
                   “results” of the putative SEMG testing were never incorporated into GS’s
                   supposed “treatment” plan, and GS thereafter received substantially the same
                   treatment as had been recommended to her prior to the SEMG testing being
                   provided.

           (ii)    On April 3, 2018, an Insured named MT was involved in an automobile
                   accident. Thereafter, on April 9, 2018, MT presented to Touch of Health for an
                   initial examination by Roldos. At the conclusion of the putative examination,
                   Roldos, Klochko, Korchagin, TOH Management, and Touch of Health
                   provided GS with substantially the same soft tissue injury “diagnoses” they
                   provided to virtually every Insured, and recommended that MT begin
                   substantially the same course of putative “treatment” they recommended to
                   virtually every other Insured. Then, on April 11, 2018, Hanson, Klochko,
                   Korchagin, TOH Management, and Touch of Health purported to provide MT
                   with putative SEMG testing at Touch of Health. However – and in keeping
                   with the fact that the putative SEMG testing was medically unnecessary – the
                   “results” of the putative SEMG testing were never incorporated into MT’s



                                                 121
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 122 of 396 PageID 122




                 supposed “treatment” plan, and MT thereafter received substantially the same
                 treatment as had been recommended to her prior to the SEMG testing being
                 provided.

         (iii)   On May 17, 2018, an Insured named NU was involved in an automobile
                 accident. Thereafter, on May 18, 2018, NU presented to Touch of Health for an
                 initial examination by Penza. At the conclusion of the putative examination,
                 Penza, Klochko, Korchagin, TOH Management, and Touch of Health provided
                 NU with substantially the same soft tissue injury “diagnoses” they provided to
                 virtually every Insured, and recommended that NU begin substantially the
                 same course of putative “treatment” they recommended to virtually every other
                 Insured. Then, on June 1, 2018, Penza, Klochko, Korchagin, TOH
                 Management, and Touch of Health purported to provide NU with putative
                 SEMG testing at Touch of Health. However – and in keeping with the fact that
                 the putative SEMG testing was medically unnecessary – the “results” of the
                 putative SEMG testing were never incorporated into NU’s supposed
                 “treatment” plan, and NU thereafter received substantially the same treatment
                 as had been recommended to him prior to the SEMG testing being provided.

         (iv)    On December 13, 2018, an Insured named AS was involved in an automobile
                 accident. Thereafter, on December 17, 2018, AS presented to Touch of Health
                 for an initial examination by Penza. At the conclusion of the putative
                 examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                 Health provided AS with substantially the same soft tissue injury “diagnoses”
                 they provided to virtually every Insured, and recommended that AS begin
                 substantially the same course of putative “treatment” they recommended to
                 virtually every other Insured. Then, on December 20, 2018, Penza, Klochko,
                 Korchagin, TOH Management, and Touch of Health purported to provide AS
                 with putative SEMG testing at Touch of Health. However – and in keeping
                 with the fact that the putative SEMG testing was medically unnecessary – the
                 “results” of the putative SEMG testing were never incorporated into AS’s
                 supposed “treatment” plan, and AS thereafter received substantially the same
                 treatment as had been recommended to him prior to the SEMG testing being
                 provided.

         (v)     On December 13, 2018, an Insured named YS was involved in an automobile
                 accident. Thereafter, on December 17, 2018, YS presented to Touch of Health
                 for an initial examination by Penza. At the conclusion of the putative
                 examination, Penza, Klochko, Korchagin, TOH Management, and Touch of
                 Health provided YS with substantially the same soft tissue injury “diagnoses”
                 they provided to virtually every Insured, and recommended that YS begin
                 substantially the same course of putative “treatment” they recommended to
                 virtually every other Insured. Then, on December 20, 2018, Penza, Klochko,
                 Korchagin, TOH Management, and Touch of Health purported to provide YS



                                              122
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 123 of 396 PageID 123




                   with putative SEMG testing at Touch of Health. However – and in keeping
                   with the fact that the putative SEMG testing was medically unnecessary – the
                   “results” of the putative SEMG testing were never incorporated into YS’s
                   supposed “treatment” plan, and YS thereafter received substantially the same
                   treatment as had been recommended to her prior to the SEMG testing being
                   provided.

           359.    These are only representative examples. In the claims for SEMG testing

    identified in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

    and Roldos always misrepresented the medical necessity of the putative SEMG testing.

           360.    In fact, the SEMG testing was never medically necessary, as Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, and Roldos never incorporated the results

    of the putative “tests” into the diagnosis or treatment of the Insureds who presented to Touch

    of Health.

    (v)    The Fraudulent Charges for Follow-Up Examinations at Touch of Health

           361.    In addition to their fraudulent initial examinations, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos purported to subject

    many of the Insureds in the claims identified in Exhibit “1” to multiple, fraudulent follow-up

    examinations during the course of their fraudulent treatment protocol.

           362.    Hanson, Penza, and Roldos purported to personally perform the majority of the

    follow-up examinations in the claims identified in Exhibit “1”.

           363.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, Penza, and Roldos then billed the follow-up examinations to GEICO under:

    (i) CPT code 99211, typically resulting in a charge of $45.00 for each putative examination;

    (ii) 99212, typically resulting in a charge of $105.00 for each putative examination; or (iii)

    99213, typically resulting in a charge of $160.00 for each putative examination.



                                                 123
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 124 of 396 PageID 124




             364.   In the claims for follow-up examinations identified in Exhibit “1”, the charges

    for the follow-up examinations were fraudulent in that they misrepresented Touch of Health’s

    eligibility to collect PIP Benefits in the first instance.

             365.   In fact, and as set forth above, Touch of Health never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient Brokering

    Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME Licensing Laws, and the

    Chiropractor Advertising Laws.

             366.   As set forth below, Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos’s charges for the follow-up examinations identified in Exhibit “1”

    also were fraudulent in that they misrepresented the nature and extent of the examinations.

    a.       The Fraudulent Charges for Illusory Follow-Up Examinations

             367.   As discussed in detail below, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, Penza, and Roldos purported to provide virtually every Insured with a

    course of in-office chiropractic manipulation.

             368.   Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and

    Roldos then billed the chiropractic manipulation to GEICO using CPT codes 98940 and

    98941.

             369.   Pursuant to the CPT Assistant, a pre-manipulation patient assessment was part

    and parcel of the putative chiropractic manipulation services billed by Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos under CPT codes 98940

    and 98941.




                                                     124
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 125 of 396 PageID 125




           370.    Moreover, pursuant to the CPT Assistant, a separate examination may be billed

    independent of charges for chiropractic manipulation only if the patient’s condition requires

    an examination above and beyond the usual pre- and post- manipulation assessment

    associated with chiropractic services.

           371.    Even so, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

    Penza, and Roldos routinely billed GEICO for putative follow-up examinations under CPT

    code 99211, despite the fact that the examinations purportedly were provided

    contemporaneously with chiropractic manipulation services billed under CPT codes 98940

    and 98941.

           372.    However, these supposed “examinations” were never truly separate services

    from the putative chiropractic manipulation services that were provided to the Insureds on the

    same dates as the supposed examinations.

           373.    In keeping with the fact that the follow-up examinations were illusory, Touch

    of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos never

    submitted any reports, notes, or any substantiating documentation whatsoever in connection

    with the phony follow-up examinations billed under CPT code 99211.

           374.    Moreover, virtually none of the Insureds in the claims identified in Exhibit “1”

    required additional examination services above and beyond the usual pre- and post-

    manipulation assessments that they received as a component of the chiropractic manipulation

    they received on the same dates of service as the purported examinations.




                                                 125
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 126 of 396 PageID 126




           375.    Even so, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

    Penza, and Roldos routinely submitted duplicative charges under CPT code 99211 for illusory

    follow-up examinations.

           376.    For example:

           (i)     Touch of Health, Korchagin, TOH Management, Klochko, and Roldos billed
                   GEICO for purported follow-up examinations under CPT code 99211 that
                   were supposedly provided to an Insured named JJ contemporaneously with
                   chiropractic manipulation services on February 6, 2018 and May 17, 2018.
                   This, despite the fact that: (a) no legitimate, separate follow-up examinations
                   were provided; (b) the patient’s condition did not require examination above
                   and beyond the usual pre- and post- manipulation assessment associated with
                   chiropractic services; and (c) to the extent that Touch of Health, Korchagin,
                   TOH Management, Klochko, and Roldos provided any patient assessments at
                   all, they were part and parcel of the chiropractic services billed under CPT
                   codes 98940 and 98941.

           (ii)    Touch of Health, Korchagin, TOH Management, Klochko, and Roldos billed
                   GEICO for purported follow-up examinations under CPT code 99211 that
                   were supposedly provided to an Insured named MR contemporaneously with
                   chiropractic manipulation services on February 6, 2018 and May 17, 2018.
                   This, despite the fact that: (a) no legitimate, separate follow-up examinations
                   were provided; (b) the patient’s condition did not require examination above
                   and beyond the usual pre- and post- manipulation assessment associated with
                   chiropractic services; and (c) to the extent that Touch of Health, Korchagin,
                   TOH Management, Klochko, and Roldos provided any patient assessments at
                   all, they were part and parcel of the chiropractic services billed under CPT
                   code 98941.

           (iii)   Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                   GEICO for purported follow-up examinations under CPT code 99211 that
                   were supposedly provided to an Insured named VM contemporaneously with
                   chiropractic manipulation services on July 23, 2018, July 25, 2018, and August
                   22, 2018. This, despite the fact that: (a) no legitimate, separate follow-up
                   examinations were provided; (b) the patient’s condition did not require
                   examination above and beyond the usual pre- and post- manipulation
                   assessment associated with chiropractic services; and (c) to the extent that
                   Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                   any patient assessments at all, they were part and parcel of the chiropractic
                   services billed under CPT code 98941.




                                                 126
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 127 of 396 PageID 127




         (iv)    Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named CD contemporaneously with
                 chiropractic manipulation services on July 27, 2018, August 6, 2018, and
                 August 20, 2018. This, despite the fact that: (a) no legitimate, separate follow-
                 up examinations were provided; (b) the patient’s condition did not require
                 examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that
                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT codes 98940 and 98941.

         (v)     Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named JH contemporaneously with
                 chiropractic manipulation services on September 5, 2018, October 10, 2018,
                 and November 20, 2018. This, despite the fact that: (a) no legitimate, separate
                 follow-up examinations were provided; (b) the patient’s condition did not
                 require examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that
                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98940.

         (vi)    Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named IF contemporaneously with
                 chiropractic manipulation services on September 7, 2018, September 21, 2018,
                 and October 3, 2018. This, despite the fact that: (a) no legitimate, separate
                 follow-up examinations were provided; (b) the patient’s condition did not
                 require examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that
                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98940.

         (vii)   Touch of Health, Korchagin, Klochko, Hanson, and Penza billed GEICO for
                 purported follow-up examinations under CPT code 99211 that were
                 supposedly provided to an Insured named SJ contemporaneously with
                 chiropractic manipulation services on September 19, 2018, October 29, 2018,
                 and December 27, 2018. This, despite the fact that: (a) no legitimate, separate
                 follow-up examinations were provided; (b) the patient’s condition did not
                 require examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that



                                               127
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 128 of 396 PageID 128




                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98940.

          (viii) Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named ME contemporaneously with
                 chiropractic manipulation services on November 14, 2018, November 16,
                 2018, November 20, 2018, and January 10, 2019. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Touch of Health, Korchagin, TOH Management, Klochko, and
                 Penza provided any patient assessments at all, they were part and parcel of the
                 chiropractic services billed under CPT code 98941.

          (ix)   Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named FM contemporaneously with
                 chiropractic manipulation services on January 4, 2019, January 8, 2019, and
                 January 9, 2019. This, despite the fact that: (a) no legitimate, separate follow-
                 up examinations were provided; (b) the patient’s condition did not require
                 examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that
                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98941.

          (x)    Touch of Health, Korchagin, TOH Management, Klochko, and Penza billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named FR contemporaneously with
                 chiropractic manipulation services on January 8, 2019, January 10, 2019, and
                 January 23, 2019. This, despite the fact that: (a) no legitimate, separate follow-
                 up examinations were provided; (b) the patient’s condition did not require
                 examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that
                 Touch of Health, Korchagin, TOH Management, Klochko, and Penza provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98941.

          377.   These are only representative examples. Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos routinely submitted duplicative charges




                                                128
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 129 of 396 PageID 129




    for illusory follow-up examinations, despite the fact that: (i) no legitimate follow-up

    examination services were provided; (ii) the patient’s condition did not require examination

    above and beyond the usual pre- and post- manipulation assessment associated with

    chiropractic services; and (iii) a pre-manipulation patient assessment was part and parcel of

    the putative chiropractic manipulation services billed by Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos under CPT codes 98940 and 98941.

           378.    Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and

    Roldos submitted charges for the duplicative and illusory follow-up examinations in order to

    maximize the amount of fraudulent billing they could submit to insurers, including GEICO.

           379.    In this context, Klochko – who at all times purported to serve as the “medical

    director” at Touch of Health – did not, and could not have, “[c]onduct[ed] systematic reviews

    of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           380.    Had Klochko actually fulfilled her statutory role as medical director at Touch

    of Health, she would have noted – among other things – that the Defendants routinely

    fraudulently represented in Touch of Health’s billing that the putative follow-up examinations

    were legitimately and lawfully performed and billed to GEICO.

           381.    Klochko failed to do so, because she never actually served as a legitimate

    medical director at Touch of Health in the first instance.




                                                  129
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 130 of 396 PageID 130




    b.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           382.    As set forth above, the use of CPT code 99213 to bill for a follow-up

    examination typically requires that the patient present with problems of low to moderate

    severity.

           383.    By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “1” suffered any injuries at all in their relatively minor automobile

    accidents, the injuries were garden-variety soft tissue injuries such as sprains and strains,

    which were not severe at all.

           384.    These injuries – to the extent they existed in the first instance – were of low

    severity at the outset, and were of minimal severity by the time the Insureds presented for the

    purported follow-up examinations, typically weeks or even months after the underlying

    accidents.

           385.    Even so, in the claims for follow-up examinations identified in Exhibit “1”,

    Touch of Health, Korchagin, Klochko, Hanson, and Penza routinely billed for their putative

    follow-up examinations under CPT code 99213, and thereby falsely represented that the

    Insureds continued to suffer from presenting problems of low to moderate severity at the time

    of the purported follow-up examinations.

           386.    For example:

           (i)     On June 6, 2018, an Insured named GJ was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-impact collision. The police report further indicated that GJ was not
                   injured and did not complain of any pain. In keeping with the fact that GJ was
                   not injured, GJ did not visit any hospital emergency room following the
                   accident. To the extent that GJ experienced any health problems at all as the
                   result of the minor accident, they were of low severity at the outset, and either
                   had completely resolved or were minimal within a few weeks of the accident.



                                                   130
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 131 of 396 PageID 131




                 Even so, following a purported follow-up examination of GJ by Penza on July
                 18, 2018, Touch of Health, Korchagin, TOH Management, Klochko, and
                 Penza billed GEICO for the follow-up examination using CPT code 99213,
                 and thereby falsely represented that GJ presented with problems of low to
                 moderate severity at the follow-up examination.

         (ii)    On June 6, 2018, an Insured named CD was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision. The police report further indicated that CD was not
                 injured and did not complain of any pain. In keeping with the fact that CD was
                 not injured, CD did not visit any hospital emergency room following the
                 accident. To the extent that CD experienced any health problems at all as the
                 result of the minor accident, they were of low severity at the outset, and either
                 had completely resolved or were minimal within a few weeks of the accident.
                 Even so, following a purported follow-up examination of CD by Penza on
                 August 21, 2018, Touch of Health, Korchagin, TOH Management, Klochko,
                 and Penza billed GEICO for the follow-up examination using CPT code
                 99213, and thereby falsely represented that CD presented with problems of low
                 to moderate severity at the follow-up examination.

         (iii)   On June 26, 2018, an Insured named BF was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that BF’s vehicle was drivable following the
                 accident. The police report further indicated that BF was not injured and did
                 not complain of any pain. In keeping with the fact that BF was not injured, BF
                 did not visit any hospital emergency room following the accident. To the
                 extent that BF experienced any health problems at all as the result of the minor
                 accident, they were of low severity at the outset, and either had completely
                 resolved or were minimal within a few weeks of the accident. Even so,
                 following a purported follow-up examination of BF by Penza on September 7,
                 2018, Touch of Health, Korchagin, TOH Management, Klochko, and Penza
                 billed GEICO for the follow-up examination using CPT code 99213, and
                 thereby falsely represented that BF presented with problems of low to
                 moderate severity at the follow-up examination.

         (iv)    On June 26, 2018, an Insured named IF was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that IF’s vehicle was drivable following the accident.
                 The police report further indicated that IF was not injured and did not complain
                 of any pain. In keeping with the fact that IF was not injured, IF did not visit
                 any hospital emergency room following the accident. To the extent that IF
                 experienced any health problems at all as the result of the minor accident, they
                 were of low severity at the outset, and either had completely resolved or were
                 minimal within a few weeks of the accident. Even so, following a purported



                                               131
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 132 of 396 PageID 132




                 follow-up examination of BF by Penza on October 9, 2018 – more than three
                 months after the minor accident – Touch of Health, Korchagin, TOH
                 Management, Klochko, and Penza billed GEICO for the follow-up
                 examination using CPT code 99213, and thereby falsely represented that BF
                 presented with problems of low to moderate severity at the follow-up
                 examination.

         (v)     On September 11, 2018, an Insured named BA was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that BA’s vehicle was drivable following the
                 accident. The police report further indicated that BA was not injured and did
                 not complain of any pain. In keeping with the fact that BA was not injured, BA
                 did not visit any hospital emergency room following the accident. To the
                 extent that BA experienced any health problems at all as the result of the minor
                 accident, they were of low severity at the outset, and either had completely
                 resolved or were minimal within a few weeks of the accident. Even so,
                 following a purported follow-up examination of BA by a physician named
                 Roger Walker, D.O. (“Walker”) on December 20, 2018 – more than three
                 months after the minor accident – Touch of Health, Korchagin, and Klochko
                 billed GEICO for the follow-up examination using CPT code 99213, and
                 thereby falsely represented that BA presented with problems of low to
                 moderate severity at the follow-up examination.

         (vi)    On September 11, 2018, an Insured named JS was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that JS’s vehicle was drivable following the accident.
                 The police report further indicated that JS was not injured and did not
                 complain of any pain. In keeping with the fact that JS was not injured, JS did
                 not visit any hospital emergency room following the accident. To the extent
                 that JS experienced any health problems at all as the result of the minor
                 accident, they were of low severity at the outset, and either had completely
                 resolved or were minimal within a few weeks of the accident. Even so,
                 following a purported follow-up examination of JS by Walker on December
                 20, 2018 – more than three months after the minor accident – Touch of Health,
                 Korchagin, and Klochko billed GEICO for the follow-up examination using
                 CPT code 99213, and thereby falsely represented that JS presented with
                 problems of low to moderate severity at the follow-up examination.

         (vii)   On November 5, 2018, an Insured named ME was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that ME’s vehicle was drivable following the
                 accident. The police report further indicated that ME was not injured and did
                 not complain of any pain. In keeping with the fact that ME was not injured,
                 ME did not visit any hospital emergency room following the accident. To the



                                               132
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 133 of 396 PageID 133




                extent that ME experienced any health problems at all as the result of the
                minor accident, they were of low severity at the outset, and either had
                completely resolved or were minimal within a few weeks of the accident. Even
                so, following a purported follow-up examination of ME by Penza on
                December 18, 2018, Touch of Health, Korchagin, TOH Management,
                Klochko, and Penza billed GEICO for the follow-up examination using CPT
                code 99213, and thereby falsely represented that ME presented with problems
                of low to moderate severity at the follow-up examination.

         (viii) On November 5, 2018, an Insured named NE was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that NE’s vehicle was drivable following the
                accident. The police report further indicated that NE was not injured and did
                not complain of any pain. In keeping with the fact that NE was not injured, NE
                did not visit any hospital emergency room following the accident. To the
                extent that NE experienced any health problems at all as the result of the minor
                accident, they were of low severity at the outset, and either had completely
                resolved or were minimal within a few weeks of the accident. Even so,
                following a purported follow-up examination of NE by Penza on December 18,
                2018, Touch of Health, Korchagin, TOH Management, Klochko, and Penza
                billed GEICO for the follow-up examination using CPT code 99213, and
                thereby falsely represented that NE presented with problems of low to
                moderate severity at the follow-up examination.

         (ix)   On December 15, 2018, an Insured named FM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that FM’s vehicle was drivable following the
                accident. The police report further indicated that FM was not injured and did
                not complain of any pain. In keeping with the fact that FM was not injured, FM
                did not visit any hospital emergency room following the accident. To the
                extent that FM experienced any health problems at all as the result of the minor
                accident, they were of minimal severity. Even so, following a purported
                follow-up examination of FM by Penza on December 18, 2018, Touch of
                Health, Korchagin, TOH Management, Klochko, and Penza billed GEICO for
                the follow-up examination using CPT code 99213, and thereby falsely
                represented that FM presented with problems of low to moderate severity at
                the follow-up examination.

         (x)    On December 15, 2018, an Insured named MC was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that MC’s vehicle was drivable following the
                accident. The police report further indicated that MC was not injured and did
                not complain of any pain. In keeping with the fact that MC was not injured,
                MC did not visit any hospital emergency room following the accident. To the



                                              133
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 134 of 396 PageID 134




                   extent that MC experienced any health problems at all as the result of the
                   minor accident, they were of low severity at the outset, and either had
                   completely resolved or were minimal within a few weeks of the accident. Even
                   so, following a purported follow-up examination of MC by Penza on January
                   7, 2019, Touch of Health, Korchagin, TOH Management, Klochko, and Penza
                   billed GEICO for the follow-up examination using CPT code 99213, and
                   thereby falsely represented that MC presented with problems of low to
                   moderate severity at the follow-up examination.

           387.    These are only representative examples. In many of the claims for follow-up

    examinations identified in Exhibit “1”, Touch of Health, Korchagin, Klochko, Hanson, and

    Penza falsely represented that the Insureds presented with problems of low to moderate

    severity, when in fact the Insureds either did not have any genuine presenting problems at all

    as the result of their relatively minor automobile accidents at the time of the follow-up

    examinations, or else their presenting problems were minimal.

           388.    In the claims for follow-up examinations identified in Exhibit “1”, Touch of

    Health, Korchagin, Klochko, Hanson, and Penza routinely falsely represented that the

    Insureds presented with problems of low to moderate severity in order to create a false basis

    for their charges for the examinations under CPT code 99213, because follow-up

    examinations billable under CPT code 99213 are reimbursable at higher rates than

    examinations involving presenting problems of minimal severity, or no severity.

           389.    In the claims for follow-up examinations identified in Exhibit “1”, Touch of

    Health, Korchagin, Klochko, Hanson, and Penza also routinely falsely represented that the

    Insureds presented with problems of low to moderate severity in order to create a false basis

    for the other Fraudulent Services that the Defendants purported to provide to the Insureds.




                                                 134
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 135 of 396 PageID 135




    c.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           390.    Pursuant to the CPT Assistant, when Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos billed for their putative follow-up

    examinations under CPT code 99213, they represented that Hanson, Penza, and Roldos

    performed at least two of the following three components: (i) took an “expanded problem

    focused” patient history; (ii) conducted an “expanded problem focused physical

    examination”; and (iii) engaged in medical decision-making of “low complexity”.

           391.    Similarly, when Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos billed for their putative follow-up examinations under CPT code

    99212, they represented that Hanson, Penza, and Roldos performed at least two of the

    following three components: (i) took a “problem focused” patient history; (ii) a “problem

    focused” physical examination; and (iii) engaged in straightforward medical decision-making.

           392.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “1”, Hanson, Penza, and Roldos did not take any legitimate patient histories, conduct

    any legitimate physical examinations, or engage in any legitimate medical decision-making at

    all.

           393.    Rather, following their purported follow-up examinations, Touch of Health,

    Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos simply: (i) reiterated the

    false, boilerplate “diagnoses” from the Insureds’ initial examinations; and either (ii) referred

    the Insureds back to Touch of Health for even more medically unnecessary physical therapy

    services and/or chiropractic services, despite the fact that the Insureds purportedly already had

    received significant physical therapy services and/or chiropractic services from Touch of




                                                  135
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 136 of 396 PageID 136




    Health that supposedly had not been successful in resolving their purported pain symptoms; or

    (iii) discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           394.    In the claims for follow-up examinations identified in Exhibit “1”, Touch of

    Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos routinely

    fraudulently misrepresented that the examinations were lawfully provided and reimbursable,

    when in fact they were neither lawfully provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-
                   determined to result in substantially-similar, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances
                   and presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent
                   of the examinations; and

           (iii)   Touch of Health never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it was operated in violation of the
                   Clinic Act, the Patient Broking Act, the Anti-Kickback Statute, the HME
                   Licensing Laws, and the Chiropractor Advertising Laws.

           395.    In this context, Klochko – who at all times purported to serve as the “medical

    director” at Touch of Health – did not, and could not have, “[c]onduct[ed] systematic reviews

    of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

           396.    Had Klochko actually fulfilled her statutory role as medical director at Touch

    of Health, she would have noted – among other things – that the Defendants routinely

    fraudulently represented in Touch of Health’s billing that the putative follow-up examinations

    were legitimately and lawfully performed.




                                                  136
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 137 of 396 PageID 137




    (vi)    The Fraudulent Charges for Computerized Range of Motion and Muscle
            Strength Tests at Touch of Health

            397.    In an attempt to maximize the fraudulent billing that they submit or cause to be

    submitted for each Insured, after purporting to provide initial examinations at Touch of

    Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos directed many

    Insureds to return for one or more rounds of medically useless computerized range of motion

    and muscle strength tests.

            398.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, Penza, and Roldos then purported to provide, and billed, the computerized

    range of motion tests to GEICO under CPT code 95851, and the muscle strength tests to

    GEICO under CPT codes 95831 and 95832, typically resulting in at least $390.00 in total

    charges for every Insured who supposedly received the tests.

            399.    In the claims for computerized range of motion and muscle strength tests

    identified in Exhibit “1”, the charges for the computerized range of motion and muscle

    strength tests also were fraudulent in that they misrepresented Touch of Health’s eligibility to

    collect PIP Benefits in the first instance.

            400.    In fact, and as set forth above, Touch of Health never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act,

    the Patient Brokering Act, the Anti-Kickback Statute., the HME Licensing Laws, and the

    Chiropractor Advertising Laws.

            401.    As set forth below, Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos’ charges for the computerized range of motion and muscle




                                                  137
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 138 of 396 PageID 138




    strength tests identified in Exhibit “1” also were fraudulent in that they misrepresented the

    medical necessity of the putative computerized range of motion and muscle strength tests.

    a.     Traditional Tests to Evaluate the Human Body’s Range of Motion and Muscle
           Strength

           402.    The adult human body is made up of 206 bones joined together at various

    joints that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints

    and ball-and-socket joints facilitate movement, allowing a person to – for example – bend a

    leg, rotate a shoulder, or move the neck to one side.

           403.    The measurement of the capacity of a particular joint to perform its full and

    proper function represents the joint’s “range of motion”. Stated in a more illustrative way,

    range of motion is the amount that a joint will move from a straight position to its bent or

    hinged position.

           404.    A traditional, or manual, range of motion test consists of a non-electronic

    measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint.

    In a traditional range of motion test, the physician asks the patient to move his or her joints at

    various angles, or the physician moves the joints. The physician then evaluates the patient’s

    range of motion either by sight or through the use of a manual inclinometer or a goniometer

    (i.e., a device used to measure angles).

           405.    Similarly, a traditional muscle strength test consists of a non-electronic

    measurement of muscle strength, which is accomplished by having the patient move his/her

    body in a given direction against resistance applied by the physician. For example, if a

    physician wanted to measure muscle strength in the muscles surrounding a patient’s knee, he




                                                   138
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 139 of 396 PageID 139




    would apply resistance against the patient’s leg while having him/her move the leg up, then

    apply resistance against the patient’s leg while having him/her move the leg down.

           406.   Physical examinations performed on patients with soft-tissue trauma – the

    alleged complaint advanced by virtually every Insured who treated with Touch of Health –

    necessarily require range of motion and muscle strength tests, inasmuch as these tests provide

    a starting point for injury assessment and treatment planning. Unless a physician knows the

    extent of a given patient’s joint or muscle strength impairment, there is no way to properly

    diagnose or treat the patient’s injuries. Evaluation of range of motion and muscle strength is

    an essential component of the “hands-on” examination of a trauma patient.

           407.   Since range of motion and muscle strength tests must be conducted as an

    element of a soft-tissue trauma patient’s initial examination, as well as during any follow-up

    examinations, the Fee Schedule provides that range of motion and muscle strength tests are to

    be reimbursed as an element of the initial consultations and follow-up examinations.

           408.   In other words, health care providers cannot conduct and bill for an initial

    consultation or follow-up examination, then bill separately for contemporaneously-provided

    computerized range of motion and muscle strength tests.

    b.     The Duplicate Billing for Medically Unnecessary Computerized Range of Motion
           Tests

           409.   To the extent that Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, Roldos, and Kabushinskaya actually provided initial examinations and

    follow-up examinations in the first instance, practitioners associated with Touch of Health –

    typically Hanson, Penza, Roldos, or Kabushinskaya – purported to conduct manual range of




                                                 139
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 140 of 396 PageID 140




    motion and manual muscle tests on virtually every Insured during each initial and/or follow-

    up examination.

           410.     The charges for these manual range of motion and manual muscle tests were

    part and parcel of the charges that Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, Roldos, and Kabushinskaya routinely submitted for the initial examinations

    under CPT codes 99203 and 99204 and for the follow-up examinations under CPT codes

    99212 and 99213.

           411.     Despite the fact that every Insured already purportedly had undergone manual

    range of motion and muscle testing during their initial examinations and/or follow-up

    examinations, and despite the fact that reimbursement for range of motion and muscle testing

    already had been paid by GEICO as a component of reimbursement for the initial

    examinations and/or follow-up examinations, Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos systemically billed for, and purported to

    provide, a series of computerized range of motion and muscle strength tests to most Insureds.

           412.     Though the Insureds routinely visited Touch of Health several times per month

    for follow-up examinations and other Fraudulent Services, Touch of Health, Korchagin,

    Klochko, Hanson, Penza, Roldos often deliberately scheduled separate appointments for

    computerized range of motion and muscle strength tests so that they could bill for those

    procedures separately, without having to include them in the billing for the follow-up

    examinations.

           413.     Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and

    Roldos purported to provide the computerized range of motion and muscle strength tests by




                                                 140
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 141 of 396 PageID 141




    placing a digital inclinometer or goniometer on various parts of the Insureds’ bodies (affixed

    by Velcro straps) while the Insured was asked to attempt various motions and movements.

    The test was virtually identical to the manual range of motion testing that is described above

    and that purportedly was performed during each initial examination and follow-up

    examination.

           414.    Touch of Health, Korchagin, Klochko, Hanson, Penza, Roldos purported to

    provide the muscle strength tests by placing a strain gauge-type measurement apparatus

    against a stationary object, against which the patient pressed three-to-four separate times

    using various muscle groups. As with the computerized range of motion and muscle strength

    tests, this computerized muscle strength test was virtually identical to the manual muscle

    strength testing that is described above and that purportedly was performed during the initial

    examinations and/or follow-up examinations – except that a digital printout was obtained.

           415.    The information gained through the use of the computerized range of motion

    and muscle strength tests was not significantly different from the information obtained

    through the manual testing that was part and parcel of virtually every Insured’s initial

    examination and follow-up examinations.

           416.    In the relatively minor soft-tissue injuries allegedly sustained by the Insureds –

    to the extent that any of the Insureds suffered any injuries at all as the result of the automobile

    accidents they purported to experience – the difference of a few percentage points in the

    Insureds’ range of motion reading or pounds of resistance in the Insureds’ muscle strength

    testing was meaningless. This is evidenced by the fact that neither Hanson, Penza, Roldos,

    Kabushinskaya, nor any other health care provider associated with Touch of Health, ever




                                                   141
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 142 of 396 PageID 142




    incorporated the results of computerized range of motion and muscle strength tests into the

    rehabilitation programs of any of the Insureds whom they purported to treat.

           417.    The computerized range of motion and muscle strength tests were part and

    parcel of the Defendants’ fraudulent scheme, inasmuch as the “service” was rendered

    pursuant to a pre-established protocol that: (i) in no way aided in the assessment and treatment

    of the Insureds; and (ii) was designed solely to financially enrich the Defendants.

    c.     The Fraudulent Unbundling of Charges for the Computerized Range of Motion
           and Muscle Tests

           418.    Not only did Touch of Health, Korchagin, Klochko, Hanson, Penza, Roldos

    deliberately purport to provide duplicative, medically unnecessary computerized range of

    motion and muscle tests, they also unbundled their billing for the tests in order to maximize

    the fraudulent charges that they could submit through Touch of Health to GEICO.

           419.    Pursuant to the CPT Assistant, when computerized range of motion testing and

    muscle testing are performed on the same date, all of the testing should be reported and billed

    using CPT code 97750.

           420.    CPT code 97750 is a “time-based” code that allows for a separate charge for

    every 15 minutes of testing that is performed.

           421.    Thus, if a health care provider performed 15 minutes of computerized range of

    motion and muscle testing, it would be permitted a single charge under CPT code 97750. If

    the provider performed 30 minutes of computerized range of motion and muscle testing, it

    would be permitted to submit two charges under CPT code 97750, and so forth.

           422.    In many of the claims for computerized range of motion and muscle tests that

    are identified in Exhibits “1”, Touch of Health, Korchagin, TOH Management, Klochko,



                                                  142
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 143 of 396 PageID 143




    Hanson, Penza, and Roldos purported to provide the computerized range of motion and

    muscle tests to Insureds on the same dates of service.

           423.    To the extent that Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos actually provided the computerized range of motion and muscle

    tests to Insureds in the first instance, the computerized range of motion and muscle tests –

    together – virtually never took more than 15 minutes to perform. Thus, even if the

    computerized range of motion and muscle tests that Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos purported to provide were medically

    necessary, and performed in the first instance, Touch of Health, Korchagin, TOH

    Management, Klochko, Hanson, Penza, and Roldos would be limited to a single, time-based

    charge under CPT code 97750 for each date of service on which they performed computerized

    range of motion and muscle tests on an Insured.

           424.    However, in order to maximize their fraudulent billing for the computerized

    range of motion and muscle tests, Touch of Health, Korchagin, TOH Management, Klochko,

    Hanson, Penza, and Roldos routinely unbundled what should have been – at most – a single

    charge under CPT code 97750 for both computerized range of motion and muscle testing into:

    (i) charges under CPT codes 95831 and 95832 (for the muscle tests); and a charge under CPT

    code 95851 (for the range of motion tests).

           425.    By unbundling what should – at most – have been a single charge under CPT

    code 97750 into multiple charges under CPT codes 95831, 95832, and 95851, Touch of

    Health, Korchagin, TOH Management, Klochko, Hanson, Penza, and Roldos generally




                                                  143
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 144 of 396 PageID 144




    submitted charges of at least $390.00 per Insured for each round of computerized range of

    motion and muscle testing they purported to provide.

    (vii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
            Touch of Health

            426.    In addition to the fraudulent initial examinations and follow-up examinations,

    Touch of Health, Korchagin, TOH Management, Klochko, Hanson, Penza, Biondi, and

    Roldos routinely purported to subject each of the Insureds in the claims identified in Exhibit

    “1” to medically unnecessary physical therapy and/or chiropractic treatment.

            427.    Hanson, Penza, Biondi, and Roldos purported to perform the vast majority of

    the putative physical therapy and/or chiropractic treatment services.

            428.    As set forth in Exhibit “1”, Touch of Health, Korchagin, TOH Management,

    Klochko, Hanson, Penza, Biondi, and Roldos routinely billed the purported physical therapy

    services and/or chiropractic services to GEICO under:

            (i)     CPT code 97012, for putative mechanical traction therapy, typically resulting
                    in a charge of $40.00 for each round of mechanical traction therapy they
                    purported to provide;

            (ii)    CPT code 97014, for putative electrical stimulation, typically resulting in a
                    charge of $55.00 for each round of electrical stimulation they purported to
                    provide;

            (iii)   CPT code 97016, for putative vasopneumatic therapy, resulting in a charge of
                    $50.00 for each round of mechanical traction therapy they purported to
                    provide;

            (iv)    CPT code 97026, for putative infrared therapy , resulting in a charge of $15.00
                    for each round of electrical stimulation they purported to provide;

            (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of
                    $30.00 for each round of ultrasound they purported to provide;

            (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a



                                                  144
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 145 of 396 PageID 145




                   charge of between $75.00 and $150.00 for each round of therapeutic exercises
                   they purported to provide;

           (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in
                   a charge of $80.00 for each round of neuromuscular reeducation they
                   purported to provide;

           (viii) CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  $70.00 for each round of manual therapy they purported to provide;

           (ix)    CPT code 97150, for putative group therapeutic procedures, typically resulting
                   in a charge of $40.00 for each round of group therapeutic procedures they
                   purported to provide; and

           (x)     CPT codes 98940, 98941, and 98943 for putative chiropractic manipulation
                   services, typically resulting in a charge of between $50.00 and $100.00 for
                   each round of putative chiropractic manipulation services they purported to
                   provide.

           429.    In a legitimate clinical setting, each individual patient’s physical therapy

    and/or chiropractic treatment schedule, and the specific modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentation.

           430.    In a legitimate clinical setting, the nature of, extent of, and schedule for

    physical therapy and/or chiropractic treatment is constantly adjusted for each individual

    patient based on each patient’s treatment progress, as assessed during each patient’s follow-up

    examinations and on an ongoing basis as they receive the physical therapy and/or chiropractic

    treatment.

           431.    By contrast, at Touch of Health, the nature and extent of the physical therapy

    and/or chiropractic treatment that each Insured purportedly received was pre-determined, and

    had no legitimate connection to the Insureds’ individual circumstances, presentation, or

    progress through the Defendants’ fraudulent treatment and billing protocol. Accordingly, the

    physical therapy and/or chiropractic treatment was medically unnecessary.



                                                 145
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 146 of 396 PageID 146




            432.    In the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “1”, the charges for the physical therapy services and/or chiropractic

    services also were fraudulent in that they misrepresented Touch of Health’s eligibility to

    collect PIP Benefits in the first instance.

            433.    In fact, and as set forth above, Touch of Health never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient Brokering

    Act, the Anti-Kickback Statute, the Self-Referral Act, the HME Licensing Laws, and the

    Chiropractor Advertising Laws.

            434.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

            435.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of

    state and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            436.    In each of the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “1”, Touch of Health, Korchagin, TOH Management, Klochko, Hanson,

    Penza, Biondi, and Roldos falsely represented that the services were lawfully provided and

    eligible for PIP reimbursement.




                                                   146
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 147 of 396 PageID 147




    3.      The Fraudulent Treatment and Billing Protocol at Central Florida Chiro

    (i)     The Fraudulent Charges for Initial Examinations at Central Florida Chiro

            437.    As an initial step in their fraudulent treatment and billing protocol, Central

    Florida Chiro, Hanson, and Vega purported to provide the Insureds in the claims identified in

    Exhibit “2” with a putative initial examination.

            438.    Hanson and Vega purported to personally perform virtually all of the initial

    examinations in the claims identified in Exhibit “2”.

            439.    As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega then

    billed the initial examinations purportedly performed by Hanson and Vega to GEICO, or

    caused them to be billed to GEICO, under CPT code 99203, typically resulting in a charge of

    between $250.00 and $300.00 for each initial examination that they purported to provide.

            440.    In the claims for initial examinations identified in Exhibit “2”, the charges for

    the initial examinations were fraudulent in that they misrepresented Central Florida Chiro’s

    eligibility to collect PIP Benefits in the first instance.

            441.    In fact, and as set forth above, Central Florida Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act and the HME

    Licensing Laws.

            442.    As set forth below, the charges for the initial examinations identified in Exhibit

    “2” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.




                                                     147
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 148 of 396 PageID 148




    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            443.      To the extent that the Insureds in the claims identified in Exhibit “2” had any

    presenting problems at all as the result of their relatively minor automobile accidents, the

    problems virtually always were low severity soft tissue injuries such as sprains and strains.

            444.      For instance, and in keeping with the fact that the Insureds in the claims

    identified in Exhibit “2” either had no presenting problems at all as the result of their

    relatively minor automobile accidents, or else problems of low severity, in most of the claims

    identified in Exhibit “2” the contemporaneous police reports indicated that the underlying

    accidents involved relatively low-impact collisions, that the Insureds’ vehicles were drivable

    following the accidents, and that no one was seriously injured in the underlying accidents, or

    injured at all.

            445.      What is more, and again in keeping with the fact that the Insureds in the claims

    identified in Exhibit “2” either had no presenting problems at all as a result of their relatively

    minor automobile accidents, or else problems of low severity, in many of the claims identified

    in Exhibit “2” the Insureds did not seek treatment at any hospital as the result of their

    accidents.

            446.      Even so, in the claims for initial examinations identified in Exhibit “2”, Central

    Florida Chiro, Hanson, and Vega routinely billed for their putative initial examinations using

    CPT code 99203, and thereby falsely represented that the Insureds presented with problems of

    moderate severity.

            447.      For example:

            (i)       On February 18, 2014, an Insured named JN was involved in an automobile
                      accident. The contemporaneous police report indicated that the accident was a



                                                     148
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 149 of 396 PageID 149




                 low-speed, low-impact collision, and that JN’s vehicle was drivable following
                 the accident. The police report further indicated that JN was not injured and
                 did not complain of any pain. In keeping with the fact that JN was not injured,
                 JN did not visit any hospital emergency room following the accident. To the
                 extent that JN experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JN by Vega on February 19, 2014, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (ii)    On February 18, 2014, an Insured named JF was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that JF’s vehicle was drivable following
                 the accident. The police report further indicated that JF was not injured and did
                 not complain of any pain. In keeping with the fact that JF was not injured, JF
                 did not visit any hospital emergency room following the accident. To the
                 extent that JF experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JF by Vega on February 19, 2014, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (iii)   On June 20, 2014, an Insured named AJ was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that AJ’s vehicle was drivable following
                 the accident. The police report further indicated that AJ was not injured and
                 did not complain of any pain. In keeping with the fact that AJ was not injured,
                 AJ did not visit any hospital emergency room following the accident. To the
                 extent that AJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of AJ by Vega on June 23, 2014, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (iv)    On June 20, 2014, an Insured named TS was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that TS’s vehicle was drivable following
                 the accident. The police report further indicated that TS was not injured and
                 did not complain of any pain. In keeping with the fact that TS was not injured,
                 TS did not visit any hospital emergency room following the accident. To the
                 extent that TS experienced any health problems at all as the result of the minor



                                               149
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 150 of 396 PageID 150




                 accident, they were of low severity. Even so, following an initial examination
                 of TS by Vega on June 23, 2014, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (v)     On June 20, 2014, an Insured named TS was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that TS’s vehicle was drivable following
                 the accident. The police report further indicated that TS was not injured and
                 did not complain of any pain. In keeping with the fact that TS was not injured,
                 TS did not visit any hospital emergency room following the accident. To the
                 extent that TS experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of TS by Vega on June 23, 2014, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (vi)    On July 7, 2014, an Insured named LG was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that LG was not injured and did not complain of any
                 pain at the scene. In keeping with the fact that LG was not injured, LG did not
                 visit any hospital emergency room following the accident. To the extent that
                 LG experienced any health problems at all as the result of the minor accident,
                 they were of low severity. Even so, following an initial examination of LG by
                 Vega on July 8, 2014, Vega, Hanson, and Central Florida Chiro billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting
                 problems.

         (vii)   On July 7, 2014, an Insured named JG was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-
                 impact collision, and that JG was not injured and did not complain of any pain
                 at the scene. In keeping with the fact that JG was not injured, JG did not visit
                 any hospital emergency room following the accident. To the extent that JG
                 experienced any health problems at all as the result of the minor accident, they
                 were of low severity. Even so, following an initial examination of JG by Vega
                 on July 8, 2014, Vega, Hanson, and Central Florida Chiro billed GEICO for
                 the initial examination using CPT code 99203, and thereby falsely represented
                 that the examination involved moderately severe presenting problems.

         (viii) On July 7, 2014, an Insured named WL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a



                                               150
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 151 of 396 PageID 151




                low-impact collision, and that WL was not injured and did not complain of any
                pain at the scene. In keeping with the fact that WL was not injured, WL did not
                visit any hospital emergency room following the accident. To the extent that
                WL experienced any health problems at all as the result of the minor accident,
                they were of low severity. Even so, following an initial examination of WL by
                Vega on July 8, 2014, Vega, Hanson, and Central Florida Chiro billed GEICO
                for the initial examination using CPT code 99203, and thereby falsely
                represented that the examination involved moderately severe presenting
                problems.

         (ix)   On December 12, 2014, an Insured named MV was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that MV’s vehicle was drivable following
                the accident. The police report further indicated that MV was not injured and
                did not complain of any pain. In keeping with the fact that MV was not injured,
                MV did not visit any hospital emergency room following the accident. To the
                extent that MV experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of MV by Vega on December 15, 2014, Vega, Hanson, and
                Central Florida Chiro billed GEICO for the initial examination using CPT code
                99203, and thereby falsely represented that the examination involved
                moderately severe presenting problems.

         (x)    On December 12, 2014, an Insured named AS was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that AS’s vehicle was drivable following
                the accident. The police report further indicated that AS was not injured and
                did not complain of any pain. In keeping with the fact that AS was not injured,
                AS did not visit any hospital emergency room following the accident. To the
                extent that AS experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of AS by Vega on December 15, 2014, Vega, Hanson, and Central Florida
                Chiro billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that the examination involved moderately severe
                presenting problems.

         (xi)   On March 17, 2015, an Insured named JR was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that JR’s vehicle was drivable following the
                accident. The police report further indicated that JR was not injured and did
                not complain of any pain. In keeping with the fact that JR was not injured, JR
                did not visit any hospital emergency room following the accident. To the
                extent that JR experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination



                                              151
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 152 of 396 PageID 152




                 of JR by Hanson on March 18, 2015, Hanson and Central Florida Chiro billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that the examination involved moderately severe presenting
                 problems.

         (xii)   On May 8, 2015, an Insured named EA was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that EA’s vehicle was drivable following
                 the accident. The police report further indicated that EA was not injured and
                 did not complain of any pain. In keeping with the fact that EA was not injured,
                 EA did not visit any hospital emergency room following the accident. To the
                 extent that EA experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of EA by Vega on May 11, 2015, Vega, Hanson, and Central Florida Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that the examination involved moderately severe presenting
                 problems.

         (xiii) On May 8, 2015, an Insured named MP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that MP’s vehicle was drivable following
                the accident. The police report further indicated that MP was not injured and
                did not complain of any pain. In keeping with the fact that MP was not injured,
                MP did not visit any hospital emergency room following the accident. To the
                extent that MP experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of MP by Vega on May 11, 2015, Vega, Hanson, and Central Florida Chiro
                billed GEICO for the initial examination using CPT code 99203, and thereby
                falsely represented that the examination involved moderately severe presenting
                problems.

         (xiv)   On December 11, 2015, an Insured named JB was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that JB’s vehicle was drivable following
                 the accident. The police report further indicated that JB was not injured and did
                 not complain of any pain. In keeping with the fact that JB was not injured, JB
                 did not visit any hospital emergency room following the accident. To the
                 extent that JB experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JB by Vega on December 11, 2015, Vega, Hanson, and Central Florida
                 Chiro billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.




                                               152
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 153 of 396 PageID 153




           (xv)    On October 1, 2016, an Insured named MT was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that MT’s vehicle was drivable following
                   the accident. The police report further indicated that MT was not injured and
                   did not complain of any pain. In keeping with the fact MT was not injured, MT
                   did not visit any hospital emergency room following the accident. To the
                   extent that MT experienced any health problems at all as the result of the
                   minor accident, they were of low severity. Even so, following an initial
                   examination of MT by Hanson on October 3, 2016, Hanson and Central
                   Florida Chiro billed GEICO for the initial examination using CPT code 99203,
                   and thereby falsely represented that the examination involved moderately
                   severe presenting problems.

           448.    These are only representative examples. In the claims for initial examinations

    identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega routinely falsely

    represented that the Insureds presented with problems of moderate severity, when in fact the

    Insureds’ problems were low-severity soft tissue injuries such as sprains and strains, to the

    limited extent that they had any presenting problems at all.

           449.    In the claims for initial examinations identified in Exhibit “2”, Central Florida

    Chiro, Hanson, and Vega routinely falsely represented that the Insureds presented with

    problems of moderate severity in order to create a false basis for their charges for the

    examinations under CPT code 99203, because examinations billable under CPT code 99203

    are reimbursable at higher rates than examinations involving presenting problems of low

    severity, or no severity.

           450.    In the claims for initial examinations identified in Exhibit “2”, Central Florida

    Chiro, Hanson, and Vega also routinely falsely represented that the Insureds presented with

    problems of moderate severity in order to create a false basis for the other Fraudulent Services

    that Central Florida Chiro, Hanson, and Vega purported to provide to the Insureds, including




                                                  153
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 154 of 396 PageID 154




    medically unnecessary follow-up examinations, diagnostic imaging services, laser therapy

    services, physical therapy services and/or chiropractic services, and HME.

    b.        Misrepresentations Regarding the Amount of Time Spent on the Initial
              Examinations

              451.   What is more, in the claims identified in Exhibit “2” for initial examinations

    under CPT code 99203, Central Florida Chiro, Hanson, and Vega routinely misrepresented

    and exaggerated the amount of face-to-face time that the examining physician or chiropractor

    spent with the Insureds or the Insureds’ families.

              452.   As set forth above, pursuant to the CPT Assistant, the use of CPT code 99203

    to bill for a patient examination represents that the physician or chiropractor who performed

    the examination spent at least 30 minutes of face-to-face time with the patient or the patient’s

    family.

              453.   However, in most of the claims for initial examinations identified in Exhibit

    “2”, Hanson and Vega never spent more than 15 minutes – much less 30 minutes – of face-to-

    face time with the Insureds or their families when purporting to conduct the examinations.

              454.   For instance, and in keeping with the fact that the initial examinations in the

    claims identified in Exhibit “2” did not entail more than 15 minutes of face-to-face time

    between Hanson and Vega and the Insureds or the Insureds’ families, to the extent that the

    examinations actually were performed in the first instance, Hanson and Vega used a template

    in purporting to conduct the initial examinations.

              455.   The template that Hanson and Vega used in purporting to conduct the initial

    examinations set forth a limited range of examination parameters.




                                                   154
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 155 of 396 PageID 155




           456.    The only face-to-face time between the physicians or chiropractors and the

    Insureds that was reflected in the limited range of examination parameters consisted of brief

    patient interviews and limited examinations of the Insureds’ musculoskeletal systems.

           457.    These brief patient interviews and limited examinations did not require

    Hanson, Vega, nor any other physician or chiropractor associated with Central Florida Chiro,

    to spend more than 15 minutes of face-to-face time with the Insureds or their families.

           458.    In the claims for initial examinations identified in Exhibit “2”, Central Florida

    Chiro, Hanson, and Vega routinely falsely represented that the initial examinations involved

    30 minutes of face-to-face time in order to create a false basis for their charges under CPT

    code 99203 because examinations billable under CPT code 99203 are reimbursable at higher

    rates than examinations that require less time to perform.

    c.     Misrepresentations Regarding “Detailed” Physical Examinations

           459.    Moreover, in many of the claims identified in Exhibit “2” for initial

    examinations under CPT code 99203, Central Florida Chiro, Hanson, and Vega routinely

    falsely represented the extent of the underlying physical examinations.

           460.    In the claims for initial examinations identified in Exhibit “2”, when Central

    Florida Chiro, Hanson, and Vega billed for the initial examinations under CPT code 99203,

    they falsely represented that the chiropractor who purported to perform the examinations –

    namely Hanson and Vega – performed “detailed” patient examinations on the Insureds they

    purported to treat during the initial examinations.




                                                  155
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 156 of 396 PageID 156




           461.    In fact, with respect to the claims for initial examinations under CPT code

    99203 that are identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega virtually

    never conducted an extended examination of the Insureds’ musculoskeletal systems.

           462.    For instance, in the vast majority of the claims under CPT code 99203

    identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega did not conduct an

    extended examination of the Insureds’ musculoskeletal systems, inasmuch as they did not

    document findings with respect to the following:

           (i)     measurement of any three of the following seven vital signs: (a) sitting or
                   standing blood pressure; (b) supine blood pressure; (c) pulse rate and
                   regularity; (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

           (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)     brief assessment of mental status;

           (vi)    examination of gait and station;

           (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; and (f) left lower extremity;

           (viii) coordination;

           (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and/or

           (x)     examination of sensation.

           463.    For example:




                                                  156
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 157 of 396 PageID 157




         (i)     On or about February 18, 2014, Central Florida Chiro, Hanson, and Vega
                 billed GEICO under CPT code 99203 for an initial examination that Vega
                 purported to perform on an Insured named JK, and thereby represented that
                 Vega had provided a “detailed” physical examination to JK. However, Vega
                 did not document an extended examination of JK’s musculoskeletal system,
                 despite the fact that – to the extent JK had any complaints at all as the result of
                 the automobile accident – they were limited to musculoskeletal complaints.

         (ii)    On or about February 18, 2014, Central Florida Chiro and Hanson billed
                 GEICO under CPT code 99203 for an initial examination that Hanson
                 purported to perform on an Insured named SK, and thereby represented that
                 Hanson had provided a “detailed” physical examination to SK. However,
                 Hanson did not document an extended examination of SK’s musculoskeletal
                 system, despite the fact that – to the extent SK had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (iii)   On or about March 13, 2014, Central Florida Chiro, Hanson, and Vega billed
                 GEICO under CPT code 99203 for an initial examination that Vega purported
                 to perform on an Insured named GD, and thereby represented that Hanson had
                 provided a “detailed” physical examination to GD. However, Vega did not
                 document an extended examination of GD’s musculoskeletal system, despite
                 the fact that – to the extent GD had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (iv)    On or about July 3, 2014, Central Florida Chiro and Hanson billed GEICO
                 under CPT code 99203 for an initial examination that Hanson purported to
                 perform on an Insured named ST, and thereby represented that Hanson had
                 provided a “detailed” physical examination to ST. However, Hanson did not
                 document an extended examination of ST’s musculoskeletal system, despite
                 the fact that – to the extent ST had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (v)     On or about July 18, 2014, Central Florida Chiro, Hanson, and Vega billed
                 GEICO under CPT code 99203 for an initial examination that Vega purported
                 to perform on an Insured named TB, and thereby represented that Hanson had
                 provided a “detailed” physical examination to TB. However, Vega did not
                 document an extended examination of TB’s musculoskeletal system, despite
                 the fact that – to the extent TB had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (vi)    On or about December 5, 2014, Central Florida Chiro and Hanson billed
                 GEICO under CPT code 99203 for an initial examination that Hanson
                 purported to perform on an Insured named AS, and thereby represented that



                                                157
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 158 of 396 PageID 158




                 Hanson had provided a “detailed” physical examination to AS. However,
                 Hanson did not document an extended examination of AS’s musculoskeletal
                 system, despite the fact that – to the extent AS had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (vii)   On or about December 15, 2014, Central Florida Chiro, Hanson, and Vega
                 billed GEICO under CPT code 99203 for an initial examination that Vega
                 purported to perform on an Insured named AS, and thereby represented that
                 Vega had provided a “detailed” physical examination to AS. However, Vega
                 did not document an extended examination of AS’s musculoskeletal system,
                 despite the fact that – to the extent AS had any complaints at all as the result of
                 the automobile accident – they were limited to musculoskeletal complaints.

         (viii) On or about March 18, 2015, Central Florida Chiro and Hanson billed GEICO
                under CPT code 99203 for an initial examination that Hanson purported to
                perform on an Insured named JR, and thereby represented that Hanson had
                provided a “detailed” physical examination to JR. However, Hanson did not
                document an extended examination of JR’s musculoskeletal system, despite
                the fact that – to the extent JR had any complaints at all as the result of the
                automobile accident – they were limited to musculoskeletal complaints.

         (ix)    On or about May 21, 2015, Central Florida Chiro, Hanson, and Vega billed
                 GEICO under CPT code 99203 for an initial examination that Vega purported
                 to perform on an Insured named NP, and thereby represented that Vega had
                 provided a “detailed” physical examination to NP. However, Hanson did not
                 document an extended examination of NP’s musculoskeletal system, despite
                 the fact that – to the extent NP had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (x)     On or about October 9, 2015, Central Florida Chiro, Hanson, and Vega billed
                 GEICO under CPT code 99203 for an initial examination that Vega purported
                 to perform on an Insured named SG, and thereby represented that Hanson had
                 provided a “detailed” physical examination to SG. However, Vega did not
                 document an extended examination of SG’s musculoskeletal system, despite
                 the fact that – to the extent SG had any complaints at all as the result of the
                 automobile accident – they were limited to musculoskeletal complaints.

         (xi)    On or about April 26, 2016, Central Florida Chiro, Hanson, and Vega billed
                 GEICO under CPT code 99203 for an initial examination that Vega purported
                 to perform on an Insured named KU, and thereby represented that Hanson had
                 provided a “detailed” physical examination to KU. However, Vega did not
                 document an extended examination of KU’s musculoskeletal system, despite




                                                158
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 159 of 396 PageID 159




                   the fact that – to the extent KU had any complaints at all as the result of the
                   automobile accident – they were limited to musculoskeletal complaints.

           (xii)   On or about September 23, 2016, Central Florida Chiro and Hanson billed
                   GEICO under CPT code 99203 for an initial examination that Hanson
                   purported to perform on an Insured named Perry Suggs, and thereby
                   represented that Hanson had provided a “detailed” physical examination to PS.
                   However, Hanson did not document an extended examination of PS’s
                   musculoskeletal system, despite the fact that – to the extent PS had any
                   complaints at all as the result of the automobile accident – they were limited to
                   musculoskeletal complaints.

           (xiii) On or about October 3, 2016, Central Florida Chiro and Hanson billed GEICO
                  under CPT code 99203 for an initial examination that Hanson purported to
                  perform on an Insured named MT, and thereby represented that Hanson had
                  provided a “detailed” physical examination to MT. However, Hanson did not
                  document an extended examination of MT’s musculoskeletal system, despite
                  the fact that – to the extent MT had any complaints at all as the result of the
                  automobile accident – they were limited to musculoskeletal complaints.

           (xiv)   On or about October 13, 2016, Central Florida Chiro and Hanson billed
                   GEICO under CPT code 99203 for an initial examination that Hanson
                   purported to perform on an Insured named JJ, and thereby represented that
                   Hanson had provided a “detailed” physical examination to JJ. However,
                   Hanson did not document an extended examination of JJ’s musculoskeletal
                   system, despite the fact that – to the extent JJ had any complaints at all as the
                   result of the automobile accident – they were limited to musculoskeletal
                   complaints.

           (xv)    On or about November 2, 2016, Central Florida Chiro, Hanson, and Vega
                   billed GEICO under CPT code 99203 for an initial examination that Vega
                   purported to perform on an Insured named ED, and thereby represented that
                   Hanson had provided a “detailed” physical examination to ED. However, Vega
                   did not document an extended examination of ED’s musculoskeletal system,
                   despite the fact that – to the extent ED had any complaints at all as the result of
                   the automobile accident – they were limited to musculoskeletal complaints.

           464.    These are only representative examples. In the vast majority of the claims for

    initial examinations under CPT code 99203 that are identified in Exhibit “2”, Central Florida

    Chiro, Hanson, and Vega routinely falsely represented that they had provided “detailed”

    physical examinations. In fact, they had not provided detailed physical examinations because



                                                  159
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 160 of 396 PageID 160




    Hanson and Vega had not documented an extended examination of the affected body areas

    and other symptomatic or related organ systems.

           465.    In the claims for initial examinations under CPT code 99203 that are identified

    in Exhibit “2”, Central Florida Chiro, Hanson, and Vega routinely falsely represented that

    they had provided “detailed” physical examinations to the Insureds in order to create a false

    basis for their charges for the examinations under CPT code 99203, because examinations

    billable under CPT code 99203 are reimbursable at higher rates than examinations that do not

    require the examining physician to provide “detailed” physical examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           466.    Furthermore, as set forth above, pursuant to the CPT Assistant, the use of CPT

    99203 to bill for a patient examination represents that the physician or chiropractor who

    performed the examination engaged in medical decision making of “low complexity”.

           467.    When the Insureds in the claims identified in Exhibit “2” presented at Central

    Florida Chiro for initial examinations, their presenting problems virtually always were limited

    to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had

    any legitimate presenting problems at all.

           468.    The diagnosis and treatment of these low severity sprains and strains did not

    require any legitimate, low-complexity medical decision-making.

           469.    First, in the claims for initial examinations identified in Exhibit “2”, the initial

    examinations did not involve the retrieval, review, or analysis of any significant amount of

    medical records, diagnostic tests, or other information.

           470.    When the Insureds in the claims identified in Exhibit “2” presented to Central




                                                   160
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 161 of 396 PageID 161




    Florida Chiro for “treatment”, they did not arrive with any medical records except, at times,

    basic radiology reports.

           471.    Furthermore, prior to the initial examinations, Central Florida Chiro, Hanson,

    and Vega did not request any medical records from other providers.

           472.    Second, in the claims for initial examinations identified in Exhibit “2”, there

    was no risk of significant complications or morbidity – much less mortality – from the

    Insureds’ relatively minor soft tissue injury complaints, to the extent that they ever had any

    complaints from automobile accidents at all.

           473.    Nor, by extension, was there any risk of significant complications, morbidity,

    or mortality from the diagnostic procedures or treatment options provided at Central Florida

    Chiro, to the extent that Central Florida Chiro, Hanson, and Vega provided any such

    diagnostic procedures or treatment options in the first instance.

           474.    In almost every instance, any “treatments” that Central Florida Chiro, Hanson,

    and Vega actually provided were limited to chiropractic treatment and/or physical therapy

    treatment, none of which was health– or life–threatening if properly administered.

           475.    Third, in the claims for initial examinations identified in Exhibit “2”, Central

    Florida Chiro, Hanson, and Vega did not consider any significant number of diagnoses or

    treatment options for the Insureds during the initial examinations.

           476.    Rather, to the extent that the initial examinations were conducted in the first

    instance, Central Florida Chiro, Hanson, and Vega provided a phony list of soft tissue injury

    “diagnoses” for virtually every Insured, and prescribed a substantially similar course of

    treatment for every Insured.




                                                   161
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 162 of 396 PageID 162




           477.    Specifically, in most of the claims identified in Exhibit “2”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately

    could be traced to an underlying automobile accident.

           478.    Even so, Central Florida Chiro, Hanson, and Vega prepared initial examination

    reports in which they provided a phony list of soft tissue injury “diagnoses” to virtually every

    Insured.

           479.    Then, based upon these phony “diagnoses”, Central Florida Chiro, Hanson,

    and Vega directed virtually every Insured to: (i) receive significant and medically unnecessary

    chiropractic treatment and/or physical therapy treatment; (ii) receive medically unnecessary

    HME; and (iii) undergo medically unnecessary diagnostic testing, regardless of the Insureds’

    true circumstances or presentation.

           480.    For example:

           (i)     On June 20, 2014, an Insured named TS was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that TS’s vehicle was drivable following
                   the accident. The police report further indicated that TS was not injured and
                   did not complain of any pain. In keeping with the fact that TS was not injured,
                   TS did not visit any hospital emergency room following the accident. To the
                   extent that TS experienced any health problems at all as the result of the minor
                   accident, they were of low severity. On June 23, 2014, Vega purported to
                   conduct an initial examination of TS at Central Florida Chiro. To the extent
                   that Vega performed the examination in the first instance, Vega did not
                   retrieve, review, or analyze any significant amount of medical records,
                   diagnostic tests, or other information in connection with the examination.
                   Moreover, Vega did not consider any significant number of diagnoses or
                   management options in connection with the examination. Instead, Vega
                   provided TS with the same, phony, list of soft tissue injury “diagnoses” that
                   she provided to virtually every other Insured. Furthermore, neither TS’s
                   presenting problems, nor the treatment plan provided to TS by Vega, Hanson,
                   and Central Florida Chiro presented any risk of significant complications,
                   morbidity, or mortality. To the contrary, TS did not need any significant
                   treatment at all as a result of the accident, and the treatment plan provided by



                                                  162
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 163 of 396 PageID 163




                 Vega, Hanson, and Central Florida Chiro consisted of medically unnecessary
                 chiropractic services, HME, and diagnostic testing, none of which posed the
                 least bit of risk to TS. Even so, Vega, Hanson, and Central Florida Chiro billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Vega engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (ii)    On June 20, 2014, an Insured named TS was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that TS’s vehicle was drivable following
                 the accident. The police report further indicated that TS was not injured and
                 did not complain of any pain. In keeping with the fact that TS was not injured,
                 TS did not visit any hospital emergency room following the accident. To the
                 extent that TS experienced any health problems at all as the result of the minor
                 accident, they were of low severity. On June 23, 2014, Vega purported to
                 conduct an initial examination of TS at Central Florida Chiro. To the extent
                 that Vega performed the examination in the first instance, Vega did not
                 retrieve, review, or analyze any significant amount of medical records,
                 diagnostic tests, or other information in connection with the examination.
                 Moreover, Vega did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Vega
                 provided TS with the same, phony, list of soft tissue injury “diagnoses” that
                 she provided to virtually every other Insured. Furthermore, neither TS’s
                 presenting problems, nor the treatment plan provided to TS by Vega, Hanson,
                 and Central Florida Chiro presented any risk of significant complications,
                 morbidity, or mortality. To the contrary, TS did not need any significant
                 treatment at all as a result of the accident, and the treatment plan provided by
                 Vega, Hanson, and Central Florida Chiro consisted of medically unnecessary
                 chiropractic services, HME, and diagnostic testing, none of which posed the
                 least bit of risk to TS. Even so, Vega, Hanson, and Central Florida Chiro billed
                 GEICO for the initial examination using CPT code 99203, and thereby falsely
                 represented that Vega engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (iii)   On July 7, 2014, an Insured named LG was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that LG was not injured and did not complain of any
                 pain at the scene. In keeping with the fact that LG was not injured, LG did not
                 visit any hospital emergency room following the accident. To the extent that
                 LG experienced any health problems at all as the result of the minor accident,
                 they were of low severity. On July 8, 2014, Vega purported to conduct an
                 initial examination of LG at Central Florida Chiro. To the extent that Vega
                 performed the examination in the first instance, Vega did not retrieve, review,
                 or analyze any significant amount of medical records, diagnostic tests, or other



                                               163
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 164 of 396 PageID 164




                information in connection with the examination. Moreover, Vega did not
                consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Vega provided LG with the same,
                phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                other Insured. Furthermore, neither LG’s presenting problems, nor the
                treatment plan provided to LG by Vega, Hanson, and Central Florida Chiro
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, LG did not need any significant treatment at all as a result of the
                accident, and the treatment plan provided by Vega, Hanson, and Central
                Florida Chiro consisted of medically unnecessary chiropractic services and
                HME, none of which posed the least bit of risk to LG. Even so, Vega, Hanson,
                and Central Florida Chiro billed GEICO for the initial examination using CPT
                code 99203, and thereby falsely represented that Vega engaged in some
                legitimate, low complexity medical decision-making during the purported
                examination.

         (iv)   On July 7, 2014, an Insured named JG was involved in an automobile accident.
                The contemporaneous police report indicated that the accident was a low-
                impact collision, and that JG was not injured and did not complain of any pain
                at the scene. In keeping with the fact that JG was not injured, JG did not visit
                any hospital emergency room following the accident. To the extent that JG
                experienced any health problems at all as the result of the minor accident, they
                were of low severity. On July 8, 2014, Vega purported to conduct an initial
                examination of JG at Central Florida Chiro. To the extent that Vega performed
                the examination in the first instance, Vega did not retrieve, review, or analyze
                any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Vega did not
                consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Vega provided JG with the same,
                phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                other Insured. Furthermore, neither JG’s presenting problems, nor the
                treatment plan provided to JG by Vega, Hanson, and Central Florida Chiro
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, LG did not need any significant treatment at all as a result of the
                accident, and the treatment plan provided by Vega, Hanson, and Central
                Florida Chiro consisted of medically unnecessary chiropractic services,
                diagnostic testing, and HME, none of which posed the least bit of risk to JG.
                Even so, Vega, Hanson, and Central Florida Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Vega
                engaged in some legitimate, low complexity medical decision-making during
                the purported examination.

         (v)    On July 7, 2014, an Insured named WL was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a



                                               164
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 165 of 396 PageID 165




                low-impact collision, and that WL was not injured and did not complain of any
                pain at the scene. In keeping with the fact that WL was not injured, WL did not
                visit any hospital emergency room following the accident. To the extent that
                WL experienced any health problems at all as the result of the minor accident,
                they were of low severity. On July 8, 2014, Vega purported to conduct an
                initial examination of WL at Central Florida Chiro. To the extent that Vega
                performed the examination in the first instance, Vega did not retrieve, review,
                or analyze any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Vega did not
                consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Vega provided WL with the same,
                phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                other Insured. Furthermore, neither WL’s presenting problems, nor the
                treatment plan provided to WL by Vega, Hanson, and Central Florida Chiro
                presented any risk of significant complications, morbidity, or mortality. To the
                contrary, WL did not need any significant treatment at all as a result of the
                accident, and the treatment plan provided by Vega, Hanson, and Central
                Florida Chiro consisted of medically unnecessary chiropractic services,
                diagnostic testing, and HME, none of which posed the least bit of risk to WL.
                Even so, Vega, Hanson, and Central Florida Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that Vega
                engaged in some legitimate, low complexity medical decision-making during
                the purported examination.

         (vi)   On August 13, 2014, an Insured named IS was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that IS’s vehicle was drivable following
                the accident. The police report further indicated that IS was not injured and did
                not complain of any pain. In keeping with the fact that IS was not injured, IS
                did not visit any hospital emergency room following the accident. To the
                extent that IS experienced any health problems at all as the result of the minor
                accident, they were of low severity. On August 14, 2014, Vega purported to
                conduct an initial examination of IS at Central Florida Chiro. To the extent that
                Vega performed the examination in the first instance, Vega did not retrieve,
                review, or analyze any significant amount of medical records, diagnostic tests,
                or other information in connection with the examination. Moreover, Vega did
                not consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Vega provided IS with the same,
                phony, list of soft tissue injury “diagnoses” that she provided to virtually every
                other Insured. Furthermore, neither IS’s presenting problems, nor the treatment
                plan provided to IS by Vega, Hanson, and Central Florida Chiro presented any
                risk of significant complications, morbidity, or mortality. To the contrary, IS
                did not need any significant treatment at all as a result of the accident, and the
                treatment plan provided by Vega, Hanson, and Central Florida Chiro consisted



                                               165
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 166 of 396 PageID 166




                 of medically unnecessary chiropractic services, diagnostic testing, and HME,
                 none of which posed the least bit of risk to IS. Even so, Vega, Hanson, and
                 Central Florida Chiro billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that Vega engaged in some legitimate,
                 low complexity medical decision-making during the purported examination.

         (vii)   On March 17, 2015, an Insured named JR was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that JR’s vehicle was drivable following the
                 accident. The police report further indicated that JR was not injured and did
                 not complain of any pain. In keeping with the fact that JR was not injured, JR
                 did not visit any hospital emergency room following the accident. To the
                 extent that JR experienced any health problems at all as the result of the minor
                 accident, they were of low severity. On August 14, 2014, Hanson purported to
                 conduct an initial examination of JR at Central Florida Chiro. To the extent
                 that Hanson performed the examination in the first instance, Hanson did not
                 retrieve, review, or analyze any significant amount of medical records,
                 diagnostic tests, or other information in connection with the examination.
                 Moreover, Hanson did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Hanson
                 provided JR with the same, phony, list of soft tissue injury “diagnoses” that he
                 provided to virtually every other Insured. Furthermore, neither JR’s presenting
                 problems, nor the treatment plan provided to JR by Hanson and Central Florida
                 Chiro presented any risk of significant complications, morbidity, or mortality.
                 To the contrary, JR did not need any significant treatment at all as a result of
                 the accident, and the treatment plan provided by Hanson and Central Florida
                 Chiro consisted of medically unnecessary chiropractic services, diagnostic
                 testing, and HME, none of which posed the least bit of risk to JR. Even so,
                 Hanson and Central Florida Chiro billed GEICO for the initial examination
                 using CPT code 99203, and thereby falsely represented that Vega engaged in
                 some legitimate, low complexity medical decision-making during the
                 purported examination.

         (viii) On May 8, 2015, an Insured named MP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that MP’s vehicle was drivable following
                the accident. The police report further indicated that MP was not injured and
                did not complain of any pain. In keeping with the fact that MP was not injured,
                MP did not visit any hospital emergency room following the accident. To the
                extent that MP experienced any health problems at all as the result of the minor
                accident, they were of low severity. On May 11, 2015, Vega purported to
                conduct an initial examination of MP at Central Florida Chiro. To the extent
                that Vega performed the examination in the first instance, Vega did not
                retrieve, review, or analyze any significant amount of medical records,



                                               166
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 167 of 396 PageID 167




                diagnostic tests, or other information in connection with the examination.
                Moreover, Vega did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Vega
                provided MP with the same, phony, list of soft tissue injury “diagnoses” that
                she provided to virtually every other Insured. Furthermore, neither MP’s
                presenting problems, nor the treatment plan provided to MP by Vega, Hanson,
                and Central Florida Chiro presented any risk of significant complications,
                morbidity, or mortality. To the contrary, MP did not need any significant
                treatment at all as a result of the accident, and the treatment plan provided by
                Vega, Hanson, and Central Florida Chiro consisted of medically unnecessary
                chiropractic services, diagnostic testing, and HME, none of which posed the
                least bit of risk to MP. Even so, Vega, Hanson, and Central Florida Chiro
                billed GEICO for the initial examination using CPT code 99203, and thereby
                falsely represented that Vega engaged in some legitimate, low complexity
                medical decision-making during the purported examination.

         (ix)   On July 7, 2015, an Insured named AM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that AM’s vehicle was drivable following
                the accident. The police report further indicated that AM was not injured and
                did not complain of any pain. In keeping with the fact that AM was not injured,
                AM did not visit any hospital emergency room following the accident. To the
                extent that AM experienced any health problems at all as the result of the
                minor accident, they were of low severity. On July 7, 2015, Vega purported to
                conduct an initial examination of AM at Central Florida Chiro. To the extent
                that Vega performed the examination in the first instance, Vega did not
                retrieve, review, or analyze any significant amount of medical records,
                diagnostic tests, or other information in connection with the examination.
                Moreover, Vega did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Vega
                provided AM with the same, phony, list of soft tissue injury “diagnoses” that
                she provided to virtually every other Insured. Furthermore, neither AM’s
                presenting problems, nor the treatment plan provided to AM by Vega, Hanson,
                and Central Florida Chiro presented any risk of significant complications,
                morbidity, or mortality. To the contrary, AM did not need any significant
                treatment at all as a result of the accident, and the treatment plan provided by
                Vega, Hanson, and Central Florida Chiro consisted of medically unnecessary
                chiropractic services, diagnostic testing, and HME, none of which posed the
                least bit of risk to AM. Even so, Vega, Hanson, and Central Florida Chiro
                billed GEICO for the initial examination using CPT code 99203, and thereby
                falsely represented that Vega engaged in some legitimate, low complexity
                medical decision-making during the purported examination.




                                              167
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 168 of 396 PageID 168




            (x)     On October 1, 2016, an Insured named MT was involved in an automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, and that MT’s vehicle was drivable following
                    the accident. The police report further indicated that MT was not injured and
                    did not complain of any pain. In keeping with the fact MT was not injured, MT
                    did not visit any hospital emergency room following the accident. To the
                    extent that MT experienced any health problems at all as the result of the
                    minor accident, they were of low severity. On October 3, 2016, Hanson
                    purported to conduct an initial examination of MT at Central Florida Chiro. To
                    the extent that Hanson performed the examination in the first instance, Hanson
                    did not retrieve, review, or analyze any significant amount of medical records,
                    diagnostic tests, or other information in connection with the examination.
                    Moreover, Hanson did not consider any significant number of diagnoses or
                    management options in connection with the examination. Instead, Hanson
                    provided MT with the same, phony, list of soft tissue injury “diagnoses” that
                    he provided to virtually every other Insured. Furthermore, neither MT’s
                    presenting problems, nor the treatment plan provided to MT by Hanson and
                    Central Florida Chiro presented any risk of significant complications,
                    morbidity, or mortality. To the contrary, MT did not need any significant
                    treatment at all as a result of the accident, and the treatment plan provided by
                    Hanson and Central Florida Chiro consisted of medically unnecessary
                    chiropractic services, diagnostic testing, and HME, none of which posed the
                    least bit of risk to MT. Even so, Hanson and Central Florida Chiro billed
                    GEICO for the initial examination using CPT code 99203, and thereby falsely
                    represented that Vega engaged in some legitimate, low complexity medical
                    decision-making during the purported examination.

            481.    There are a substantial number of variables that can affect whether, how, and

    to what extent an individual is injured in a given automobile accident.

            482.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

            483.    As set forth above, in the claims identified in Exhibit “2”, virtually all of the

    Insureds whom Central Florida Chiro, Hanson, and Vega purported to treat were involved in

    relatively minor, “fender-bender” accidents, to the extent that they were involved in any

    actual accident at all.



                                                  168
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 169 of 396 PageID 169




            484.       It is highly improbable that any two Insureds involved in any one of the

    relatively minor automobile accidents in the claims identified in Exhibit “2” would suffer

    substantially identical injuries as the result of their accidents, or require a substantially identical

    course of treatment.

            485.       It is even more improbable – to the point of impossibility – that this would occur

    repeatedly, often with the Insureds presenting for initial examinations by Central Florida Chiro,

    Hanson, and Vega with substantially identical injuries on or about the exact same dates after

    their accidents.

            486.       Even so, in keeping with the fact that the putative “diagnoses” were phony, and

    in keeping with the fact that the putative initial examinations involved no actual medical

    decision-making at all, Central Florida Chiro, Hanson, and Vega frequently issued

    substantially identical “diagnoses”, on or about the same date, to more than one Insured

    involved in a single accident, and recommended a substantially identical course of medically

    unnecessary “treatment” to the Insureds.

            487.       For example:

            (i)        On March 12, 2014, three Insureds – RD, GD, and PN– were involved in the
                       same automobile accident. Incredibly, the next day, March 13, 2014, RD, GD,
                       and PN all presented at Central Florida Chiro for initial examinations by Vega.
                       RD, GD, and PN were different ages, in different physical condition, and
                       experienced the impact from different locations in the vehicle. To the extent that
                       RD, GD, and PN suffered any injuries at all in their accident, the injuries were
                       different. Even so, at the conclusion of the putative initial examinations, Vega,
                       Hanson, and Central Florida Chiro provided RD, GD, and PN with substantially
                       identical, phony “diagnoses”, and recommended a substantially identical course
                       of “treatment” for all three of them.

            (ii)       On June 20, 2014, three Insureds – AJ, TS, and TS – were involved in the same
                       automobile accident. Incredibly, three days later, on June 23, 2014, AJ, TS, and
                       TS all presented at Central Florida Chiro for initial examinations by Vega. AJ,



                                                      169
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 170 of 396 PageID 170




                 TS, and TS were different ages, in different physical condition, and experienced
                 the impact from different locations in the vehicle. To the extent that AJ, TS, and
                 TS suffered any injuries at all in their accident, the injuries were different. Even
                 so, at the conclusion of the putative initial examinations, Vega, Hanson, and
                 Central Florida Chiro provided AJ, TS, and TS with substantially identical,
                 phony “diagnoses”, and recommended a substantially identical course of
                 “treatment” for all three of them.

         (iii)   On July 3, 2014, two Insureds – YA and MR– were involved in the same
                 automobile accident. Incredibly, four days later, on July 7, 2014, YA and MR
                 both presented at Central Florida Chiro for initial examinations by Vega. YA
                 and MR were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that YA and MR
                 suffered any injuries at all in their accident, the injuries were different. Even so,
                 at the conclusion of the putative initial examinations, Vega, Hanson, and Central
                 Florida Chiro provided YA and MR with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of “treatment”
                 for both of them.

         (iv)    On May 8, 2015, two Insureds – AE and MP – were involved in the same
                 automobile accident. Incredibly, three days later, on May 11, 2015, AE and MP
                 both presented at Central Florida Chiro for initial examinations by Vega. AE and
                 MP were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that AE and MP
                 suffered any injuries at all in their accident, the injuries were different. Even so,
                 at the conclusion of the putative initial examinations, Vega, Hanson, and Central
                 Florida Chiro provided AE and MP with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of “treatment”
                 for both of them.

         (v)     On May 20, 2015, two Insureds – NP and CP – were involved in the same
                 automobile accident. Incredibly, the next day, May 21, 2015, NP and CP both
                 presented at Central Florida Chiro for initial examinations by Vega. NP and CP
                 were different ages, in different physical condition, and experienced the impact
                 from different locations in the vehicle. To the extent that NP and CP suffered
                 any injuries at all in their accident, the injuries were different. Even so, at the
                 conclusion of the putative initial examinations, Vega, Hanson, and Central
                 Florida Chiro provided NP and CP with substantially identical, phony
                 “diagnoses”, and recommended a substantially identical course of “treatment”
                 for both of them.

         (vi)    On May 20, 2015, two Insureds – SD and WB – were involved in the same
                 automobile accident. Incredibly, the next day, May 21, 2015, SD and WB both
                 presented at Central Florida Chiro for initial examinations by Vega. SD and WB



                                                 170
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 171 of 396 PageID 171




                  were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that SD and WB suffered
                  any injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the putative initial examinations, Vega, Hanson, and Central
                  Florida Chiro provided SD and WB with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment”
                  for both of them.

         (vii)    On July 14, 2015, two Insureds – FD and YH – were involved in the same
                  automobile accident. The next day, July 15, 2015, YH presented at Central
                  Florida Chiro for an initial examination by Vega. Then, the next day, July 16,
                  2015, FD too presented at Central Florida Chiro for an initial examination by
                  Vega. YH and FD were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that
                  YH and FD suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the putative initial examinations, Vega,
                  Hanson, and Central Florida Chiro provided YH and FD with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course
                  of “treatment” for both of them.

         (viii)   On January 4, 2016, two Insureds – AB and OH– were involved in the same
                  automobile accident. Incredibly, the next day, January 5, 2016, AB and OH both
                  presented at Central Florida Chiro for initial examinations by Vega. AB and OH
                  were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that AB and OH suffered
                  any injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the putative initial examinations, Vega, Hanson, and Central
                  Florida Chiro provided AB and OH with substantially identical, phony
                  “diagnoses”, and recommended a substantially identical course of “treatment”
                  for both of them.

         (ix)     On January 14, 2016, three Insureds – OB, ML, and JL – were involved in the
                  same automobile accident. Incredibly, the next day, January 15, 2016, OB, ML,
                  and JL all presented at Central Florida Chiro for initial examinations by Vega.
                  OB, ML, and JL were different ages, in different physical condition, and
                  experienced the impact from different locations in the vehicle. To the extent that
                  OB, ML, and JL suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the putative initial examinations, Vega,
                  Hanson, and Central Florida Chiro provided OB, ML, and JL with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course
                  of “treatment” for all three of them.

         (x)      On February 20, 2016, two Insureds – AP and DW– were involved in the same
                  automobile accident. Two days later, on February 22, 2016, AP presented at



                                                 171
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 172 of 396 PageID 172




                   Central Florida Chiro for an initial examination by Vega. Then, the next day,
                   February 23, 2016, DW too presented at Central Florida Chiro for an initial
                   examination by Vega. AP and DW were different ages, in different physical
                   condition, and experienced the impact from different locations in the vehicle. To
                   the extent that AP and DW suffered any injuries at all in their accident, the
                   injuries were different. Even so, at the conclusion of the putative initial
                   examinations, Vega, Hanson, and Central Florida Chiro provided AP and DW
                   with substantially identical, phony “diagnoses”, and recommended a
                   substantially identical course of “treatment” for both of them.

            488.   These are only representative examples. In the claims for initial examinations

    that are identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega frequently issued

    substantially identical “diagnoses”, on or about the same date, to more than one Insured

    involved in a single accident, and recommended a substantially identical course of medically

    unnecessary “treatment” to the Insureds, despite the fact that the Insureds were differently

    situated.

            489.   In the claims for initial examinations identified in Exhibit “2”, Central Florida

    Chiro, Hanson, and Vega routinely falsely represented that the initial examinations involved

    medical decision-making of low complexity in order to provide a false basis to bill for the

    initial examinations under CPT code 99203, because examinations billed under CPT code

    99203 are reimbursable at a higher rate than examinations that do not require low complexity

    medical decision-making.

    (ii)    The Fraudulent Charges for Ligament Laxity Testing at Central Florida Chiro

            490.   As part of the Defendants’ fraudulent scheme, at the conclusion of the putative

    initial examinations, Central Florida Chiro, Hanson, and Vega directed virtually every Insured

    to receive putative ligament laxity testing services at Central Florida Chiro.




                                                   172
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 173 of 396 PageID 173




           491.    Hanson and Vega purported to perform virtually all of the ligament laxity

    testing services at Central Florida Chiro.

           492.    As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega then

    billed the purported ligament laxity testing to GEICO under CPT code 76499, resulting in a

    charge of $450.00 for each purported round of tests.

           493.    As set forth below, the charges for the putative ligament laxity testing were

    fraudulent because the ligament laxity testing services were medically unnecessary and were

    provided – to the extent they were provided at all – pursuant to the Defendants’ pre-

    determined fraudulent treatment and billing protocol, and not to treat or otherwise benefit the

    Insureds who were subjected to it.

           494.    Furthermore, the charges for ligament laxity testing were fraudulent in that

    they misrepresented Central Florida Chiro’s eligibility to collect PIP Benefits in the first

    instance.

           495.    In a legitimate clinical setting, the laxity – or instability – of spinal ligaments

    may be assessed and diagnosed through a routine MRI.

           496.    By contrast, putative ligament laxity testing purports to use a digital x-ray

    device to quantify the extent of ligament laxity in particular spinal levels.

           497.    There is a dearth of quality supportive scientific evidence for the use of

    ligament laxity testing to diagnose soft tissue injuries in patients involved in automobile

    accidents.




                                                   173
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 174 of 396 PageID 174




           498.    Moreover, whatever supposed quantitative findings the putative ligament laxity

    testing generated could not have been legitimately incorporated into the provision of in-office

    chiropractic and/or physical therapy services provided at Central Florida Chiro.

           499.    Thus, even assuming that there was some diagnostic value for the ligament

    laxity testing (and there was not), in the context of patients involved in automobile accident,

    the ligament laxity testing was duplicative of the MRIs that the Insureds received or were

    referred to receive and that, in any case, provided far more specific, sensitive, and reliable

    diagnostic information than the ligament laxity testing that Central Florida Chiro, Hanson,

    and Vega purported to provide.

           500.    Moreover, and in keeping with the fact that the ligament laxity testing

    purportedly provided at Central Florida Chiro was medically unnecessary, Central Florida

    Chiro, Hanson, and Vega never incorporated the results of the putative ligament laxity testing

    into the supposed treatment “plan” they provided Insureds.

           501.    Instead, following the putative ligament laxity testing, Central Florida Chiro,

    Hanson, and Vega routinely directed the Insureds identified in Exhibit “2” to receive a

    virtually identical course of treatment as had been recommended for that Insured prior to the

    supposed ligament laxity testing.

           502.    For example:

           (i)     On March 17, 2015, an Insured named WG was involved in an automobile
                   accident. Thereafter, on March 18, 2015, WG presented to Central Florida
                   Chiro for an initial examination by Vega. At the conclusion of the putative
                   examination, Vega, Hanson, and Central Florida Chiro provided WG with
                   substantially the same soft tissue injury “diagnoses” they provided to virtually
                   every Insured, and recommended that WG begin substantially the same course
                   of putative “treatment” they recommended to virtually every other Insured.
                   Then, that same day, Vega, Hanson, and Central Florida Chiro purported to



                                                 174
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 175 of 396 PageID 175




                 provide WG with a putative ligament laxity test at Central Florida Chiro.
                 However – and in keeping with the fact that the putative ligament laxity test
                 was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into WG’s supposed “treatment” plan, and WG
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (ii)    On May 8, 2015, an Insured named CF was involved in an automobile
                 accident. Thereafter, on May 11, 2015, CF presented to Central Florida Chiro
                 for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided CF with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that CF begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on May 14, 2015, Vega, Hanson, and Central Florida Chiro purported to
                 provide CF with a putative ligament laxity test at Central Florida Chiro.
                 However – and in keeping with the fact that the putative ligament laxity test
                 was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into CF’s supposed “treatment” plan, and CF
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (iii)   On May 12, 2015, an Insured named EA was involved in an automobile
                 accident. Thereafter, on May 14, 2015, EA presented to Central Florida Chiro
                 for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided EA with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that EA begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on May 15, 2015, Vega, Hanson, and Central Florida Chiro purported to
                 provide EA with a putative ligament laxity test at Central Florida Chiro.
                 However – and in keeping with the fact that the putative ligament laxity test
                 was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into EA’s supposed “treatment” plan, and EA
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (iv)    On May 24, 2015, an Insured named ME was involved in an automobile
                 accident. Thereafter, on May 26, 2015, ME presented to Central Florida Chiro
                 for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided ME with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that ME begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.



                                               175
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 176 of 396 PageID 176




                 Then, on May 27, 2015, Vega, Hanson, and Central Florida Chiro purported to
                 provide ME with a putative ligament laxity test at Central Florida Chiro.
                 However – and in keeping with the fact that the putative ligament laxity test
                 was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into ME’s supposed “treatment” plan, and ME
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (v)     On September 26, 2015, an Insured named MB was involved in an automobile
                 accident. Thereafter, on September 28, 2015, MB presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided MB with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that MB begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on October 14, 2015, Vega, Hanson, and Central Florida Chiro
                 purported to provide MB with a putative ligament laxity test at Central Florida
                 Chiro. However – and in keeping with the fact that the putative ligament laxity
                 test was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into MB’s supposed “treatment” plan, and MB
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (vi)    On January 6, 2016, an Insured named JH was involved in an automobile
                 accident. Thereafter, on January 7, 2016, JH presented to Central Florida Chiro
                 for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided JH with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that JH begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on January 12, 2016, Vega, Hanson, and Central Florida Chiro purported
                 to provide JH with a putative ligament laxity test at Central Florida Chiro.
                 However – and in keeping with the fact that the putative ligament laxity test
                 was medically unnecessary – the “results” of the putative ligament laxity
                 testing were never incorporated into JH’s supposed “treatment” plan, and JH
                 thereafter received substantially the same treatment as had been recommended
                 to her prior to the ligament laxity testing being provided.

         (vii)   On February 2, 2016, an Insured named AA was involved in an automobile
                 accident. Thereafter, on February 4, 2016, AA presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the putative
                 examination, Vega, Hanson, and Central Florida Chiro provided AA with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that AA begin substantially the same course



                                               176
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 177 of 396 PageID 177




                   of putative “treatment” they recommended to virtually every other Insured.
                   Then, on February 9, 2016, Vega, Hanson, and Central Florida Chiro purported
                   to provide AA with a putative ligament laxity test at Central Florida Chiro.
                   However – and in keeping with the fact that the putative ligament laxity test
                   was medically unnecessary – the “results” of the putative ligament laxity
                   testing were never incorporated into AA’s supposed “treatment” plan, and AA
                   thereafter received substantially the same treatment as had been recommended
                   to her prior to the ligament laxity testing being provided.

           (viii) On February 4, 2016, an Insured named CB was involved in an automobile
                  accident. Thereafter, on February 5, 2016, CB presented to Central Florida
                  Chiro for an initial examination by Vega. At the conclusion of the putative
                  examination, Vega, Hanson, and Central Florida Chiro provided CB with
                  substantially the same soft tissue injury “diagnoses” they provided to virtually
                  every Insured, and recommended that CB begin substantially the same course
                  of putative “treatment” they recommended to virtually every other Insured.
                  Then, on February 5, 2016, Vega, Hanson, and Central Florida Chiro purported
                  to provide CB with a putative ligament laxity test at Central Florida Chiro.
                  However – and in keeping with the fact that the putative ligament laxity test
                  was medically unnecessary – the “results” of the putative ligament laxity
                  testing were never incorporated into CB’s supposed “treatment” plan, and CB
                  thereafter received substantially the same treatment as had been recommended
                  to her prior to the ligament laxity testing being provided.

           (ix)    On April 8, 2016, an Insured named AC was involved in an automobile
                   accident. Thereafter, on April 21, 2016, AC presented to Central Florida Chiro
                   for an initial examination by Vega. At the conclusion of the putative
                   examination, Vega, Hanson, and Central Florida Chiro provided AC with
                   substantially the same soft tissue injury “diagnoses” they provided to virtually
                   every Insured, and recommended that AC begin substantially the same course
                   of putative “treatment” they recommended to virtually every other Insured.
                   Then, on May 12, 2016, Hanson and Central Florida Chiro purported to
                   provide AC with a putative ligament laxity test at Central Florida Chiro.
                   However – and in keeping with the fact that the putative ligament laxity test
                   was medically unnecessary – the “results” of the putative ligament laxity
                   testing were never incorporated into AC’s supposed “treatment” plan, and AC
                   thereafter received substantially the same treatment as had been recommended
                   to her prior to the ligament laxity testing being provided.

           503.    These are only representative examples. In the claims identified in Exhibit “2”,

    Central Florida Chiro, Hanson, and Vega misrepresented the medical necessity of the putative

    ligament laxity testing.



                                                 177
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 178 of 396 PageID 178




            504.   In fact, the ligament laxity testing was never medically necessary, as Central

    Florida Chiro, Hanson, and Vega never incorporated the results of the putative “tests” into the

    diagnosis or treatment of the Insureds who presented to Central Florida Chiro.

    (iii)   The Fraudulent Charges for HME Through Central Florida Chiro

            505.   As part of their fraudulent scheme, at the conclusion of the putative initial

    examinations, Central Florida Chiro, Hanson, and Vega purported to prescribe many Insureds

    with HME.

            506.   In particular, Central Florida Chiro, Hanson, and Vega purported to prescribe

    many Insureds with HME – namely, LSOs, transcutaneous electrical nerve stimulation

    (“TENS”) units, knee orthotics, and cervical traction (“CT”) units – that were purportedly

    provided and billed through Central Florida Chiro.

            507.   As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega billed

    GEICO for the LSOs under HCPCS code L0627, typically resulting in a charge of $750.00.

            508.   As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega billed

    GEICO for the TENS units under HCPCS code E0720, typically resulting in a charge of

    $771.00 for each putative TENS unit.

            509.   As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega billed

    GEICO for the knee orthotics under HCPCS code L1832, typically resulting in a charge of

    $1,450.00.

            510.   As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega billed

    GEICO for the CT units using HCPCS code E0849, typically resulting in a charge of

    $1,050.00 for each putative CT unit.




                                                 178
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 179 of 396 PageID 179




            511.    In the claims for HME identified in Exhibit “2”, the charges for the HME were

    fraudulent in that they misrepresented Central Florida Chiro’s eligibility to collect PIP

    Benefits in the first instance.

            512.    In fact, and as set forth above, Central Florida Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act and the HME

    Licensing Laws.

            513.    As set forth below, Central Florida Chiro, Hanson, and Vega’s charges for the

    HME identified in Exhibit “2” also were fraudulent in that they misrepresented the medical

    necessity of the putative HME.

    a.      The Fraudulent Charges for the Medically Unnecessary LSOs

            514.    The LSO is a rigid, custom-fitted, lower-back brace designed to restrict the

    movement of the patient’s torso and support the patient’s lumbar spine. Because of its rigidity

    and required placement on a patient’s lower back, an LSO must be custom-fitted in order for

    it to be properly utilized by the patient.

            515.    In a legitimate clinical setting, an LSO is reserved for patients who exhibit

    spinal instability or for patients who have recently undergone spinal surgery.

            516.    Because the LSO is designed to limit a patient’s lumbar spine range of motion,

    its prescription is inconsistent with the goals of treatment designed to restore and increase

    range of motion and functionality of the lumbar spine.

            517.    Along similar lines, the prescription and use of an LSO is counterproductive to

    the goals of physical therapy and chiropractic treatment modalities, which seek to restore

    movement and functionality to the lumbar spine.




                                                  179
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 180 of 396 PageID 180




            518.    In fact, the medically unnecessary prescription of an LSO – and resulting

    immobilization of the lumbar spine – may put the patient at considerable risk of weakening

    muscles or even muscle atrophy of muscles in the lower back.

            519.    Moreover, in a legitimate clinical setting, an LSO should not be prescribed to a

    patient before that patient failed a legitimate course of conservative treatment.

            520.    None of the Insureds in the claims identified in Exhibit “2” suffered from

    spinal instability. In fact, virtually none of the Insureds in the claims identified in Exhibit “2”

    suffered any serious injuries at all, much less health problems requiring spinal surgery and

    subsequent immobilization of their spine.

            521.    None of the Insureds in the claims identified in Exhibit “2” had attempted and

    failed a legitimate course of conservative treatment prior to their receipt of a prescription for

    an LSO.

            522.    Even so, following their fraudulent initial examinations, boilerplate

    examination reports, and duplicative and medically-impossible diagnoses, Central Florida

    Chiro, Hanson, and Vega purported to prescribe many Insureds with an LSO, despite that fact

    that:

            (i)     none of the Insureds suffered from spinal instability or were recovering from
                    spinal surgery;

            (ii)    neither Hanson, Vega, nor any other individual associated with Central Florida
                    ever measured or fitted the device for the Insureds;

            (iii)   the Insureds had not yet failed any legitimate course of conservative treatment
                    and, in fact, were prescribed the LSO within days – and, in some instances, the
                    very same day – of their minor accidents; and

            (iv)    the Insureds were concomitantly referred for physical therapy and chiropractic
                    treatment at Central Florida Chiro, the putative purpose of which was to restore



                                                   180
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 181 of 396 PageID 181




                 the range of motion and functionality of, among other things, the Insureds’
                 lumbar spine.

         523.    For example:

         (i)     On November 1, 2015, an Insured named MR was involved in an automobile
                 accident. The next day, November 2, 2015, MR presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the purported
                 initial examination, Vega, Hanson, and Central Florida Chiro prescribed MR
                 with a medically unnecessary LSO, despite the fact that MR: (a) was never
                 fitted for the device; (b) did not suffer from spinal instability and was not
                 recovering from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Central Florida Chiro, the
                 putative purpose of which was to increase, rather than decrease, MR’s range of
                 motion. Vega, Hanson, and Central Florida Chiro then submitted a bill to
                 GEICO under HCPCS code L0627, seeking reimbursement of $750.00 for the
                 medically unnecessary LSO.

         (ii)    On January 11, 2016, an Insured named EA was involved in an automobile
                 accident. The next day, January 12, 2016, EA presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the purported
                 initial examination, Vega, Hanson, and Central Florida Chiro prescribed EA
                 with a medically unnecessary LSO, despite the fact that EA: (a) was never
                 fitted for the device; (b) did not suffer from spinal instability and was not
                 recovering from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Central Florida Chiro, the
                 putative purpose of which was to increase, rather than decrease, EA’s range of
                 motion. Vega, Hanson, and Central Florida Chiro then submitted a bill to
                 GEICO under HCPCS code L0627, seeking reimbursement of $750.00 for the
                 medically unnecessary LSO.

         (iii)   On January 25, 2016, an Insured named BJ was involved in an automobile
                 accident. The next day, January 26, 2016, BJ presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the purported
                 initial examination, Vega, Hanson, and Central Florida Chiro prescribed BJ
                 with a medically unnecessary LSO, despite the fact that BJ: (a) was never
                 fitted for the device; (b) did not suffer from spinal instability and was not
                 recovering from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Central Florida Chiro, the
                 putative purpose of which was to increase, rather than decrease, BJ’s range of
                 motion. Vega, Hanson, and Central Florida Chiro then submitted a bill to



                                               181
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 182 of 396 PageID 182




                   GEICO under HCPCS code L0627, seeking reimbursement of $750.00 for the
                   medically unnecessary LSO.

           (iv)    On January 27, 2016, an Insured named MC was involved in an automobile
                   accident. Just two days later, on January 29, 2016, MC presented to Central
                   Florida Chiro for an initial examination by Vega. At the conclusion of the
                   purported initial examination, Vega, Hanson, and Central Florida Chiro
                   prescribed MC with a medically unnecessary LSO, despite the fact that MC:
                   (a) was never fitted for the device; (b) did not suffer from spinal instability and
                   was not recovering from spinal surgery; and (c) had not yet failed a legitimate
                   course of conservative treatment, and, in fact, was concomitantly referred by
                   Hanson for physical therapy and chiropractic treatment at Central Florida
                   Chiro, the putative purpose of which was to increase, rather than decrease,
                   MC’s range of motion. Vega, Hanson, and Central Florida Chiro then
                   submitted a bill to GEICO under HCPCS code L0627, seeking reimbursement
                   of $750.00 for the medically unnecessary LSO.

           (v)     On February 25, 2016, an Insured named HP was involved in an automobile
                   accident. That same day, HP presented to Central Florida Chiro for an initial
                   examination by Vega. At the conclusion of the purported initial examination,
                   Vega, Hanson, and Central Florida Chiro prescribed HP with a medically
                   unnecessary LSO, despite the fact that HP: (a) was never fitted for the device;
                   (b) did not suffer from spinal instability and was not recovering from spinal
                   surgery; and (c) had not yet failed a legitimate course of conservative
                   treatment, and, in fact, was concomitantly referred by Hanson for physical
                   therapy and chiropractic treatment at Central Florida Chiro, the putative
                   purpose of which was to increase, rather than decrease, HP’s range of motion.
                   Vega, Hanson, and Central Florida Chiro then submitted a bill to GEICO under
                   HCPCS code L0627, seeking reimbursement of $750.00 for the medically
                   unnecessary LSO.

           524.    These are only representative examples. In virtually all of the claims for LSOs

    identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega falsely represented that the

    prescribed LSOs were medically necessary, when in fact they were not.

    b.     The Fraudulent Charges for the Medically Unnecessary TENS Units

           525.    In a legitimate clinical setting, electrostimulation treatment of the kind

    provided by TENS units may be prescribed and used to treat pain. The device transmits




                                                  182
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 183 of 396 PageID 183




    electrical signals to the brain that compete with pain signals from the brain, resulting in a

    reduction in the patient’s perception of pain.

            526.    However, there is a dearth of quality scientific evidence supporting the use of

    the kind of therapeutic electrical stimulation provided by a TENS unit when administered

    contemporaneously with a regular course of conservative treatment such as chiropractic

    and/or physical therapy.

            527.    What is more, the prescription and provision of a TENS unit is duplicative and

    medically unnecessary when provided contemporaneously with a regular course of in-office

    electrostimulation services.

            528.    Even so, Central Florida Chiro, Hanson, and Vega routinely provided TENS

    units to Insureds despite the fact that:

            (i)     the Insureds suffered only minor soft-tissue injuries, to the limited extent they
                    suffered any injuries at all, that did not require the use of a TENS unit in the
                    first instance; and

            (ii)    the Insureds were contemporaneously receiving – or had received – a course of
                    in-office electrical stimulation services, rendering the home-use TENS unit
                    duplicative and medically unnecessary.

            529.    For example:

            (i)     On June 20, 2014, an Insured named TS was involved in an automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, and that TS’s vehicle was drivable following
                    the accident. The police report further indicated that TS was not injured and
                    did not complain of any pain. In keeping with the fact that TS was not injured,
                    TS did not visit any hospital emergency room following the accident. To the
                    extent that TS experienced any health problems at all as the result of the minor
                    accident, they were of low severity. Even so, on June 23, 2014, Vega, Hanson,
                    and Central Florida Chiro purported to provide TS with a TENS unit, despite
                    the fact TS was simultaneously directed to receive a course of in-office
                    electrical stimulation services, rendering the TENS unit duplicative and
                    medically unnecessary. Even so, Vega, Hanson, and Central Florida Chiro then



                                                     183
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 184 of 396 PageID 184




                 submitted a bill to GEICO under HCPCS code E0720, seeking reimbursement
                 of $771.00 for the medically unnecessary TENS unit.

         (ii)    On June 20, 2014, an Insured named TS was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that TS’s vehicle was drivable following
                 the accident. The police report further indicated that TS was not injured and
                 did not complain of any pain. In keeping with the fact that TS was not injured,
                 TS did not visit any hospital emergency room following the accident. To the
                 extent that TS experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, on June 23, 2014, Vega, Hanson,
                 and Central Florida Chiro purported to provide TS with a TENS unit, despite
                 the fact TS was simultaneously directed to receive a course of in-office
                 electrical stimulation services, rendering the TENS unit duplicative and
                 medically unnecessary. Even so, Vega, Hanson, and Central Florida Chiro then
                 submitted a bill to GEICO under HCPCS code E0720, seeking reimbursement
                 of $771.00 for the medically unnecessary TENS unit.

         (iii)   On July 7, 2014, an Insured named LG was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that LG was not injured and did not complain of any
                 pain at the scene. In keeping with the fact that LG was not injured, LG did not
                 visit any hospital emergency room following the accident. To the extent that
                 LG experienced any health problems at all as the result of the minor accident,
                 they were of low severity. Even so, on July 8, 2014, Vega, Hanson, and
                 Central Florida Chiro purported to provide LG with a TENS unit, despite the
                 fact LG was simultaneously directed to receive a course of in-office electrical
                 stimulation services, rendering the TENS unit duplicative and medically
                 unnecessary. Even so, Vega, Hanson, and Central Florida Chiro then submitted
                 a bill to GEICO under HCPCS code E0720, seeking reimbursement of $771.00
                 for the medically unnecessary TENS unit.

         (iv)    On March 17, 2015, an Insured named JR was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that JR’s vehicle was drivable following the
                 accident. The police report further indicated that JR was not injured and did
                 not complain of any pain. In keeping with the fact that JR was not injured, JR
                 did not visit any hospital emergency room following the accident. To the
                 extent that JR experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, on March 18, 2015, Vega,
                 Hanson, and Central Florida Chiro purported to provide JR with a TENS unit,
                 despite the fact JR was simultaneously directed to receive a course of in-office
                 electrical stimulation services, rendering the TENS unit duplicative and
                 medically unnecessary. Even so, Vega, Hanson, and Central Florida Chiro then



                                               184
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 185 of 396 PageID 185




                   submitted a bill to GEICO under HCPCS code E0720, seeking reimbursement
                   of $771.00 for the medically unnecessary TENS unit.

           (v)     On May 8, 2015, an Insured named MP was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that MP’s vehicle was drivable following
                   the accident. The police report further indicated that MP was not injured and
                   did not complain of any pain. In keeping with the fact that MP was not injured,
                   MP did not visit any hospital emergency room following the accident. To the
                   extent that MP experienced any health problems at all as the result of the minor
                   accident, they were of low severity. Even so, on May 11, 2015, Vega, Hanson,
                   and Central Florida Chiro purported to provide MP with a TENS unit, despite
                   the fact MP was simultaneously directed to receive a course of in-office
                   electrical stimulation services, rendering the TENS unit duplicative and
                   medically unnecessary. Even so, Vega, Hanson, and Central Florida Chiro then
                   submitted a bill to GEICO under HCPCS code E0720, seeking reimbursement
                   of $771.00 for the medically unnecessary TENS unit.

           530.    These are only representative examples. In virtually all of the claims for TENS

    units identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega purported to provide

    HME to Insureds despite the fact that: (i) the Insureds suffered only minor soft-tissue injuries,

    to the limited extent they suffered any injuries at all, that did not require the use of a TENS

    unit in the first instance; and (ii) the TENS units were provided to Insureds who were

    contemporaneously prescribed a course of in-office electrical stimulation services, rendering

    the TENS unit duplicative and medically unnecessary.

    c.     The Fraudulent Charges for the Medically Unnecessary Knee Orthotics

           531.    Moreover, in the claims identified in Exhibit “2”, Central Florida Chiro,

    Hanson, and Vega routinely purported to prescribe medically unnecessary knee orthotics to

    Insureds who had not suffered any significant injuries at all, much less knee injuries

    necessitating an orthotic device.

           532.    For example:




                                                  185
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 186 of 396 PageID 186




         (i)     On June 20, 2014, an Insured named AJ was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that AJ’s vehicle was drivable following
                 the accident. The police report further indicated that AJ was not injured and
                 did not complain of any pain. In keeping with the fact that AJ was not injured,
                 AJ did not visit any hospital emergency room following the accident. To the
                 extent that AJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity and did not include any knee injuries. Even
                 so, on July 3, 2014, Vega, Hanson, and Central Florida purported to provide
                 AJ with a medically unnecessary knee orthotic. Vega, Hanson, and Central
                 Florida Chiro then submitted a bill to GEICO under HCPCS code L1832,
                 seeking reimbursement of $1,450.00 for the medically unnecessary knee
                 orthotic.

         (ii)    On October 1, 2016, an Insured named OJ was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that OJ’s vehicle was drivable following
                 the accident. The police report further indicated that OJ was not injured and
                 did not complain of any pain. In keeping with the fact OJ was not injured, OJ
                 did not visit any hospital emergency room following the accident. To the
                 extent that OJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity, and did not include any knee injuries.
                 Even so, on October 18, 2016 Hanson and Central Florida purported to provide
                 OJ with a medically unnecessary knee orthotic. Hanson and Central Florida
                 Chiro then submitted a bill to GEICO under HCPCS code L1832, seeking
                 reimbursement of $1,450.00 for the medically unnecessary knee orthotic.

         (iii)   On May 8, 2015, an Insured named MP was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that MP’s vehicle was drivable following
                 the accident. The police report further indicated that MP was not injured and
                 did not complain of any pain. In keeping with the fact that MP was not injured,
                 MP did not visit any hospital emergency room following the accident. To the
                 extent that MP experienced any health problems at all as the result of the minor
                 accident, they were of low severity, and did not include any knee injuries.
                 Even so, on August 25, 2015, Vega, Hanson, and Central Florida purported to
                 provide MP with a medically unnecessary knee orthotic. Vega, Hanson, and
                 Central Florida Chiro then submitted a bill to GEICO under HCPCS code
                 L1832, seeking reimbursement of $1,450.00 for the medically unnecessary
                 knee orthotic.

         (iv)    On October 20, 2015, an Insured named CM was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that CM’s vehicle was drivable following



                                               186
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 187 of 396 PageID 187




                   the accident. The police report further indicated that CM was not injured and
                   did not complaint of any pain at the scene. In keeping with the fact that CM
                   was not injured, CM did not visit any hospital emergency room following the
                   accident. To the extent that CM experienced any health problems at all as the
                   result of the minor accident, they were of low severity, and did not include any
                   knee injuries. Even so, on October 22, 2015, Vega, Hanson, and Central
                   Florida purported to provide CM with a medically unnecessary knee orthotic.
                   Vega, Hanson, and Central Florida Chiro then submitted a bill to GEICO under
                   HCPCS code L1832, seeking reimbursement of $1,450.00 for the medically
                   unnecessary knee orthotic.

           533.    These are only representative examples. In the claims for knee orthotics

    identified in Exhibit “2’, Vega, Hanson, and Central Florida Chiro routinely purported to

    provide knee orthotics to Insureds, despite the fact that the Insureds never suffered from any

    serious injuries at all, much less any knee injuries requiring the use of an orthotic device.

    d.     The Fraudulent Charges for the Medically Unnecessary CT Units

           534.    The prescription and provision of a CT unit is duplicative and medically

    unnecessary when provided contemporaneously with a regular course of in-office cervical

    traction services.

           535.    Even so, Central Florida Chiro, Hanson, and Vega routinely provided TENS

    units to Insureds despite the fact that the Insureds were contemporaneously receiving – or had

    received – a course of in-office cervical traction services, rendering the home-use CT unit

    duplicative and medically unnecessary.

           536.    For example:

           (i)     On April 29, 2016, an Insured named AS was involved in an automobile
                   accident. Thereafter, between April and May 2016, AS received putative
                   chiropractic and physical therapy “treatment” – which included in-office
                   cervical traction services – from Hanson and Central Florida Chiro. Then, on
                   May 23, 2016, Hanson and Central Florida Chiro purported to prescribe and
                   provide AS with a CT unit for home use, despite the fact that AS: (a) had been
                   receiving a course of in-office cervical traction services which had supposedly



                                                   187
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 188 of 396 PageID 188




                 been unsuccessful in resolving AS’s supposed symptoms; and (b) was
                 simultaneously directed to continue receiving in-office chiropractic and
                 physical therapy services, including in-office cervical traction services. Hanson
                 and Central Florida Chiro then submitted a bill to GEICO under HCPCS code
                 E0849, seeking reimbursement of $1,050.00 for the duplicative and medically
                 unnecessary CT unit.

         (ii)    On July 15, 2016, and Insured named ASF was involved in an automobile
                 accident. Thereafter, between July and August 2016, AS received putative
                 chiropractic and physical therapy “treatment” – which included in-office
                 cervical traction services – from Hanson and Central Florida Chiro. Then, on
                 August 19, 2016, Hanson and Central Florida Chiro purported to prescribe and
                 provide ASF with a CT unit for home use, despite the fact that ASF: (a) had
                 been receiving a course of in-office cervical traction services which had
                 supposedly been unsuccessful in resolving ASF’s supposed symptoms; and (b)
                 was simultaneously directed to continue receiving in-office chiropractic and
                 physical therapy services, including in-office cervical traction services. Hanson
                 and Central Florida Chiro then submitted a bill to GEICO under HCPCS code
                 E0849, seeking reimbursement of $1,050.00 for the duplicative and medically
                 unnecessary CT unit.

         (iii)   On August 6, 2016, an Insured named SW was involved in an automobile
                 accident. Thereafter, in August 2016, SW received putative chiropractic and
                 physical therapy “treatment” – which included in-office cervical traction
                 services – from Hanson and Central Florida Chiro. Then, on August 23, 2016,
                 Hanson and Central Florida Chiro purported to prescribe and provide SW with
                 a CT unit for home use, despite the fact that SW: (a) had been receiving a
                 course of in-office cervical traction services which had supposedly been
                 unsuccessful in resolving SW’s supposed symptoms; and (b) was
                 simultaneously directed to continue receiving in-office chiropractic and
                 physical therapy services, including in-office cervical traction services. Hanson
                 and Central Florida Chiro then submitted a bill to GEICO under HCPCS code
                 E0849, seeking reimbursement of $1,050.00 for the duplicative and medically
                 unnecessary CT unit.

         (iv)    On September 18, 2016, an Insured named PS was involved in an automobile
                 accident. Thereafter, between September and October 2016, PS received
                 putative chiropractic and physical therapy “treatment” – which included in-
                 office cervical traction services – from Vega, Hanson, and Central Florida
                 Chiro. Then, on October 21, 2016, Hanson and Central Florida Chiro purported
                 to prescribe and provide PS with a CT unit for home use, despite the fact that
                 PS: (a) had been receiving a course of in-office cervical traction services which
                 had supposedly been unsuccessful in resolving PS’s supposed symptoms; and
                 (b) was simultaneously directed to continue receiving in-office chiropractic



                                               188
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 189 of 396 PageID 189




                   and physical therapy services, including in-office cervical traction services.
                   Hanson and Central Florida Chiro then submitted a bill to GEICO under
                   HCPCS code E0849, seeking reimbursement of $1,050.00 for the duplicative
                   and medically unnecessary CT unit.

           (v)     On October 1, 2016, an Insured named MT was involved in an automobile
                   accident. Thereafter, between October and November 2016, MT received
                   putative chiropractic and physical therapy “treatment” – which included in-
                   office cervical traction services – from Vega, Hanson, and Central Florida
                   Chiro. Then, on November 1, 2016, Hanson and Central Florida Chiro
                   purported to prescribe and provide MT with a CT unit for home use, despite
                   the fact that MT: (a) had been receiving a course of in-office cervical traction
                   services which had supposedly been unsuccessful in resolving MT’s supposed
                   symptoms; and (b) was simultaneously directed to continue receiving in-office
                   chiropractic and physical therapy services, including in-office cervical traction
                   services. Hanson and Central Florida Chiro then submitted a bill to GEICO
                   under HCPCS code E0849, seeking reimbursement of $1,050.00 for the
                   duplicative and medically unnecessary CT unit.

           537.    These are only representative examples. In virtually all of the claims for CT

    units identified in Exhibit “2”, Central Florida Chiro, Hanson, and Vega purported to provide

    CT units to Insureds despite the fact that the CT units were provided to Insureds who were

    contemporaneously receiving a course of in-office cervical traction services, rendering the CT

    unit duplicative and medically unnecessary.

    (iv)   The Fraudulent Charges for Surface Electromyography Testing Services at
           Central Florida Chiro

           538.    As set forth in Exhibit “2”, as part of the Defendants’ fraudulent scheme, at the

    conclusion of the putative initial examinations, Central Florida Chiro, Hanson, and Vega

    directed virtually every Insured to receive SEMG services at Central Florida Chiro.

           539.    Hanson, Penza, and Roldos purported to perform virtually all of the SEMG

    services at Central Florida Chiro.




                                                  189
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 190 of 396 PageID 190




           540.    As set forth in Exhibit “2”, Central Florida Chiro, Hanson, and Vega then

    billed the putative SEMG services to GEICO under CPT codes 96002 and 96004, typically

    resulting in a total charge of between $325.00 and $650.00.

           541.    As set forth below, the charges for the putative SEMG services were fraudulent

    because the SEMG services were medically unnecessary and were provided – to the extent

    they were provided at all – pursuant to the Defendants’ pre-determined fraudulent treatment

    and billing protocol, and not to treat or otherwise benefit the Insureds who were subjected to

    it.

           542.    Furthermore, the charges for putative SEMG services were fraudulent in that

    they misrepresented Central Florida Chiro’s eligibility to collect PIP Benefits in the first

    instance.

           543.     “Surface electromyography” is a technique in which electrodes are placed on

    (not into) the skin overlying a muscle to detect the electrical activity of the muscle.

           544.    These electrodes are then used to measure muscle activity and – supposedly –

    to evaluate and diagnose patients with neuromuscular disorders, lower back pain, and

    kineseological disorders.

           545.    However, according to a review of the literature published by the American

    Academy of Neurology, “SEMG is considered unacceptable as a clinical tool in the

    diagnosis” of neuromuscular disease and low back pain. See S.L. Pulman, M.D., Clinical

    Utility of Surface EMG, Report of Therapeutics and Technology Assessment Subcommittee

    of the American Academy of Neurology 2000.




                                                   190
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 191 of 396 PageID 191




           546.     Even so, in the claims identified in Exhibit “2”, Central Florida Chiro, Hanson,

    and Vega purported to provide virtually every Insured with medically unnecessary SEMG

    testing on the Insureds’ cervical and lumbar spines, despite the fact that the putative SEMG

    testing could not provide any clinically significant data to assist in the “treatment” of the

    Insureds’ supposed injuries.

           547.     In keeping with the fact that the SEMG testing was of no diagnostic value,

    Central Florida Chiro, Hanson, and Vega never incorporated the putative “results” of the

    SEMG testing into the Insureds’ treatment plans.

           548.     Instead, following the putative SEMG testing, Central Florida Chiro, Hanson,

    and Vega routinely directed the Insureds identified in Exhibit “2” to receive a virtually

    identical course of treatment as had been recommended for that Insured prior to the supposed

    SEMG testing.

           549.     For example:

           (i)      On July 3, 2014, an Insured named YA was involved in an automobile
                    accident. Thereafter, on July 7, 2014, YA presented to Central Florida Chiro
                    for an initial examination by Vega. At the conclusion of the examination,
                    Vega, Hanson, and Central Florida Chiro provided YA with substantially the
                    same soft tissue injury “diagnoses” they provided to virtually every Insured,
                    and recommended that YA begin substantially the same course of putative
                    “treatment” they recommended to virtually every other Insured. Then, on July
                    25, 2014, Vega, Hanson, and Central Florida Chiro purported to provide YA
                    with putative SEMG testing at Central Florida Chiro. However – and in
                    keeping with the fact that the putative SEMG testing was medically
                    unnecessary – the “results” of the putative SEMG testing were never
                    incorporated into YA’s supposed “treatment” plan, and YA thereafter received
                    substantially the same treatment as had been recommended prior to the SEMG
                    testing being provided.

           (ii)     On December 7, 2014, an Insured named CA was involved in an automobile
                    accident. Thereafter, on December 8, 2014, CA presented to Central Florida
                    Chiro for an initial examination by Vega. At the conclusion of the



                                                  191
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 192 of 396 PageID 192




                 examination, Vega, Hanson, and Central Florida Chiro provided CA with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that CA begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on December 23, 2014, Vega, Hanson, and Central Florida Chiro
                 purported to provide CA with putative SEMG testing at Central Florida Chiro.
                 However – and in keeping with the fact that the putative SEMG testing was
                 medically unnecessary – the “results” of the putative SEMG testing were never
                 incorporated into CA’s supposed “treatment” plan, and CA thereafter received
                 substantially the same treatment as had been recommended prior to the SEMG
                 testing being provided.

         (iii)   On May 23, 2015, an Insured named JA was involved in an automobile
                 accident. Thereafter, on May 25, 2015, JA presented to Central Florida Chiro
                 for an initial examination by Vega. At the conclusion of the examination,
                 Vega, Hanson, and Central Florida Chiro provided JA with substantially the
                 same soft tissue injury “diagnoses” they provided to virtually every Insured,
                 and recommended that JA begin substantially the same course of putative
                 “treatment” they recommended to virtually every other Insured. Then, on June
                 15, 2015, Vega, Hanson, and Central Florida Chiro purported to provide JA
                 with putative SEMG testing at Central Florida Chiro. However – and in
                 keeping with the fact that the putative SEMG testing was medically
                 unnecessary – the “results” of the putative SEMG testing were never
                 incorporated into JA’s supposed “treatment” plan, and JA thereafter received
                 substantially the same treatment as had been recommended prior to the SEMG
                 testing being provided.

         (iv)    On February 2, 2016, an Insured named AA was involved in an automobile
                 accident. Thereafter, on February 4, 2016, AA presented to Central Florida
                 Chiro for an initial examination by Vega. At the conclusion of the
                 examination, Vega, Hanson, and Central Florida Chiro provided AA with
                 substantially the same soft tissue injury “diagnoses” they provided to virtually
                 every Insured, and recommended that AA begin substantially the same course
                 of putative “treatment” they recommended to virtually every other Insured.
                 Then, on February 8, 2016, Vega, Hanson, and Central Florida Chiro purported
                 to provide AA with putative SEMG testing at Central Florida Chiro. However
                 – and in keeping with the fact that the putative SEMG testing was medically
                 unnecessary – the “results” of the putative SEMG testing were never
                 incorporated into AA’s supposed “treatment” plan, and AA thereafter received
                 substantially the same treatment as had been recommended prior to the SEMG
                 testing being provided.

         (v)     On July 17, 2016, an Insured named QA was involved in an automobile
                 accident. Thereafter, on July 19, 2016, QA presented to Central Florida Chiro



                                               192
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 193 of 396 PageID 193




                   for an initial examination by Vega. At the conclusion of the examination,
                   Hanson and Central Florida Chiro provided QA with substantially the same
                   soft tissue injury “diagnoses” they provided to virtually every Insured, and
                   recommended that QA begin substantially the same course of putative
                   “treatment” they recommended to virtually every other Insured. Then, on
                   November 4, 2016, Hanson and Central Florida Chiro purported to provide QA
                   with putative SEMG testing at Central Florida Chiro. However – and in
                   keeping with the fact that the putative SEMG testing was medically
                   unnecessary – the “results” of the putative SEMG testing were never
                   incorporated into QA’s supposed “treatment” plan, and QA thereafter received
                   substantially the same treatment as had been recommended prior to the SEMG
                   testing being provided.

           550.    These are only representative examples. In the claims identified in Exhibit “2”,

    Central Florida Chiro, Hanson, and Vega routinely misrepresented the medical necessity of

    the putative SEMG testing.

    (v)    The Fraudulent Charges for Follow-Up Examinations at Central Florida Chiro

           551.    In addition to their fraudulent initial examinations, Central Florida Chiro,

    Hanson, Vega, and Arocho purported to subject many of the Insureds in the claims identified

    in Exhibit “2” to multiple, fraudulent follow-up examinations during the course of their

    fraudulent treatment protocol.

           552.    Hanson, Vega, and Arocho purported to personally perform the majority of the

    follow-up examinations in the claims identified in Exhibit “2”.

           553.    As set forth in Exhibit “2”, Central Florida Chiro, Hanson, Vega, and Arocho

    then billed the follow-up examinations to GEICO under: (i) CPT code 99211, typically

    resulting in a charge of between $50.00 and $60.00 for each putative examination; or (ii)

    99212, typically resulting in a charge of between $100.00 and $105.00 for each putative

    examination.




                                                 193
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 194 of 396 PageID 194




            554.    In the claims for follow-up examinations identified in Exhibit “2”, the charges

    for the follow-up examinations were fraudulent in that they misrepresented Central Florida

    Chiro’s eligibility to collect PIP Benefits in the first instance.

            555.    In fact, and as set forth above, Central Florida Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act and the HME

    Licensing Laws.

            556.    As set forth below, Central Florida Chiro, Hanson, Vega, and Arocho’s

    charges for the follow-up examinations identified in Exhibit “2” also were fraudulent in that

    they misrepresented the nature and extent of the examinations.

    a.      The Fraudulent Charges for Illusory Follow-Up Examinations

            557.    As discussed in detail below, Central Florida Chiro, Hanson, Vega, and

    Arocho purported to provide virtually every Insured with a course of in-office chiropractic

    manipulation.

            558.    Central Florida Chiro, Hanson, Vega, and Arocho then billed the chiropractic

    manipulation to GEICO using CPT codes 98940, 98941, and 98943.

            559.    Pursuant to the CPT Assistant, a pre-manipulation patient assessment is part

    and parcel of the putative chiropractic manipulation services billed by Central Florida Chiro,

    Hanson, Vega, and Arocho under CPT codes 98940, 98941, and 98943.

            560.    Moreover, pursuant to the CPT Assistant, a separate examination may be billed

    only if the patient’s condition requires an examination above and beyond the usual pre- and

    post- manipulation assessment associated with chiropractic manipulation.




                                                    194
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 195 of 396 PageID 195




           561.    Even so, Central Florida Chiro, Hanson, Vega, and Arocho routinely billed

    GEICO for putative follow-up examinations under CPT code 99211 provided to Insureds at

    the same time when the Insureds supposedly received chiropractic manipulation services

    billed under CPT codes 98940, 98941, and 98943.

           562.    However, these supposed “examinations” were never truly separate services

    from the putative chiropractic manipulation services.

           563.    In keeping with the fact that the follow-up examinations purportedly provided

    contemporaneous to the chiropractic manipulations services were illusory, Central Florida

    Chiro, Hanson, Vega, and Arocho never submitted any reports, notes, or any substantiating

    documentation whatsoever in connection with the phony follow-up examinations billed under

    CPT code 99211.

           564.    Moreover, virtually none of the Insureds in the claims identified in Exhibit “2”

    required additional examination services above and beyond the usual pre- and post-

    manipulation assessment associated with chiropractic services.

           565.    Even so, Central Florida Chiro, Hanson, Vega, and Arocho routinely submitted

    duplicative charges under CPT code 99211 for illusory follow-up examinations that were

    provided at the same time as putative chiropractic manipulation services.

           566.    For example:

           (i)     Central Florida Chiro and Hanson billed GEICO for purported follow-up
                   examinations under CPT code 99211 that were supposedly provided to an
                   Insured named MC contemporaneous with chiropractic manipulation services
                   on December 16, 2014 and February 5, 2015. This, despite the fact that: (a) no
                   legitimate, separate follow-up examinations were provided; (b) the patient’s
                   condition did not require examination above and beyond the usual pre- and
                   post- manipulation assessment associated with chiropractic services; and (c) to
                   the extent that Central Florida Chiro and Hanson provided any patient



                                                 195
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 196 of 396 PageID 196




                 assessments at all, they were part and parcel of the chiropractic services billed
                 under CPT codes 98940 and 98941.

         (ii)    Central Florida Chiro, Hanson, and Arocho billed GEICO for purported
                 follow-up examinations under CPT code 99211 that were supposedly provided
                 to an Insured named JS contemporaneous with chiropractic manipulation
                 services on October 5, 2015 and December 9, 2015. This, despite the fact that:
                 (a) no legitimate, separate follow-up examinations were provided; (b) the
                 patient’s condition did not require examination above and beyond the usual
                 pre- and post- manipulation assessment associated with chiropractic services;
                 and (c) to the extent that Central Florida Chiro, Hanson, and Arocho provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT codes 98940 and 98941.

         (iii)   Central Florida Chiro, Hanson, and Arocho billed GEICO for purported
                 follow-up examinations under CPT code 99211 that were supposedly provided
                 to an Insured named VK contemporaneous with chiropractic manipulation
                 services on July 12, 2016 and August 22, 2016. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Central Florida Chiro, Hanson, and Arocho provided any patient
                 assessments at all, they were part and parcel of the chiropractic services billed
                 under CPT codes 98940 and 98941.

         (iv)    Central Florida Chiro, Hanson, and Arocho billed GEICO for purported
                 follow-up examinations under CPT code 99211 that were supposedly provided
                 to an Insured named VS contemporaneous with chiropractic manipulation
                 services on August 5, 2016 and August 17, 2016. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Central Florida Chiro, Hanson, and Arocho provided any patient
                 assessments at all, they were part and parcel of the chiropractic services billed
                 under CPT codes 98940, 98941, and 98943.

         (v)     Central Florida Chiro and Hanson billed GEICO for purported follow-up
                 examinations under CPT code 99211 that were supposedly provided to an
                 Insured named NM contemporaneous with chiropractic manipulation services
                 on September 6, 2016 and September 14, 2016. This, despite the fact that: (a)
                 no legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Central Florida Chiro and Hanson provided any patient



                                               196
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 197 of 396 PageID 197




                  assessments at all, they were part and parcel of the chiropractic services billed
                  under CPT codes 98940 and 98941.

           567.   These are only representative examples. Central Florida Chiro, Hanson, Vega,

    and Arocho routinely submitted duplicative charges for illusory follow-up examinations and

    chiropractic manipulation services, despite the fact that: (i) no legitimate follow-up

    examination services were provided; (ii) the patient’s condition did not require examination

    above and beyond the usual pre- and post- manipulation assessment associated with

    chiropractic services; and (iii) a pre-manipulation patient assessment was part and parcel of

    the contemporaneous chiropractic manipulation services billed by Central Florida Chiro,

    Hanson, Vega, and Arocho under CPT codes 98940, 98941, and 98943.

           568.   Central Florida Chiro, Hanson, Vega, and Arocho submitted charges for the

    duplicative and illusory follow-up examinations in order to maximize the amount of

    fraudulent billing they could submit to insurers, including GEICO.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           569.   When Central Florida Chiro, Hanson, Vega, and Arocho billed for their

    putative follow-up examinations under CPT code 99212, they represented that Hanson, Vega,

    and Arocho performed at least two of the following three components: (i) took a “problem

    focused” patient history; (ii) a “problem focused” physical examination; and (iii) engaged in

    straightforward medical decision-making.

           570.   In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “2”, Hanson, Vega, and Arocho did not take any legitimate patient histories, conduct

    any legitimate physical examinations, or engage in any legitimate medical decision-making at

    all.



                                                197
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 198 of 396 PageID 198




           571.    Rather, following their purported follow-up examinations, Central Florida

    Chiro, Hanson, Vega, and Arocho simply: (i) reiterated the false, boilerplate “diagnoses” from

    the Insureds’ initial examinations; and either (ii) referred the Insureds back to Central Florida

    Chiro for even more medically unnecessary physical therapy services and/or chiropractic

    services, despite the fact that the Insureds purportedly already had received significant

    physical therapy services and/or chiropractic services from Central Florida Chiro that

    supposedly had not been successful in resolving their purported pain symptoms; or (iii)

    discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           572.    In the claims for follow-up examinations identified in Exhibit “2”, Central

    Florida Chiro, Hanson, Vega, and Arocho routinely fraudulently misrepresented that the

    examinations were lawfully provided and reimbursable, when in fact they were neither

    lawfully provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-
                   determined to result in substantially-similar, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances
                   and presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent
                   of the examinations; and

           (iii)   Central Florida Chiro never was eligible to collect PIP Benefits in connection
                   with the examinations in the first instance, inasmuch as it was operated in
                   violation of the Clinic Act and the HME Licensing Laws.

    (vi)   The Fraudulent Charges for Computerized Range of Motion Tests at Central
           Florida Chiro

           573.    In an attempt to maximize the fraudulent billing that they submit or cause to be

    submitted for each Insured, after purporting to provide initial examinations at Central Florida



                                                   198
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 199 of 396 PageID 199




    Chiro, Hanson, Vega, and Arocho directed many Insureds to return for one or more rounds of

    medically useless computerized range of motion tests.

            574.     As set forth in Exhibit “2”, Central Florida Chiro, Hanson, Vega, and Arocho

    then purported to provide, and billed, the computerized range of motion tests to GEICO under

    CPT code 95851, typically resulting in a charge of between $40.00 and $45.00 for each

    putative test.

            575.     The charges for the computerized range of motion tests were fraudulent in that

    the computerized range of motion tests were medically unnecessary and were performed

    pursuant to the Defendants’ fraudulent treatment and billing protocol, not to legitimately treat

    or otherwise benefit the Insureds who were subjected to them.

            576.     In the claims for computerized range of motion tests identified in Exhibit “2”,

    the charges for the computerized range of motion tests were fraudulent in that they

    misrepresented Central Florida Chiro’s eligibility to collect PIP Benefits in the first instance.

            577.     In fact, and as set forth above, Central Florida Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act and the HME

    Licensing Laws.

            578.     As set forth below, Central Florida Chiro, Hanson, Vega, and Arocho’s

    charges for the computerized range of motion tests identified in Exhibit “2” also were

    fraudulent in that they misrepresented the medical necessity of the putative computerized

    range of motion tests.




                                                   199
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 200 of 396 PageID 200




    a.     Traditional Tests to Evaluate the Human Body’s Range of Motion

           579.    The adult human body is made up of 206 bones joined together at various

    joints that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints

    and ball-and-socket joints facilitate movement, allowing a person to – for example – bend a

    leg, rotate a shoulder, or move the neck to one side.

           580.    The measurement of the capacity of a particular joint to perform its full and

    proper function represents the joint’s “range of motion”. Stated in a more illustrative way,

    range of motion is the amount that a joint will move from a straight position to its bent or

    hinged position.

           581.    A traditional, or manual, range of motion test consists of a non-electronic

    measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint.

    In a traditional range of motion test, the physician asks the patient to move his or her joints at

    various angles, or the physician moves the joints. The physician then evaluates the patient’s

    range of motion either by sight or through the use of a manual inclinometer or a goniometer

    (i.e., a device used to measure angles).

           582.    Physical examinations performed on patients with soft-tissue trauma – the

    alleged complaint advanced by virtually every Insured who treated with Central Florida Chiro

    – necessarily require range of motion and muscle strength tests, inasmuch as these tests

    provide a starting point for injury assessment and treatment planning. Unless a physician

    knows the extent of a given patient’s joint or muscle strength impairment, there is no way to

    properly diagnose or treat the patient’s injuries. Evaluation of range of motion is an essential

    component of the “hands-on” examination of a trauma patient.




                                                   200
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 201 of 396 PageID 201




           583.   Since range of motion tests must be conducted as an element of a soft-tissue

    trauma patient’s initial examination, as well as during any follow-up examinations, the Fee

    Schedule provides that range of motion tests are to be reimbursed as an element of the initial

    consultations and follow-up examinations.

           584.   In other words, health care providers cannot conduct and bill for an initial

    consultation or follow-up examination, then bill separately for contemporaneously-provided

    computerized range of motion tests.

    b.     The Duplicate Billing for Medically Unnecessary Computerized Range of Motion
           Tests

           585.   To the extent that Central Florida Chiro, Hanson, Vega, and Arocho actually

    provided initial examinations and follow-up examinations in the first instance, practitioners

    associated with Central Florida Chiro – typically Hanson, Vega, or Arocho – purported to

    conduct manual range of motion tests on virtually every Insured during each initial and/or

    follow-up examination.

           586.   The charges for these manual range of motion tests were part and parcel of the

    charges that Central Florida Chiro, Hanson, Vega, and Arocho routinely submitted for the

    initial examinations under CPT code 99203 and for the follow-up examinations under CPT

    code 99212.

           587.   Despite the fact that every Insured already purportedly had undergone manual

    range of motion testing during their initial examinations and/or follow-up examinations, and

    despite the fact that reimbursement for range of motion testing already had been paid by

    GEICO as a component of reimbursement for the initial examinations and/or follow-up




                                                 201
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 202 of 396 PageID 202




    examinations, Central Florida Chiro, Hanson, Vega, and Arocho systemically billed for, and

    purported to provide, a series of computerized range of motion tests to most Insureds.

           588.     Though the Insureds routinely visited Interstate several times per month for

    follow-up examinations and other Fraudulent Services, Central Florida Chiro, Hanson, Vega,

    Arocho often deliberately scheduled separate appointments for computerized range of motion

    tests so that they could bill for those procedures separately, without having to include them in

    the billing for the follow-up examinations.

           589.     Central Florida Chiro, Hanson, Vega, and Arocho purported to provide the

    computerized range of motion tests by placing a digital inclinometer or goniometer on various

    parts of the Insureds’ bodies (affixed by Velcro straps) while the Insured was asked to attempt

    various motions and movements. The test was virtually identical to the manual range of

    motion testing that is described above and that purportedly was performed during each initial

    examination and follow-up examination.

           590.     The information gained through the use of the computerized range of motion

    tests was not significantly different from the information obtained through the manual testing

    that was part and parcel of virtually every Insured’s initial examination and follow-up

    examinations.

           591.     In the relatively minor soft-tissue injuries allegedly sustained by the Insureds –

    to the extent that any of the Insureds suffered any injuries at all as the result of the automobile

    accidents they purported to experience – the difference of a few percentage points in the

    Insureds’ range of motion reading was meaningless. This is evidenced by the fact that neither

    Hanson, Vega, Arocho, nor any other health care provider associated with Central Florida




                                                   202
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 203 of 396 PageID 203




    Chiro, ever incorporated the results of computerized range of motion tests into the

    rehabilitation programs of any of the Insureds whom they purported to treat.

             592.    The computerized range of motion tests were part and parcel of the

    Defendants’ fraudulent scheme, inasmuch as the “service” was rendered pursuant to a pre-

    established protocol that: (i) in no way aided in the assessment and treatment of the Insureds;

    and (ii) was designed solely to financially enrich the Defendants.

    (vii)    The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
             Central Florida Chiro

             593.    In addition to the fraudulent initial examinations and follow-up examinations,

    Central Florida Chiro, Hanson, Vega, and Arocho routinely purported to subject each of the

    Insureds in the claims identified in Exhibit “2” to medically unnecessary physical therapy

    and/or chiropractic treatment.

             594.    Hanson, Vega, and Arocho purported to perform the vast majority of the

    putative physical therapy and/or chiropractic treatment services.

             595.    As set forth in Exhibit “2”, Central Florida Chiro, Hanson, Vega, and Arocho

    routinely billed the purported physical therapy services and/or chiropractic services to GEICO

    under:

             (i)     CPT code 97010 for putative hot/cold/compression treatments, resulting in a
                     charge of $25.00 for each round of hot/cold/compression treatments they
                     purported to provide;

             (ii)    CPT code 97012, for putative mechanical traction therapy, typically resulting
                     in a charge of $40.00 for each round of mechanical traction therapy they
                     purported to provide;

             (iii)   CPT code 97014, for putative electrical stimulation, typically resulting in a
                     charge of $55.00 for each round of electrical stimulation they purported to
                     provide;



                                                  203
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 204 of 396 PageID 204




           (iv)     CPT code 97016, for putative vasopneumatic therapy, resulting in a charge of
                    $50.00 for each round of mechanical traction therapy they purported to
                    provide;

           (v)      CPT code 97026, for putative infrared therapy , resulting in a charge of $15.00
                    for each round of electrical stimulation they purported to provide;

           (vi)     CPT code 97035, for putative ultrasound, typically resulting in a charge of
                    $30.00 for each round of ultrasound they purported to provide;

           (vii)    CPT code 97112, for putative neuromuscular reeducation, typically resulting in
                    a charge of $80.00 for each round of neuromuscular reeducation they
                    purported to provide;

           (viii) CPT code 97140, for putative manual therapy, typically resulting in a charge of
                  $70.00 for each round of manual therapy they purported to provide;

           (ix)     CPT code 97150, for putative group therapeutic procedures, typically resulting
                    in a charge of $40.00 for each round of group therapeutic procedures they
                    purported to provide;

           (x)      HCPCS code S8948 for putative low-level laser treatment, typically resulting
                    in a charge of $65.00 for each round of purported laser treatment they
                    purported to provider; and

           (xi)     CPT codes 98940, 98941, and 98943 for putative chiropractic manipulation
                    services, typically resulting in a charge of between $40.00 and $85.00 for each
                    round of putative chiropractic manipulation services they purported to provide.

           596.     In a legitimate clinical setting, each individual patient’s physical therapy

    and/or chiropractic treatment schedule, and the specific physical therapy modalities that will

    be used, must be tailored to the specific patient’s circumstances, symptomatology, and

    presentation.

           597.     In a legitimate clinical setting, the nature of, extent of, and schedule for

    physical therapy and/or chiropractic treatment is constantly adjusted for each individual

    patient based on each patient’s treatment progress, as assessed during each patient’s follow-up




                                                  204
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 205 of 396 PageID 205




    examinations and on an ongoing basis as they receive the physical therapy and/or chiropractic

    treatment.

            598.    By contrast, at Central Florida Chiro, the nature and extent of the physical

    therapy and/or chiropractic treatment that each Insured purportedly received was pre-

    determined, and had no legitimate connection to the Insureds’ individual circumstances,

    presentation, or progress through the Defendants’ fraudulent treatment and billing protocol.

    Accordingly, the physical therapy and/or chiropractic treatment was medically unnecessary.

            599.    In the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “2”, the charges for the physical therapy services and/or chiropractic

    services also were fraudulent in that they misrepresented Central Florida Chiro’s eligibility to

    collect PIP Benefits in the first instance.

            600.    In fact, and as set forth above, Central Florida Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act and the HME

    Licensing Laws.

            601.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

            602.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of

    state and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.




                                                   205
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 206 of 396 PageID 206




            603.    In each of the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “2”, Central Florida Chiro, Hanson, Vega, and Arocho falsely

    represented that the services were lawfully provided and eligible for PIP reimbursement.

    4.      The Fraudulent Treatment and Billing Protocol at Orlando Central Chiro

    (i)     The Fraudulent Charges for Initial Examinations at Orlando Central Chiro

            604.    As an initial step in their fraudulent treatment and billing protocol, Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin purported to provide the Insureds

    in the claims identified in Exhibit “3” with a putative initial examination.

            605.    Hanson purported to personally perform virtually all of the initial examinations

    in the claims identified in Exhibit “3”.

            606.    As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin then billed the initial examinations to GEICO, or caused them to

    be billed to GEICO, under CPT code 99203, resulting in a charge of $250.00 for each initial

    examination that they purported to provide.

            607.    In the claims for initial examinations identified in Exhibit “3”, the charges for

    the initial examinations were fraudulent in that they misrepresented Orlando Central Chiro’s

    eligibility to collect PIP Benefits in the first instance.

            608.    In fact, and as set forth above, Orlando Central Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-

    Referral Act, the Patient Brokering Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws.




                                                     206
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 207 of 396 PageID 207




            609.      As set forth below, the charges for the initial examinations identified in Exhibit

    “3” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            610.      To the extent that the Insureds in the claims identified in Exhibit “3” had any

    presenting problems at all as the result of their relatively minor automobile accidents, the

    problems virtually always were low severity soft tissue injuries such as sprains and strains.

            611.      For instance, and in keeping with the fact that the Insureds in the claims

    identified in Exhibit “3” either had no presenting problems at all as the result of their

    relatively minor automobile accidents, or else problems of low severity, in most of the claims

    identified in Exhibit “3” the contemporaneous police reports indicated that the underlying

    accidents involved relatively low-impact collisions, that the Insureds’ vehicles were drivable

    following the accidents, and that no one was seriously injured in the underlying accidents, or

    injured at all.

            612.      What is more, and again in keeping with the fact that the Insureds in the claims

    identified in Exhibit “3” either had no presenting problems at all as a result of their relatively

    minor automobile accidents, or else problems of low severity, in many of the claims identified

    in Exhibit “3” the Insureds did not seek treatment at any hospital as the result of their

    accidents.

            613.      Even so, in the claims for initial examinations identified in Exhibit “3”,

    Orlando Central Chiro, Hanson, TOH Management, and Korchagin routinely billed for their




                                                     207
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 208 of 396 PageID 208




    putative initial examinations using CPT code 99203, and thereby falsely represented that the

    Insureds presented with problems of moderate severity.

           614.    For example:

           (i)     On December 8, 2016, an Insured named MR was involved in an automobile
                   accident. The contemporaneous police report indicated that MR’s vehicle was
                   drivable following the accident. The police report further indicated that MR
                   was not injured and did not complain of any pain. In keeping with the fact that
                   MR was not injured, MR did not visit any hospital emergency room following
                   the accident. To the extent that MR experienced any health problems at all as
                   the result of the minor accident, they were of low severity. Even so, following
                   an initial examination of MR by Hanson on December 13, 2016, Hanson,
                   Korchagin, TOH Management, and Orlando Central Chiro billed GEICO for
                   the initial examination using CPT code 99203, and thereby falsely represented
                   that the examination involved moderately severe presenting problems.

           (ii)    On February 9, 2017, an Insured named LS was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-impact accident, and that LS’s vehicle was drivable following the
                   accident. The police report further indicated that LS was not injured and did
                   not complain of any pain. In keeping with the fact that LS was not injured, LS
                   did not visit any hospital emergency room following the accident. To the
                   extent that LS experienced any health problems at all as the result of the minor
                   accident, they were of low severity. Even so, following an initial examination
                   of LS by Hanson on February 22, 2017, Hanson, Korchagin, TOH
                   Management, and Orlando Central Chiro billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that the
                   examination involved moderately severe presenting problems.

           (iii)   On July 5, 2017, an Insured named MP was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that MP’s vehicle was drivable following
                   the accident. The police report further indicated that MP was not injured and
                   did not complain of any pain. In keeping with the fact that MP was not injured,
                   MP did not visit any hospital emergency room following the accident. To the
                   extent that MP experienced any health problems at all as the result of the minor
                   accident, they were of low severity. Even so, following an initial examination
                   of MP by Hanson on July 6, 2017, Hanson, Korchagin, TOH Management, and
                   Orlando Central Chiro billed GEICO for the initial examination using CPT
                   code 99203, and thereby falsely represented that the examination involved
                   moderately severe presenting problems.




                                                 208
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 209 of 396 PageID 209




         (iv)    On July 5, 2017, an Insured named JJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-
                 speed, low-impact collision, and that JJ’s vehicle was drivable following the
                 accident. The police report further indicated that JJ was not injured and did not
                 complain of any pain. In keeping with the fact that JJ was not injured, JJ did
                 not visit any hospital emergency room following the accident. To the extent
                 that JJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JJ by Hanson on July 6, 2017, Hanson, Korchagin, TOH Management, and
                 Orlando Central Chiro billed GEICO for the initial examination using CPT
                 code 99203, and thereby falsely represented that the examination involved
                 moderately severe presenting problems.

         (v)     On October 1, 2017, an Insured named DH was involved in an automobile
                 accident. In keeping with the fact that DH was not injured, DH did not visit
                 any hospital emergency room following the accident. To the extent that DH
                 experienced any health problems at all as the result of the accident, they were
                 of low severity. Even so, following an initial examination of DH by Hanson on
                 October 2, 2017, Hanson, Korchagin, TOH Management, and Orlando Central
                 Chiro billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (vi)    On March 22, 2018, an Insured named SP was involved in an automobile
                 accident. In keeping with the fact that SP was not injured, SP did not visit any
                 hospital emergency room following the accident. To the extent that SP
                 experienced any health problems at all as the result of the accident, they were
                 of low severity. Even so, following an initial examination of SP by Hanson on
                 March 23, 2018, Hanson, Korchagin, TOH Management, and Orlando Central
                 Chiro billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that the examination involved moderately severe
                 presenting problems.

         (vii)   On May 14, 2018, an Insured named JP was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact accident, and that JP’s vehicle was drivable following the accident.
                 The police report further indicated that JP was not injured and did not
                 complain of any pain. In keeping with the fact that JP was not injured, JP did
                 not visit any hospital emergency room following the accident. To the extent
                 that JP experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of JP by Hanson on May 15, 2018, Hanson, Korchagin, TOH Management,
                 and Orlando Central Chiro billed GEICO for the initial examination using CPT




                                               209
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 210 of 396 PageID 210




                code 99203, and thereby falsely represented that the examination involved
                moderately severe presenting problems.

         (viii) On May 15, 2018, an Insured named WP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that WP’s vehicle was drivable following
                the accident. The police report further indicated that WP was not injured and
                did not complain of any pain. In keeping with the fact that WP was not injured,
                WP did not visit any hospital emergency room following the accident. To the
                extent that WP experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of WP by Hanson on May 21, 2018, Hanson, Korchagin, TOH
                Management, and Orlando Central Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (ix)   On September 11, 2018, an Insured named BA was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that BA’s vehicle was drivable following the
                accident. The police report further indicated that BA was not injured and did
                not complain of any pain. In keeping with the fact that BA was not injured, BA
                did not visit any hospital emergency room following the accident. To the
                extent that BA experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of BA by Hanson on September 12, 2018, Hanson, Korchagin, TOH
                Management, and Orlando Central Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (x)    On September 11, 2018, an Insured named JS was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that JS’s vehicle was drivable following the accident.
                The police report further indicated that JS was not injured and did not
                complain of any pain. In keeping with the fact that JS was not injured, JS did
                not visit any hospital emergency room following the accident. To the extent
                that JS experienced any health problems at all as the result of the minor
                accident, they were of low severity. Even so, following an initial examination
                of JS by Hanson on September 12, 2018, Hanson, Korchagin, TOH
                Management, and Orlando Central Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.




                                              210
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 211 of 396 PageID 211




           615.    These are only representative examples. In the claims for initial examinations

    identified in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    routinely falsely represented that the Insureds presented with problems of moderate severity,

    when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains and

    strains, to the limited extent that they had any presenting problems at all.

           616.    In the claims for initial examinations identified in Exhibit “3”, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin routinely falsely represented that the

    Insureds presented with problems of moderate severity in order to create a false basis for their

    charges for the examinations under CPT code 99203, because examinations billable under

    CPT code 99203 are reimbursable at higher rates than examinations involving presenting

    problems of low severity, or no severity.

           617.    In the claims for initial examinations identified in Exhibit “3”, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin also routinely falsely represented that the

    Insureds presented with problems of moderate severity in order to create a false basis for the

    other Fraudulent Services that Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin purported to provide to the Insureds, including medically unnecessary follow-up

    examinations, diagnostic imaging services, physical therapy services and/or chiropractic

    services, and HME.

    b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
           Examinations

           618.    What is more, in the claims identified in Exhibit “3” for initial examinations

    under CPT code 99203, Orlando Central Chiro, Hanson, TOH Management, and Korchagin




                                                   211
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 212 of 396 PageID 212




    routinely misrepresented and exaggerated the amount of face-to-face time that the examining

    physician or chiropractor spent with the Insureds or the Insureds’ families.

              619.   As set forth above, pursuant to the CPT Assistant, the use of CPT code 99203

    to bill for a patient examination represents that the physician or chiropractor who performed

    the examination spent at least 30 minutes of face-to-face time with the patient or the patient’s

    family.

              620.   As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin virtually always billed for the putative initial examinations using

    CPT code 99203, and thereby represented that the chiropractor who purported to conduct the

    examinations spent at least 30 minutes of face-to-face time with the Insureds or the Insureds’

    families during the putative examinations.

              621.   In fact, in most of the claims for initial examinations identified in Exhibit “3”,

    Hanson never spent more than 15 minutes – much less 30 minutes – of face-to-face time with

    the Insureds or their families when purporting to conduct the examinations.

              622.   For instance, and in keeping with the fact that the initial examinations in the

    claims identified in Exhibit “3” did not entail more than 15 minutes of face-to-face time

    between Hanson and the Insureds or the Insureds’ families, to the extent that the examinations

    actually were performed in the first instance, Hanson used a template in purporting to conduct

    the initial examinations.

              623.   The template that Hanson used in purporting to conduct the initial

    examinations set forth a limited range of examination parameters.




                                                    212
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 213 of 396 PageID 213




           624.     The only face-to-face time between the physicians or chiropractors and the

    Insureds that was reflected in the limited range of examination parameters consisted of brief

    patient interviews and limited examinations of the Insureds’ musculoskeletal systems.

           625.     These brief patient interviews and limited examinations did not require

    Hanson, Vega, nor any other physician or chiropractor associated with Orlando Central Chiro,

    to spend more than 15 minutes of face-to-face time with the Insureds or their families.

           626.     In the claims for initial examinations identified in Exhibit “3”, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin routinely falsely represented that the initial

    examinations involved 30 minutes of face-to-face time in order to create a false basis for their

    charges under CPT code 99203 because examinations billable under CPT code 99203 are

    reimbursable at higher rates than examinations that require less time to perform.

    c.     Misrepresentations Regarding “Detailed” Physical Examinations

           627.     Moreover, in many of the claims identified in Exhibit “3” for initial

    examinations under CPT code 99203, Orlando Central Chiro, Hanson, TOH Management,

    and Korchagin routinely falsely represented the extent of the underlying physical

    examinations.

           628.     To the extent that the Insureds in the claims identified in Exhibit “3” had any

    actual complaints at all as the result of their relatively minor automobile accidents, the

    complaints were limited to minor musculoskeletal complaints, specifically sprains and strains.

           629.     In the claims for initial examinations identified in Exhibit “3”, when Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin billed for the initial examinations

    under CPT code 99203, they falsely represented that the chiropractor who purported to




                                                  213
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 214 of 396 PageID 214




    perform the examinations – namely Hanson – performed “detailed” patient examinations on

    the Insureds they purported to treat during the initial examinations.

           630.    In fact, with respect to the claims for initial examinations under CPT code

    99203 that are identified in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management,

    and Korchagin virtually never conducted an extended examination of the Insureds’

    musculoskeletal systems.

           631.    For instance, in the vast majority of the claims under CPT code 99203

    identified in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    did not conduct an extended examination of the Insureds’ musculoskeletal systems, inasmuch

    as they did not document findings with respect to the following:

           (i)     measurement of any three of the following seven vital signs: (a) sitting or
                   standing blood pressure; (b) supine blood pressure; (c) pulse rate and
                   regularity; (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                   deformities, attention to grooming);

           (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)     brief assessment of mental status;

           (vi)    examination of gait and station;

           (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; and (f) left lower extremity;

           (viii) coordination;




                                                  214
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 215 of 396 PageID 215




         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         632.    For example:

         (i)     On or about November 10, 2016, Orlando Central Chiro, Hanson, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination Hanson purported to perform on an Insured named AH, and
                 thereby represented that Hanson had provided a “detailed” physical
                 examination to AH. However, Hanson did not document an extended
                 examination of AH’s musculoskeletal system, despite the fact that – to the
                 extent AH had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (ii)    On or about January 19, 2017, Orlando Central Chiro, Hanson, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination Hanson purported to perform on an Insured named TN, and
                 thereby represented that Hanson had provided a “detailed” physical
                 examination to TN. However, Hanson did not document an extended
                 examination of TN’s musculoskeletal system, despite the fact that – to the
                 extent TN had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (iii)   On or about July 7, 2017, Orlando Central Chiro, Hanson, TOH Management,
                 and Korchagin billed GEICO under CPT code 99203 for an initial examination
                 Hanson purported to perform on an Insured named PT, and thereby represented
                 that Hanson had provided a “detailed” physical examination to PT. However,
                 Hanson did not document an extended examination of PT’s musculoskeletal
                 system, despite the fact that – to the extent PT had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (iv)    On or about October 16, 2017, Orlando Central Chiro, Hanson, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination Hanson purported to perform on an Insured named CL, and
                 thereby represented that Hanson had provided a “detailed” physical
                 examination to CL. However, Hanson did not document an extended
                 examination of CL’s musculoskeletal system, despite the fact that – to the
                 extent CL had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.




                                               215
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 216 of 396 PageID 216




         (v)     On or about April 8, 2018, Orlando Central Chiro, Hanson, TOH Management,
                 and Korchagin billed GEICO under CPT code 99203 for an initial examination
                 Hanson purported to perform on an Insured named PJ, and thereby represented
                 that Hanson had provided a “detailed” physical examination to PJ. However,
                 Hanson did not document an extended examination of PJ’s musculoskeletal
                 system, despite the fact that – to the extent PJ had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (vi)    On or about June 13, 2018, Orlando Central Chiro, Hanson, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination Hanson purported to perform on an Insured named EJ, and
                 thereby represented that Hanson had provided a “detailed” physical
                 examination to EJ. However, Hanson did not document an extended
                 examination of EJ’s musculoskeletal system, despite the fact that – to the
                 extent EJ had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (vii)   On or about July 14, 2018, Orlando Central Chiro, Hanson, TOH Management,
                 and Korchagin billed GEICO under CPT code 99203 for an initial examination
                 Hanson purported to perform on an Insured named SS, and thereby represented
                 that Hanson had provided a “detailed” physical examination to SS. However,
                 Hanson did not document an extended examination of SS’s musculoskeletal
                 system, despite the fact that – to the extent SS had any complaints at all as the
                 result of the automobile accident – they were limited to musculoskeletal
                 complaints.

         (viii) On or about August 29, 2018, Orlando Central Chiro, Hanson, TOH
                Management, and Korchagin billed GEICO under CPT code 99203 for an
                initial examination Hanson purported to perform on an Insured named KC, and
                thereby represented that Hanson had provided a “detailed” physical
                examination to KC. However, Hanson did not document an extended
                examination of KC’s musculoskeletal system, despite the fact that – to the
                extent KC had any complaints at all as the result of the automobile accident –
                they were limited to musculoskeletal complaints.

         (ix)    On or about September 12, 2018, Orlando Central Chiro, Hanson, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination Hanson purported to perform on an Insured named JS, and
                 thereby represented that Hanson had provided a “detailed” physical
                 examination to JS. However, Hanson did not document an extended
                 examination of JS’s musculoskeletal system, despite the fact that – to the
                 extent JS had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.



                                               216
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 217 of 396 PageID 217




           (x)      On or about November 16, 2018, Orlando Central Chiro, Hanson, TOH
                    Management, and Korchagin billed GEICO under CPT code 99203 for an
                    initial examination Hanson purported to perform on an Insured named JE, and
                    thereby represented that Hanson had provided a “detailed” physical
                    examination to JE. However, Hanson did not document an extended
                    examination of JE’s musculoskeletal system, despite the fact that – to the
                    extent JE had any complaints at all as the result of the automobile accident –
                    they were limited to musculoskeletal complaints.

           633.     These are only representative examples. In the vast majority of the claims for

    initial examinations under CPT code 99203 that are identified in Exhibit “3”, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin routinely falsely represented that they had

    provided “detailed” physical examinations. In fact, they had not provided detailed physical

    examinations because Hanson had not documented an extended examination of the affected

    body areas and other symptomatic or related organ systems.

           634.     In the claims for initial examinations under CPT code 99203 that are identified

    in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management, and Korchagin routinely

    falsely represented that they had provided “detailed” physical examinations to the Insureds in

    order to create a false basis for their charges for the examinations under CPT code 99203,

    because examinations billable under CPT code 99203 are reimbursable at higher rates than

    examinations that do not require the examining physician to provide “detailed” physical

    examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           635.     When the Insureds in the claims identified in Exhibit “3” presented at Orlando

    Central Chiro for initial examinations, their presenting problems virtually always were limited




                                                  217
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 218 of 396 PageID 218




    to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had

    any legitimate presenting problems at all.

           636.    The diagnosis and treatment of these low severity sprains and strains did not

    require any legitimate, low-complexity medical decision-making.

           637.    First, in the claims for initial examinations identified in Exhibit “3”, the initial

    examinations did not involve the retrieval, review, or analysis of any significant amount of

    medical records, diagnostic tests, or other information.

           638.    When the Insureds in the claims identified in Exhibit “3” presented to Orlando

    Central Chiro for “treatment”, they did not arrive with any medical records except, at times,

    basic radiology reports.

           639.    Furthermore, prior to the initial examinations, Orlando Central Chiro, Hanson,

    TOH Management, and Korchagin did not request any medical records from other providers.

           640.    Second, in the claims for initial examinations identified in Exhibit “3”, there

    was no risk of significant complications or morbidity – much less mortality – from the

    Insureds’ relatively minor soft tissue injury complaints, to the extent that they ever had any

    complaints from automobile accidents at all.

           641.    Nor, by extension, was there any risk of significant complications, morbidity,

    or mortality from the diagnostic procedures or treatment options provided at Orlando Central

    Chiro, to the extent that Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    provided any such diagnostic procedures or treatment options in the first instance.

           642.    In almost every instance, any “treatments” that Orlando Central Chiro, Hanson,

    TOH Management, and Korchagin actually provided were limited to chiropractic treatment




                                                   218
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 219 of 396 PageID 219




    and/or physical therapy treatment, none of which was health– or life–threatening if properly

    administered.

           643.     Third, in the claims for initial examinations identified in Exhibit “3”, Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin did not consider any significant

    number of diagnoses or treatment options for the Insureds during the initial examinations.

           644.     Rather, to the extent that the initial examinations were conducted in the first

    instance, Orlando Central Chiro, Hanson, TOH Management, and Korchagin provided a

    phony list of soft tissue injury “diagnoses” for virtually every Insured, and prescribed a

    substantially similar course of treatment for every Insured.

           645.     Specifically, in most of the claims identified in Exhibit “3”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately

    could be traced to an underlying automobile accident.

           646.     Even so, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    prepared initial examination reports in which they provided a phony list of soft tissue injury

    “diagnoses” to virtually every Insured.

           647.     Then, based upon these phony “diagnoses”, Orlando Central Chiro, Hanson,

    TOH Management, and Korchagin directed virtually every Insured to: (i) receive significant

    and medically unnecessary chiropractic treatment and/or physical therapy treatment; (ii)

    receive medically unnecessary HME; and (iii) undergo medically unnecessary diagnostic

    testing, regardless of the Insureds’ true circumstances or presentation.

           648.     For example:

           (i)      On December 8, 2016, an Insured named MR was involved in an automobile
                    accident. The contemporaneous police report indicated that MR’s vehicle was



                                                  219
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 220 of 396 PageID 220




                drivable following the accident. The police report further indicated that MR
                was not injured and did not complain of any pain. In keeping with the fact that
                MR was not injured, MR did not visit any hospital emergency room following
                the accident. To the extent that MR experienced any health problems at all as
                the result of the minor accident, they were of low severity. On December 13,
                2016, Hanson purported to conduct an initial examination of MR at Orlando
                Central Chiro. To the extent that Hanson performed the examination in the first
                instance, Hanson did not retrieve, review, or analyze any significant amount of
                medical records, diagnostic testing, or other information in connection with the
                examination. Moreover, Hanson did not consider any significant number of
                diagnoses or management options in connection with the examination. Instead,
                Hanson provided MR with the same, phony, list of soft tissue injury
                “diagnoses” that she provided to virtually every other Insured. Furthermore,
                neither MR’s presenting problems, nor the treatment plan provided to MR by
                Hanson, Korchagin, TOH Management, and Orlando Central Chiro presented
                any risk of significant complications, morbidity, or mortality. To the contrary,
                MR did not need any significant treatment at all as a result of the accident, and
                the treatment plan provided by Hanson, Korchagin, TOH Management, and
                Orlando Central Chiro consisted of medically unnecessary chiropractic
                services, HME, and diagnostic testing, none of which posed the least bit of risk
                to MR. Even so, Hanson, Korchagin, TOH Management, and Orlando Central
                Chiro billed GEICO for the initial examination using CPT code 99203, and
                thereby falsely represented that Hanson engaged in some legitimate, low
                complexity medical decision-making during the purported examination.

         (ii)   On February 9, 2017, an Insured named LS was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact accident, and that LS’s vehicle was drivable following the
                accident. The police report further indicated that LS was not injured and did
                not complain of any pain. In keeping with the fact that LS was not injured, LS
                did not visit any hospital emergency room following the accident. To the
                extent that LS experienced any health problems at all as the result of the minor
                accident, they were of low severity. On February 22, 2017, Hanson purported
                to conduct an initial examination of LS at Orlando Central Chiro. To the extent
                that Hanson performed the examination in the first instance, Hanson did not
                retrieve, review, or analyze any significant amount of medical records,
                diagnostic testing, or other information in connection with the examination.
                Moreover, Hanson did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Hanson
                provided LS with the same, phony, list of soft tissue injury “diagnoses” that
                she provided to virtually every other Insured. Furthermore, neither LS’s
                presenting problems, nor the treatment plan provided to LS by Hanson,
                Korchagin, TOH Management, and Orlando Central Chiro presented any risk
                of significant complications, morbidity, or mortality. To the contrary, LS did



                                              220
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 221 of 396 PageID 221




                 not need any significant treatment at all as a result of the accident, and the
                 treatment plan provided by Hanson, Korchagin, TOH Management, and
                 Orlando Central Chiro consisted of medically unnecessary chiropractic
                 services and diagnostic testing, none of which posed the least bit of risk to LS.
                 Even so, Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                 billed GEICO for the initial examination using CPT code 99203, and thereby
                 falsely represented that Hanson engaged in some legitimate, low complexity
                 medical decision-making during the purported examination.

         (iii)   On July 5, 2017, an Insured named MP was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that MP’s vehicle was drivable following
                 the accident. The police report further indicated that MP was not injured and
                 did not complain of any pain. In keeping with the fact that MP was not injured,
                 MP did not visit any hospital emergency room following the accident. To the
                 extent that MP experienced any health problems at all as the result of the minor
                 accident, they were of low severity. On July 6, 2017, Hanson purported to
                 conduct an initial examination of MP at Orlando Central Chiro. To the extent
                 that Hanson performed the examination in the first instance, Hanson did not
                 retrieve, review, or analyze any significant amount of medical records,
                 diagnostic testing, or other information in connection with the examination.
                 Moreover, Hanson did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Hanson
                 provided MP with the same, phony, list of soft tissue injury “diagnoses” that
                 she provided to virtually every other Insured. Furthermore, neither MP’s
                 presenting problems, nor the treatment plan provided to MP by Hanson,
                 Korchagin, TOH Management, and Orlando Central Chiro presented any risk
                 of significant complications, morbidity, or mortality. To the contrary, MP did
                 not need any significant treatment at all as a result of the accident, and the
                 treatment plan provided by Hanson, Korchagin, TOH Management, and
                 Orlando Central Chiro consisted of medically unnecessary chiropractic
                 services, HME, and diagnostic testing, none of which posed the least bit of risk
                 to MP. Even so, Hanson, Korchagin, TOH Management, and Orlando Central
                 Chiro billed GEICO for the initial examination using CPT code 99203, and
                 thereby falsely represented that Hanson engaged in some legitimate, low
                 complexity medical decision-making during the purported examination.

         (iv)    On July 5, 2017, an Insured named JJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-
                 speed, low-impact collision, and that JJ’s vehicle was drivable following the
                 accident. The police report further indicated that JJ was not injured and did not
                 complain of any pain. In keeping with the fact that JJ was not injured, JJ did
                 not visit any hospital emergency room following the accident. To the extent
                 that JJ experienced any health problems at all as the result of the minor



                                               221
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 222 of 396 PageID 222




               accident, they were of low severity. On July 6, 2017, Hanson purported to
               conduct an initial examination of JJ at Orlando Central Chiro. To the extent
               that Hanson performed the examination in the first instance, Hanson did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic testing, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided JJ with the same, phony, list of soft tissue injury “diagnoses” that she
               provided to virtually every other Insured. Furthermore, neither JJ’s presenting
               problems, nor the treatment plan provided to JJ by Hanson, Korchagin, TOH
               Management, and Orlando Central Chiro presented any risk of significant
               complications, morbidity, or mortality. To the contrary, JJ did not need any
               significant treatment at all as a result of the accident, and the treatment plan
               provided by Hanson, Korchagin, TOH Management, and Orlando Central
               Chiro consisted of medically unnecessary chiropractic services, HME, and
               diagnostic testing, none of which posed the least bit of risk to JJ. Even so,
               Hanson, Korchagin, TOH Management, and Orlando Central Chiro billed
               GEICO for the initial examination using CPT code 99203, and thereby falsely
               represented that Hanson engaged in some legitimate, low complexity medical
               decision-making during the purported examination.

         (v)   On October 1, 2017, an Insured named DH was involved in an automobile
               accident. In keeping with the fact that DH was not injured, DH did not visit
               any hospital emergency room following the accident. To the extent that DH
               experienced any health problems at all as the result of the accident, they were
               of low severity. On October 2, 2017, Hanson purported to conduct an initial
               examination of DH at Orlando Central Chiro. To the extent that Hanson
               performed the examination in the first instance, Hanson did not retrieve,
               review, or analyze any significant amount of medical records, diagnostic
               testing, or other information in connection with the examination. Moreover,
               Hanson did not consider any significant number of diagnoses or management
               options in connection with the examination. Instead, Hanson provided DH with
               the same, phony, list of soft tissue injury “diagnoses” that she provided to
               virtually every other Insured. Furthermore, neither DH’s presenting problems,
               nor the treatment plan provided to DH by Hanson, Korchagin, TOH
               Management, and Orlando Central Chiro presented any risk of significant
               complications, morbidity, or mortality. To the contrary, DH did not need any
               significant treatment at all as a result of the accident, and the treatment plan
               provided by Hanson, Korchagin, TOH Management, and Orlando Central
               Chiro consisted of medically unnecessary chiropractic services, HME, and
               diagnostic testing, none of which posed the least bit of risk to DH. Even so,
               Hanson, Korchagin, TOH Management, and Orlando Central Chiro billed
               GEICO for the initial examination using CPT code 99203, and thereby falsely




                                             222
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 223 of 396 PageID 223




                 represented that Hanson engaged in some legitimate, low complexity medical
                 decision-making during the purported examination.

         (vi)    On March 22, 2018, an Insured named SP was involved in an automobile
                 accident. In keeping with the fact that SP was not injured, SP did not visit any
                 hospital emergency room following the accident. To the extent that SP
                 experienced any health problems at all as the result of the accident, they were
                 of low severity. On March 23, 2018, Hanson purported to conduct an initial
                 examination of SP at Orlando Central Chiro. To the extent that Hanson
                 performed the examination in the first instance, Hanson did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic
                 testing, or other information in connection with the examination. Moreover,
                 Hanson did not consider any significant number of diagnoses or management
                 options in connection with the examination. Instead, Hanson provided SP with
                 the same, phony, list of soft tissue injury “diagnoses” that she provided to
                 virtually every other Insured. Furthermore, neither SP’s presenting problems,
                 nor the treatment plan provided to SP by Hanson, Korchagin, TOH
                 Management, and Orlando Central Chiro presented any risk of significant
                 complications, morbidity, or mortality. To the contrary, SP did not need any
                 significant treatment at all as a result of the accident, and the treatment plan
                 provided by Hanson, Korchagin, TOH Management, and Orlando Central
                 Chiro consisted of medically unnecessary chiropractic services and diagnostic
                 testing, none of which posed the least bit of risk to SP. Even so, Hanson,
                 Korchagin, TOH Management, and Orlando Central Chiro billed GEICO for
                 the initial examination using CPT code 99203, and thereby falsely represented
                 that Hanson engaged in some legitimate, low complexity medical decision-
                 making during the purported examination.

         (vii)   On May 14, 2018, an Insured named JP was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact accident, and that JP’s vehicle was drivable following the accident.
                 The police report further indicated that JP was not injured and did not
                 complain of any pain. In keeping with the fact that JP was not injured, JP did
                 not visit any hospital emergency room following the accident. To the extent
                 that JP experienced any health problems at all as the result of the minor
                 accident, they were of low severity. On May 15, 2018, Hanson purported to
                 conduct an initial examination of JP at Orlando Central Chiro. To the extent
                 that Hanson performed the examination in the first instance, Hanson did not
                 retrieve, review, or analyze any significant amount of medical records,
                 diagnostic testing, or other information in connection with the examination.
                 Moreover, Hanson did not consider any significant number of diagnoses or
                 management options in connection with the examination. Instead, Hanson
                 provided JP with the same, phony, list of soft tissue injury “diagnoses” that she
                 provided to virtually every other Insured. Furthermore, neither JP’s presenting



                                               223
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 224 of 396 PageID 224




                problems, nor the treatment plan provided to JP by Hanson, Korchagin, TOH
                Management, and Orlando Central Chiro presented any risk of significant
                complications, morbidity, or mortality. To the contrary, JP did not need any
                significant treatment at all as a result of the accident, and the treatment plan
                provided by Hanson, Korchagin, TOH Management, and Orlando Central
                Chiro consisted of medically unnecessary chiropractic services and HME, none
                of which posed the least bit of risk to JP. Even so, Hanson, Korchagin, TOH
                Management, and Orlando Central Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that
                Hanson engaged in some legitimate, low complexity medical decision-making
                during the purported examination.

         (viii) On May 15, 2018, an Insured named WP was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that WP’s vehicle was drivable following
                the accident. The police report further indicated that WP was not injured and
                did not complain of any pain. In keeping with the fact that WP was not injured,
                WP did not visit any hospital emergency room following the accident. To the
                extent that WP experienced any health problems at all as the result of the
                minor accident, they were of low severity. On May 21, 2018, Hanson
                purported to conduct an initial examination of WP at Orlando Central Chiro.
                To the extent that Hanson performed the examination in the first instance,
                Hanson did not retrieve, review, or analyze any significant amount of medical
                records, diagnostic testing, or other information in connection with the
                examination. Moreover, Hanson did not consider any significant number of
                diagnoses or management options in connection with the examination. Instead,
                Hanson provided WP with the same, phony, list of soft tissue injury
                “diagnoses” that she provided to virtually every other Insured. Furthermore,
                neither WP’s presenting problems, nor the treatment plan provided to WP by
                Hanson, Korchagin, TOH Management, and Orlando Central Chiro presented
                any risk of significant complications, morbidity, or mortality. To the contrary,
                WP did not need any significant treatment at all as a result of the accident, and
                the treatment plan provided by Hanson, Korchagin, TOH Management, and
                Orlando Central Chiro consisted of medically unnecessary chiropractic
                services and diagnostic testing, none of which posed the least bit of risk to WP.
                Even so, Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                billed GEICO for the initial examination using CPT code 99203, and thereby
                falsely represented that Hanson engaged in some legitimate, low complexity
                medical decision-making during the purported examination.

         (ix)   On September 11, 2018, an Insured named BA was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that BA’s vehicle was drivable following the
                accident. The police report further indicated that BA was not injured and did



                                               224
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 225 of 396 PageID 225




               not complain of any pain. In keeping with the fact that BA was not injured, BA
               did not visit any hospital emergency room following the accident. To the
               extent that BA experienced any health problems at all as the result of the minor
               accident, they were of low severity. On September 12, 2018, Hanson purported
               to conduct an initial examination of BA at Orlando Central Chiro. To the
               extent that Hanson performed the examination in the first instance, Hanson did
               not retrieve, review, or analyze any significant amount of medical records,
               diagnostic testing, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided BA with the same, phony, list of soft tissue injury “diagnoses” that
               she provided to virtually every other Insured. Furthermore, neither BA’s
               presenting problems, nor the treatment plan provided to BA by Hanson,
               Korchagin, TOH Management, and Orlando Central Chiro presented any risk
               of significant complications, morbidity, or mortality. To the contrary, BA did
               not need any significant treatment at all as a result of the accident, and the
               treatment plan provided by Hanson, Korchagin, TOH Management, and
               Orlando Central Chiro consisted of medically unnecessary chiropractic
               services, HME, and diagnostic testing, none of which posed the least bit of risk
               to BA. Even so, Hanson, Korchagin, TOH Management, and Orlando Central
               Chiro billed GEICO for the initial examination using CPT code 99203, and
               thereby falsely represented that Hanson engaged in some legitimate, low
               complexity medical decision-making during the purported examination.

         (x)   On September 11, 2018, an Insured named JS was involved in an automobile
               accident. The contemporaneous police report indicated that the accident was a
               low-impact collision, and that JS’s vehicle was drivable following the accident.
               The police report further indicated that JS was not injured and did not
               complain of any pain. In keeping with the fact that JS was not injured, JS did
               not visit any hospital emergency room following the accident. To the extent
               that JS experienced any health problems at all as the result of the minor
               accident, they were of low severity. On September 12, 2018, Hanson purported
               to conduct an initial examination of BA at Orlando Central Chiro. To the
               extent that Hanson performed the examination in the first instance, Hanson did
               not retrieve, review, or analyze any significant amount of medical records,
               diagnostic testing, or other information in connection with the examination.
               Moreover, Hanson did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Hanson
               provided JS with the same, phony, list of soft tissue injury “diagnoses” that she
               provided to virtually every other Insured. Furthermore, neither JS’s presenting
               problems, nor the treatment plan provided to JS by Hanson, Korchagin, TOH
               Management, and Orlando Central Chiro presented any risk of significant
               complications, morbidity, or mortality. To the contrary, JS did not need any
               significant treatment at all as a result of the accident, and the treatment plan



                                             225
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 226 of 396 PageID 226




                    provided by Hanson, Korchagin, TOH Management, and Orlando Central
                    Chiro consisted of medically unnecessary chiropractic services, HME, and
                    diagnostic testing, none of which posed the least bit of risk to JS. Even so,
                    Hanson, Korchagin, TOH Management, and Orlando Central Chiro billed
                    GEICO for the initial examination using CPT code 99203, and thereby falsely
                    represented that Hanson engaged in some legitimate, low complexity medical
                    decision-making during the purported examination.

            649.    There are a substantial number of variables that can affect whether, how, and

    to what extent an individual is injured in a given automobile accident.

            650.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

            651.    As set forth above, in the claims identified in Exhibit “3”, virtually all of the

    Insureds whom Orlando Central Chiro, Hanson, TOH Management, and Korchagin purported

    to treat were involved in relatively minor, “fender-bender” accidents, to the extent that they

    were involved in any actual accident at all.

            652.    It is highly improbable that any two Insureds involved in any one of the

    relatively minor automobile accidents in the claims identified in Exhibit “3” would suffer

    substantially identical injuries as the result of their accidents, or require a substantially identical

    course of treatment.

            653.    It is even more improbable – to the point of impossibility – that this would occur

    repeatedly, often with the Insureds presenting for initial examinations by Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin with substantially identical injuries on or

    about the exact same dates after their accidents.




                                                     226
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 227 of 396 PageID 227




           654.    Even so, in keeping with the fact that the putative “diagnoses” were phony, and

    in keeping with the fact that the putative initial examinations involved no actual medical

    decision-making at all, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    frequently issued substantially identical “diagnoses”, on or about the same date, to more than

    one Insured involved in a single accident, and recommended a substantially identical course of

    medically unnecessary “treatment” to the Insureds.

           655.    For example:

           (i)     On July 19, 2017, three Insureds – EF, LM, and KN – were involved in the same
                   automobile accident. Incredibly, the next day, July 20, 2017, EF, LM, and KN
                   all presented at Orlando Central Chiro for initial examinations by Hanson. EF,
                   LM, and KN were different ages, in different physical condition, and
                   experienced the impact from different locations in the vehicle. To the extent that
                   EF, LM, and KN suffered any injuries at all in their accident, the injuries were
                   different. Even so, at the conclusion of the putative initial examinations, Hanson,
                   Korchagin, TOH Management, and Orlando Central Chiro provided EF, LM,
                   and KN with substantially identical, phony “diagnoses”, and recommended a
                   substantially identical course of “treatment” for all three of them.

           (ii)    On November 26, 2017, five insureds – BF, CF, IF, SP, and MW – were
                   involved in the same automobile accident. Incredibly, the next day, November
                   27, 2017, BF, CF, IF, SP, and MW all presented at Orlando Central Chiro for
                   initial examinations by Hanson. BF, CF, IF, SP, and MW were different ages, in
                   different physical condition, and experienced the impact from different locations
                   in the vehicle. To the extent that BF, CF, IF, SP, and MW suffered any injuries
                   at all in their accident, the injuries were different. Even so, at the conclusion of
                   the putative initial examinations, Hanson, Korchagin, TOH Management, and
                   Orlando Central Chiro provided BF, CF, IF, SP, and MW with substantially
                   identical, phony “diagnoses”, and recommended a substantially identical course
                   of “treatment” for all five of them.

           (iii)   On December 15, 2017, three Insureds – JD, MD, and RD – were involved in
                   the same automobile accident. The next day, December 16, 2017, RD presented
                   at Orlando Central Chiro for an initial examination by Hanson. Then, five days
                   later, on December 21, 2017, JD and MD both presented at Orlando Central
                   Chiro for initial examinations by Hanson. JD, MD, and RD were different ages,
                   in different physical condition, and experienced the impact from different
                   locations in the vehicle. To the extent that JD, MD, and RD suffered any injuries



                                                   227
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 228 of 396 PageID 228




                 at all in their accident, the injuries were different. Even so, at the conclusion of
                 the putative initial examinations, Hanson, Korchagin, TOH Management, and
                 Orlando Central Chiro provided JD, MD, and RD with substantially identical,
                 phony “diagnoses”, and recommended a substantially identical course of
                 “treatment” for all three of them.

         (iv)    On May 1, 2018, two Insureds – FD and YN – were involved in the same
                 automobile accident. Two days later, on May 3, 2018, YN presented at Orlando
                 Central Chiro for an initial examination by Hanson. Then, the next day, May 4,
                 2018, FD too presented to Orlando Central Chiro for an initial examination by
                 Hanson. FD and YN were different ages, in different physical condition, and
                 experienced the impact from different locations in the vehicle. To the extent that
                 FD and YN suffered any injuries at all in their accident, the injuries were
                 different. Even so, at the conclusion of the putative initial examinations, Hanson,
                 Korchagin, TOH Management, and Orlando Central Chiro provided FD and YN
                 with substantially identical, phony “diagnoses”, and recommended a
                 substantially identical course of “treatment” for both of them.

         (v)     On June 11, 2018, three Insureds – CH, EJ, and RR – were involved in the same
                 automobile accident. Incredibly, two days later, on June 13, 2018, CH, EJ, and
                 RR all presented at Orlando Central Chiro for initial examinations by Hanson.
                 CH, EJ, and RR were different ages, in different physical condition, and
                 experienced the impact from different locations in the vehicle. To the extent that
                 CH, EJ, and RR suffered any injuries at all in their accident, the injuries were
                 different. Even so, at the conclusion of the putative initial examinations, Hanson,
                 Korchagin, TOH Management, and Orlando Central Chiro provided CH, EJ, and
                 RR with substantially identical, phony “diagnoses”, and recommended a
                 substantially identical course of “treatment” for all three of them.

         (vi)    On July 12, 2018, three Insureds – JP CP, and SS – were involved in the same
                 automobile accident. Incredibly, two days later, on July 14, 2018, JP, CP, and SS
                 all presented at Orlando Central Chiro for initial examinations by Hanson. JP,
                 CP, and SS were different ages, in different physical condition, and experienced
                 the impact from different locations in the vehicle. To the extent that JP, CP, and
                 SS suffered any injuries at all in their accident, the injuries were different. Even
                 so, at the conclusion of the putative initial examinations, Hanson, Korchagin,
                 TOH Management, and Orlando Central Chiro provided JP, CP, and SS with
                 substantially identical, phony “diagnoses”, and recommended a substantially
                 identical course of “treatment” for all three of them.

         (vii)   On July 30, 2018, two Insureds – KB and EJ – were involved in the same
                 automobile accident. Incredibly, two days later, on August 1, 2018, KB and EJ
                 both presented at Orlando Central Chiro for initial examinations by Hanson. KB
                 and EJ were different ages, in different physical condition, and experienced the



                                                 228
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 229 of 396 PageID 229




                  impact from different locations in the vehicle. To the extent that KB and EJ
                  suffered any injuries at all in their accident, the injuries were different. Even so,
                  at the conclusion of the putative initial examinations, Hanson, Korchagin, TOH
                  Management, and Orlando Central Chiro provided KB and EJ with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course
                  of “treatment” for both of them.

         (viii)   On September 11, 2018, two Insureds – BA and JS – were involved in the same
                  automobile accident. Incredibly, the next day, September 12, 2018, BA and JS
                  both presented at Orlando Central Chiro for initial examinations by Hanson. BA
                  and JS were different ages, in different physical condition, and experienced the
                  impact from different locations in the vehicle. To the extent that BA and JS
                  suffered any injuries at all in their accident, the injuries were different. Even so,
                  at the conclusion of the putative initial examinations, Hanson, Korchagin, TOH
                  Management, and Orlando Central Chiro provided BA and JS with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course
                  of “treatment” for both of them.

         (ix)     On October 4, 2018, three Insureds – SB, YM, and MT – were involved in the
                  same automobile accident. The next day, YM presented at Orlando Central
                  Chiro for an initial examination by Hanson. Then, three days later, on October 8,
                  2018, SB too presented at Orlando Central Chiro for an initial examination by
                  Hanson. Then, four days after that, on October 12, 2018, MT too presented to
                  Orlando Central Chiro for an initial examination by Hanson. SB, YM, and MT
                  were different ages, in different physical condition, and experienced the impact
                  from different locations in the vehicle. To the extent that SB, YM, and MT
                  suffered any injuries at all in their accident, the injuries were different. Even so,
                  at the conclusion of the putative initial examinations, Hanson, Korchagin, TOH
                  Management, and Orlando Central Chiro provided SB, YM, and MT with
                  substantially identical, phony “diagnoses”, and recommended a substantially
                  identical course of “treatment” for all three of them.

         (x)      On November 11, 2018, two Insureds – SP and OJ – were involved in the same
                  automobile accident. Incredibly, two days later, on November 13, 2018, SP and
                  OJ both presented at Orlando Central Chiro for initial examinations by Hanson.
                  SP and OJ were different ages, in different physical condition, and experienced
                  the impact from different locations in the vehicle. To the extent that SP and OJ
                  suffered any injuries at all in their accident, the injuries were different. Even so,
                  at the conclusion of the putative initial examinations, Hanson, Korchagin, TOH
                  Management, and Orlando Central Chiro provided SP and OJ with substantially
                  identical, phony “diagnoses”, and recommended a substantially identical course
                  of “treatment” for both of them.




                                                  229
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 230 of 396 PageID 230




           656.    These are only representative examples. In the claims for initial examinations

    that are identified in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin frequently issued substantially identical “diagnoses”, on or about the same date, to

    more than one Insured involved in a single accident, and recommended a substantially identical

    course of medically unnecessary “treatment” to the Insureds, despite the fact that the Insureds

    were differently situated.

           657.    In the claims for initial examinations identified in Exhibit “3”, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin routinely falsely represented that the initial

    examinations involved medical decision-making of moderate complexity in order to provide a

    false basis to bill for the initial examinations under CPT code 99203, because examinations

    billed under CPT code 99203 are reimbursable at a higher rate than examinations that do not

    require moderate complexity medical decision-making.

    (ii)   The Fraudulent Charges for HME Through Orlando Central Chiro

           658.    As part of their fraudulent scheme, at the conclusion of the putative initial

    examinations, Orlando Central Chiro, Hanson, TOH Management, and Korchagin purported

    to prescribe many Insureds with HME.

           659.    In particular, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin purported to prescribe many Insureds with LSOs that were purportedly provided

    and billed for through Orlando Central Chiro.

           660.    As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin billed GEICO for the LSOs under HCPCS code L0627,

    typically resulting in a charge of between $750.00 and $800.00.




                                                 230
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 231 of 396 PageID 231




            661.    In the claims for HME identified in Exhibit “3”, the charges for the HME were

    fraudulent in that they misrepresented Orlando Central Chiro’s eligibility to collect PIP

    Benefits in the first instance.

            662.    In fact, and as set forth above, Orlando Central Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-

    Referral Act, the Patient Brokering Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws.

            663.    As set forth below, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin’s charges for the HME identified in Exhibit “3” also were fraudulent in that they

    misrepresented the medical necessity of the putative HME.

            664.    The LSO is a rigid, custom-fitted, lower-back brace designed to restrict the

    movement of the patient’s torso and support the patient’s lumbar spine. Because of its rigidity

    and required placement on a patient’s lower back, an LSO must be custom-fitted in order for

    it to be properly utilized by the patient.

            665.    In a legitimate clinical setting, an LSO is reserved for patients who exhibit

    spinal instability or for patients who have recently undergone spinal surgery, and its

    prescription is inconsistent with the goals of physical therapy and chiropractic treatment

    designed to restore and increase range of motion and functionality of the lumbar spine.

            666.    Moreover, in a legitimate clinical setting, an LSO should not be prescribed to a

    patient before that patient had attempted and failed a legitimate course of conservative

    treatment, much simultaneous to a prescription for conservative treatment such as physical

    therapy.




                                                  231
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 232 of 396 PageID 232




           667.    As set forth above, and in keeping with the fact that the Insureds in the claims

    identified in Exhibit “3” almost never suffered any injuries more serious than garden-variety

    soft tissue injuries such as sprains and strains, in the vast majority of the claims identified in

    Exhibit “3” the Insureds did not seek treatment at any hospital as the result of their accidents.

           668.    To the limited extent that the Insureds did report to a hospital after their

    accidents, they virtually always were briefly observed on an outpatient basis and then sent on

    their way after a few hours with, at most, a minor sprain or strain diagnosis.

           669.    Furthermore, in the vast majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, that the

    Insureds’ vehicles were drivable following the accidents, and that no one was seriously

    injured in the underlying accidents, or injured at all.

           670.    Ordinary strains and sprains virtually always resolve after a short course of

    conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

           671.    None of the Insureds in the claims identified in Exhibit “3” suffered from

    spinal instability. In fact, virtually none of the Insureds in the claims identified in Exhibit “3”

    suffered any serious injuries at all, much less health problems requiring spinal surgery and

    subsequent immobilization of their spine.

           672.    None of the Insureds in the claims identified in Exhibit “3” had attempted and

    failed a legitimate course of conservative treatment prior to their receipt of a prescription for

    an LSO.

           673.    Even so, following their fraudulent initial examinations, boilerplate

    examination reports, and duplicative and medically-impossible diagnoses, Orlando Central




                                                    232
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 233 of 396 PageID 233




    Chiro, Hanson, TOH Management, and Korchagin purported to prescribe many Insureds with

    an LSO, despite that fact that:

           (i)     none of the Insureds suffered from spinal instability or were recovering from
                   spinal surgery;

           (ii)    neither Hanson nor any other individual associated with Orlando Central Chiro
                   ever measured or fitted the device for the Insureds;

           (iii)   the Insureds had not yet failed any legitimate course of conservative treatment
                   and, in fact, were prescribed the LSO within days – and, in some instances, the
                   very same day – of their minor accidents; and

           (iv)    the Insureds were concomitantly referred for physical therapy and chiropractic
                   treatment at Orlando Central Chiro, the putative purpose of which was to
                   restore the range of motion and functionality of, among other things, the
                   Insureds’ lumbar spine.

           674.    For example:

           (i)     On October 22, 2017, an Insured named EK was involved in an automobile
                   accident. The next day, October 23, 2017, EK presented to Orlando Central
                   Chiro for an initial examination by Hanson. At the conclusion of the purported
                   initial examination, Hanson and Orlando Central Chiro prescribed EK with a
                   medically unnecessary LSO, despite the fact that EK: (a) was never fitted for
                   the device; (b) did not suffer from spinal instability and was not recovering
                   from spinal surgery; and (c) had not yet failed a legitimate course of
                   conservative treatment, and, in fact, was concomitantly referred by Hanson for
                   physical therapy and chiropractic treatment at Orlando Central Chiro, the
                   putative purpose of which was to increase, rather than decrease, EK’s range of
                   motion. Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                   then submitted a bill to GEICO under HCPCS code L0627, seeking
                   reimbursement of $800.00 for the medically unnecessary LSO.

           (ii)    On December 3, 2017, an Insured named CB was involved in an automobile
                   accident. The next day, December 4, 2017, CB presented to Orlando Central
                   Chiro for an initial examination by Hanson. At the conclusion of the purported
                   initial examination, Hanson and Orlando Central Chiro prescribed CB with a
                   medically unnecessary LSO, despite the fact that CB: (a) was never fitted for
                   the device; (b) did not suffer from spinal instability and was not recovering
                   from spinal surgery; and (c) had not yet failed a legitimate course of
                   conservative treatment, and, in fact, was concomitantly referred by Hanson for
                   physical therapy and chiropractic treatment at Orlando Central Chiro, the



                                                 233
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 234 of 396 PageID 234




                 putative purpose of which was to increase, rather than decrease, CB’s range of
                 motion. Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                 then submitted a bill to GEICO under HCPCS code L0627, seeking
                 reimbursement of $800.00 for the medically unnecessary LSO.

         (iii)   On December 15, 2017, an Insured named RD was involved in an automobile
                 accident. The next day, December 16, 2017, RD presented to Orlando Central
                 Chiro for an initial examination by Hanson. At the conclusion of the purported
                 initial examination, Hanson and Orlando Central Chiro prescribed RD with a
                 medically unnecessary LSO, despite the fact that RD: (a) was never fitted for
                 the device; (b) did not suffer from spinal instability and was not recovering
                 from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Orlando Central Chiro, the
                 putative purpose of which was to increase, rather than decrease, RD’s range of
                 motion. Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                 then submitted a bill to GEICO under HCPCS code L0627, seeking
                 reimbursement of $800.00 for the medically unnecessary LSO.

         (iv)    On April 28, 2018, an Insured named AF was involved in an automobile
                 accident. Two days later, on April 30, 2018, AF presented to Orlando Central
                 Chiro for an initial examination by Hanson. At the conclusion of the purported
                 initial examination, Hanson and Orlando Central Chiro prescribed RD with a
                 medically unnecessary LSO, despite the fact that AF: (a) was never fitted for
                 the device; (b) did not suffer from spinal instability and was not recovering
                 from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Orlando Central Chiro, the
                 putative purpose of which was to increase, rather than decrease, AF’s range of
                 motion. Hanson, Korchagin, TOH Management, and Orlando Central Chiro
                 then submitted a bill to GEICO under HCPCS code L0627, seeking
                 reimbursement of $800.00 for the medically unnecessary LSO.

         (v)     On May 14, 2018, an Insured named PJ was involved in an automobile
                 accident. The next day, May 15, 2018, PJ presented to Orlando Central Chiro
                 for an initial examination by Hanson. At the conclusion of the purported initial
                 examination, Hanson and Orlando Central Chiro prescribed PJ with a
                 medically unnecessary LSO, despite the fact that PJ: (a) was never fitted for
                 the device; (b) did not suffer from spinal instability and was not recovering
                 from spinal surgery; and (c) had not yet failed a legitimate course of
                 conservative treatment, and, in fact, was concomitantly referred by Hanson for
                 physical therapy and chiropractic treatment at Orlando Central Chiro, the
                 putative purpose of which was to increase, rather than decrease, PJ’s range of
                 motion. Hanson, Korchagin, TOH Management, and Orlando Central Chiro



                                               234
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 235 of 396 PageID 235




                     then submitted a bill to GEICO under HCPCS code L0627, seeking
                     reimbursement of $800.00 for the medically unnecessary LSO.

            675.     These are only representative examples. In virtually all of the claims for LSOs

    identified in Exhibit “3”, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    falsely represented that the prescribed LSOs were medically necessary, when in fact they

    were not.

    (iii)   The Fraudulent Charges for Surface Electromyography Testing Services at
            Orlando Central Chiro

            676.     As set forth in Exhibit “3”, as part of the Defendants’ fraudulent scheme, at the

    conclusion of the putative initial examinations, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin directed virtually every Insured to receive putative SEMG

    services at Orlando Central Chiro.

            677.     Hanson purported to perform virtually all of the SEMG services at Orlando

    Central Chiro.

            678.     As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin then billed the putative SEMG services to GEICO under CPT

    codes 96002 and 96004, typically resulting in a total charge of between $310.00 and $650.00.

            679.     As set forth below, the charges for the putative SEMG services were fraudulent

    because the SEMG services were medically unnecessary and were provided – to the extent

    they were provided at all – pursuant to the Defendants’ pre-determined fraudulent treatment

    and billing protocol, and not to treat or otherwise benefit the Insureds who were subjected to

    it.




                                                   235
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 236 of 396 PageID 236




           680.    Furthermore, the charges for putative SEMG services were fraudulent in that

    they misrepresented Orlando Central Chiro’s eligibility to collect PIP Benefits in the first

    instance.

           681.    “Surface electromyography” is a technique in which electrodes are placed on

    (not into) the skin overlying a muscle to detect the electrical activity of the muscle.

           682.    These electrodes are then used to measure muscle activity and – supposedly –

    to evaluate and diagnose patients with neuromuscular disorders, lower back pain, and

    kineseological disorders.

           683.    However, according to a review of the literature published by the American

    Academy of Neurology, “SEMG is considered unacceptable as a clinical tool in the

    diagnosis” of neuromuscular disease and low back pain. See S.L. Pulman, M.D., Clinical

    Utility of Surface EMG, Report of therapeutics and technology Assessment Subcommittee of

    the American Academy of Neurology 2000.

           684.    Even so, in the claims identified in Exhibit “3”, Orlando Central Chiro,

    Hanson, TOH Management, and Korchagin purported to provide virtually every Insured with

    medically unnecessary SEMG testing on the Insureds’ cervical and lumbar spines, despite the

    fact that the putative SEMG testing could not provide any clinically significant data to assist

    in the “treatment” of the Insureds’ supposed injuries.

           685.    In keeping with the fact that the SEMG testing was of no diagnostic value,

    Orlando Central Chiro, Hanson, TOH Management, and Korchagin never incorporated the

    putative “results” of the SEMG testing into the Insureds’ treatment plans.




                                                   236
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 237 of 396 PageID 237




           686.    Instead, following the putative SEMG testing, Orlando Central Chiro, Hanson,

    TOH Management, and Korchagin routinely directed the Insureds identified in Exhibit “3” to

    receive a virtually identical course of treatment as had been recommended for that Insured

    prior to the supposed SEMG testing.

           687.    For example:

           (i)     On April 28, 2017, an Insured named LA was involved in an automobile
                   accident. Thereafter, on May 3, 2017, LA presented to Orlando Central Chiro
                   for an initial examination by Hanson. At the conclusion of the examination,
                   Hanson, Korchagin, TOH Management, and Orlando Central Chiro provided
                   LA with substantially the same soft tissue “diagnoses” they provided to
                   virtually every Insured, and recommended that LA begin substantially the
                   same course of putative “treatment” they recommended to virtually every other
                   Insured. Then, on May 12, 2017, Hanson, Korchagin, TOH Management, and
                   Orlando Central Chiro purported to provide LA with putative SEMG testing at
                   Orlando Central Chiro. However – and in keeping with the fact that the
                   putative SEMG testing was medically unnecessary – the “results” of the
                   putative SEMG testing were never incorporated into LA’s supposed
                   “treatment” plan, and LA thereafter received substantially the same treatment
                   as had been recommended prior to the SEMG testing being provided.

           (ii)    On August 7, 2017, an Insured named DA was involved in an automobile
                   accident. Thereafter, on August 21, 2017, DA presented to Orlando Central
                   Chiro for an initial examination by Hanson. At the conclusion of the
                   examination, Hanson, Korchagin, TOH Management, and Orlando Central
                   Chiro provided DA with substantially the same soft tissue “diagnoses” they
                   provided to virtually every Insured, and recommended that DA begin
                   substantially the same course of putative “treatment” they recommended to
                   virtually every other Insured. Then, on August 30, 2017, Hanson, Korchagin,
                   TOH Management, and Orlando Central Chiro purported to provide DA with
                   putative SEMG testing at Orlando Central Chiro. However – and in keeping
                   with the fact that the putative SEMG testing was medically unnecessary – the
                   “results” of the putative SEMG testing were never incorporated into DA’s
                   supposed “treatment” plan, and DA thereafter received substantially the same
                   treatment as had been recommended prior to the SEMG testing being provided.

           (iii)   On November 26, 2017, an Insured named MW was involved in an automobile
                   accident. Thereafter, on November 27, 2017, MW presented to Orlando
                   Central Chiro for an initial examination by Hanson. At the conclusion of the
                   examination, Hanson, Korchagin, TOH Management, and Orlando Central



                                                237
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 238 of 396 PageID 238




                Chiro provided MW with substantially the same soft tissue “diagnoses” they
                provided to virtually every Insured, and recommended that MW begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on December 4, 2017, Hanson, Korchagin,
                TOH Management, and Orlando Central Chiro purported to provide MW with
                putative SEMG testing at Orlando Central Chiro. However – and in keeping
                with the fact that the putative SEMG testing was medically unnecessary – the
                “results” of the putative SEMG testing were never incorporated into MW’s
                supposed “treatment” plan, and MW thereafter received substantially the same
                treatment as had been recommended prior to the SEMG testing being provided.

         (iv)   On July 30, 2018, an Insured named KB was involved in an automobile
                accident. Thereafter, on August 1, 2018, KB presented to Orlando Central
                Chiro for an initial examination by Hanson. At the conclusion of the
                examination, Hanson, Korchagin, TOH Management, and Orlando Central
                Chiro provided KB with substantially the same soft tissue “diagnoses” they
                provided to virtually every Insured, and recommended that KB begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on August 14, 2018, Hanson, Korchagin,
                TOH Management, and Orlando Central Chiro purported to provide BA with
                putative SEMG testing at Orlando Central Chiro. However – and in keeping
                with the fact that the putative SEMG testing was medically unnecessary – the
                “results” of the putative SEMG testing were never incorporated into KB’s
                supposed “treatment” plan, and KB thereafter received substantially the same
                treatment as had been recommended prior to the SEMG testing being provided.

         (v)    On September 11, 2018, an Insured named BA was involved in an automobile
                accident. Thereafter, on September 12, 2018, BA presented to Orlando Central
                Chiro for an initial examination by Hanson. At the conclusion of the
                examination, Hanson, Korchagin, TOH Management, and Orlando Central
                Chiro provided BA with substantially the same soft tissue “diagnoses” they
                provided to virtually every Insured, and recommended that BA begin
                substantially the same course of putative “treatment” they recommended to
                virtually every other Insured. Then, on September 17, 2018, Hanson,
                Korchagin, TOH Management, and Orlando Central Chiro purported to
                provide BA with putative SEMG testing at Orlando Central Chiro. However –
                and in keeping with the fact that the putative SEMG testing was medically
                unnecessary – the “results” of the putative SEMG testing were never
                incorporated into BA’s supposed “treatment” plan, and BA thereafter received
                substantially the same treatment as had been recommended prior to the SEMG
                testing being provided.




                                             238
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 239 of 396 PageID 239




            688.    These are only representative examples. In the claims identified in Exhibit “3”,

    Orlando Central Chiro, Hanson, TOH Management, and Korchagin misrepresented the

    medical necessity of the putative SEMG testing.

    (iv)    The Fraudulent Charges for Follow-Up Examinations at Orlando Central Chiro

            689.    In addition to their fraudulent initial examinations, Orlando Central Chiro,

    Hanson, TOH Management, and Korchagin purported to subject many of the Insureds in the

    claims identified in Exhibit “3” to multiple, fraudulent follow-up examinations during the

    course of their fraudulent treatment protocol.

            690.    Hanson purported to personally perform virtually all of the follow-up

    examinations in the claims identified in Exhibit “3”.

            691.    As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin then then billed the follow-up examinations to GEICO under: (i)

    CPT code 99211, typically resulting in a charge of between $45.00 and $50.00 for each

    putative examination; or (ii) 99212, typically resulting in a charge of $105.00 for each

    putative examination.

            692.    In the claims for follow-up examinations identified in Exhibit “3”, the charges

    for the follow-up examinations were fraudulent in that they misrepresented Orlando Central

    Chiro’s eligibility to collect PIP Benefits in the first instance.

            693.    In fact, and as set forth above, Orlando Central Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient

    Brokering Act, the Self-Referral Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws.




                                                     239
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 240 of 396 PageID 240




           694.    As set forth below, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin’s charges for the follow-up examinations identified in Exhibit “3” also were

    fraudulent in that they misrepresented the nature and extent of the examinations.

    a.     The Fraudulent Charges for Illusory Follow-Up Examinations

           695.    As discussed in detail below, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin purported to provide virtually every Insured with a course of in-

    office chiropractic manipulation.

           696.    Orlando Central Chiro, Hanson, TOH Management, and Korchagin then billed

    the chiropractic manipulation to GEICO using CPT codes 98940, 98941, and 98943.

           697.    Pursuant to the CPT Assistant, a pre-manipulation patient assessment is part

    and parcel of the putative chiropractic manipulation services billed by Orlando Central Chiro,

    Hanson, TOH Management, and Korchagin under CPT codes 98940, 98941, and 98943.

           698.    Moreover, pursuant to the CPT Assistant, a separate examination may be billed

    only if the patient’s condition requires an examination above and beyond the usual pre- and

    post- manipulation assessment associated with chiropractic manipulation services.

           699.    Even so, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    routinely billed GEICO for a putative follow-up examination under CPT code 99211

    contemporaneous with their supposed provision of chiropractic manipulation services billed

    under CPT codes 98940, 98941, and 98943.

           700.    However, these supposed “examinations” were never truly separate services

    from the putative chiropractic manipulation services.




                                                 240
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 241 of 396 PageID 241




           701.   Instead, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    billed GEICO for the illusory follow-up examinations under CPT code 99211 in order to

    maximize the fraudulent billing they submitted to GEICO.

           702.   In keeping with the fact that the follow-up examinations purportedly provided

    contemporaneous to the chiropractic manipulations services were illusory, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin never submitted any reports, notes, or any

    substantiating documentation whatsoever in connection with the phony follow-up

    examinations billed under CPT code 99211.

           703.   Moreover, virtually none of the Insureds in the claims identified in Exhibit “3”

    required additional examination services above and beyond the usual pre- and post-

    manipulation assessment associated with chiropractic manipulation services.

           704.   Even so, Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    routinely submitted duplicative charges under CPT code 99211 for illusory follow-up

    examinations contemporaneous to charges for putative chiropractic manipulation services.

           705.   For example:

           (i)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                  GEICO for purported follow-up examinations under CPT code 99211 that
                  were supposedly provided to an Insured named KB contemporaneous with
                  chiropractic manipulation services on June 21, 2017, August 13, 2017, August
                  27, 2017, September 4, 2017, September 5, 2017, October 16, 2017, and
                  October 19, 2017. This, despite the fact that: (a) no legitimate, separate follow-
                  up examinations were provided; (b) the patient’s condition did not require
                  examination above and beyond the usual pre- and post- manipulation
                  assessment associated with chiropractic services; and (c) to the extent that
                  Orlando Central Chiro, Hanson, TOH Management, and Korchagin provided
                  any patient assessments at all, they were part and parcel of the chiropractic
                  services billed under CPT codes 98940 and 98941.




                                                 241
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 242 of 396 PageID 242




         (ii)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named LA contemporaneous with
                 chiropractic manipulation services on July 7, 2017 and November 10, 2017.
                 This, despite the fact that: (a) no legitimate, separate follow-up examinations
                 were provided; (b) the patient’s condition did not require examination above
                 and beyond the usual pre- and post- manipulation assessment associated with
                 chiropractic services; and (c) to the extent that Orlando Central Chiro, Hanson,
                 TOH Management, and Korchagin provided any patient assessments at all,
                 they were part and parcel of the chiropractic services billed under CPT code
                 98941.

         (iii)   Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named MA contemporaneous with
                 chiropractic manipulation services on October 18, 2017, October 24, 2017,
                 October 28, 2017, and November 28, 2017. This, despite the fact that: (a) no
                 legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Orlando Central Chiro, Hanson, TOH Management, and
                 Korchagin provided any patient assessments at all, they were part and parcel of
                 the chiropractic services billed under CPT code 98941.

         (iv)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named CC contemporaneous with
                 chiropractic manipulation services on November 15, 2017, November 27,
                 2017, December 7, 2017, and December 21, 2017. This, despite the fact that:
                 (a) no legitimate, separate follow-up examinations were provided; (b) the
                 patient’s condition did not require examination above and beyond the usual
                 pre- and post- manipulation assessment associated with chiropractic services;
                 and (c) to the extent that Orlando Central Chiro, Hanson, TOH Management,
                 and Korchagin provided any patient assessments at all, they were part and
                 parcel of the chiropractic services billed under CPT codes 98940 and 98941.

         (v)     Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named CB contemporaneous with
                 chiropractic manipulation services on December 19, 2017, January 4, 2018,
                 and January 29, 2018. This, despite the fact that: (a) no legitimate, separate
                 follow-up examinations were provided; (b) the patient’s condition did not
                 require examination above and beyond the usual pre- and post- manipulation
                 assessment associated with chiropractic services; and (c) to the extent that



                                               242
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 243 of 396 PageID 243




                 Orlando Central Chiro, Hanson, TOH Management, and Korchagin provided
                 any patient assessments at all, they were part and parcel of the chiropractic
                 services billed under CPT code 98940.

         (vi)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named BA contemporaneous with
                 chiropractic manipulation services on December 26, 2017, December 30, 2017,
                 January 10, 2018, and January 31, 2018. This, despite the fact that: (a) no
                 legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Orlando Central Chiro, Hanson, TOH Management, and
                 Korchagin provided any patient assessments at all, they were part and parcel of
                 the chiropractic services billed under CPT codes 98940 and 98941.

         (vii)   Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named MC contemporaneous with
                 chiropractic manipulation services on January 10, 2018, January 12, 2018,
                 February 28, 2018, and March 1, 2018. This, despite the fact that: (a) no
                 legitimate, separate follow-up examinations were provided; (b) the patient’s
                 condition did not require examination above and beyond the usual pre- and
                 post- manipulation assessment associated with chiropractic services; and (c) to
                 the extent that Orlando Central Chiro, Hanson, TOH Management, and
                 Korchagin provided any patient assessments at all, they were part and parcel of
                 the chiropractic services billed under CPT code 98941.

         (viii) Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                GEICO for purported follow-up examinations under CPT code 99211 that
                were supposedly provided to an Insured named LC contemporaneous with
                chiropractic manipulation services on January 16, 2018, January 18, 2018,
                January 30, 2018, February 3, 2018, March 12, 2018, and March 22, 2018.
                This, despite the fact that: (a) no legitimate, separate follow-up examinations
                were provided; (b) the patient’s condition did not require examination above
                and beyond the usual pre- and post- manipulation assessment associated with
                chiropractic services; and (c) to the extent that Orlando Central Chiro, Hanson,
                TOH Management, and Korchagin provided any patient assessments at all,
                they were part and parcel of the chiropractic services billed under CPT codes
                98940 and 98941.

         (ix)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                 GEICO for purported follow-up examinations under CPT code 99211 that
                 were supposedly provided to an Insured named BA contemporaneous with



                                               243
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 244 of 396 PageID 244




                    chiropractic manipulation services on September 18, 2018, September 24,
                    2018, September 25, 2018, October 2, 2018, October 24, 2018, and October
                    29, 2018. This, despite the fact that: (a) no legitimate, separate follow-up
                    examinations were provided; (b) the patient’s condition did not require
                    examination above and beyond the usual pre- and post- manipulation
                    assessment associated with chiropractic services; and (c) to the extent that
                    Orlando Central Chiro, Hanson, TOH Management, and Korchagin provided
                    any patient assessments at all, they were part and parcel of the chiropractic
                    services billed under CPT codes 98940 and 98941.

             (x)    Orlando Central Chiro, Hanson, TOH Management, and Korchagin billed
                    GEICO for purported follow-up examinations under CPT code 99211 that
                    were supposedly provided to an Insured named SB contemporaneous with
                    chiropractic manipulation services on October 22, 2018, October 24, 2018,
                    October 25, 2018, and November 13, 2018. This, despite the fact that: (a) no
                    legitimate, separate follow-up examinations were provided; (b) the patient’s
                    condition did not require examination above and beyond the usual pre- and
                    post- manipulation assessment associated with chiropractic services; and (c) to
                    the extent that Orlando Central Chiro, Hanson, TOH Management, and
                    Korchagin provided any patient assessments at all, they were part and parcel of
                    the chiropractic services billed under CPT code 98941.

             706.   These are only representative examples. Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin routinely submitted duplicative charges for illusory follow-up

    examinations and chiropractic manipulation services, despite the fact that: (i) no legitimate

    follow-up examination services were provided; (ii) the patient’s condition did not require

    examination above and beyond the usual pre- and post- manipulation assessment associated

    with chiropractic manipulation services; and (iii) a pre-manipulation patient assessment is

    part and parcel of the putative chiropractic manipulation services billed by Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin under CPT codes 98940, 98941, and

    98943.




                                                  244
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 245 of 396 PageID 245




           707.    Orlando Central Chiro, Hanson, TOH Management, and Korchagin submitted

    charges for the duplicative and illusory follow-up examinations in order to maximize the

    amount of fraudulent billing they could submit to insurers, including GEICO.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           708.    When Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    billed for their putative follow-up examinations under CPT code 99212, they represented that

    Hanson performed at least two of the following three components: (i) took a “problem

    focused” patient history; (ii) a “problem focused” physical examination; and (iii) engaged in

    straightforward medical decision-making.

           709.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “3”, Hanson did not take any legitimate patient histories, conduct any legitimate

    physical examinations, or engage in any legitimate medical decision-making at all.

           710.    Rather, following their purported follow-up examinations, Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin simply: (i) reiterated the false, boilerplate

    “diagnoses” from the Insureds’ initial examinations; and either (ii) referred the Insureds back

    to Orlando Central Chiro for even more medically unnecessary physical therapy services

    and/or chiropractic services, despite the fact that the Insureds purportedly already had

    received significant physical therapy services and/or chiropractic services from Orlando

    Central Chiro that supposedly had not been successful in resolving their purported pain

    symptoms; or (iii) discharged the Insureds from “treatment”, to the extent that their PIP

    Benefits had been exhausted.




                                                 245
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 246 of 396 PageID 246




           711.    In the claims for follow-up examinations identified in Exhibit “3”, Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin routinely fraudulently

    misrepresented that the examinations were lawfully provided and reimbursable, when in fact

    they were neither lawfully provided nor reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-
                   determined to result in substantially-similar, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances
                   and presentation;

           (ii)    the charges for the putative examinations misrepresented the nature and extent
                   of the examinations; and

           (iii)   Orlando Central Chiro never was eligible to collect PIP Benefits in connection
                   with the examinations in the first instance, inasmuch as it was operated in
                   violation of the Clinic Act, the Patient Brokering Act, the Self-Referral Act, the
                   HME Licensing Laws, and the Chiropractor Advertising Laws.

    (v)    The Fraudulent Charges for Computerized Range of Motion and Muscle
           Strength Tests at Orlando Central Chiro

           712.    In an attempt to maximize the fraudulent billing that they submit or cause to be

    submitted for each Insured, after purporting to provide initial examinations at Orlando Central

    Chiro, Hanson, TOH Management, and Korchagin directed many Insureds to return for one or

    more rounds of medically useless computerized range of motion and muscle strength tests.

           713.    As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin then purported to provide, and billed, the computerized range of

    motion tests to GEICO under CPT code 95851, and the muscle strength tests to GEICO under

    CPT codes 95831 and 95832, typically resulting in at least $275.00 in total charges for every

    Insured who supposedly received the tests.




                                                  246
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 247 of 396 PageID 247




            714.    The charges for the computerized range of motion and muscle strength tests

    were fraudulent in that the computerized range of motion and muscle strength tests were

    medically unnecessary and were performed pursuant to the Defendants’ fraudulent treatment

    and billing protocol, not to legitimately treat or otherwise benefit the Insureds who were

    subjected to them.

            715.    In the claims for computerized range of motion and muscle strength tests

    identified in Exhibit “3”, the charges for the computerized range of motion and muscle

    strength tests also were fraudulent in that they misrepresented Orlando Central Chiro’s

    eligibility to collect PIP Benefits in the first instance.

            716.    In fact, and as set forth above, Orlando Central Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient

    Brokering Act, the Self-Referral Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws.

            717.    As set forth below, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin’s charges for the computerized range of motion and muscle strength tests

    identified in Exhibit “3” also were fraudulent in that they misrepresented the medical

    necessity of the putative computerized range of motion and muscle strength tests.

    a.      Traditional Tests to Evaluate the Human Body’s Range of Motion and Muscle
            Strength

            718.    The adult human body is made up of 206 bones joined together at various

    joints that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints

    and ball-and-socket joints facilitate movement, allowing a person to – for example – bend a

    leg, rotate a shoulder, or move the neck to one side.



                                                     247
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 248 of 396 PageID 248




           719.    The measurement of the capacity of a particular joint to perform its full and

    proper function represents the joint’s “range of motion”. Stated in a more illustrative way,

    range of motion is the amount that a joint will move from a straight position to its bent or

    hinged position.

           720.    A traditional, or manual, range of motion test consists of a non-electronic

    measurement of the joint’s ability to move in comparison with an unimpaired or “ideal” joint.

    In a traditional range of motion test, the physician asks the patient to move his or her joints at

    various angles, or the physician moves the joints. The physician then evaluates the patient’s

    range of motion either by sight or through the use of a manual inclinometer or a goniometer

    (i.e., a device used to measure angles).

           721.    Similarly, a traditional muscle strength test consists of a non-electronic

    measurement of muscle strength, which is accomplished by having the patient move his/her

    body in a given direction against resistance applied by the physician. For example, if a

    physician wanted to measure muscle strength in the muscles surrounding a patient’s knee, he

    would apply resistance against the patient’s leg while having him/her move the leg up, then

    apply resistance against the patient’s leg while having him/her move the leg down.

           722.    Physical examinations performed on patients with soft-tissue trauma – the

    alleged complaint advanced by virtually every Insured who treated with Orlando Central

    Chiro – necessarily require range of motion and muscle strength tests, inasmuch as these tests

    provide a starting point for injury assessment and treatment planning. Unless a physician

    knows the extent of a given patient’s joint or muscle strength impairment, there is no way to




                                                   248
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 249 of 396 PageID 249




    properly diagnose or treat the patient’s injuries. Evaluation of range of motion and muscle

    strength is an essential component of the “hands-on” examination of a trauma patient.

           723.   Since range of motion and muscle strength tests must be conducted as an

    element of a soft-tissue trauma patient’s initial examination, as well as during any follow-up

    examinations, the Fee Schedule provides that range of motion and muscle strength tests are to

    be reimbursed as an element of the initial consultations and follow-up examinations.

           724.   In other words, health care providers cannot conduct and bill for an initial

    consultation or follow-up examination, then bill separately for contemporaneously-provided

    computerized range of motion and muscle strength tests.

    b.     The Duplicate Billing for Medically Unnecessary Computerized Range of Motion
           Tests

           725.   To the extent that Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin actually provided initial examinations and follow-up examinations in the first

    instance, a practitioner associated with Orlando Central Chiro – typically Hanson – purported

    to conduct manual range of motion and manual muscle tests on virtually every Insured during

    each initial and/or follow-up examination.

           726.   The charges for these manual range of motion and manual muscle tests were

    part and parcel of the charges that Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin routinely submitted for the initial examinations under CPT code 99203 and for the

    follow-up examinations under CPT code 99212.

           727.   Despite the fact that every Insured already purportedly had undergone manual

    range of motion and muscle testing during their initial examinations and/or follow-up

    examinations, and despite the fact that reimbursement for range of motion and muscle testing



                                                 249
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 250 of 396 PageID 250




    already had been paid by GEICO as a component of reimbursement for the initial

    examinations and/or follow-up examinations, Orlando Central Chiro, Hanson, TOH

    Management, and Korchagin systemically billed for, and purported to provide, a series of

    computerized range of motion and muscle strength tests to most Insureds.

           728.   Though the Insureds routinely visited Orlando Central Chiro several times per

    month for follow-up examinations and other Fraudulent Services, Orlando Central Chiro,

    Hanson, TOH Management, and Korchagin often deliberately scheduled separate

    appointments for computerized range of motion and muscle strength tests so that they could

    bill for those procedures separately, without having to include them in the billing for the

    follow-up examinations.

           729.   Orlando Central Chiro, Hanson, TOH Management, and Korchagin purported

    to provide the computerized range of motion and muscle strength tests by placing a digital

    inclinometer or goniometer on various parts of the Insureds’ bodies (affixed by Velcro straps)

    while the Insured was asked to attempt various motions and movements. The test was

    virtually identical to the manual range of motion testing that is described above and that

    purportedly was performed during each initial examination and follow-up examination.

           730.   Orlando Central Chiro, Hanson, TOH Management, and Korchagin purported

    to provide the muscle strength tests by placing a strain gauge-type measurement apparatus

    against a stationary object, against which the patient pressed three-to-four separate times

    using various muscle groups. As with the computerized range of motion and muscle strength

    tests, this computerized muscle strength test was virtually identical to the manual muscle




                                                 250
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 251 of 396 PageID 251




    strength testing that is described above and that purportedly was performed during the initial

    examinations and/or follow-up examinations – except that a digital printout was obtained.

           731.    The information gained through the use of the computerized range of motion

    and muscle strength tests was not significantly different from the information obtained

    through the manual testing that was part and parcel of virtually every Insured’s initial

    examination and follow-up examinations.

           732.    In the relatively minor soft-tissue injuries allegedly sustained by the Insureds –

    to the extent that any of the Insureds suffered any injuries at all as the result of the automobile

    accidents they purported to experience – the difference of a few percentage points in the

    Insureds’ range of motion reading or pounds of resistance in the Insureds’ muscle strength

    testing was meaningless. This is evidenced by the fact that neither Hanson nor any other

    health care provider associated with Orlando Central Chiro, ever incorporated the results of

    computerized range of motion and muscle strength tests into the rehabilitation programs of

    any of the Insureds whom they purported to treat.

           733.    The computerized range of motion and muscle strength tests were part and

    parcel of the Defendants’ fraudulent scheme, inasmuch as the “service” was rendered

    pursuant to a pre-established protocol that: (i) in no way aided in the assessment and treatment

    of the Insureds; and (ii) was designed solely to financially enrich the Defendants.

    c.     The Fraudulent Unbundling of Charges for the Computerized Range of Motion
           and Muscle Tests

           734.    Not only did Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin deliberately purport to provide duplicative, medically unnecessary computerized

    range of motion and muscle tests, they also unbundled their billing for the tests in order to



                                                   251
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 252 of 396 PageID 252




    maximize the fraudulent charges that they could submit through Orlando Central Chiro to

    GEICO.

           735.    Pursuant to the CPT Assistant, when computerized range of motion testing and

    muscle testing are performed on the same date, all of the testing should be reported and billed

    using CPT code 97750.

           736.    CPT code 97750 is a “time-based” code that allows for a separate charge for

    every 15 minutes of testing that is performed.

           737.    Thus, if a health care provider performed 15 minutes of computerized range of

    motion and muscle testing, it would be permitted a single charge under CPT code 97750. If

    the provider performed 30 minutes of computerized range of motion and muscle testing, it

    would be permitted to submit two charges under CPT code 97750, and so forth.

           738.    In many of the claims for computerized range of motion and muscle tests that

    are identified in Exhibits “3”, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin purported to provide the computerized range of motion and muscle tests to

    Insureds on the same dates of service.

           739.    To the extent that Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin actually provided the computerized range of motion and muscle tests to Insureds in

    the first instance, the computerized range of motion and muscle tests – together – virtually

    never took more than 15 minutes to perform. Thus, even if the computerized range of motion

    and muscle tests that Orlando Central Chiro, Hanson, TOH Management, and Korchagin

    purported to provide were medically necessary, and performed in the first instance, Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin would be limited to a single, time-




                                                 252
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 253 of 396 PageID 253




    based charge under CPT code 97750 for each date of service on which they performed

    computerized range of motion and muscle tests on an Insured.

           740.    However, in order to maximize their fraudulent billing for the computerized

    range of motion and muscle tests, Orlando Central Chiro, Hanson, TOH Management, and

    Korchagin routinely unbundled what should have been – at most – a single charge under CPT

    code 97750 for both computerized range of motion and muscle testing into: (i) charges under

    CPT codes 95831 and 95832 (for the muscle tests); and a charge under CPT code 95851 (for

    the range of motion tests).

           741.    By unbundling what should – at most – have been a single charge under CPT

    code 97750 into multiple charges under CPT codes 95831, 95832, and 95851, Orlando

    Central Chiro, Hanson, TOH Management, and Korchagin generally submitted charges of at

    least $275.00 per Insured for each round of computerized range of motion and muscle testing

    they purported to provide.

    (vi)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
           Orlando Central Chiro

           742.    In addition to the fraudulent initial examinations and follow-up examinations,

    Orlando Central Chiro, Hanson, Mohammadi, Vega, Arocho, TOH Management, and

    Korchagin routinely purported to subject each of the Insureds in the claims identified in

    Exhibit “3” to medically unnecessary physical therapy and/or chiropractic treatment.

           743.    Hanson, Vega, Mohammadi, and Arocho purported to perform the vast

    majority of the putative physical therapy and/or chiropractic treatment services on behalf of

    Orlando Central Chiro.

           744.    As set forth in Exhibit “3”, Orlando Central Chiro, Hanson, Mohammadi,



                                                 253
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 254 of 396 PageID 254




    Vega, Arocho, TOH Management, and Korchagin routinely billed the purported physical

    therapy services and/or chiropractic services to GEICO under:

           (i)     CPT code 97012, for putative mechanical traction therapy, typically resulting
                   in a charge of $40.00 for each round of mechanical traction therapy they
                   purported to provide;

           (ii)    CPT code 97014, for putative electrical stimulation, typically resulting in a
                   charge of $55.00 for each round of electrical stimulation they purported to
                   provide;

           (iii)   CPT code 97016, for putative vasopneumatic therapy, resulting in a charge of
                   $50.00 for each round of mechanical traction therapy they purported to
                   provide;

           (iv)    CPT code 97026, for putative infrared therapy , resulting in a charge of $15.00
                   for each round of electrical stimulation they purported to provide;

           (v)     CPT code 97035, for putative ultrasound, typically resulting in a charge of
                   $30.00 for each round of ultrasound they purported to provide;

           (vi)    CPT code 97110, for putative therapeutic exercises, typically resulting in a
                   charge of between $75.00 and $150.00 for each round of therapeutic exercises
                   they purported to provide;

           (vii)   CPT code 97112, for putative neuromuscular reeducation, typically resulting in
                   a charge of $80.00 for each round of neuromuscular reeducation they
                   purported to provide;

           (viii) CPT code 97139, for putative “unlisted” therapeutic procedures, typically
                  resulting in a charge of $65.00 for each round of therapeutic procedures they
                  purported to provide;

           (ix)    CPT code 97140, for putative manual therapy, typically resulting in a charge of
                   $70.00 for each round of manual therapy they purported to provide;

           (x)     CPT code 97150, for putative group therapeutic procedures, typically resulting
                   in a charge of $40.00 for each round of group therapeutic procedures they
                   purported to provide; and

           (xi)    CPT codes 98940, 98941, and 98943 for putative chiropractic manipulation
                   services, typically resulting in a charge of between $50.00 and $100.00 for
                   each round of putative chiropractic manipulation services they purported to



                                                 254
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 255 of 396 PageID 255




                    provide.

            745.    In a legitimate clinical setting, each individual patient’s physical therapy

    and/or chiropractic treatment schedule, and the specific physical therapy modalities that will

    be used, must be tailored to the specific patient’s circumstances, symptomatology, and

    presentation.

            746.    In a legitimate clinical setting, the nature of, extent of, and schedule for

    physical therapy and/or chiropractic treatment is constantly adjusted for each individual

    patient based on each patient’s treatment progress, as assessed during each patient’s follow-up

    examinations and on an ongoing basis as they receive the physical therapy and/or chiropractic

    treatment.

            747.    By contrast, at Orlando Central Chiro, the nature and extent of the physical

    therapy and/or chiropractic treatment that each Insured purportedly received was pre-

    determined, and had no legitimate connection to the Insureds’ individual circumstances,

    presentation, or progress through the Defendants’ fraudulent treatment and billing protocol.

    Accordingly, the physical therapy and/or chiropractic treatment was medically unnecessary.

            748.    In the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “3”, the charges for the physical therapy services and/or chiropractic

    services also were fraudulent in that they misrepresented Orlando Central Chiro’s eligibility

    to collect PIP Benefits in the first instance.

            749.    In fact, and as set forth above, Orlando Central Chiro never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient




                                                     255
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 256 of 396 PageID 256




    Brokering Act, the Self-Referral Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws.

           750.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

           751.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of

    state and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

           752.    In each of the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “3”, Orlando Central Chiro, Hanson, Mohammadi, Vega, Arocho, TOH

    Management, and Korchagin falsely represented that the services were lawfully provided and

    eligible for PIP reimbursement.

    5.     The Fraudulent Treatment and Billing Protocol at Fort Myers Chiro

    (i)    The Fraudulent Charges for Initial Examinations at Fort Myers Chiro

           753.    As an initial step in their fraudulent treatment and billing protocol, Fort Myers

    Chiro, Hanson, Korchagin, TOH Management, and Pearce purported to provide the Insureds

    in the claims identified in Exhibit “4” with a putative initial examination.

           754.    Pearce purported to personally perform virtually all of the initial examinations

    in the claims identified in Exhibit “4”.

           755.    As set forth in Exhibit “4”, Fort Myers Chiro, Hanson, Korchagin, TOH

    Management, and Pearce then billed the initial examinations to GEICO, or caused them to be




                                                   256
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 257 of 396 PageID 257




    billed to GEICO, under CPT code 99203, resulting in a charge of $250.00 for each initial

    examination that they purported to provide.

            756.      In the claims for initial examinations identified in Exhibit “4”, the charges for

    the initial examinations were fraudulent in that they misrepresented Fort Myers Chiro’s

    eligibility to collect PIP Benefits in the first instance.

            757.      In fact, and as set forth above, Fort Myers Chiro never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act,

    the Patient Brokering Act, the HME Licensing Laws, and the Chiropractor Advertising Laws.

            758.      As set forth below, the charges for the initial examinations identified in Exhibit

    “4” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            759.      To the extent that the Insureds in the claims identified in Exhibit “4” had any

    presenting problems at all as the result of their relatively minor automobile accidents, the

    problems virtually always were low severity soft tissue injuries such as sprains and strains.

            760.      For instance, and in keeping with the fact that the Insureds in the claims

    identified in Exhibit “4” either had no presenting problems at all as the result of their

    relatively minor automobile accidents, or else problems of low severity, in most of the claims

    identified in Exhibit “4” the contemporaneous police reports indicated that the underlying

    accidents involved relatively low-impact collisions, that the Insureds’ vehicles were drivable

    following the accidents, and that no one was seriously injured in the underlying accidents, or

    injured at all.




                                                     257
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 258 of 396 PageID 258




           761.    What is more, and again in keeping with the fact that the Insureds in the claims

    identified in Exhibit “4” either had no presenting problems at all as a result of their relatively

    minor automobile accidents, or else problems of low severity, in many of the claims identified

    in Exhibit “4” the Insureds did not seek treatment at any hospital as the result of their

    accidents.

           762.    Even so, in the claims for initial examinations identified in Exhibit “4”, Fort

    Myers Chiro, Hanson, Korchagin, TOH Management, and Pearce routinely billed for their

    putative initial examinations using CPT code 99203, and thereby falsely represented that the

    Insureds presented with problems of moderate severity.

           763.    For example:

           (i)     On October 5, 2018, an Insured named JR was involved in an automobile
                   accident. The contemporaneous police report indicated that JR was not injured
                   and did not complain of any pain. In keeping with the fact that JR was not
                   injured, JR did not visit any hospital emergency room following the accident.
                   To the extent that JR experienced any health problems at all as the result of the
                   minor accident, they were of low severity. Even so, following an initial
                   examination of JR by Pearce on December 6, 2018, Pearce, Hanson,
                   Korchagin, TOH Management, and Fort Myers Chiro billed GEICO for the
                   initial examination using CPT code 99203, and thereby falsely represented that
                   the examination involved moderately severe presenting problems.

           (ii)    On October 5, 2018, an Insured named BC was involved in an automobile
                   accident. In keeping with the fact that BC was not seriously injured, BC did
                   not visit any hospital emergency room following the accident. To the extent
                   that BC experienced any health problems at all as the result of the accident,
                   they were of low severity. Even so, following an initial examination of BC by
                   Pearce on December 6, 2018, Pearce, Hanson, Korchagin, TOH Management,
                   and Fort Myers Chiro billed GEICO for the initial examination using CPT
                   code 99203, and thereby falsely represented that the examination involved
                   moderately severe presenting problems.

           (iii)   On December 21, 2018, an Insured named TA was involved in an automobile
                   accident. The contemporaneous police report indicated that TA’s vehicle was
                   drivable following the accident. The police report further indicated that,



                                                   258
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 259 of 396 PageID 259




                although TA complained of back pain, TA refused medical attention at the
                scene. In keeping with the fact that TA was not seriously injured, TA did not
                visit any hospital emergency room following the accident. To the extent that
                TA experienced any health problems at all as the result of the accident, they
                were of low severity. Even so, following an initial examination of TA by
                Pearce on January 3, 2019, Pearce, Hanson, Korchagin, TOH Management,
                and Fort Myers Chiro billed GEICO for the initial examination using CPT
                code 99203, and thereby falsely represented that the examination involved
                moderately severe presenting problems.

         (iv)   On December 24, 2018, an Insured named JT was involved in an automobile
                accident. The contemporaneous police report indicated that JT was not injured
                and did not complain of any pain. In keeping with the fact that JT was not
                injured, JT did not visit any hospital emergency room following the accident.
                To the extent that JT experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of JT by Pearce on January 2, 2019, Pearce, Hanson, Korchagin,
                TOH Management, and Fort Myers Chiro billed GEICO for the initial
                examination using CPT code 99203, and thereby falsely represented that the
                examination involved moderately severe presenting problems.

         (v)    On December 24, 2018, an Insured named RT was involved in an automobile
                accident. The contemporaneous police report indicated that RT was not injured
                and did not complain of any pain. In keeping with the fact that RT was not
                injured, RT did not visit any hospital emergency room following the accident.
                To the extent that RT experienced any health problems at all as the result of the
                minor accident, they were of low severity. Even so, following an initial
                examination of RT by Pearce on January 2, 2019, Pearce, Hanson, Korchagin,
                and Fort Myers Chiro billed GEICO for the initial examination using CPT
                code 99203, and thereby falsely represented that the examination involved
                moderately severe presenting problems.

         (vi)   On February 1, 2019, an Insured named SG was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that SG’s vehicle was drivable following
                the accident. The police report further indicated that SG was not injured and
                did not complain of any pain. In keeping with the fact that SG was not injured,
                SG did not visit any hospital emergency room following the accident. To the
                extent that SG experienced any health problems at all as the result of the
                accident, they were of low severity. Even so, following an initial examination
                of SG by Pearce on February 5, 2019, Pearce, Hanson, Korchagin, TOH
                Management, and Fort Myers Chiro billed GEICO for the initial examination
                using CPT code 99203, and thereby falsely represented that the examination
                involved moderately severe presenting problems.



                                              259
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 260 of 396 PageID 260




           (vii)   On March 23, 2019, an Insured named DG was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that DG’s vehicle was drivable following
                   the accident. The police report further indicated that DG was not injured and
                   did not complain of any pain. In keeping with the fact that DG was not injured,
                   DG did not visit any hospital emergency room following the accident. To the
                   extent that DG experienced any health problems at all as the result of the minor
                   accident, they were of low severity. Even so, following an initial examination
                   of DG by Pearce on March 26, 2019, Pearce, Hanson, Korchagin, TOH
                   Management, and Fort Myers Chiro billed GEICO for the initial examination
                   using CPT code 99203, and thereby falsely represented that the examination
                   involved moderately severe presenting problems.

           (viii) On March 23, 2019, an Insured named MA was involved in an automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, and that MA’s vehicle was drivable following
                  the accident. The police report further indicated that MA was not injured and
                  did not complain of any pain. In keeping with the fact that MA was not injured,
                  MA did not visit any hospital emergency room following the accident. To the
                  extent that MA experienced any health problems at all as the result of the
                  minor accident, they were of low severity. Even so, following an initial
                  examination of MA by Pearce on March 27, 2019, Pearce, Hanson, Korchagin,
                  TOH Management, and Fort Myers Chiro billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that the
                  examination involved moderately severe presenting problems.

           764.    These are only representative examples. In the claims for initial examinations

    identified in Exhibit “4”, Fort Myers Chiro, Hanson, Korchagin, TOH Management, and

    Pearce routinely falsely represented that the Insureds presented with problems of moderate,

    when in fact the Insureds’ problems were low-severity soft tissue injuries such as sprains and

    strains, to the limited extent that they had any presenting problems at all.

           765.    In the claims for initial examinations identified in Exhibit “4”, Fort Myers

    Chiro, Hanson, Korchagin, TOH Management, and Pearce routinely falsely represented that

    the Insureds presented with problems of moderate severity in order to create a false basis for

    their charges for the examinations under CPT code 99203, because examinations billable



                                                   260
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 261 of 396 PageID 261




    under CPT code 99203 are reimbursable at higher rates than examinations involving

    presenting problems of low severity, or no severity.

              766.   In the claims for initial examinations identified in Exhibit “4”, Fort Myers

    Chiro, Hanson, Korchagin, TOH Management, and Pearce also routinely falsely represented

    that the Insureds presented with problems of moderate severity in order to create a false basis

    for the other Fraudulent Services that Fort Myers Chiro, Hanson, Korchagin, TOH

    Management, and Pearce purported to provide to the Insureds, including medically

    unnecessary physical therapy services and/or chiropractic services.

    b.        Misrepresentations Regarding the Amount of Time Spent on the Initial
              Examinations

              767.   What is more, in the claims identified in Exhibit “4” for initial examinations

    under CPT code 99203, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin routinely misrepresented and exaggerated the amount of face-to-face time that the

    examining physician or chiropractor spent with the Insureds or the Insureds’ families.

              768.   As set forth above, pursuant to the CPT Assistant, the use of CPT code 99203

    to bill for a patient examination represents that the physician or chiropractor who performed

    the examination spent at least 30 minutes of face-to-face time with the patient or the patient’s

    family.

              769.   However, in most of the claims for initial examinations identified in Exhibit

    “4”, Pearce never spent more than 15 minutes – much less 30 minutes – of face-to-face time

    with the Insureds or their families when purporting to conduct the examinations.

              770.   For instance, and in keeping with the fact that the initial examinations in the

    claims identified in Exhibit “4” did not entail more than 15 minutes of face-to-face time



                                                   261
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 262 of 396 PageID 262




    between Pearce and the Insureds or the Insureds’ families, to the extent that the examinations

    actually were performed in the first instance, Pearce used a template in purporting to conduct

    the initial examinations.

           771.     The template that Pearce used in purporting to conduct the initial examinations

    set forth a limited range of examination parameters.

           772.     The only face-to-face time between the physicians or chiropractors and the

    Insureds that was reflected in the limited range of examination parameters consisted of brief

    patient interviews and limited examinations of the Insureds’ musculoskeletal systems.

           773.     These brief patient interviews and limited examinations did not require Pearce

    nor any other physician or chiropractor associated with Central Florida Chiro, to spend more

    than 15 minutes of face-to-face time with the Insureds or their families.

           774.     In the claims for initial examinations identified in Exhibit “4”, Fort Myers

    Chiro, Hanson, Pearce, TOH Management, and Korchagin routinely falsely represented that

    the initial examinations involved 30 minutes of face-to-face time in order to create a false

    basis for their charges under CPT code 99203 because examinations billable under CPT code

    99203 are reimbursable at higher rates than examinations that require less time to perform.

    c.     Misrepresentations Regarding “Detailed” Physical Examinations

           775.     Moreover, in many of the claims identified in Exhibit “4” for initial

    examinations under CPT code 99203, Fort Myers Chiro, Hanson, Pearce, TOH Management,

    and Korchagin routinely falsely represented the extent of the underlying physical

    examinations.




                                                  262
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 263 of 396 PageID 263




           776.     In the claims for initial examinations identified in Exhibit “4”, when Fort

    Myers Chiro, Hanson, Pearce, TOH Management, and Korchagin billed for the initial

    examinations under CPT code 99203, they falsely represented that the physician or

    chiropractor who purported to perform the examinations – namely Pearce – performed

    “detailed” patient examinations on the Insureds they purported to treat during the initial

    examinations.

           777.     In fact, with respect to the claims for initial examinations under CPT code

    99203 that are identified in Exhibit “4”, Fort Myers Chiro, Hanson, Pearce, TOH

    Management, and Korchagin virtually never conducted an extended examination of the

    Insureds’ musculoskeletal systems.

           778.     For instance, in the vast majority of the claims under CPT code 99203

    identified in Exhibit “4”, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin did not conduct an extended examination of the Insureds’ musculoskeletal

    systems, inasmuch as they did not document findings with respect to the following:

           (i)      measurement of any three of the following seven vital signs: (a) sitting or
                    standing blood pressure; (b) supine blood pressure; (c) pulse rate and
                    regularity; (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)     general appearance of patient (e.g., development, nutrition, body habitus,
                    deformities, attention to grooming);

           (iii)    examination of peripheral vascular system by observation (e.g., swelling,
                    varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)     palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)      brief assessment of mental status;

           (vi)     examination of gait and station;




                                                  263
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 264 of 396 PageID 264




         (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                 lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head
                 and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                 lower extremity; and (f) left lower extremity;

         (viii) coordination;

         (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and/or

         (x)     examination of sensation.

         779.    For example:

         (i)     On or about December 6, 2018, Fort Myers Chiro, Hanson, Pearce, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination that Pearce purported to perform on an Insured named BC,
                 and thereby represented that Pearce had provided a “detailed” physical
                 examination to BC. However, Pearce did not document an extended
                 examination of BC’s musculoskeletal system, despite the fact that – to the
                 extent BC had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (ii)    On or about December 6, 2018, Fort Myers Chiro, Hanson, Pearce, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination that Pearce purported to perform on an Insured named DC,
                 and thereby represented that Pearce had provided a “detailed” physical
                 examination to DC. However, Pearce did not document an extended
                 examination of DC’s musculoskeletal system, despite the fact that – to the
                 extent DC had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (iii)   On or about December 6, 2018, Fort Myers Chiro, Hanson, Pearce, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination that Pearce purported to perform on an Insured named JR,
                 and thereby represented that Pearce had provided a “detailed” physical
                 examination to JR. However, Pearce did not document an extended
                 examination of JR’s musculoskeletal system, despite the fact that – to the
                 extent JR had any complaints at all as the result of the automobile accident –
                 they were limited to musculoskeletal complaints.

         (iv)    On or about December 10, 2018, Fort Myers Chiro, Hanson, Pearce, TOH
                 Management, and Korchagin billed GEICO under CPT code 99203 for an
                 initial examination that Pearce purported to perform on an Insured named GA,



                                                264
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 265 of 396 PageID 265




                    and thereby represented that Pearce had provided a “detailed” physical
                    examination to GA. However, Pearce did not document an extended
                    examination of GA’s musculoskeletal system, despite the fact that – to the
                    extent GA had any complaints at all as the result of the automobile accident –
                    they were limited to musculoskeletal complaints.

           (v)      On or about February 5, 2019, Fort Myers Chiro, Hanson, Pearce, TOH
                    Management, and Korchagin billed GEICO under CPT code 99203 for an
                    initial examination that Pearce purported to perform on an Insured named SG,
                    and thereby represented that Pearce had provided a “detailed” physical
                    examination to SG. However, Pearce did not document an extended
                    examination of SG’s musculoskeletal system, despite the fact that – to the
                    extent SG had any complaints at all as the result of the automobile accident –
                    they were limited to musculoskeletal complaints.

           780.     These are only representative examples. In the vast majority of the claims for

    initial examinations under CPT code 99203 that are identified in Exhibit “4”, Fort Myers

    Chiro, Hanson, Pearce, TOH Management, and Korchagin routinely falsely represented that

    they had provided “detailed” physical examinations. In fact, they had not provided detailed

    physical examinations because Pearce had not documented an extended examination of the

    affected body areas and other symptomatic or related organ systems.

           781.     In the claims for initial examinations under CPT code 99203 that are identified

    in Exhibit “4”, Fort Myers Chiro, Hanson, Pearce, TOH Management, and Korchagin

    routinely falsely represented that they had provided “detailed” physical examinations to the

    Insureds in order to create a false basis for their charges for the examinations under CPT code

    99203, because examinations billable under CPT code 99203 are reimbursable at higher rates

    than examinations that do not require the examining physician to provide “detailed” physical

    examinations.




                                                  265
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 266 of 396 PageID 266




    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           782.    Furthermore, as set forth above, pursuant to the CPT Assistant, the use of CPT

    99203 to bill for a patient examination represents that the physician or chiropractor who

    performed the examination engaged in medical decision making of “low complexity”.

           783.    When the Insureds in the claims identified in Exhibit “4” presented at Central

    Florida Chiro for initial examinations, their presenting problems virtually always were limited

    to low severity soft tissue injuries such as acute sprains and strains, to the extent that they had

    any legitimate presenting problems at all.

           784.    The diagnosis and treatment of these low severity sprains and strains did not

    require any legitimate, low-complexity medical decision-making.

           785.    First, in the claims for initial examinations identified in Exhibit “4”, the initial

    examinations did not involve the retrieval, review, or analysis of any significant amount of

    medical records, diagnostic tests, or other information.

           786.    When the Insureds in the claims identified in Exhibit “4” presented to Central

    Florida Chiro for “treatment”, they did not arrive with any medical records except, at times,

    basic radiology reports.

           787.    Furthermore, prior to the initial examinations, Fort Myers Chiro, Hanson,

    Pearce, TOH Management, and Korchagin did not request any medical records from other

    providers.

           788.    Second, in the claims for initial examinations identified in Exhibit “4”, there

    was no risk of significant complications or morbidity – much less mortality – from the

    Insureds’ relatively minor soft tissue injury complaints, to the extent that they ever had any




                                                   266
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 267 of 396 PageID 267




    complaints from automobile accidents at all.

           789.     Nor, by extension, was there any risk of significant complications, morbidity,

    or mortality from the diagnostic procedures or treatment options provided at Central Florida

    Chiro, to the extent that Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin provided any such diagnostic procedures or treatment options in the first instance.

           790.     In almost every instance, any “treatments” that Fort Myers Chiro, Hanson,

    Pearce, TOH Management, and Korchagin actually provided were limited to chiropractic

    treatment and/or physical therapy treatment, none of which was health– or life–threatening if

    properly administered.

           791.     Third, in the claims for initial examinations identified in Exhibit “4”, Fort

    Myers Chiro, Hanson, Pearce, TOH Management, and Korchagin did not consider any

    significant number of diagnoses or treatment options for the Insureds during the initial

    examinations.

           792.     Rather, to the extent that the initial examinations were conducted in the first

    instance, Fort Myers Chiro, Hanson, Pearce, TOH Management, and Korchagin provided a

    phony list of soft tissue injury “diagnoses” for virtually every Insured, and prescribed a

    substantially similar course of treatment for every Insured.

           793.     Specifically, in most of the claims identified in Exhibit “4”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately

    could be traced to an underlying automobile accident.

           794.     Even so, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin prepared initial examination reports in which they provided a phony list of soft




                                                   267
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 268 of 396 PageID 268




    tissue injury “diagnoses” to virtually every Insured.

           795.    Then, based upon these phony “diagnoses”, Fort Myers Chiro, Hanson, Pearce,

    TOH Management, and Korchagin directed virtually every Insured to: (i) receive significant

    and medically unnecessary chiropractic treatment and/or physical therapy treatment; (ii)

    receive medically unnecessary HME; and (iii) undergo medically unnecessary diagnostic

    testing, regardless of the Insureds’ true circumstances or presentation.

           796.    In the claims for initial examinations identified in Exhibit “4”, Fort Myers

    Chiro, Hanson, Pearce, TOH Management, and Korchagin routinely falsely represented that

    the initial examinations involved medical decision-making of low complexity in order to

    provide a false basis to bill for the initial examinations under CPT code 99203, because

    examinations billed under CPT code 99203 are reimbursable at a higher rate than

    examinations that do not require low complexity medical decision-making.

    (ii)   The Fraudulent Charges for HME Through Fort Myers Chiro

           797.    As part of their fraudulent scheme, at the conclusion of the putative initial

    examinations, Fort Myers Chiro, Hanson, Pearce, TOH Management, and Korchagin

    purported to prescribe many Insureds with HME.

           798.    In particular, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin purported to prescribe many Insureds with LSOs that were purportedly provided

    and billed for through Fort Myers Chiro.

           799.    As set forth in Exhibit “4”, Fort Myers Chiro, Hanson, Pearce, TOH

    Management, and Korchagin billed GEICO for the LSOs under HCPCS code L0627,

    typically resulting in a charge of $800.00.




                                                  268
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 269 of 396 PageID 269




            800.    In the claims for HME identified in Exhibit “4”, the charges for the HME were

    fraudulent in that they misrepresented Fort Myers Chiro’s eligibility to collect PIP Benefits in

    the first instance.

            801.    In fact, and as set forth above, Fort Myers Chiro never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Self-Referral Act,

    the Patient Brokering Act, the HME Licensing Laws, and the Chiropractor Advertising Laws.

            802.    As set forth below, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin’s charges for the HME identified in Exhibit “4” also were fraudulent in that they

    misrepresented the medical necessity of the putative HME.

            803.    The LSO is a rigid, custom-fitted, lower-back brace designed to restrict the

    movement of the patient’s torso and support the patient’s lumbar spine. Because of its rigidity

    and required placement on a patient’s lower back, an LSO must be custom-fitted in order for

    it to be properly utilized by the patient.

            804.    In a legitimate clinical setting, an LSO is reserved for patients who exhibit

    spinal instability or for patients who have recently undergone spinal surgery, and its

    prescription is inconsistent with the goals of physical therapy and chiropractic treatment

    designed to restore and increase range of motion and functionality of the lumbar spine.

            805.    Moreover, in a legitimate clinical setting, an LSO should not be prescribed to a

    patient before that patient had attempted and failed a legitimate course of conservative

    treatment, much simultaneous to a prescription for conservative treatment such as physical

    therapy.




                                                  269
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 270 of 396 PageID 270




           806.    None of the Insureds in the claims identified in Exhibit “4” suffered from

    spinal instability. In fact, virtually none of the Insureds in the claims identified in Exhibit “4”

    suffered any serious injuries at all, much less health problems requiring spinal surgery and

    subsequent immobilization of their spine.

           807.    None of the Insureds in the claims identified in Exhibit “4” had attempted and

    failed a legitimate course of conservative treatment prior to their receipt of a prescription for

    an LSO.

           808.    Even so, following their fraudulent initial examinations, boilerplate

    examination reports, and duplicative and medically-impossible diagnoses, Fort Myers Chiro,

    Hanson, Pearce, TOH Management, and Korchagin purported to prescribe many Insureds

    with an LSO, despite that fact that:

           (i)     none of the Insureds suffered from spinal instability or were recovering from
                   spinal surgery;

           (ii)    neither Hanson, Pearce, nor any other individual associated with Fort Myers
                   Chiro ever measured or fitted the device for the Insureds;

           (iii)   the Insureds had not yet failed any legitimate course of conservative treatment
                   and, in fact, were prescribed the LSO within days – and, in some instances, the
                   very same day – of their minor accidents; and

           (iv)    the Insureds were concomitantly referred for physical therapy and chiropractic
                   treatment at Fort Myers Chiro, the putative purpose of which was to restore the
                   range of motion and functionality of, among other things, the Insureds’ lumbar
                   spine.

           809.    For example:

           (i)     On December 6, 2018, an Insured named GA was involved in an automobile
                   accident. Just four days later, on December 10, 2018, GA presented to Fort
                   Myers Chiro for an initial examination by Pearce. At the conclusion of the
                   purported initial examination, Pearce, Hanson, Korchagin, TOH Management,
                   and Fort Myers Chiro prescribed GA with a medically unnecessary LSO,



                                                   270
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 271 of 396 PageID 271




                 despite the fact that GA: (a) was never fitted for the device; (b) did not suffer
                 from spinal instability and was not recovering from spinal surgery; and (c) had
                 not yet failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Fort Myers Chiro, the putative purpose of which was to increase,
                 rather than decrease, GA’s range of motion. Hanson, Pearce, Korchagin, and
                 Fort Myers Chiro then submitted a bill to GEICO under HCPCS code L0627,
                 seeking reimbursement of $800.00 for the medically unnecessary LSO.

         (ii)    On March 8, 2019, an Insured named BM was involved in an automobile
                 accident. Just three days later, on March 11, 2019, BM presented to Fort Myers
                 Chiro for an initial examination by Pearce. At the conclusion of the purported
                 initial examination, Pearce, Hanson, Korchagin, TOH Management, and Fort
                 Myers Chiro prescribed BM with a medically unnecessary LSO, despite the
                 fact that BM: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Fort Myers Chiro, the putative purpose of which was to increase,
                 rather than decrease, BM’s range of motion. Hanson, Pearce, Korchagin, and
                 Fort Myers Chiro then submitted a bill to GEICO under HCPCS code L0627,
                 seeking reimbursement of $800.00 for the medically unnecessary LSO.

         (iii)   On March 23, 2019, an Insured named DG was involved in an automobile
                 accident. Just three days later, on March 26, 2019, DG presented to Fort Myers
                 Chiro for an initial examination by Pearce. At the conclusion of the purported
                 initial examination, Pearce, Hanson, Korchagin, TOH Management, and Fort
                 Myers Chiro prescribed DG with a medically unnecessary LSO, despite the
                 fact that DG: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet
                 failed a legitimate course of conservative treatment, and, in fact, was
                 concomitantly referred by Hanson for physical therapy and chiropractic
                 treatment at Fort Myers Chiro, the putative purpose of which was to increase,
                 rather than decrease, DG’s range of motion. Hanson, Pearce, Korchagin, and
                 Fort Myers Chiro then submitted a bill to GEICO under HCPCS code L0627,
                 seeking reimbursement of $800.00 for the medically unnecessary LSO.

         (iv)    On June 20, 2019, an Insured named EC was involved in an automobile
                 accident. Just five days later, on June 25, 2019, EC presented to Fort Myers
                 Chiro for an initial examination by Pearce. At the conclusion of the purported
                 initial examination, Pearce, Hanson, Korchagin, TOH Management, and Fort
                 Myers Chiro prescribed EC with a medically unnecessary LSO, despite the fact
                 that EC: (a) was never fitted for the device; (b) did not suffer from spinal
                 instability and was not recovering from spinal surgery; and (c) had not yet



                                               271
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 272 of 396 PageID 272




                   failed a legitimate course of conservative treatment, and, in fact, was
                   concomitantly referred by Hanson for physical therapy and chiropractic
                   treatment at Fort Myers Chiro, the putative purpose of which was to increase,
                   rather than decrease, EC’s range of motion. Hanson, Pearce, Korchagin, and
                   Fort Myers Chiro then submitted a bill to GEICO under HCPCS code L0627,
                   seeking reimbursement of $800.00 for the medically unnecessary LSO.

            810.   These are only representative examples. In virtually all of the claims for LSOs

    identified in Exhibit “4”, Fort Myers Chiro, Hanson, Pearce, TOH Management, and

    Korchagin falsely represented that the prescribed LSOs were medically necessary, when in

    fact they were not.

    (iii)   The Fraudulent Charges for Physical Therapy and/or Chiropractic Treatment at
            Fort Myers Chiro

            811.   In addition to the fraudulent initial examinations and follow-up examinations,

    Fort Myers Chiro, Hanson, Korchagin, TOH Management, and Pearce routinely purported to

    subject each of the Insureds in the claims identified in Exhibit “4” to medically unnecessary

    physical therapy and/or chiropractic treatment.

            812.   Pearce purported to perform all of the putative physical therapy and/or

    chiropractic treatment services on behalf of Fort Myers Chiro.

            813.   As set forth in Exhibit “4”, the Fort Myers Chiro, Hanson, Korchagin, TOH

    Management, and Pearce routinely billed the purported physical therapy services and/or

    chiropractic services to GEICO under:

            (i)    CPT code 97012, for putative mechanical traction therapy, typically resulting
                   in a charge of $40.00 for each round of mechanical traction therapy they
                   purported to provide;

            (ii)   CPT code 97014, for putative electrical stimulation, typically resulting in a
                   charge of $55.00 for each round of electrical stimulation they purported to
                   provide;




                                                 272
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 273 of 396 PageID 273




           (iii)    CPT code 97016, for putative vasopneumatic therapy, resulting in a charge of
                    $50.00 for each round of mechanical traction therapy they purported to
                    provide;

           (iv)     CPT code 97026, for putative infrared therapy , resulting in a charge of $15.00
                    for each round of electrical stimulation they purported to provide;

           (v)      CPT code 97110, for putative therapeutic exercises, typically resulting in a
                    charge of between $75.00 and $150.00 for each round of therapeutic exercises
                    they purported to provide;

           (vi)     CPT code 97112, for putative neuromuscular reeducation, typically resulting in
                    a charge of $80.00 for each round of neuromuscular reeducation they
                    purported to provide;

           (vii)    CPT code 97150, for putative group therapeutic procedures, typically resulting
                    in a charge of $40.00 for each round of group therapeutic procedures they
                    purported to provide;

           (viii) CPT code 97530 for putative therapeutic activities, resulting in a charge of
                  $95.00 for each round of manual therapy they purported to provide; and

           (ix)     CPT codes 98940 and 98943 for putative chiropractic manipulation services,
                    typically resulting in a charge of between $50.00 and $100.00 for each round
                    of putative chiropractic manipulation services they purported to provide.

           814.     In a legitimate clinical setting, each individual patient’s physical therapy

    and/or chiropractic treatment schedule, and the specific physical therapy modalities that will

    be used, must be tailored to the specific patient’s circumstances, symptomatology, and

    presentation.

           815.     In a legitimate clinical setting, the nature of, extent of, and schedule for

    physical therapy and/or chiropractic treatment is constantly adjusted for each individual

    patient based on each patient’s treatment progress, as assessed during each patient’s follow-up

    examinations and on an ongoing basis as they receive the physical therapy and/or chiropractic

    treatment.




                                                  273
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 274 of 396 PageID 274




            816.    By contrast, at Fort Myers Chiro, the nature and extent of the physical therapy

    and/or chiropractic treatment that each Insured purportedly received was pre-determined, and

    had no legitimate connection to the Insureds’ individual circumstances, presentation, or

    progress through the Defendants’ fraudulent treatment and billing protocol. Accordingly, the

    physical therapy and/or chiropractic treatment was medically unnecessary.

            817.    In the claims for physical therapy services and/or chiropractic services

    identified in Exhibit “4”, the charges for the physical therapy services and/or chiropractic

    services also were fraudulent in that they misrepresented Fort Myers Chiro’s eligibility to

    collect PIP Benefits in the first instance.

            818.    In fact, and as set forth above, Fort Myers Chiro never was eligible to collect

    PIP Benefits, inasmuch as it was operated in violation of the Clinic Act, the Patient Brokering

    Act, the Self-Referral Act, the HME Licensing Laws, and the Chiropractor Advertising Laws.

    6.      The Fraudulent HME Billing Through CFL Medical Supplies

            819.    As part of the Defendants’ fraudulent scheme, Touch of Health, Hanson,

    Orlando Central Chiro, Fort Myers Chiro, Penza, Vega, Roldos, and Pearce – at Korchagin’s

    direction – prescribed many Insureds with putative TENS units and CT units purportedly

    provided through CFL Medical Supplies.

            820.    As set forth in Exhibit “6”, Korchagin, TOH Management, Kovalenko, and

    CFL Medical Supplies billed GEICO for the TENS units under HCPCS code E0720, typically

    resulting in a charge of $771.00 for each putative TENS unit.




                                                  274
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 275 of 396 PageID 275




            821.    As set forth in Exhibit “6”, Korchagin, TOH Management, Kovalenko, and

    CFL Medical Supplies billed GEICO for the CT units using HCPCS code E0849, typically

    resulting in a charge of $1,050.00 for each putative CT unit.

            822.    In the claims for HME identified in Exhibit “6”, the charges for the HME were

    fraudulent in that they misrepresented CFL Medical Supplies’ eligibility to collect PIP

    Benefits in the first instance.

            823.    In fact, and as set forth above, CFL Medical Supplies never was eligible to

    collect PIP Benefits, inasmuch as it was operated in violation of the Patient Brokering Act and

    the HME Licensing Laws.

            824.    As set forth below, Korchagin, TOH Management, Kovalenko, and CFL

    Medical Supplies’ charges for the HME identified in Exhibit “6” also were fraudulent in that

    they misrepresented the medical necessity of the putative HME.

    a.      The Fraudulent Charges for the Medically Unnecessary TENS Units

            825.    In a legitimate clinical setting, electrostimulation treatment of the kind

    provided by TENS units may be prescribed and used to treat pain. The device transmits

    electrical signals to the brain that compete with pain signals from the brain, resulting in a

    reduction in the patient’s perception of pain.

            826.    However, there is a dearth of quality scientific evidence supporting the use of

    the kind of therapeutic electrical stimulation provided by a TENS unit when administered

    contemporaneously with a regular course of conservative treatment such as chiropractic

    and/or physical therapy.




                                                     275
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 276 of 396 PageID 276




           827.    What is more, the prescription and provision of a TENS unit is duplicative and

    medically unnecessary when provided contemporaneously with a regular course of in-office

    electrostimulation services.

           828.    Even so, Touch of Health, Hanson, Orlando Central Chiro, Fort Myers Chiro,

    Penza, Vega, Roldos, and Pearce – at Korchagin’s direction – routinely prescribed, and

    Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies routinely dispensed,

    TENS units to Insureds despite the fact that:

           (i)     the Insureds suffered only minor soft-tissue injuries, to the limited extent they
                   suffered any injuries at all, that did not require the use of a TENS unit in the
                   first instance; and

           (ii)    the Insureds were contemporaneously receiving – or had received – a course of
                   in-office electrical stimulation services, rendering the home-use TENS unit
                   duplicative and medically unnecessary.

           829.    For example:

           (i)     On February 9, 2017, an Insured named MS was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed accident, and that MS’s vehicle was drivable following the accident.
                   The police report further indicated that MS was not injured and did not
                   complain of any pain. In keeping with the fact that MS was not injured, MS did
                   not visit any hospital emergency room following the accident. To the extent
                   that MS experienced any health problems at all as the result of the minor
                   accident, they were of low severity. Nonetheless, at the conclusion of a
                   putative “treatment” session at Orlando Central Chiro on March 10, 2017,
                   Vega – at Korchagin’s direction – prescribed MS a TENS unit from CFL
                   Medical Supplies, despite the fact that MS was simultaneously receiving a
                   course of in-office electrical stimulation services, rendering the TENS unit
                   duplicative and medically unnecessary. Even so, Korchagin, TOH
                   Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                   GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                   medically unnecessary TENS unit.

           (ii)    On February 9, 2017, an Insured named JW was involved in an automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed accident, and that JW’s vehicle was drivable following the accident.



                                                    276
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 277 of 396 PageID 277




                 The police report further indicated that JW was not injured and did not
                 complain of any pain. In keeping with the fact that JW was not injured, JW did
                 not visit any hospital emergency room following the accident. To the extent
                 that MS experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Nonetheless, at the conclusion of a
                 putative “treatment” session at Orlando Central Chiro on March 10, 2017,
                 Vega – at Korchagin’s direction – prescribed JW a TENS unit from CFL
                 Medical Supplies, despite the fact that JW was simultaneously receiving a
                 course of in-office electrical stimulation services, rendering the TENS unit
                 duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (iii)   On February 9, 2017, an Insured named JJ was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed accident, and that JJ’s vehicle was drivable following the accident.
                 The police report further indicated that JJ was not injured and did not complain
                 of any pain. In keeping with the fact that JJ was not injured, JJ did not visit any
                 hospital emergency room following the accident. To the extent that MS
                 experienced any health problems at all as the result of the minor accident, they
                 were of low severity. Nonetheless, at the conclusion of a putative “treatment”
                 session at Orlando Central Chiro on March 10, 2017, Vega – at Korchagin’s
                 direction – prescribed JJ a TENS unit from CFL Medical Supplies, despite the
                 fact that JJ was simultaneously receiving a course of in-office electrical
                 stimulation services, rendering the TENS unit duplicative and medically
                 unnecessary. Even so, Korchagin, TOH Management, Kovalenko, and CFL
                 Medical Supplies then submitted a bill to GEICO under HCPCS code E0720,
                 seeking reimbursement of $771.00 for the medically unnecessary TENS unit.

         (iv)    On February 28, 2017, an Insured named AA was involved in an automobile
                 accident. The contemporaneous police report indicated that AA’s vehicle was
                 drivable following the accident. The police report further indicated that AA
                 was not injured and did not complain of any pain. In keeping with the fact that
                 AA was not injured, AA did not visit any hospital emergency room following
                 the accident. To the extent that AA experienced any health problems at all as
                 the result of the minor accident, they were of low severity. Nonetheless, at the
                 conclusion of a putative “treatment” session at Touch of Health on March 23,
                 2017, Hanson – at Korchagin’s direction – prescribed AA a TENS unit from
                 CFL Medical Supplies, despite the fact that AA was simultaneously receiving
                 a course of in-office electrical stimulation services, rendering the TENS unit
                 duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to




                                                277
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 278 of 396 PageID 278




                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (v)     On July 5, 2017, an Insured named JJ was involved in an automobile accident.
                 The contemporaneous police report indicated that the accident was a low-
                 speed, low-impact collision, and that JJ’s vehicle was drivable following the
                 accident. The police report further indicated that JJ was not injured and did not
                 complain of any pain. In keeping with the fact that JJ was not injured, JJ did
                 not visit any hospital emergency room following the accident. To the extent
                 that JJ experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Nonetheless, at the conclusion of a
                 putative “treatment” session at Orlando Central Chiro on July 11, 2017,
                 Hanson – at Korchagin’s direction – prescribed JJ a TENS unit from CFL
                 Medical Supplies, despite the fact that JJ was simultaneously receiving a
                 course of in-office electrical stimulation services, rendering the TENS unit
                 duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (vi)    On July 18, 2017, an Insured named RP was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact accident, and that RP’s vehicle was drivable following the
                 accident. The police report further indicated that RP was not injured and did
                 not complain of any pain. In keeping with the fact that RP was not injured, RP
                 did not visit any hospital emergency room following the accident. To the
                 extent that RP experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Nonetheless, at the conclusion of a
                 putative “treatment” session at Touch of Health on August 11, 2017, Roldos –
                 at Korchagin’s direction – prescribed RP a TENS unit from CFL Medical
                 Supplies, despite the fact that RP was simultaneously receiving a course of in-
                 office electrical stimulation services, rendering the TENS unit duplicative and
                 medically unnecessary. Even so, Korchagin, TOH Management, Kovalenko,
                 and CFL Medical Supplies then submitted a bill to GEICO under HCPCS code
                 E0720, seeking reimbursement of $771.00 for the medically unnecessary
                 TENS unit.

         (vii)   On October 1, 2017, an Insured named DH was involved in an automobile
                 accident. In keeping with the fact that DH was not injured, DH did not visit
                 any hospital emergency room following the accident. To the extent that DH
                 experienced any health problems at all as the result of the accident, they were
                 of low severity. Nonetheless, at the conclusion of a putative “treatment”
                 session at Orlando Central Chiro on October 17, 2017, Hanson – at
                 Korchagin’s direction – prescribed DH a TENS unit from CFL Medical



                                               278
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 279 of 396 PageID 279




                Supplies, despite the fact that DH was simultaneously receiving a course of in-
                office electrical stimulation services, rendering the TENS unit duplicative and
                medically unnecessary. Even so, Korchagin, TOH Management, Kovalenko,
                and CFL Medical Supplies then submitted a bill to GEICO under HCPCS code
                E0720, seeking reimbursement of $771.00 for the medically unnecessary
                TENS unit.

         (viii) On March 22, 2018, an Insured named SP was involved in an automobile
                accident. In keeping with the fact that SP was not injured, SP did not visit any
                hospital emergency room following the accident. To the extent that SP
                experienced any health problems at all as the result of the accident, they were
                of low severity. Nonetheless, at the conclusion of a putative “treatment”
                session at Orlando Central Chiro on March 23, 2018, Hanson – at Korchagin’s
                direction – prescribed SP a TENS unit from CFL Medical Supplies, despite the
                fact that SP was simultaneously directed to receive a course of in-office
                electrical stimulation services, rendering the TENS unit duplicative and
                medically unnecessary. Even so, Korchagin, TOH Management, Kovalenko,
                and CFL Medical Supplies then submitted a bill to GEICO under HCPCS code
                E0720, seeking reimbursement of $771.00 for the medically unnecessary
                TENS unit.

         (ix)   On May 19, 2018, an Insured named VK was involved in an automobile
                accident. The contemporaneous police report indicated that VK’s vehicle was
                drivable following the accident. The police report further indicated that VK
                was not injured did not complain of any pain. In keeping with the fact that VK
                was not injured, VK did not visit any hospital emergency room following the
                accident. To the extent that VK experienced any health problems at all as the
                result of the minor accident, they were of low severity. Nonetheless, at the
                conclusion of a putative “treatment” session at Touch of Health on May 24,
                2018, Penza – at Korchagin’s direction – prescribed VK a TENS unit from
                CFL Medical Supplies, despite the fact that VK was simultaneously receiving
                a course of in-office electrical stimulation services, rendering the TENS unit
                duplicative and medically unnecessary. Even so, Korchagin, TOH
                Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                medically unnecessary TENS unit.

         (x)    On June 6, 2018, an Insured named GJ was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision. The police report further indicated that GJ was not
                injured and did not complain of any pain. In keeping with the fact that GJ was
                not injured, GJ did not visit any hospital emergency room following the
                accident. To the extent that GJ experienced any health problems at all as the
                result of the minor accident, they were of low severity. Nonetheless, at the



                                              279
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 280 of 396 PageID 280




                 conclusion of a putative “treatment” session at Touch of Health on June 7,
                 2018, Penza – at Korchagin’s direction – prescribed GJ a TENS unit from CFL
                 Medical Supplies, despite the fact that GJ was simultaneously directed to
                 receive a course of in-office electrical stimulation services, rendering the
                 TENS unit duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (xi)    On June 6, 2018, an Insured named CD was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision. The police report further indicated that CD was not
                 injured and did not complain of any pain. In keeping with the fact that CD was
                 not injured, CD did not visit any hospital emergency room following the
                 accident. To the extent that CD experienced any health problems at all as the
                 result of the minor accident, they were of low severity. Nonetheless, at the
                 conclusion of a putative “treatment” session at Touch of Health on June 7,
                 2018, Penza – at Korchagin’s direction – prescribed CD a TENS unit from
                 CFL Medical Supplies, despite the fact that CD was simultaneously directed to
                 receive a course of in-office electrical stimulation services, rendering the
                 TENS unit duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (xii)   On June 26, 2018, an Insured named IF was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that IF’s vehicle was drivable following the accident.
                 The police report further indicated that IF was not injured and did not complain
                 of any pain. In keeping with the fact that IF was not injured, IF did not visit
                 any hospital emergency room following the accident. To the extent that IF
                 experienced any health problems at all as the result of the minor accident, they
                 were of low severity. Nonetheless, at the conclusion of a putative “treatment”
                 session at Touch of Health on June 27, 2018, Penza – at Korchagin’s direction
                 – prescribed IF a TENS unit from CFL Medical Supplies, despite the fact that
                 IF was simultaneously directed to receive a course of in-office electrical
                 stimulation services, rendering the TENS unit duplicative and medically
                 unnecessary. Even so, Korchagin, TOH Management, Kovalenko, and CFL
                 Medical Supplies then submitted a bill to GEICO under HCPCS code E0720,
                 seeking reimbursement of $771.00 for the medically unnecessary TENS unit.

         (xiii) On June 26, 2018, an Insured named BF was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-impact collision, and that BF’s vehicle was drivable following the



                                               280
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 281 of 396 PageID 281




                 accident. The police report further indicated that BF was not injured and did
                 not complain of any pain. In keeping with the fact that BF was not injured, BF
                 did not visit any hospital emergency room following the accident. To the
                 extent that BF experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Nonetheless, at the conclusion of a
                 putative “treatment” session at Touch of Health on July 6, 2018, Penza – at
                 Korchagin’s direction – prescribed BF a TENS unit from CFL Medical
                 Supplies, despite the fact that BF was simultaneously directed to receive a
                 course of in-office electrical stimulation services, rendering the TENS unit
                 duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (xiv)   On September 11, 2018, an Insured named BA was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-impact collision, and that BA’s vehicle was drivable following the
                 accident. The police report further indicated that BA was not injured and did
                 not complain of any pain. In keeping with the fact that BA was not injured, BA
                 did not visit any hospital emergency room following the accident. To the
                 extent that BA experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Nonetheless, at the conclusion of a
                 putative “treatment” session at Orlando Central Chiro on September 12, 2018,
                 Hanson – at Korchagin’s direction – prescribed BA a TENS unit from CFL
                 Medical Supplies, despite the fact that BA was simultaneously directed to
                 receive a course of in-office electrical stimulation services, rendering the
                 TENS unit duplicative and medically unnecessary. Even so, Korchagin, TOH
                 Management, Kovalenko, and CFL Medical Supplies then submitted a bill to
                 GEICO under HCPCS code E0720, seeking reimbursement of $771.00 for the
                 medically unnecessary TENS unit.

         (xv)    On December 21, 2018, an Insured named TA was involved in an automobile
                 accident. The contemporaneous police report indicated that TA’s vehicle was
                 drivable following the accident. The police report further indicated that,
                 although TA complained of back pain, TA refused medical attention at the
                 scene. In keeping with the fact that TA was not seriously injured, TA did not
                 visit any hospital emergency room following the accident. To the extent that
                 TA experienced any health problems at all as the result of the accident, they
                 were of low severity. Nonetheless, at the conclusion of a putative “treatment”
                 session at Fort Myers Chiro on January 3, 2019, Pearce – at Korchagin’s
                 direction – prescribed TA a TENS unit from CFL Medical Supplies, despite
                 the fact that TA was simultaneously directed to receive a course of in-office
                 electrical stimulation services, rendering the TENS unit duplicative and
                 medically unnecessary. Even so, Korchagin, TOH Management, Kovalenko,



                                               281
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 282 of 396 PageID 282




                    and CFL Medical Supplies then submitted a bill to GEICO under HCPCS code
                    E0720, seeking reimbursement of $771.00 for the medically unnecessary
                    TENS unit.

            830.    These are only representative examples. In virtually all of the claims for TENS

    units identified in Exhibit “6”, Korchagin, TOH Management, Kovalenko, and CFL Medical

    Supplies purported to provide TENS units to Insureds despite the fact that: (i) the Insureds

    suffered only minor soft-tissue injuries, to the limited extent they suffered any injuries at all,

    that did not require the use of a TENS unit in the first instance; and (ii) the TENS units were

    provided to Insureds who were contemporaneously prescribed a course of in-office electrical

    stimulation services, rendering the TENS unit duplicative and medically unnecessary.

            831.    As set forth above, there are a substantial number of variables that can affect

    whether, how, and to what extent an individual is injured in a given automobile accident.

            832.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

            833.    It is highly improbable that any two Insureds involved in any one of the

    relatively minor automobile accidents in the claims identified in Exhibit “6” would suffer

    substantially identical injuries as the result of their accidents, or require a substantially identical

    course of treatment.

            834.    It is even more improbable – to the point of impossibility – that this would occur

    repeatedly, often with the Insureds being prescribed identical home-use TENS units from CFL

    Medical Supplies on or about the exact same dates.




                                                     282
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 283 of 396 PageID 283




           835.    Even so, and in keeping with the fact that the CFL Medical Supplies TENS units

    prescriptions were not medically necessary, and instead were part of the Defendants’ scheme to

    maximize the amount of fraudulent billing they could submit to GEICO and other insurers,

    Touch of Health, Korchagin, Hanson, Orlando Central Chiro, Roldos, and Penza routinely

    prescribed – and Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies

    routinely dispensed – TENS units to more than one Insured involved in a single accident,

    often on the exact same dates.

           (i)     On, September 23, 2017, two Insureds – SA and BC– were involved the same
                   automobile accident, and thereafter sought “treatment” at Orlando Central
                   Chiro. SA and BC were different ages, in different physical condition, and
                   experienced the impact from different locations in the vehicle. To the extent that
                   SA and BC suffered any injuries at all in their accident, the injuries were
                   different. Even so, Hanson – at Korchagin’s direction – prescribed SA and BC
                   identical and medically unnecessary TENS units from CFL Medical Supplies
                   on the exact same date, October 3, 2017.

           (ii)    On November 26, 2017, five Insureds – MW, BF, CF IF, and SP – were
                   involved the same automobile accident, and thereafter all sought “treatment” at
                   Orlando Central Chiro. MW, BF, CF, IF, and SP were different ages, in
                   different physical condition, and experienced the impact from different locations
                   in the vehicle. To the extent that MW, BF, CF, IF, and SP suffered any injuries
                   at all in their accident, the injuries were different. Even so, Hanson – at
                   Korchagin’s direction – prescribed MW, BF, CF, IF, and SP identical and
                   medically unnecessary TENS units from CFL Medical Supplies on the exact
                   same date, November 27, 2018.

           (iii)   On February 5, 2018, two Insureds – JJ and MR – were involved the same
                   automobile accident, and thereafter sought “treatment” at Touch of Health. JJ
                   and MR were different ages, in different physical condition, and experienced
                   the impact from different locations in the vehicle. To the extent that JJ and MR
                   suffered any injuries at all in their accident, the injuries were different. Even
                   so, Roldos – at Korchagin’s direction – prescribed JJ and MR identical and
                   medically unnecessary TENS units from CFL Medical Supplies on the exact
                   same date, February 6, 2018.

           (iv)    On April 10, 2018, three Insureds – KD, PJ, and BM– were involved in the
                   same automobile accident, and thereafter all sought “treatment” at Orlando



                                                  283
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 284 of 396 PageID 284




                 Central Chiro. KD, PJ, and BM were different ages, in different physical
                 condition, and experienced the impact from different locations in the vehicle. To
                 the extent that KD, PJ, and BM suffered any injuries at all in their accident, the
                 injuries were different. Even so, Hanson – at Korchagin’s direction –
                 prescribed KD, PJ, and BM with identical and medically unnecessary TENS
                 units from CFL Medical Supplies on the exact same date, April 11, 2018.

         (v)     On July 12, 2018, three Insureds – JP CP, and SS – were involved in the same
                 automobile accident, and thereafter all sought “treatment” at Orlando Central
                 Chiro. JP, CP, and SS were different ages, in different physical condition, and
                 experienced the impact from different locations in the vehicle. To the extent that
                 JP, CP, and SS suffered any injuries at all in their accident, the injuries were
                 different. Even so, Hanson – at Korchagin’s direction – prescribed JP, CP, and
                 SS with identical and medically unnecessary TENS units from CFL Medical
                 Supplies on the exact same date, July 16, 2018.

         (vi)    On August 24, 2018, two Insureds – LV and NV – were involved the same
                 automobile accident, and thereafter sought “treatment” at Touch of Health. LV
                 and NV were different ages, in different physical condition, and experienced the
                 impact from different locations in the vehicle. To the extent that LV and NV
                 suffered any injuries at all in their accident, the injuries were different. Even
                 so, Penza – at Korchagin’s direction – prescribed LV and NV identical and
                 medically unnecessary TENS units from CFL Medical Supplies on the exact
                 same date, August 27, 2018.

         (vii)   On September 11, 2018, two Insureds – BA and JS – were involved the same
                 automobile accident, and thereafter sought “treatment” at Orlando Central
                 Chiro. BA and JS were different ages, in different physical condition, and
                 experienced the impact from different locations in the vehicle. To the extent that
                 BA and JS suffered any injuries at all in their accident, the injuries were
                 different. Even so, Hanson – at Korchagin’s direction – prescribed BA and JS
                 identical and medically unnecessary TENS units from CFL Medical Supplies
                 on the exact same date, September 12, 2018.

         (viii) On, November 11, 2018, two Insureds – SP and OJ – were involved the same
                automobile accident, and thereafter sought “treatment” at Orlando Central
                Chiro. SP and OJ were different ages, in different physical condition, and
                experienced the impact from different locations in the vehicle. To the extent that
                SP and OJ suffered any injuries at all in their accident, the injuries were
                different. Even so, Hanson – at Korchagin’s direction – prescribed SP and OJ
                identical and medically unnecessary TENS units from CFL Medical Supplies
                on the exact same date, November 13, 2018.




                                                284
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 285 of 396 PageID 285




           (ix)    On November 13, 2018, two Insureds – BA and HL – were involved the same
                   automobile accident, and thereafter sought “treatment” at Touch of Health. BA
                   and HL were different ages, in different physical condition, and experienced the
                   impact from different locations in the vehicle. To the extent that BA and HL
                   suffered any injuries at all in their accident, the injuries were different. Even
                   so, Penza – at Korchagin’s direction – prescribed BA and HL identical and
                   medically unnecessary TENS units from CFL Medical Supplies on the exact
                   same date, November 19, 2018.

           (x)     On December 15, 2018, three Insureds – FM, FR and MC – were involved in
                   the same automobile accident, and thereafter all sought “treatment” at Touch
                   of Health. FM, FR, and MC were different ages, in different physical condition,
                   and experienced the impact from different locations in the vehicle. To the extent
                   that FM, FR, and MC suffered any injuries at all in their accident, the injuries
                   were different. Even so, Penza – at Korchagin’s direction – prescribed FM, FR,
                   and MC with identical and medically unnecessary TENS units from CFL
                   Medical Supplies on the exact same date, January 2, 2019.

           836.    These are only representative examples. In the claims for TENS units

    identified in Exhibit “6”, Touch of Health, Hanson, Orlando Central Chiro, Roldos, and Penza

    – at Korchagin’s direction – routinely prescribed medically unnecessary TENS units to

    multiple Insureds who had been involved in the same underlying accident, often on the exact

    same date.

    b.     The Fraudulent Charges for Medically Unnecessary CT Units

           837.    The prescription and provision of a CT unit is duplicative and medically

    unnecessary when provided contemporaneously with a regular course of in-office cervical

    traction services.

           838.    Even so, Touch of Health, Hanson, and Orlando Central Chiro – at

    Korchagin’s direction – routinely prescribed, and Korchagin, TOH Management, Kovalenko,

    and CFL Medical Supplies routinely dispensed, home-use CT units for Insureds

    simultaneously receiving a course of in-office cervical traction services.




                                                  285
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 286 of 396 PageID 286




         839.    For example:

         (i)     On December 1, 2017, an Insured named OK was involved in an automobile
                 accident. Thereafter, in December 2017, OK received putative chiropractic and
                 physical therapy “treatment” – which included in-office cervical traction
                 services – at Touch of Health. Then, on or about December 18, 2017,
                 Mohammadi – at Korchagin’s direction – prescribed OK a CT unit from CFL
                 Medical Supplies, despite the fact that OK was simultaneously directed to
                 continue receiving in-office chiropractic and physical therapy services,
                 including in-office cervical traction services. Korchagin, TOH Management,
                 Kovalenko, and CFL Medical Supplies then submitted a bill to GEICO under
                 HCPCS code E0849, seeking reimbursement of $1,050.00 for the duplicative
                 and medically unnecessary CT unit.

         (ii)    On December 15, 2017, an Insured named MC was involved in an automobile
                 accident. Thereafter, between December 2017 and January 2018, MC received
                 putative chiropractic and physical therapy “treatment” – which included in-
                 office cervical traction services – at Orlando Central Chiro. Then, on or about
                 January 10, 2018, Hanson – at Korchagin’s direction – prescribed MC a CT
                 unit from CFL Medical Supplies, despite the fact that MC: (a) had been
                 receiving a course of in-office cervical traction services which had supposedly
                 been unsuccessful in resolving MC’s supposed symptoms; and (b) was
                 simultaneously directed to continue receiving in-office chiropractic and
                 physical therapy services, including in-office cervical traction services.
                 Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies then
                 submitted a bill to GEICO under HCPCS code E0849, seeking reimbursement
                 of $1,050.00 for the duplicative and medically unnecessary CT unit.

         (iii)   On December 15, 2017, an Insured named MD was involved in an automobile
                 accident. Thereafter, between December 2017 and January 2018, MD received
                 putative chiropractic and physical therapy “treatment” – which included in-
                 office cervical traction services – at Orlando Central Chiro. Then, on or about
                 January 26, 2018, Hanson – at Korchagin’s direction – prescribed MD a CT
                 unit from CFL Medical Supplies, despite the fact that MD: (a) had been
                 receiving a course of in-office cervical traction services which had supposedly
                 been unsuccessful in resolving MD’s supposed symptoms; and (b) was
                 simultaneously directed to continue receiving in-office chiropractic and
                 physical therapy services, including in-office cervical traction services.
                 Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies then
                 submitted a bill to GEICO under HCPCS code E0849, seeking reimbursement
                 of $1,050.00 for the duplicative and medically unnecessary CT unit.

         (iv)    On October 6, 2017, an Insured named AM was involved in an automobile
                 accident. Thereafter, between October and November 2017, AM received



                                               286
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 287 of 396 PageID 287




                  putative chiropractic and physical therapy “treatment” – which included in-
                  office cervical traction services – at Orlando Central Chiro. Then, on or about
                  November 28, 2017, Hanson – at Korchagin’s direction – prescribed AM a CT
                  unit from CFL Medical Supplies, despite the fact that AM: (a) had been
                  receiving a course of in-office cervical traction services which had supposedly
                  been unsuccessful in resolving AM’s supposed symptoms; and (b) was
                  simultaneously directed to continue receiving in-office chiropractic and
                  physical therapy services, including in-office cervical traction services.
                  Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies then
                  submitted a bill to GEICO under HCPCS code E0849, seeking reimbursement
                  of $1,050.00 for the duplicative and medically unnecessary CT unit.

           (v)    On October 4, 2018, an Insured named SB was involved in an automobile
                  accident. Thereafter, between October and November 2018, SB received
                  putative chiropractic and physical therapy “treatment” – which included in-
                  office cervical traction services – at Orlando Central Chiro. Then, on or about
                  November 13, 2018, Hanson – at Korchagin’s direction – prescribed SB a CT
                  unit from CFL Medical Supplies, despite the fact that SB: (a) had been
                  receiving a course of in-office cervical traction services which had supposedly
                  been unsuccessful in resolving SB’s supposed symptoms; and (b) was
                  simultaneously directed to continue receiving in-office chiropractic and
                  physical therapy services, including in-office cervical traction services.
                  Korchagin, TOH Management, Kovalenko, and CFL Medical Supplies then
                  submitted a bill to GEICO under HCPCS code E0849, seeking reimbursement
                  of $1,050.00 for the duplicative and medically unnecessary CT unit.

           840.   These are only representative examples. In virtually all of the claims for CT

    units identified in Exhibit “6”, Korchagin, TOH Management, Kovalenko, and CFL Medical

    Supplies purported to provide CT units to Insureds despite the fact that the Insureds were

    simultaneously receiving – or had been directed to receive – in-office cervical traction

    services, rendering the home-use CT units duplicative and medically unnecessary.

    8.     The Fraudulent Charges for Initial Examinations at CFL MD

           841.   As part of their fraudulent scheme, the Defendants caused many Insureds to be

    referred to CFL MD for putative patient examinations.




                                                287
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 288 of 396 PageID 288




            842.    Ball purported to perform all of the initial examinations at CFL MD in the

    claims identified in Exhibit “7”.

            843.    As set forth in Exhibit “7”, Korchagin, TOH Management, Amponsah, Ball,

    and CFL MD then billed the initial examinations to GEICO under CPT code 99204, resulting

    in a charge of $400.00 for each initial examination they purported to perform.

            844.    In the claims for initial examinations identified in Exhibit “7”, the charges for

    initial examinations were fraudulent in that they misrepresented CFL MD’s eligibility to

    collect PIP Benefits in the first instance.

            845.    In fact, and as set forth above, CFL MD never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the Clinic Act and the Patient Brokering

    Act.

            846.    As set forth below, the charges for the initial examinations identified in Exhibit

    “7” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    (i)     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            847.    To the extent that the Insureds in the claims identified in Exhibit “7” had any

    presenting problems at all as the result of their relatively minor automobile accidents, the

    problems virtually always were low severity soft tissue injuries such as sprains and strains.

            848.    For instance, and in keeping with the fact that the Insureds in the claims

    identified in Exhibit “7” either had no presenting problems at all as the result of their

    relatively minor automobile accidents, or else problems of low severity, in most of the claims

    identified in Exhibit “7” the contemporaneous police reports indicated that the underlying




                                                   288
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 289 of 396 PageID 289




    accidents involved relatively low-impact collisions, that the Insureds’ vehicles were drivable

    following the accidents, and that no one was seriously injured in the underlying accidents, or

    injured at all.

            849.      What is more, and again in keeping with the fact that the Insureds in the claims

    identified in Exhibit “7” either had no presenting problems at all as a result of their relatively

    minor automobile accidents, or else problems of low severity, in many of the claims identified

    in Exhibit “1” the Insureds did not seek treatment at any hospital as the result of their

    accidents.

            850.      Even so, in the claims for initial examinations identified in Exhibit “7”,

    Korchagin, TOH Management, Amponsah, Ball, and CFL MD routinely billed for their

    putative initial examinations using CPT code 99204, and thereby falsely represented that the

    Insureds presented with problems of moderate to high severity.

            851.      For example:

            (i)       On February 24, 2019, an Insured named DA was involved in an automobile
                      accident. In keeping with the fact that DA was not seriously injured, DA did
                      not visit any hospital emergency room following the accident. To the extent
                      that DA experienced any health problems at all as the result of the accident,
                      they were of low severity. Even so, following an initial examination of DA by
                      Ball on April 30, 2019, Ball, Amponsah, Korchagin, TOH Management, and
                      CFL MD billed GEICO for the initial examination using CPT code 99204, and
                      thereby falsely represented that the examination involved presenting problems
                      of moderate to high severity.

            (ii)      On March 4, 2019, an Insured named AM was involved in an automobile
                      accident. The contemporaneous police report indicated that the accident was a
                      low-speed, low-impact collision, and that AM’s vehicle was drivable following
                      the accident. The police report further indicated that AM was not injured and
                      did not complain of any pain. In keeping with the fact that AM was not injured,
                      AM did not visit any hospital emergency room following the accident. To the
                      extent that AM experienced any health problems at all as the result of the
                      minor accident, they were of low severity. Even so, following an initial



                                                    289
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 290 of 396 PageID 290




                 examination of AM by Ball on April 22, 2019, Ball, Amponsah, Korchagin,
                 TOH Management, and CFL MD billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that the examination
                 involved presenting problems of moderate to high severity.

         (iii)   On March 23, 2019, an Insured named DG was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that DG’s vehicle was drivable following
                 the accident. The police report further indicated that DG was not injured and
                 did not complain of any pain. In keeping with the fact that DG was not injured,
                 DG did not visit any hospital emergency room following the accident. To the
                 extent that DG experienced any health problems at all as the result of the minor
                 accident, they were of low severity. Even so, following an initial examination
                 of DG by Ball on May 7, 2019, Ball, Amponsah, Korchagin, TOH
                 Management, and CFL MD billed GEICO for the initial examination using
                 CPT code 99204, and thereby falsely represented that the examination
                 involved presenting problems of moderate to high severity.

         (iv)    On March 23, 2019, an Insured named MA was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that MA’s vehicle was drivable following
                 the accident. The police report further indicated that MA was not injured and
                 did not complain of any pain. In keeping with the fact that MA was not injured,
                 MA did not visit any hospital emergency room following the accident. To the
                 extent that MA experienced any health problems at all as the result of the
                 minor accident, they were of low severity. Even so, following an initial
                 examination of MA by Ball on May 7, 2019, Ball, Amponsah, Korchagin,
                 TOH Management, and CFL MD billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that the examination
                 involved presenting problems of moderate to high severity.

         (v)     On April 25, 2019, an Insured named BL was involved in an automobile
                 accident. The contemporaneous police report indicated that the BL was not
                 injured and did not complain of any pain. In keeping with the fact that BL was
                 not injured, BL did not visit any hospital emergency room following the
                 accident. To the extent that BL experienced any health problems at all as the
                 result of the accident, they were of low severity. Even so, following an initial
                 examination of BL by Ball on May 15, 2019, Ball, Amponsah, Korchagin,
                 TOH Management, and CFL MD billed GEICO for the initial examination
                 using CPT code 99204, and thereby falsely represented that the examination
                 involved presenting problems of moderate to high severity.




                                               290
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 291 of 396 PageID 291




           852.    These are only representative examples. In the claims for initial examinations

    identified in Exhibit “7”, Korchagin, TOH Management, Amponsah, Ball, and CFL MD

    routinely falsely represented that the Insureds presented with problems of moderate to high

    severity, when in fact the Insureds’ problems were low-severity soft tissue injuries such as

    sprains and strains, to the limited extent that they had any presenting problems at all.

           853.    In the claims for initial examinations identified in Exhibit “7”, Korchagin,

    TOH Management, Amponsah, Ball, and CFL MD routinely falsely represented that the

    Insureds presented with problems of moderate to high severity in order to create a false basis

    for their charges for the examinations under CPT code 99204, because examinations billable

    under CPT code 99204 are reimbursable at higher rates than examinations involving

    presenting problems of low severity, or no severity.

           854.    In the claims for initial examinations identified in Exhibit “7”, Korchagin,

    TOH Management, Amponsah, Ball, and CFL MD also routinely falsely represented that the

    Insureds presented with problems of moderate severity in order to create a false basis for the

    other Fraudulent Services that the Defendants purported to provide.

    (ii)   Misrepresentations      Regarding      the    Amount    of   Time     Spent    on   Initial
           Examinations

           855.    What is more, in the claims identified in Exhibit “7” for initial examinations

    under CPT code 99204, Korchagin, TOH Management, Amponsah, Ball, and CFL MD

    routinely misrepresented and exaggerated the amount of face-to-fact time Ball spent with the

    Insureds or the Insureds’ families.

           856.    As set forth above, Korchagin, TOH Management, Amponsah, Ball, and CFL

    MD billed for the putative initial examinations using CPT code 99204, and thereby



                                                   291
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 292 of 396 PageID 292




    represented that Ball spent 45 minutes of face-to-face time with the Insureds or the Insureds’

    families during the putative examinations.

           857.    In fact, in most of the claims for initial examinations identified in Exhibit “7”,

    Ball never spent more than 15 minutes – let alone 45 minutes – of face-to-face time with the

    Insureds or their families when purporting to conduct the examinations.

           858.    For instance, and in keeping with the fact that the initial examinations in the

    claims identified in Exhibit “7” did not entail more than 15 minutes of face-to-face time

    between Ball and the Insureds or the Insureds’ families, to the extent that the examinations

    actually were performed in the first instance, Ball used a template in purporting to conduct the

    initial examinations.

           859.    The template that Ball used in purporting to conduct the initial examinations

    set forth a limited range of examination parameters.

           860.    The only face-to-face time between Ball and the Insureds that was reflected in

    the limited range of examination parameters consisted of brief patient interviews and limited

    examinations of the Insureds’ musculoskeletal systems.

           861.    These brief patient interviews and limited examinations did not require Ball to

    spend more than 15 minutes of face-to-face time with the Insureds or their families.

           862.    In the claims for initial examinations identified in Exhibit “7”, Korchagin,

    TOH Management, Amponsah, Ball, and CFL MD falsely represented that the initial

    examinations involved 45 minutes of face-to-face time in order to create a false basis for their

    charges under CPT code 99204 because examinations billable under CPT code 99204 are

    reimbursable at higher rates than examinations that require less time to perform.




                                                  292
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 293 of 396 PageID 293




    (iii)   Misrepresentations Regarding the Extent of Medical Decision-Making

            863.   When the Insureds in the claims identified in Exhibit “7” presented at CFL MD

    for initial examinations, their presenting problems virtually always were limited to low

    severity soft tissue injuries such as acute sprains and strains, to the extent that they had any

    legitimate presenting problems at all.

            864.   The diagnosis and treatment of these low severity sprains and strains did not

    require any legitimate, moderate-complexity medical decision-making.

            865.   First, in the claims for initial examinations identified in Exhibit “7”, the initial

    examinations did not involve the retrieval, review, or analysis of any significant amount of

    medical records, diagnostic tests, or other information.

            866.   When the Insureds in the claims identified in Exhibit “7” presented to CFL

    MD for “treatment”, they did not arrive with any medical records except, at times, basic

    radiology reports.

            867.   Furthermore, prior to the initial examinations, CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball did not request any medical records from other providers.

            868.   Second, in the claims for initial examinations identified in Exhibit “7”, there

    was no risk of significant complications or morbidity – much less mortality – from the

    Insureds’ relatively minor soft tissue injury complaints, to the extent that they ever had any

    complaints from automobile accidents at all.

            869.   Nor, by extension, was there any risk of significant complications, morbidity,

    or mortality from the diagnostic procedures or treatment options provided at CFL MD, to the

    extent that CFL MD, Korchagin, TOH Management, Amponsah, and Ball provided any such




                                                   293
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 294 of 396 PageID 294




    diagnostic procedures or treatment options in the first instance.

           870.     In almost every instance, any “treatments” that CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball actually provided were limited to chiropractic treatment

    and/or physical therapy treatment, none of which was health– or life–threatening if properly

    administered.

           871.     Third, in the claims for initial examinations identified in Exhibit “7”, CFL MD,

    Korchagin, TOH Management, Amponsah, and Ball did not consider any significant number

    of diagnoses or treatment options for the Insureds during the initial examinations.

           872.     Rather, to the extent that the initial examinations were conducted in the first

    instance, CFL MD, Korchagin, TOH Management, Amponsah, and Ball provided a phony list

    of soft tissue injury “diagnoses” for virtually every Insured, and prescribed a substantially

    similar course of treatment for every Insured.

           873.     Specifically, in most of the claims identified in Exhibit “7”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately

    could be traced to an underlying automobile accident.

           874.     Even so, CFL MD, Korchagin, TOH Management, Amponsah, and Ball

    prepared initial examination reports in which they provided a phony list of soft tissue injury

    “diagnoses” to virtually every Insured.

           875.     Then, based upon these phony “diagnoses”, CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball directed virtually every Insured to continue to receive

    significant and medically unnecessary chiropractic treatment and/or physical therapy

    treatment, regardless of the Insureds’ true circumstances or presentation.




                                                     294
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 295 of 396 PageID 295




         876.   For example:

         (i)    On February 24, 2019, an Insured named DA was involved in an automobile
                accident. In keeping with the fact that DA was not seriously injured, DA did
                not visit any hospital emergency room following the accident. To the extent
                that DA experienced any health problems at all as the result of the accident,
                they were of low severity. On April 30, 2019, Ball purported to Ball purported
                to conduct an initial examination of DA at CFL MD. To the extent that Ball
                performed the examination in the first instance, Ball did not retrieve, review, or
                analyze any significant amount of medical records, diagnostic tests, or other
                information in connection with the examination. Moreover, Ball did not
                consider any significant number of diagnoses or management options in
                connection with the examination. Instead, Ball provided DA with the same,
                phony, list of soft tissue injury “diagnoses” that he provided to virtually every
                other Insured. Furthermore, neither DA’s presenting problems, nor the
                treatment plan provided to DA by Ball, Korchagin, TOH Management,
                Amponsah, and CFL MD, presented any risk of significant complications,
                morbidity, or mortality. To the contrary, DA did not need any significant
                treatment at all as a result of the accident, and the treatment plan provided by
                Ball, Korchagin, TOH Management, Amponsah, and CFL MD consisted of
                medically unnecessary chiropractic services, none of which posed the least bit
                of risk to DA. Even so, Ball, Korchagin, TOH Management, Amponsah, and
                CFL MD billed GEICO for the initial examination using CPT code 99204, and
                thereby falsely represented that Ball engaged in some legitimate, moderate
                complexity medical decision-making during the purported examination.

         (ii)   On March 4, 2019, an Insured named AM was involved in an automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, and that AM’s vehicle was drivable following
                the accident. The police report further indicated that AM was not injured and
                did not complain of any pain. In keeping with the fact that AM was not injured,
                AM did not visit any hospital emergency room following the accident. To the
                extent that AM experienced any health problems at all as the result of the
                minor accident, they were of low severity. On April 22, 2019, Ball purported to
                Ball purported to conduct an initial examination of AM at CFL MD. To the
                extent that Ball performed the examination in the first instance, Ball did not
                retrieve, review, or analyze any significant amount of medical records,
                diagnostic tests, or other information in connection with the examination.
                Moreover, Ball did not consider any significant number of diagnoses or
                management options in connection with the examination. Instead, Ball
                provided DA with the same, phony, list of soft tissue injury “diagnoses” that
                he provided to virtually every other Insured. Furthermore, neither DA’s
                presenting problems, nor the treatment plan provided to AM by Ball,
                Korchagin, TOH Management, Amponsah, and CFL MD, presented any risk



                                               295
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 296 of 396 PageID 296




                 of significant complications, morbidity, or mortality. To the contrary, AM did
                 not need any significant treatment at all as a result of the accident, and the
                 treatment plan provided by Ball, Korchagin, TOH Management, Amponsah,
                 and CFL MD consisted of medically unnecessary chiropractic services, none of
                 which posed the least bit of risk to AM. Even so, Ball, Korchagin, TOH
                 Management, Amponsah, and CFL MD billed GEICO for the initial
                 examination using CPT code 99204, and thereby falsely represented that Ball
                 engaged in some legitimate, moderate complexity medical decision-making
                 during the purported examination.

         (iii)   On March 23, 2019, an Insured named DG was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that DG’s vehicle was drivable following
                 the accident. The police report further indicated that DG was not injured and
                 did not complain of any pain. In keeping with the fact that DG was not injured,
                 DG did not visit any hospital emergency room following the accident. To the
                 extent that DG experienced any health problems at all as the result of the minor
                 accident, they were of low severity. On May 7, 2019, Ball purported to Ball
                 purported to conduct an initial examination of DG at CFL MD. To the extent
                 that Ball performed the examination in the first instance, Ball did not retrieve,
                 review, or analyze any significant amount of medical records, diagnostic tests,
                 or other information in connection with the examination. Moreover, Ball did
                 not consider any significant number of diagnoses or management options in
                 connection with the examination. Instead, Ball provided DG with the same,
                 phony, list of soft tissue injury “diagnoses” that he provided to virtually every
                 other Insured. Furthermore, neither DG’s presenting problems, nor the
                 treatment plan provided to DG by Ball, Korchagin, TOH Management,
                 Amponsah, and CFL MD, presented any risk of significant complications,
                 morbidity, or mortality. To the contrary, DG did not need any significant
                 treatment at all as a result of the accident, and the treatment plan provided by
                 Ball, Korchagin, TOH Management, Amponsah, and CFL MD consisted of
                 medically unnecessary chiropractic services, none of which posed the least bit
                 of risk to DG. Even so, Ball, Korchagin, TOH Management, Amponsah, and
                 CFL MD billed GEICO for the initial examination using CPT code 99204, and
                 thereby falsely represented that Ball engaged in some legitimate, moderate
                 complexity medical decision-making during the purported examination.

         (iv)    On March 23, 2019, an Insured named MA was involved in an automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, and that MA’s vehicle was drivable following
                 the accident. The police report further indicated that MA was not injured and
                 did not complain of any pain. In keeping with the fact that MA was not injured,
                 MA did not visit any hospital emergency room following the accident. To the
                 extent that MA experienced any health problems at all as the result of the



                                               296
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 297 of 396 PageID 297




               minor accident, they were of low severity. On May 7, 2019, Ball purported to
               Ball purported to conduct an initial examination of MA at CFL MD. To the
               extent that Ball performed the examination in the first instance, Ball did not
               retrieve, review, or analyze any significant amount of medical records,
               diagnostic tests, or other information in connection with the examination.
               Moreover, Ball did not consider any significant number of diagnoses or
               management options in connection with the examination. Instead, Ball
               provided MA with the same, phony, list of soft tissue injury “diagnoses” that
               he provided to virtually every other Insured. Furthermore, neither MA’s
               presenting problems, nor the treatment plan provided to MA by Ball,
               Korchagin, TOH Management, Amponsah, and CFL MD, presented any risk
               of significant complications, morbidity, or mortality. To the contrary, MA did
               not need any significant treatment at all as a result of the accident, and the
               treatment plan provided by Ball, Korchagin, TOH Management, Amponsah,
               and CFL MD consisted of medically unnecessary chiropractic services, none of
               which posed the least bit of risk to MA. Even so, Ball, Korchagin, TOH
               Management, Amponsah, and CFL MD billed GEICO for the initial
               examination using CPT code 99204, and thereby falsely represented that Ball
               engaged in some legitimate, moderate complexity medical decision-making
               during the purported examination.

         (v)   On April 25, 2019, an Insured named BL was involved in an automobile
               accident. The contemporaneous police report indicated that the BL was not
               injured and did not complain of any pain. In keeping with the fact that BL was
               not injured, BL did not visit any hospital emergency room following the
               accident. To the extent that BL experienced any health problems at all as the
               result of the accident, they were of low severity. On May 15, 2019, Ball
               purported to Ball purported to conduct an initial examination of BL at CFL
               MD. To the extent that Ball performed the examination in the first instance,
               Ball did not retrieve, review, or analyze any significant amount of medical
               records, diagnostic tests, or other information in connection with the
               examination. Moreover, Ball did not consider any significant number of
               diagnoses or management options in connection with the examination. Instead,
               Ball provided BL with the same, phony, list of soft tissue injury “diagnoses”
               that he provided to virtually every other Insured. Furthermore, neither BL’s
               presenting problems, nor the treatment plan provided to BL by Ball,
               Korchagin, TOH Management, Amponsah, and CFL MD, presented any risk
               of significant complications, morbidity, or mortality. To the contrary, BL did
               not need any significant treatment at all as a result of the accident, and the
               treatment plan provided by Ball, Korchagin, TOH Management, Amponsah,
               and CFL MD consisted of medically unnecessary chiropractic services, none of
               which posed the least bit of risk to BL. Even so, Ball, Korchagin, TOH
               Management, Amponsah, and CFL MD billed GEICO for the initial
               examination using CPT code 99204, and thereby falsely represented that Ball



                                            297
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 298 of 396 PageID 298




                    engaged in some legitimate, moderate complexity medical decision-making
                    during the purported examination.

            877.    There are a substantial number of variables that can affect whether, how, and

    to what extent an individual is injured in a given automobile accident.

            878.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

            879.    As set forth above, in the claims identified in Exhibit “7”, virtually all of the

    Insureds whom CFL MD, Korchagin, TOH Management, Amponsah, and Ball purported to

    treat were involved in relatively minor, “fender-bender” accidents, to the extent that they were

    involved in any actual accident at all.

            880.    It is highly improbable that any two Insureds involved in any one of the

    relatively minor automobile accidents in the claims identified in Exhibit “7” would suffer

    substantially identical injuries as the result of their accidents, or require a substantially identical

    course of treatment.

            881.    It is even more improbable – to the point of impossibility – that this would occur

    repeatedly, often with the Insureds presenting for initial examinations by CFL MD, Korchagin,

    TOH Management, Amponsah, and Ball with substantially identical injuries on or about the

    exact same dates after their accidents.

            882.    Even so, in keeping with the fact that the putative “diagnoses” were phony, and

    in keeping with the fact that the putative initial examinations involved no actual medical

    decision-making at all, CFL MD, Korchagin, TOH Management, Amponsah, and Ball

    frequently issued substantially identical “diagnoses”, on or about the same date, to more than



                                                     298
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 299 of 396 PageID 299




    one Insured involved in a single accident, and recommended a substantially identical course of

    medically unnecessary “treatment” to the Insureds.

           883.    For example:

           (i)     On February 24, 2019, two Insureds – LD and DL– were involved in the same
                   automobile accident. Incredibly, two months later, on April 22, 2019, LD and
                   DL both presented to CFL MD for initial examinations by Ball. LD and DL
                   were different ages, in different physical condition, and experienced the impact
                   from different locations in the vehicle. To the extent that LD and DL suffered
                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, Ball, Korchagin, TOH
                   Management, Amponsah, and CFL MD provided LD and DL with substantially
                   identical, phony “diagnoses”, and recommended a substantially identical course
                   of “treatment” for both of them.

           (ii)    On March 4, 2019, two Insureds – AM and JP – were involved in the same
                   automobile accident. Incredibly, nearly two months later, on April 22, 2019, AM
                   and JP both presented to CFL MD for initial examinations by Ball. AM and JP
                   were different ages, in different physical condition, and experienced the impact
                   from different locations in the vehicle. To the extent that AM and JP suffered
                   any injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, Ball, Korchagin, TOH
                   Management, Amponsah, and CFL MD provided AM and JP with substantially
                   identical, phony “diagnoses”, and recommended a substantially identical course
                   of “treatment” for both of them.

           (iii)   On March 23, 2019, two Insureds – MA and DG – were involved in the same
                   automobile accident. Incredibly, six weeks later, on May 7, 2019, MA and DG
                   both presented to CFL MD for initial examinations by Ball. MA and DG were
                   different ages, in different physical condition, and experienced the impact from
                   different locations in the vehicle. To the extent that MA and DG suffered any
                   injuries at all in their accident, the injuries were different. Even so, at the
                   conclusion of the putative initial examinations, Ball, Korchagin, TOH
                   Management, Amponsah, and CFL MD provided MA and DG with substantially
                   identical, phony “diagnoses”, and recommended a substantially identical course
                   of “treatment” for both of them.

           (iv)    On April 20, 2019, two Insureds – CA and SP – were involved in the same
                   automobile accident. Incredibly, more than one month later, on May 28, 2019,
                   CA and SP both presented to CFL MD for initial examinations by Ball. CA and
                   SP were different ages, in different physical condition, and experienced the
                   impact from different locations in the vehicle. To the extent that CA and SP



                                                  299
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 300 of 396 PageID 300




                   suffered any injuries at all in their accident, the injuries were different. Even so,
                   at the conclusion of the putative initial examinations, Ball, Korchagin, TOH
                   Management, Amponsah, and CFL MD provided CA and SP with substantially
                   identical, phony “diagnoses”, and recommended a substantially identical course
                   of “treatment” for both of them.

           (v)     On April 28, 2019, three Insureds – DD, ML, and JM – were involved in the
                   same automobile accident. Incredibly, two weeks later, on May 10, 2019, DD,
                   ML, and JM all presented to CFL MD for initial examinations by Ball. DD, ML,
                   and JM were different ages, in different physical condition, and experienced the
                   impact from different locations in the vehicle. To the extent that DD, ML, and
                   JM suffered any injuries at all in their accident, the injuries were different. Even
                   so, at the conclusion of the putative initial examinations, Ball, Korchagin, TOH
                   Management, Amponsah, and CFL MD provided DD, ML, and JM with
                   substantially identical, phony “diagnoses”, and recommended a substantially
                   identical course of “treatment” for all three of them.

           884.    These are only representative examples. In the claims for initial examinations

    that are identified in Exhibit “7”, CFL MD, Korchagin, TOH Management, Amponsah, and

    Ball frequently issued substantially identical “diagnoses”, on or about the same date, to more

    than one Insured involved in a single accident, and recommended a substantially identical

    course of medically unnecessary “treatment” to the Insureds, despite the fact that the Insureds

    were differently situated.

           885.    In the claims for initial examinations identified in Exhibit “7”, CFL MD,

    Korchagin, TOH Management, Amponsah, and Ball routinely falsely represented that the

    initial examinations involved medical decision-making of moderate complexity in order to

    provide a false basis to bill for the initial examinations under CPT code 99204, because initial

    examinations billed under CPT code 99204 are reimbursable at a higher rate than

    examinations that do not require low or moderate complexity medical decision-making.




                                                   300
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 301 of 396 PageID 301




    III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
           GEICO

           886.    To support their fraudulent charges, the Defendants systematically submitted

    or caused to be submitted thousands of bills and treatment reports through Touch of Health,

    Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, CFL

    Medical Supplies, and CFL MD to GEICO, containing thousands of individual charges,

    seeking payment for the Fraudulent Services for which the Defendants were not entitled to

    receive payment.

           887.    The claims that the Defendants submitted or caused to be submitted to GEICO

    were false and misleading in the following, material respects:

           (i)     The bills and treatment reports submitted or caused to be submitted by the
                   Defendants uniformly misrepresented to GEICO that Touch of Health, Central
                   Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, CFL
                   Medical Supplies, and CFL MD were in compliance with Florida law, and
                   therefore were eligible to collect PIP Benefits in the first instance. In fact,
                   Touch of Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers
                   Chiro, CFL Diagnostic, CFL Medical Supplies, and CFL MD were never
                   eligible for collect PIP Benefits in the first instance because: (a) Touch of
                   Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL
                   Diagnostic, and CFL MD operated in violation of the Clinic Act; (b) Touch of
                   Health, Orlando Central, Fort Myers Chiro, CFL Medical Supplies, CFL
                   Diagnostic, and CFL MD operated in violation of the Patient Brokering Act
                   and the Chiropractor Advertising Laws; (c) Touch of Health operated in
                   violation of the Anti-Kickback Statute; (d) Orlando Central Chiro and Fort
                   Myers Chiro operated in violation of the Self-Referral Act; and (e) Touch of
                   Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, and
                   CFL Medical Supplies operated in violation of the HME Licensing Laws.

           (ii)    The bills and treatment reports submitted or caused to be submitted by the
                   Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                   were lawfully provided and eligible for PIP reimbursement. In fact, the
                   Fraudulent Services were not lawfully provided, and were not eligible for PIP
                   reimbursement, because they were medically unnecessary and provided – to
                   the extent that they were provided at all – pursuant to a pre-determined
                   fraudulent protocol designed solely to financially enrich the Defendants, rather



                                                 301
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 302 of 396 PageID 302




                   than to treat or otherwise benefit the Insureds who purportedly were subjected
                   to them.

           (iii)   The bills and treatment reports submitted or caused to be submitted by the
                   Defendants uniformly misrepresented to GEICO that the Fraudulent Services
                   were medically necessary and, in many cases, misrepresented to GEICO that
                   the Fraudulent Services actually were performed. In fact, the Fraudulent
                   Services frequently were not performed at all and, to the extent that they were
                   performed, they were not medically necessary and were performed as part of a
                   pre-determined fraudulent treatment and billing protocol designed solely to
                   financially enrich the Defendants, not to benefit the Insureds who supposedly
                   were subjected to them.

           (iv)    The bills and treatment reports submitted by and on behalf of the Defendants
                   frequently misrepresented and exaggerated the level of the Fraudulent Services
                   and the nature of the Fraudulent Services that purportedly were provided.

    IV.    The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

           888.    The Defendants were legally and ethically obligated to act honestly and with

    integrity in connection with their performance of the Fraudulent Services and their submission

    of charges to GEICO.

           889.    To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

    Services, the Defendants have systemically concealed their fraud and have gone to great

    lengths to accomplish this concealment.

           890.    For instance, the Defendants knowingly misrepresented and concealed facts

    concerning their unlawful operations and violations of Florida law in order to conceal them

    from GEICO and other insurers.

           891.    Furthermore, the Defendants knowingly misrepresented and concealed facts in

    order to prevent GEICO from discovering that the Fraudulent Services were medically

    unnecessary and were performed – to the extent that they were performed at all – pursuant to

    a fraudulent pre-determined protocol designed to maximize the charges that could be



                                                 302
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 303 of 396 PageID 303




    submitted, not to benefit the Insureds who supposedly were subjected to them.

           892.    Moreover, the Defendants knowingly misrepresented and concealed facts in

    order to prevent GEICO from discovering that the Fraudulent Services frequently never were

    performed in the first instance.

           893.    In addition, the Defendants conducted their fraudulent scheme through

    multiple entities in order to conceal the volume of fraudulent billing submitted through any

    one entity, and thereby perpetuate their scheme.

           894.    The Defendants have hired law firms to pursue collection of the fraudulent

    charges for the Fraudulent Services from GEICO and other insurers. These law firms

    routinely file expensive and time-consuming litigation against GEICO and other insurers if

    the charges are not promptly paid in full.

           895.    GEICO is under statutory and contractual obligations to promptly and fairly

    process claims within 30 days. The facially-valid documents submitted to GEICO in support

    of the fraudulent charges at issue, combined with the material misrepresentations and acts of

    concealment described above, were designed to and did cause GEICO to rely upon them. As a

    result, GEICO has incurred damages of more than $2,700,000.00.

           896.    Based upon the Defendants’ material misrepresentations and other affirmative

    acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably

    have discovered that its damages were attributable to fraud until shortly before it filed this

    Complaint.




                                                 303
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 304 of 396 PageID 304




                                FIRST CAUSE OF ACTION
            Against Touch of Health, Central Florida Chiro, Orlando Central Chiro,
            Fort Myers Chiro, CFL Diagnostic, CFL Medical Supplies, and CFL MD
                      (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

           897.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-896, above.

           898.    There is an actual case in controversy between GEICO and Touch of Health,

    Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, CFL

    Medical Supplies, and CFL MD regarding more than $75,000.00 in pending fraudulent claims

    for the Fraudulent Services that have been submitted to GEICO.

           899.    Touch of Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers

    Chiro, CFL Diagnostic, CFL Medical Supplies, and CFL MD have no right to receive

    payment for any pending bills submitted to GEICO because of the fraudulent and unlawful

    activity described herein.

           900.    Accordingly, GEICO requests a judgment pursuant to the Declaratory

    Judgment Act, 28 U.S.C. §§ 2201 and 2202, declaring that Touch of Health, Central Florida

    Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, CFL Medical Supplies, and

    CFL MD have no right to receive payment for any pending bills submitted to GEICO.

                                    SECOND CAUSE OF ACTION
                                           Against Korchagin
                                  (Violation of RICO, 18 U.S.C. § 1962(c))
           901.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.

           902.    Touch of Health is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affect interstate commerce.



                                                  304
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 305 of 396 PageID 305




           903.    Korchagin knowingly has conducted and/or participated, directly or indirectly,

    in the conduct of Touch of Health’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based

    upon the use of the United States mails to submit or cause to be submitted thousands of

    fraudulent charges on a continuous basis for over two years seeking payments that Touch of

    Health was not eligible to receive under the No-Fault Law because: (i) Touch of Health

    unlawfully was operated in violation of the Clinic Act, the Patient Brokering Act, the Anti-

    Kickback Statute, the HME Licensing Laws, and the Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           904.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “1”.

           905.    Touch of Health’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail




                                                 305
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 306 of 396 PageID 306




    fraud are the regular way in which Korchagin operated Touch of Health, inasmuch as Touch

    of Health was not engaged in a legitimate health care practice, and acts of mail fraud therefore

    were essential in order for Touch of Health to function. Furthermore, the intricate planning

    required to carry out and conceal the predicate acts of mail fraud implies a threat of continued

    criminal activity, as does the fact that the Defendants continue to attempt collection on the

    fraudulent billing submitted through Touch of Health to the present day.

           906.    Touch of Health is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Touch of Health in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           907.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills

    submitted through Touch of Health.

           908.    By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.

                               THIRD CAUSE OF ACTION
    Against Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya,
                Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury
                          (Violation of RICO, 18 U.S.C. § 1962(d))

           909.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.




                                                  306
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 307 of 396 PageID 307




           910.    Touch of Health is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           911.    Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya,

    Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury are employed by or associated

    with the Touch of Health enterprise.

           912.    Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya,

    Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury knowingly have agreed,

    combined and conspired to conduct and/or participate, directly or indirectly, in the conduct of

    Touch of Health’s affairs through a pattern of racketeering activity consisting of repeated

    violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the

    United States mails to submit or cause to be submitted thousands of fraudulent charges on a

    continuous basis for over two years seeking payments that Touch of Health was not eligible to

    receive under the No-Fault Law because: (i) Touch of Health unlawfully was operated in

    violation of the Clinic Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME

    Licensing Laws, and the Chiropractor Advertising Laws; (ii) the underlying Fraudulent

    Services were not lawfully provided; (iii) the underlying Fraudulent Services were not

    medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the




                                                  307
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 308 of 396 PageID 308




    charges submitted to GEICO.

           913.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “1”. Each such mailing was made in furtherance of the mail fraud scheme.

           914.   Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya,

    Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury knew of, agreed to and acted in

    furtherance of the common and overall objective (i.e., to defraud GEICO and other

    automobile insurers of money) by submitting or facilitating the submission of the fraudulent

    charges to GEICO.

           915.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills

    submitted through the Touch of Health enterprise.

           916.   By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                               FOURTH CAUSE OF ACTION
       Against Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,
                           Biondi, Kabushinskaya, and Klochko
                              (Under Fla. Stat. 501.201 et. seq.)

           917.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.




                                                308
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 309 of 396 PageID 309




           918.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko are actively engaged in trade and commerce in the State

    of Florida.

           919.    GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           920.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko engaged in unfair, deceptive, and unconscionable acts

    or trade practices in their trade or commerce in the pursuit and execution of their scheme to

    illegally-obtain PIP Benefits from GEICO.

           921.    The bills and supporting documents submitted by Touch of Health, Korchagin,

    TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko to GEICO

    in connection with the Fraudulent Services were fraudulent in that they misrepresented: (i)

    Touch of Health’s eligibility to collect PIP Benefits in the first instance; (ii) that the

    Fraudulent Services were lawfully provided; (iii) that the Fraudulent Services were medically

    necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

           922.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of Touch of Health, Korchagin,

    TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko has been

    materially injurious to GEICO and its Insureds.

           923.    The conduct of Touch of Health, Korchagin, TOH Management, Hanson,

    Penza, Roldos, Biondi, Kabushinskaya, and Klochko was the actual and proximate cause of

    the damages sustained by GEICO.




                                                  309
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 310 of 396 PageID 310




           924.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko’s unfair and deceptive acts have caused GEICO to

    sustain damages of at least $350,000.00.

           925.    By reason of Touch of Health, Korchagin, TOH Management, Hanson, Penza,

    Roldos, Biondi, Kabushinskaya, and Klochko’s conduct, GEICO is also entitled to recover

    costs, and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                     FIFTH CAUSE OF ACTION
                                         Against Korchagin
                                     (Under Fla. Stat. 772.103(3))

           926.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.

           927.    Touch of Health is an ongoing “enterprise,” as that term is defined in Fla. Stat.

    § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           928.    Korchagin knowingly has conducted and/or participated, directly or indirectly,

    in the conduct of Touch of Health’s affairs through a pattern of criminal activity consisting of

    repeated acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by

    submitting or causing to be submitted thousands of fraudulent bills to GEICO seeking

    payment under automobile insurance policies issued by GEICO to Florida Insureds, when the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) Touch of Health unlawfully was operated

    in violation of the Clinic Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME

    Licensing Laws, and the Chiropractor Advertising Laws; (ii) the underlying Fraudulent

    Services were not lawfully provided; (iii) the underlying Fraudulent Services were not




                                                   310
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 311 of 396 PageID 311




    medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           929.    These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           930.    Touch of Health is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Touch of Health in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           931.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills

    submitted through the Touch of Health enterprise.

           932.    By reason of Korchagin’s conduct, GEICO is also entitled to recover threefold

    the actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant

    to Fla. Stat. § 772.104.




                                                   311
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 312 of 396 PageID 312




                               SIXTH CAUSE OF ACTION
     Against Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya,
                 Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury
                               (Under Fla. Stat. 772.103(4))

           933.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.

           934.    Touch of Health is an ongoing “enterprise,” as that term is defined in Fla. Stat.

    § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           935.    Korchagin,      TOH     Management,       Hanson,      Penza,    Roldos,    Biondi,

    Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury are employed

    by or associated with the Touch of Health enterprise.

           936.    In furtherance of the fraudulent scheme, Korchagin, TOH Management,

    Hanson, Penza, Roldos, Biondi, Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and

    Complete Injury submitted or caused to be submitted thousands of fraudulent bills through

    Touch of Health to GEICO seeking payment under automobile insurance policies issued by

    GEICO to Florida Insureds.

           937.    When the billing was submitted, Korchagin, TOH Management, Hanson,

    Penza, Roldos, Biondi, Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and

    Complete Injury knew that the billing contained false and misleading information concerning

    facts material to the claims for which reimbursement was being sought in that: (i) Touch of

    Health unlawfully was operated in violation of the Clinic Act, the Patient Brokering Act, the

    Anti-Kickback Statute, the HME Licensing Laws, and the Chiropractor Advertising Laws; (ii)

    the underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were



                                                   312
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 313 of 396 PageID 313




    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           938.    These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           939.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $350,000.00 pursuant to the fraudulent bills

    submitted through the Touch of Health enterprise.

           940.    By reason of Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi,

    Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury’s conduct,

    GEICO is also entitled to recover threefold the actual damages it actually sustained,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                              SEVENTH CAUSE OF ACTION
        Against Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,
                            Biondi, Kabushinskaya, and Klochko
                                    (Common Law Fraud)

           941.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.

           942.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko intentionally and knowingly made false and fraudulent

    statements of material fact to GEICO and concealed material facts from GEICO in the course



                                                   313
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 314 of 396 PageID 314




    of their submission of thousands of fraudulent bills through Touch of Health for the

    Fraudulent Services.

           943.   The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Touch of Health was in

    compliance with the Clinic Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME

    Licensing Laws, and the Chiropractor Advertising Laws, and eligible to collect PIP Benefits in

    the first instance, when in fact Touch of Health never was in compliance with the Clinic Act,

    the Patient Brokering Act, the Anti-Kickback Statute, the HME Licensing Laws, and the

    Chiropractor Advertising Laws, and never was eligible to collect PIP Benefits; (ii) in every

    claim, the representation that the Fraudulent Services were lawfully provided and eligible for

    PIP reimbursement, when in fact the Fraudulent Services were not lawfully provided, and

    were not eligible for PIP reimbursement; (iii) in every claim, the representation that the

    Fraudulent Services were medically necessary, when in fact they were not medically

    necessary; and (iv) in many claims, the representation that the Fraudulent Services actually

    were performed, when in many cases they were not actually performed.

           944.   Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to

    pay charges submitted through Touch of Health that were not reimbursable.

           945.   GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $350,000.00




                                                 314
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 315 of 396 PageID 315




    pursuant to the fraudulent bills that were submitted or caused to be submitted by the Touch of

    Health Defendants through Touch of Health.

           946.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko’s extensive fraudulent conduct demonstrates a high

    degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

           947.    Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                               EIGHTH CAUSE OF ACTION
        Against Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,
                            Biondi, Kabushinskaya, and Klochko
                                    (Unjust Enrichment)

           948.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 155-165, 176-202, 207-436, and 886-896, above.

           949.    As set forth above, Touch of Health, Korchagin, TOH Management, Hanson,

    Penza, Roldos, Biondi, Kabushinskaya, and Klochko have engaged in improper, unlawful,

    and/or unjust acts, all to the harm and detriment of GEICO.

           950.    When GEICO paid the bills and charges submitted or caused to be submitted

    by Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos, Biondi,

    Kabushinskaya, and Klochko through Touch of Health, it reasonably believed that it was

    legally obligated to make such payments based on Touch of Health, Korchagin, TOH

    Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko’s improper,

    unlawful, and/or unjust acts.



                                                 315
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 316 of 396 PageID 316




           951.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko have been enriched at GEICO’s expense by GEICO’s

    payments which constituted a benefit that Touch of Health, Korchagin, TOH Management,

    Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko voluntarily accepted

    notwithstanding their improper, unlawful, and unjust billing scheme.

           952.    Touch of Health, Korchagin, TOH Management, Hanson, Penza, Roldos,

    Biondi, Kabushinskaya, and Klochko’s retention of GEICO’s payments violates fundamental

    principles of justice, equity and good conscience.

           953.    By reason of the above, Touch of Health, Korchagin, TOH Management,

    Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko have been unjustly enriched in

    an amount to be determined at trial, but in no event less than $350,000.00.

                                   NINTH CAUSE OF ACTION
                                           Against Hanson
                                (Violation of RICO, 18 U.S.C. § 1962(c))
           954.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           955.    Central Florida Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affect interstate commerce.

           956.    Hanson knowingly has conducted and/or participated, directly or indirectly, in

    the conduct of Central Florida Chiro’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based

    upon the use of the United States mails to submit or cause to be submitted thousands of

    fraudulent charges on a continuous basis for over three years seeking payments that Central

    Florida Chiro was not eligible to receive under the No-Fault Law because: (i) Central Florida


                                                  316
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 317 of 396 PageID 317




    Chiro unlawfully was operated in violation of the Clinic Act and the HME Licensing Laws;

    (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the underlying

    Fraudulent Services were not medically necessary and were provided – to the extent that they

    were provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           957.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “2”.

           958.    Central Florida Chiro’s business is racketeering activity, inasmuch as the

    enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate

    acts of mail fraud are the regular way in which Hanson operated Central Florida Chiro,

    inasmuch as Central Florida Chiro was not engaged in a legitimate health care practice, and

    acts of mail fraud therefore were essential in order for Central Florida Chiro to function.

    Furthermore, the intricate planning required to carry out and conceal the predicate acts of mail

    fraud implies a threat of continued criminal activity, as does the fact that the Defendants

    continue to attempt collection on the fraudulent billing submitted through Central Florida

    Chiro to the present day.




                                                  317
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 318 of 396 PageID 318




           959.    Central Florida Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Central Florida Chiro in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           960.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,480,000.00 pursuant to the fraudulent bills

    submitted through Central Florida Chiro.

           961.    By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.

                                     TENTH CAUSE OF ACTION
                                  Against Hanson, Vega, and Arocho
                                (Violation of RICO, 18 U.S.C. § 1962(d))

           962.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           963.    Central Florida Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           964.    Hanson, Vega, and Arocho are employed by or associated with the Central

    Florida Chiro enterprise.

           965.    Hanson, Vega, and Arocho knowingly have agreed, combined and conspired to

    conduct and/or participate, directly or indirectly, in the conduct of Central Florida Chiro’s

    affairs through a pattern of racketeering activity consisting of repeated violations of the




                                                  318
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 319 of 396 PageID 319




    federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to

    submit or cause to be submitted thousands of fraudulent charges on a continuous basis for

    over three years seeking payments that Central Florida Chiro was not eligible to receive under

    the No-Fault Law because: (i) Central Florida Chiro unlawfully was operated in violation of

    the Clinic Act and the HME Licensing Laws; (ii) the underlying Fraudulent Services were not

    lawfully provided; (iii) the underlying Fraudulent Services were not medically necessary and

    were provided – to the extent that they were provided at all – pursuant to a pre-determined

    fraudulent protocol designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases,

    the Fraudulent Services never were provided in the first instance; and (v) the billing codes

    used for the underlying Fraudulent Services misrepresented and exaggerated the level of

    services that purportedly were provided in order to inflate the charges submitted to GEICO.

           966.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “2”. Each such mailing was made in furtherance of the mail fraud scheme.

           967.    Hanson, Vega, and Arocho knew of, agreed to and acted in furtherance of the

    common and overall objective (i.e., to defraud GEICO and other automobile insurers of

    money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

           968.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,480,000.00 pursuant to the fraudulent bills

    submitted through the Central Florida Chiro enterprise.




                                                  319
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 320 of 396 PageID 320




           969.    By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                               ELEVENTH CAUSE OF ACTION
                  Against the Central Florida Chiro, Hanson, Vega, and Arocho
                                (Under Fla. Stat. 501.201 et. seq.)

           970.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           971.    Central Florida Chiro, Hanson, Vega, and Arocho are actively engaged in trade

    and commerce in the State of Florida.

           972.    GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           973.    Central Florida Chiro, Hanson, Vega, and Arocho engaged in unfair, deceptive,

    and unconscionable acts or trade practices in their trade or commerce in the pursuit and

    execution of their scheme to illegally-obtain PIP Benefits from GEICO.

           974.    The bills and supporting documents submitted by Central Florida Chiro,

    Hanson, Vega, and Arocho to GEICO in connection with the Fraudulent Services were

    fraudulent in that they misrepresented: (i) Central Florida Chiro’s eligibility to collect PIP

    Benefits in the first instance; (ii) that the Fraudulent Services were lawfully provided; (iii) that

    the Fraudulent Services were medically necessary; and (iv) that the Fraudulent Services

    actually were performed in the first instance.

           975.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of Central Florida Chiro, Hanson,

    Vega, and Arocho has been materially injurious to GEICO and its Insureds.




                                                     320
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 321 of 396 PageID 321




           976.    The conduct of Central Florida Chiro, Hanson, Vega, and Arocho was the

    actual and proximate cause of the damages sustained by GEICO.

           977.    Central Florida Chiro, Hanson, Vega, and Arocho’s unfair and deceptive acts

    have caused GEICO to sustain damages of at least $1,480,000.00.

           978.    By reason of Central Florida Chiro, Hanson, Vega, and Arocho’s conduct,

    GEICO is also entitled to recover costs, and reasonable attorneys’ fees pursuant to Fla. Stat.

    501.211(2).

                                  TWELFTH CAUSE OF ACTION
                                         Against Hanson
                                    (Under Fla. Stat. 772.103(3))

           979.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           980.    Central Florida Chiro is an ongoing “enterprise,” as that term is defined in Fla.

    Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           981.    Hanson knowingly has conducted and/or participated, directly or indirectly, in

    the conduct of Central Florida Chiro’s affairs through a pattern of criminal activity consisting

    of repeated acts constituting insurance fraud in violation of Fla. Stat. § 817.234(1)(a), by

    submitting or causing to be submitted thousands of fraudulent bills to GEICO seeking

    payment under automobile insurance policies issued by GEICO to Florida Insureds, when the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) Central Florida Chiro unlawfully was

    operated in violation of the Clinic Act and the HME Licensing Laws; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were




                                                    321
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 322 of 396 PageID 322




    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           982.    These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           983.    Central Florida Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Central Florida Chiro in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           984.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,480,000.00 pursuant to the fraudulent bills

    submitted through the Central Florida Chiro enterprise.

           985.    By reason of Hanson’s conduct, GEICO is also entitled to recover threefold the

    actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to

    Fla. Stat. § 772.104.




                                                   322
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 323 of 396 PageID 323




                                THIRTEENTH CAUSE OF ACTION
                                 Against Hanson, Vega, and Arocho
                                   (Under Fla. Stat. 772.103(4))

           986.    GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           987.    Central Florida Chiro is an ongoing “enterprise,” as that term is defined in Fla.

    Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           988.    Hanson, Vega, and Arocho are employed by or associated with the Central

    Florida Chiro enterprise.

           989.    In furtherance of the fraudulent scheme, Hanson, Vega, and Arocho submitted

    or caused to be submitted thousands of fraudulent bills through Central Florida Chiro to

    GEICO seeking payment under automobile insurance policies issued by GEICO to Florida

    Insureds.

           990.    When the billing was submitted, Hanson, Vega, and Arocho knew that the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) Central Florida Chiro unlawfully was

    operated in violation of the Clinic Act and the HME Licensing Laws; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented




                                                    323
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 324 of 396 PageID 324




    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           991.    These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           992.    GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,480,000.00 pursuant to the fraudulent bills

    submitted through the Central Florida Chiro enterprise.

           993.    By reason of Hanson, Vega, and Arocho’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                              FOURTEENTH CAUSE OF ACTION
                     Against Central Florida Chiro, Hanson, Vega, and Hanson
                                      (Common Law Fraud)

           994.    GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           995.    Central Florida Chiro, Hanson, Vega, and Arocho intentionally and knowingly

    made false and fraudulent statements of material fact to GEICO and concealed material facts

    from GEICO in the course of their submission of thousands of fraudulent bills through

    Central Florida Chiro for the Fraudulent Services.

           996.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Central Florida Chiro was

    in compliance with the Clinic Act and the HME Licensing Laws, and eligible to collect PIP

    Benefits in the first instance, when in fact Central Florida Chiro never was in compliance with




                                                    324
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 325 of 396 PageID 325




    the Clinic Act and the HME Licensing Laws, and never was eligible to collect PIP Benefits;

    (ii) in every claim, the representation that the Fraudulent Services were lawfully provided and

    eligible for PIP reimbursement, when in fact the Fraudulent Services were not lawfully

    provided, and were not eligible for PIP reimbursement; (iii) in every claim, the representation

    that the Fraudulent Services were medically necessary, when in fact they were not medically

    necessary; and (iv) in many claims, the representation that the Fraudulent Services actually

    were performed, when in many cases they were not actually performed.

           997.     Central Florida Chiro, Hanson, Vega, and Arocho intentionally made the above-

    described false and fraudulent statements and concealed material facts in a calculated effort to

    induce GEICO to pay charges submitted through Central Florida Chiro that were not

    reimbursable.

           998.     GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $1,480,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by Central

    Florida Chiro, Hanson, Vega, and Arocho through Central Florida Chiro.

           999.     Central Florida Chiro, Hanson, Vega, and Arocho’s extensive fraudulent

    conduct demonstrates a high degree of moral turpitude and wanton dishonesty that entitles

    GEICO to recover punitive damages.

           1000. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.




                                                  325
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 326 of 396 PageID 326




                               FIFTEENTH CAUSE OF ACTION
                     Against Central Florida Chiro, Hanson, Vega, and Arocho
                                       (Unjust Enrichment)

           1001. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 112-116, 176-181, 227-260, 437-603, and 886-896, above.

           1002. As set forth above, Central Florida Chiro, Hanson, Vega, and Arocho have

    engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

           1003. When GEICO paid the bills and charges submitted or caused to be submitted

    by Central Florida Chiro, Hanson, Vega, and Arocho through Central Florida Chiro, it

    reasonably believed that it was legally obligated to make such payments based on Central

    Florida Chiro, Hanson, Vega, and Arocho’s improper, unlawful, and/or unjust acts.

           1004. Central Florida Chiro, Hanson, Vega, and Arocho have been enriched at

    GEICO’s expense by GEICO’s payments which constituted a benefit that Central Florida

    Chiro, Hanson, Vega, and Arocho voluntarily accepted notwithstanding their improper,

    unlawful, and unjust billing scheme.

           1005. Central Florida Chiro, Hanson, Vega, and Arocho’s retention of GEICO’s

    payments violates fundamental principles of justice, equity and good conscience.

           1006. By reason of the above, Central Florida Chiro, Hanson, Vega, and Arocho have

    been unjustly enriched in an amount to be determined at trial, but in no event less than

    $1,480,000.00.

                               SIXTEENTH CAUSE OF ACTION
                                 Against Korchagin and Hanson
                               (Violation of RICO, 18 U.S.C. § 1962(c))
           1007. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.


                                                326
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 327 of 396 PageID 327




           1008. Orlando Central Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           1009. Korchagin and Hanson knowingly have conducted and/or participated, directly

    or indirectly, in the conduct of Orlando Central Chiro’s affairs through a pattern of

    racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

    U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis for over two years seeking

    payments that Orlando Central Chiro was not eligible to receive under the No-Fault Law

    because: (i) Orlando Central Chiro unlawfully was operated in violation of the Clinic Act,

    Patient Brokering Act, Self-Referral Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

    designed solely to financially enrich the Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           1010. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “3”.




                                                  327
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 328 of 396 PageID 328




           1011. Orlando Central Chiro’s business is racketeering activity, inasmuch as the

    enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate

    acts of mail fraud are the regular way in which Korchagin and Hanson operated Orlando

    Central Chiro, inasmuch as Orlando Central Chiro was not engaged in a legitimate health care

    practice, and acts of mail fraud therefore were essential in order for Orlando Central Chiro to

    function. Furthermore, the intricate planning required to carry out and conceal the predicate

    acts of mail fraud implies a threat of continued criminal activity, as does the fact that the

    Defendants continue to attempt collection on the fraudulent billing submitted through Orlando

    Central Chiro to the present day.

           1012. Orlando Central Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Orlando Central Chiro in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           1013. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $570,000.00 pursuant to the fraudulent bills

    submitted through Orlando Central Chiro.

           1014. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.




                                                 328
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 329 of 396 PageID 329




                           SEVENTEENTH CAUSE OF ACTION
       Against Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and
                                      Complete Injury
                          (Violation of RICO, 18 U.S.C. § 1962(d))

           1015. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.

           1016. Orlando Central Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           1017. Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and

    Complete Injury are employed by or associated with the Orlando Central Chiro enterprise.

           1018. Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and

    Complete Injury knowingly have agreed, combined and conspired to conduct and/or participate,

    directly or indirectly, in the conduct of Orlando Central Chiro’s affairs through a pattern of

    racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

    U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis for over two years seeking

    payments that Orlando Central Chiro was not eligible to receive under the No-Fault Law

    because: (i) Orlando Central Chiro unlawfully was operated in violation of the Clinic Act,

    Patient Brokering Act, Self-Referral Act, the HME Licensing Laws, and the Chiropractor

    Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

    designed solely to financially enrich the Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent



                                                  329
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 330 of 396 PageID 330




    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           1019. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “3”. Each such mailing was made in furtherance of the mail fraud scheme.

           1020. Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and

    Complete Injury knew of, agreed to and acted in furtherance of the common and overall

    objective (i.e., to defraud GEICO and other automobile insurers of money) by submitting or

    facilitating the submission of the fraudulent charges to GEICO.

           1021. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $570,000.00 pursuant to the fraudulent bills

    submitted through the Orlando Central Chiro enterprise.

           1022. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                           EIGHTEENTH CAUSE OF ACTION
         Against Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,
                                  Mohammadi, and Arocho
                              (Under Fla. Stat. 501.201 et. seq.)

           1023. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.




                                                 330
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 331 of 396 PageID 331




           1024. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho are actively engaged in trade and commerce in the State of Florida.

           1025. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           1026. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho engaged in unfair, deceptive, and unconscionable acts or trade

    practices in their trade or commerce in the pursuit and execution of their scheme to illegally-

    obtain PIP Benefits from GEICO.

           1027. The bills and supporting documents submitted by Orlando Central Chiro,

    Korchagin, TOH Management, Hanson, Vega, Mohammadi, and Arocho to GEICO in

    connection with the Fraudulent Services were fraudulent in that they misrepresented: (i)

    Orlando Central Chiro’s eligibility to collect PIP Benefits in the first instance; (ii) that the

    Fraudulent Services were lawfully provided; (iii) that the Fraudulent Services were medically

    necessary; and (iv) that the Fraudulent Services actually were performed in the first instance.

           1028. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous.       Additionally, the conduct of Orlando Central Chiro,

    Korchagin, TOH Management, Hanson, Vega, Mohammadi, and Arocho has been materially

    injurious to GEICO and its Insureds.

           1029. The conduct of Orlando Central Chiro, Korchagin, TOH Management,

    Hanson, Vega, Mohammadi, and Arocho was the actual and proximate cause of the damages

    sustained by GEICO.




                                                  331
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 332 of 396 PageID 332




            1030. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho’s unfair and deceptive acts have caused GEICO to sustain damages

    of at least $570,000.00.

            1031. By reason of Orlando Central Chiro, Korchagin, TOH Management, Hanson,

    Vega, Mohammadi, and Arocho’s conduct, GEICO is also entitled to recover costs, and

    reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                NINETEENTH CAUSE OF ACTION
                                  Against Korchagin and Hanson
                                   (Under Fla. Stat. 772.103(3))

            1032. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.

            1033. Orlando Central Chiro is an ongoing “enterprise,” as that term is defined in

    Fla. Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1034. Korchagin and Hanson knowingly have conducted and/or participated, directly

    or indirectly, in the conduct of Orlando Central Chiro’s affairs through a pattern of criminal

    activity consisting of repeated acts constituting insurance fraud in violation of Fla. Stat. §

    817.234(1)(a), by submitting or causing to be submitted thousands of fraudulent bills to

    GEICO seeking payment under automobile insurance policies issued by GEICO to Florida

    Insureds, when the billing contained false and misleading information concerning facts

    material to the claims for which reimbursement was being sought in that: (i) Orlando Central

    Chiro unlawfully was operated in violation of the Clinic Act, Patient Brokering Act, Self-

    Referral Act, the HME Licensing Laws, and the Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent




                                                    332
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 333 of 396 PageID 333




    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1035. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1036. Orlando Central Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Orlando Central Chiro in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           1037. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $570,000.00 pursuant to the fraudulent bills

    submitted through the Orlando Central Chiro enterprise.

           1038. By reason of Korchagin and Hanson’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.




                                                    333
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 334 of 396 PageID 334




                            TWENTIETH CAUSE OF ACTION
        Against Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and
                        Complete Injury (Under Fla. Stat. 772.103(4))

            1039. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.

            1040. Orlando Central Chiro is an ongoing “enterprise,” as that term is defined in

    Fla. Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1041. Korchagin, TOH Management, Hanson, Vega, Arocho, Mohammadi, and

    Complete Injury are employed by or associated with the Orlando Central Chiro enterprise.

            1042. In furtherance of the fraudulent scheme, Korchagin, TOH Management,

    Hanson, Vega, Arocho, Mohammadi, and Complete Injury submitted or caused to be

    submitted thousands of fraudulent bills through Orlando Central Chiro to GEICO seeking

    payment under automobile insurance policies issued by GEICO to Florida Insureds.

            1043. When the billing was submitted, Korchagin, TOH Management, Hanson,

    Vega, Arocho, Mohammadi, and Complete Injury knew that the billing contained false and

    misleading information concerning facts material to the claims for which reimbursement was

    being sought in that: (i) Orlando Central Chiro unlawfully was operated in violation of the

    Clinic Act, Patient Brokering Act, Self-Referral Act, the HME Licensing Laws, and the

    Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

    provided; (iii) the underlying Fraudulent Services were not medically necessary and were

    provided – to the extent that they were provided at all – pursuant to a pre-determined

    fraudulent protocol designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases,



                                                    334
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 335 of 396 PageID 335




    the Fraudulent Services never were provided in the first instance; and (v) the billing codes

    used for the underlying Fraudulent Services misrepresented and exaggerated the level of

    services that purportedly were provided in order to inflate the charges submitted to GEICO.

           1044. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1045. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $570,000.00 pursuant to the fraudulent bills

    submitted through the Orlando Central Chiro enterprise.

           1046. By reason of Korchagin, TOH Management, Hanson, Vega, Arocho,

    Mohammadi, and Complete Injury conduct, GEICO is also entitled to recover threefold the

    actual damages it actually sustained, reasonable attorney’s fees, and court costs pursuant to

    Fla. Stat. § 772.104.

                           TWENTY-FIRST CAUSE OF ACTION
          Against Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,
                                   Mohammadi, and Arocho
                                    (Common Law Fraud)

           1047. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.

           1048. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho intentionally and knowingly made false and fraudulent statements

    of material fact to GEICO and concealed material facts from GEICO in the course of their

    submission of thousands of fraudulent bills through Orlando Central Chiro for the Fraudulent

    Services.




                                                   335
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 336 of 396 PageID 336




           1049. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Orlando Central Chiro was

    in compliance with the Clinic Act, the Patient Brokering Act, the Self-Referral Act, the HME

    Licensing Laws, and the Chiropractor Advertising Laws, and eligible to collect PIP Benefits

    in the first instance, when in fact Orlando Central Chiro never was in compliance with the

    Clinic Act, the Patient Brokering Act, the Self-Referral Act, and the Chiropractor Advertising

    Laws, and never was eligible to collect PIP Benefits; (ii) in every claim, the representation

    that the Fraudulent Services were lawfully provided and eligible for PIP reimbursement, when

    in fact the Fraudulent Services were not lawfully provided, and were not eligible for PIP

    reimbursement; (iii) in every claim, the representation that the Fraudulent Services were

    medically necessary, when in fact they were not medically necessary; and (iv) in many

    claims, the representation that the Fraudulent Services actually were performed, when in

    many cases they were not actually performed.

           1050. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho intentionally made the above-described false and fraudulent

    statements and concealed material facts in a calculated effort to induce GEICO to pay charges

    submitted through Orlando Central Chiro that were not reimbursable.

           1051. GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $570,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by Orlando




                                                 336
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 337 of 396 PageID 337




    Central Chiro, Korchagin, TOH Management, Hanson, Vega, Mohammadi, and Arocho

    through Orlando Central Chiro.

           1052. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho’s extensive fraudulent conduct demonstrates a high degree of moral

    turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

           1053. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                         TWENTY-SECOND CAUSE OF ACTION
         Against Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,
                                  Mohammadi, and Arocho
                                    (Unjust Enrichment)

           1054. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-99, 176-181, 189-193, 198-260, 604-752, and 886-896, above.

           1055. As set forth above, Orlando Central Chiro, Korchagin, TOH Management,

    Hanson, Vega, Mohammadi, and Arocho have engaged in improper, unlawful, and/or unjust

    acts, all to the harm and detriment of GEICO.

           1056. When GEICO paid the bills and charges submitted or caused to be submitted

    by Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega, Mohammadi, and

    Arocho through Orlando Central Chiro, it reasonably believed that it was legally obligated to

    make such payments based on Orlando Central Chiro, Korchagin, TOH Management, Hanson,

    Vega, Mohammadi, and Arocho’s improper, unlawful, and/or unjust acts.

           1057. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho have been enriched at GEICO’s expense by GEICO’s payments



                                                337
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 338 of 396 PageID 338




    which constituted a benefit that Orlando Central Chiro, Korchagin, TOH Management,

    Hanson, Vega, Mohammadi, and Arocho voluntarily accepted notwithstanding their improper,

    unlawful, and unjust billing scheme.

             1058. Orlando Central Chiro, Korchagin, TOH Management, Hanson, Vega,

    Mohammadi, and Arocho’s retention of GEICO’s payments violates fundamental principles of

    justice, equity and good conscience.

             1059. By reason of the above, Orlando Central Chiro, Korchagin, TOH Management,

    Hanson, Vega, Mohammadi, and Arocho have been unjustly enriched in an amount to be

    determined at trial, but in no event less than $570,000.00.

                              TWENTY-THIRD CAUSE OF ACTION
                                 Against Korchagin and Hanson
                               (Violation of RICO, 18 U.S.C. § 1962(c))
             1060. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1061. Fort Myers Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

             1062. Korchagin and Hanson knowingly have conducted and/or participated, directly

    or indirectly, in the conduct of Fort Myers Chiro’s affairs through a pattern of racketeering

    activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341,

    based upon the use of the United States mails to submit or cause to be submitted thousands of

    fraudulent charges on a continuous basis for nearly one year seeking payments that Fort

    Myers Chiro was not eligible to receive under the No-Fault Law because: (i) Fort Myers

    Chiro unlawfully was operated in violation of the Clinic Act, Patient Brokering Act, Self-


                                                  338
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 339 of 396 PageID 339




    Referral Act, the HME Licensing Laws, and Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1063. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “4”.

           1064. Fort Myers Chiro’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

    fraud are the regular way in which Korchagin and Hanson operated Fort Myers Chiro,

    inasmuch as Fort Myers Chiro was not engaged in a legitimate health care practice, and acts

    of mail fraud therefore were essential in order for Fort Myers Chiro to function. Furthermore,

    the intricate planning required to carry out and conceal the predicate acts of mail fraud implies

    a threat of continued criminal activity, as does the fact that the Defendants continue to attempt

    collection on the fraudulent billing submitted through Fort Myers Chiro to the present day.




                                                  339
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 340 of 396 PageID 340




             1065. Fort Myers Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Fort Myers Chiro in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

             1066. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $87,000.00 pursuant to the fraudulent bills

    submitted through Fort Myers Chiro.

             1067. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.

                         TWENTY-FOURTH CAUSE OF ACTION
         Against Korchagin, TOH Management, Hanson, Pearce, and Complete Injury
                          (Violation of RICO, 18 U.S.C. § 1962(d))

             1068. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1069. Fort Myers Chiro is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

             1070. Korchagin, TOH Management, Hanson, Pearce, and Complete Injury are

    employed by or associated with the Fort Myers Chiro enterprise.

             1071. Korchagin, TOH Management, Hanson, Pearce, and Complete Injury knowingly

    have agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the




                                                  340
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 341 of 396 PageID 341




    conduct of Fort Myers Chiro’s affairs through a pattern of racketeering activity consisting of

    repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of

    the United States mails to submit or cause to be submitted thousands of fraudulent charges on

    a continuous basis for nearly one year seeking payments that Fort Myers Chiro was not

    eligible to receive under the No-Fault Law because: (i) Fort Myers Chiro unlawfully was

    operated in violation of the Clinic Act, Patient Brokering Act, Self-Referral Act, the HME

    Licensing Laws, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services

    were not lawfully provided; (iii) the underlying Fraudulent Services were not medically

    necessary and were provided – to the extent that they were provided at all – pursuant to a pre-

    determined fraudulent protocol designed solely to financially enrich the Fort Myers Chiro

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           1072. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “4”. Each such mailing was made in furtherance of the mail fraud scheme.

           1073. Korchagin, TOH Management, Hanson, Pearce, and Complete Injury knew of,

    agreed to and acted in furtherance of the common and overall objective (i.e., to defraud




                                                 341
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 342 of 396 PageID 342




    GEICO and other automobile insurers of money) by submitting or facilitating the submission

    of the fraudulent charges to GEICO.

             1074. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $87,000.00 pursuant to the fraudulent bills

    submitted through the Fort Myers Chiro enterprise.

             1075. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                          TWENTY-FIFTH CAUSE OF ACTION
        Against Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce
                             (Under Fla. Stat. 501.201 et. seq.)

             1076. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1077. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce are

    actively engaged in trade and commerce in the State of Florida.

             1078. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

             1079. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce engaged

    in unfair, deceptive, and unconscionable acts or trade practices in their trade or commerce in

    the pursuit and execution of their scheme to illegally-obtain PIP Benefits from GEICO.

             1080. The bills and supporting documents submitted by Fort Myers Chiro,

    Korchagin, TOH Management, Hanson, and Pearce to GEICO in connection with the

    Fraudulent Services were fraudulent in that they misrepresented: (i) Fort Myers Chiro’s




                                                 342
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 343 of 396 PageID 343




    eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

    lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that

    the Fraudulent Services actually were performed in the first instance.

             1081. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of Fort Myers Chiro, Korchagin,

    TOH Management, Hanson, and Pearce has been materially injurious to GEICO and its

    Insureds.

             1082. The conduct of Fort Myers Chiro, Korchagin, TOH Management, Hanson, and

    Pearce was the actual and proximate cause of the damages sustained by GEICO.

             1083. The Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce’s

    unfair and deceptive acts have caused GEICO to sustain damages of at least $87,000.00.

             1084. By reason of Fort Myers Chiro, Korchagin, TOH Management, Hanson, and

    Pearce’s conduct, GEICO is also entitled to recover costs, and reasonable attorneys’ fees

    pursuant to Fla. Stat. 501.211(2).

                               TWENTY-SIXTH CAUSE OF ACTION
                                  Against Korchagin and Hanson
                                   (Under Fla. Stat. 772.103(3))

             1085. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1086. Fort Myers Chiro is an ongoing “enterprise,” as that term is defined in Fla.

    Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.




                                                    343
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 344 of 396 PageID 344




           1087. Korchagin and Hanson knowingly have conducted and/or participated, directly

    or indirectly, in the conduct of Fort Myers Chiro’s affairs through a pattern of criminal

    activity consisting of repeated acts constituting insurance fraud in violation of Fla. Stat. §

    817.234(1)(a), by submitting submit or causing to be submitted thousands of fraudulent bills

    to GEICO seeking payment under automobile insurance policies issued by GEICO to Florida

    Insureds, when the billing contained false and misleading information concerning facts

    material to the claims for which reimbursement was being sought in that: (i) Fort Myers Chiro

    unlawfully was operated in violation of the Clinic Act, Patient Brokering Act, Self-Referral

    Act, the HME Licensing Laws, and Chiropractor Advertising Laws; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           1088. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1089. Fort Myers Chiro is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by Fort Myers Chiro in pursuit of




                                                   344
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 345 of 396 PageID 345




    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

             1090. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $87,000.00 pursuant to the fraudulent bills

    submitted through the Fort Myers Chiro enterprise.

             1091. By reason of Korchagin and Hanson’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                          TWENTY-SEVENTH CAUSE OF ACTION
                    Against Korchagin, TOH Management, Hanson, and Pearce
                                  (Under Fla. Stat. 772.103(4))

             1092. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1093. Fort Myers Chiro is an ongoing “enterprise,” as that term is defined in Fla.

    Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

             1094. Korchagin, TOH Management, Hanson, Pearce, and Complete Injury are

    employed by or associated with the Fort Myers Chiro enterprise.

             1095. In furtherance of the fraudulent scheme, Korchagin, TOH Management,

    Hanson, Pearce, and Complete Injury submitted or caused to be submitted thousands of

    fraudulent bills through Fort Myers Chiro to GEICO seeking payment under automobile

    insurance policies issued by GEICO to Florida Insureds.

             1096. When the billing was submitted, Korchagin, TOH Management, Hanson,




                                                    345
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 346 of 396 PageID 346




    Pearce, and Complete Injury knew that the billing contained false and misleading information

    concerning facts material to the claims for which reimbursement was being sought in that: (i)

    Fort Myers Chiro unlawfully was operated in violation of the Clinic Act, Patient Brokering

    Act, Self-Referral Act, the HME Licensing Laws, and Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1097. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1098. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $87,000.00 pursuant to the fraudulent bills

    submitted through the Fort Myers Chiro enterprise.

           1099. By reason of Korchagin, TOH Management, Hanson, Pearce, and Complete

    Injury’s conduct, GEICO is also entitled to recover threefold the actual damages it actually

    sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.




                                                   346
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 347 of 396 PageID 347




                         TWENTY-EIGHTH CAUSE OF ACTION
         Against Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce
                                   (Common Law Fraud)

             1100. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1101. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce

    intentionally and knowingly made false and fraudulent statements of material fact to GEICO

    and concealed material facts from GEICO in the course of their submission of thousands of

    fraudulent bills through Fort Myers Chiro for the Fraudulent Services.

             1102. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Fort Myers Chiro was in

    compliance with the Clinic Act, Patient Brokering Act, Self-Referral Act, and the Chiropractor

    Advertising Laws, and eligible to collect PIP Benefits in the first instance, when in fact Fort

    Myers Chiro never was in compliance with the Clinic Act, Patient Brokering Act, Self-Referral

    Act, the HME Licensing Laws, and the Chiropractor Advertising Laws, and never was

    eligible to collect PIP Benefits; (ii) in every claim, the representation that the Fraudulent

    Services were lawfully provided and eligible for PIP reimbursement, when in fact the

    Fraudulent Services were not lawfully provided, and were not eligible for PIP reimbursement;

    (iii) in every claim, the representation that the Fraudulent Services were medically necessary,

    when in fact they were not medically necessary; and (iv) in many claims, the representation

    that the Fraudulent Services actually were performed, when in many cases they were not

    actually performed.




                                                 347
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 348 of 396 PageID 348




             1103. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce

    intentionally made the above-described false and fraudulent statements and concealed

    material facts in a calculated effort to induce GEICO to pay charges submitted through Fort

    Myers Chiro that were not reimbursable.

             1104. GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $87,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by the Fort

    Myers Chiro Defendants through Fort Myers Chiro.

             1105. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce’s

    extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton

    dishonesty that entitles GEICO to recover punitive damages.

             1106. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                          TWENTY-NINTH CAUSE OF ACTION
         Against Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce
                                    (Unjust Enrichment)

             1107. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 100-111, 176-181, 189-193, 198-206, 215-260, 753-818, and 886-896,

    above.

             1108. As set forth above, the Fort Myers Chiro Defendants have engaged in

    improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.




                                                  348
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 349 of 396 PageID 349




           1109. When GEICO paid the bills and charges submitted or caused to be submitted

    by Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce through Fort Myers

    Chiro, it reasonably believed that it was legally obligated to make such payments based on the

    Fort Myers Chiro Defendants’ improper, unlawful, and/or unjust acts.

           1110. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce have

    been enriched at GEICO’s expense by GEICO’s payments which constituted a benefit that

    Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce voluntarily accepted

    notwithstanding their improper, unlawful, and unjust billing scheme.

           1111. Fort Myers Chiro, Korchagin, TOH Management, Hanson, and Pearce’s

    retention of GEICO’s payments violates fundamental principles of justice, equity and good

    conscience.

           1112. By reason of the above, Fort Myers Chiro, Korchagin, TOH Management,

    Hanson, and Pearce have been unjustly enriched in an amount to be determined at trial, but in

    no event less than $87,000.00.

                                THIRTIETH CAUSE OF ACTION
                                 Against Korchagin and Kovalenko
                                (Violation of RICO, 18 U.S.C. § 1962(c))
           1113. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1114. CFL Diagnostic is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

    § 1961(4), that engages in activities that affected interstate commerce.

           1115. Korchagin and Kovalenko knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL Diagnostic’s affairs through a pattern of

    racketeering activity consisting of repeated violations of the federal mail fraud statute, 18


                                                  349
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 350 of 396 PageID 350




    U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted hundreds of fraudulent charges on a continuous basis for over one year seeking

    payments that CFL Diagnostic was not eligible to receive under the No-Fault Law because: (i)

    CFL Diagnostic unlawfully was operated in violation of the Clinic Act, Patient Brokering Act,

    and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

    provided; and (iii) the underlying Fraudulent Services were provided pursuant to an illegal

    referral scheme.

           1116. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “5”.

           1117. CFL Diagnostic’s business is racketeering activity, inasmuch as the enterprise

    exists for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail

    fraud are the regular way in which Korchagin and Kovalenko operated CFL Diagnostic,

    inasmuch as CFL Diagnostic was not engaged in a legitimate health care practice, and acts of

    mail fraud therefore were essential in order for CFL Diagnostic to function. Furthermore, the

    intricate planning required to carry out and conceal the predicate acts of mail fraud implies a

    threat of continued criminal activity, as does the fact that the Defendants continue to attempt

    collection on the fraudulent billing submitted through CFL Diagnostic to the present day.

           1118. CFL Diagnostic is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by CFL Diagnostic in pursuit of




                                                 350
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 351 of 396 PageID 351




    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           1119. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $150,000.00 pursuant to the fraudulent bills

    submitted through CFL Diagnostic.

           1120. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.

                            THIRTY-FIRST CAUSE OF ACTION
        Against Korchagin, Touch of Health, TOH Management, Kovalenko, Amponsah,
         Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and
                                       Complete Injury
                           (Violation of RICO, 18 U.S.C. § 1962(d))

           1121. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1122. CFL Diagnostic is an ongoing “enterprise,” as that term is defined in 18 U.S.C.

    § 1961(4), that engages in activities that affected interstate commerce.

           1123. Korchagin, Touch of Health, TOH Management, Kovalenko, Amponsah,

    Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury

    are employed by or associated with the CFL Diagnostic enterprise.

           1124. Korchagin, Touch of Health, TOH Management, Kovalenko, Amponsah,

    Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury

    knowingly have agreed, combined and conspired to conduct and/or participate, directly or

    indirectly, in the conduct of CFL Diagnostic’s affairs through a pattern of racketeering activity




                                                  351
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 352 of 396 PageID 352




    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based

    upon the use of the United States mails to submit or cause to be submitted hundreds of

    fraudulent charges on a continuous basis for over one year seeking payments that CFL

    Diagnostic was not eligible to receive under the No-Fault Law because: (i) CFL Diagnostic

    unlawfully was operated in violation of the Clinic Act, Patient Brokering Act, and Chiropractor

    Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully provided; and (iii)

    the underlying Fraudulent Services were provided pursuant to an illegal referral scheme.

           1125. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “5”. Each such mailing was made in furtherance of the mail fraud scheme.

           1126. Korchagin, Touch of Health, TOH Management, Kovalenko, Amponsah,

    Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury

    knew of, agreed to and acted in furtherance of the common and overall objective (i.e., to

    defraud GEICO and other automobile insurers of money) by submitting or facilitating the

    submission of the fraudulent charges to GEICO.

           1127. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $150,000.00 pursuant to the fraudulent bills

    submitted through the CFL Diagnostic enterprise.

           1128. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.




                                                 352
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 353 of 396 PageID 353




                        THIRTY-SECOND CAUSE OF ACTION
      Against CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah
                              (Under Fla. Stat. 501.201 et. seq.)

           1129. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1130. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah

    are actively engaged in trade and commerce in the State of Florida.

           1131. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           1132. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah

    engaged in unfair, deceptive, and unconscionable acts or trade practices in their trade or

    commerce in the pursuit and execution of their scheme to illegally-obtain PIP Benefits from

    GEICO.

           1133. The bills and supporting documents submitted by CFL Diagnostic, Korchagin,

    TOH Management, Kovalenko, and Amponsah to GEICO in connection with the Fraudulent

    Services were fraudulent in that they misrepresented: (i) CFL Diagnostic’s eligibility to

    collect PIP Benefits in the first instance; and (ii) that the Fraudulent Services were lawfully

    provided.

           1134. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of CFL Diagnostic, Korchagin, TOH

    Management, Kovalenko, and Amponsah has been materially injurious to GEICO and its

    Insureds.

           1135. The conduct of CFL Diagnostic, Korchagin, TOH Management, Kovalenko,

    and Amponsah was the actual and proximate cause of the damages sustained by GEICO.




                                                 353
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 354 of 396 PageID 354




           1136. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah’s

    unfair and deceptive acts have caused GEICO to sustain damages of at least $150,000.00.

           1137. By reason of CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and

    Amponsah’s conduct, GEICO is also entitled to recover costs, and reasonable attorneys’ fees

    pursuant to Fla. Stat. 501.211(2).

                               THIRTY-THIRD CAUSE OF ACTION
                                 Against Korchagin and Kovalenko
                                   (Under Fla. Stat. 772.103(3))

           1138. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1139. CFL Diagnostic is an ongoing “enterprise,” as that term is defined in Fla. Stat.

    § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           1140. Korchagin and Kovalenko knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL Diagnostic’s affairs through a pattern of criminal

    activity consisting of repeated acts constituting insurance fraud in violation of Fla. Stat. §

    817.234(1)(a), submit or cause to be submitted hundreds of fraudulent bills to GEICO seeking

    payment under automobile insurance policies issued by GEICO to Florida Insureds, when the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) CFL Diagnostic unlawfully was operated in

    violation of the Clinic Act, Patient Brokering Act, and Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; and (iii) the underlying Fraudulent

    Services were provided pursuant to an illegal referral scheme.




                                                   354
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 355 of 396 PageID 355




           1141. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1142. CFL Diagnostic is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by CFL Diagnostic in pursuit of

    inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           1143. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $150,000.00 pursuant to the fraudulent bills

    submitted through the CFL Diagnostic enterprise.

           1144. By reason of Korchagin and Kovalenko’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                         THIRTY-FOURTH CAUSE OF ACTION
     Against Korchagin, TOH Management, Kovalenko, Amponsah, Hanson, and Complete
                                        Injury
                              (Under Fla. Stat. 772.103(4))

           1145. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1146. CFL Diagnostic is an ongoing “enterprise,” as that term is defined in Fla. Stat.

    § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

           1147. Korchagin, Touch of Health, TOH Management, Kovalenko, Amponsah, Hanson,

    Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury are

    employed by or associated with the CFL Diagnostic enterprise.



                                                    355
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 356 of 396 PageID 356




           1148. In furtherance of the fraudulent scheme, Korchagin, Touch of Health, TOH

    Management, Kovalenko, Amponsah, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro,

    Fort Myers Chiro, and Complete Injury submitted or caused to be submitted hundreds of

    fraudulent bills through CFL Diagnostic to GEICO seeking payment under automobile

    insurance policies issued by GEICO to Florida Insureds.

           1149. When the billing was submitted, Korchagin, Touch of Health, TOH

    Management, Kovalenko, Amponsah, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro,

    Fort Myers Chiro, and Complete Injury knew that the billing contained false and misleading

    information concerning facts material to the claims for which reimbursement was being

    sought in that: (i) CFL Diagnostic unlawfully was operated in violation of the Clinic Act,

    Patient Brokering Act, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent

    Services were not lawfully provided; and (iii) the underlying Fraudulent Services were

    provided pursuant to an illegal referral scheme.

           1150. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $150,000.00 pursuant to the fraudulent bills

    submitted through the CFL Diagnostic enterprise.

           1151. By reason of Korchagin, Touch of Health, TOH Management, Kovalenko,

    Amponsah, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and

    Complete Injury’s conduct, GEICO is also entitled to recover threefold the actual damages it

    actually sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.




                                                  356
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 357 of 396 PageID 357




                          THIRTY-FIFTH CAUSE OF ACTION
      Against CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah
                                  (Common Law Fraud)

           1152. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1153. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah

    intentionally and knowingly made false and fraudulent statements of material fact to GEICO

    and concealed material facts from GEICO in the course of their submission of hundreds of

    fraudulent bills through CFL Diagnostic for the Fraudulent Services.

           1154. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that CFL Diagnostic was in

    compliance with the Clinic Act, the Self-Referral Act, the Patient Brokering Act, and the

    Chiropractor Advertising Laws, and eligible to collect PIP Benefits in the first instance, when

    in fact CFL Diagnostic never was in compliance with the Clinic Act, the Self-Referral Act,

    the Patient Brokering Act, and the Chiropractor Advertising Laws, and never was eligible to

    collect PIP Benefits; and (ii) in every claim, the representation that the Fraudulent Services

    were lawfully provided and eligible for PIP reimbursement, when in fact the Fraudulent

    Services were not lawfully provided, and were not eligible for PIP reimbursement.

           1155. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah

    intentionally made the above-described false and fraudulent statements and concealed

    material facts in a calculated effort to induce GEICO to pay charges submitted through CFL

    Diagnostic that were not reimbursable.




                                                 357
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 358 of 396 PageID 358




           1156. GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $150,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by the

    Defendants through CFL Diagnostic.

           1157. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah’s

    extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton

    dishonesty that entitles GEICO to recover punitive damages.

           1158. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                         THIRTY-SIXTH CAUSE OF ACTION
      Against CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah
                                   (Unjust Enrichment)

           1159. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 117-142, 189-197, 215-226, and 886-896, above.

           1160. As set forth above, CFL Diagnostic, Korchagin, TOH Management,

    Kovalenko, and Amponsah have engaged in improper, unlawful, and/or unjust acts, all to the

    harm and detriment of GEICO.

           1161. When GEICO paid the bills and charges submitted or caused to be submitted

    by CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah through CFL

    Diagnostic, it reasonably believed that it was legally obligated to make such payments based

    on the Defendants’ improper, unlawful, and/or unjust acts.




                                                 358
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 359 of 396 PageID 359




           1162. The Defendants have been enriched at GEICO’s expense by GEICO’s

    payments which constituted a benefit that CFL Diagnostic, Korchagin, TOH Management,

    Kovalenko, and Amponsah voluntarily accepted notwithstanding their improper, unlawful,

    and unjust billing scheme.

           1163. CFL Diagnostic, Korchagin, TOH Management, Kovalenko, and Amponsah’s

    retention of GEICO’s payments violates fundamental principles of justice, equity and good

    conscience.

           1164. By reason of the above, CFL Diagnostic, Korchagin, TOH Management,

    Kovalenko, and Amponsah have been unjustly enriched in an amount to be determined at

    trial, but in no event less than $150,000.00.

                             THIRTY-SEVENTH CAUSE OF ACTION
                                Against Korchagin and Kovalenko
                               (Violation of RICO, 18 U.S.C. § 1962(c))
           1165. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

           1166. CFL Medical Supplies is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           1167. Korchagin and Kovalenko knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL Medical Supplies’ affairs through a pattern of

    racketeering activity consisting of repeated violations of the federal mail fraud statute, 18

    U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted hundreds of fraudulent charges on a continuous basis for over two years seeking

    payments that CFL Medical Supplies was not eligible to receive under the No-Fault Law

    because: (i) CFL Medical Supplies unlawfully was operated in violation of the HME Licensing


                                                    359
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 360 of 396 PageID 360




    Laws, the Patient Brokering Act, the Anti-Kickback Statute, and Chiropractor Advertising

    Laws; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the underlying

    Fraudulent Services were not medically necessary and were provided – to the extent that they

    were provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1168. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “6”.

           1169. CFL Medical Supplies’ business is racketeering activity, inasmuch as the

    enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate

    acts of mail fraud are the regular way in which Korchagin and Kovalenko operated CFL

    Medical Supplies, inasmuch as CFL Medical Supplies was not engaged in a legitimate health

    care practice, and acts of mail fraud therefore were essential in order for CFL Medical

    Supplies to function. Furthermore, the intricate planning required to carry out and conceal the

    predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact

    that the Defendants continue to attempt collection on the fraudulent billing submitted through

    CFL Medical Supplies to the present day.




                                                 360
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 361 of 396 PageID 361




           1170. CFL Medical Supplies is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by CFL Medical Supplies in pursuit

    of inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.

           1171. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $120,000.00 pursuant to the fraudulent bills

    submitted through CFL Medical Supplies.

           1172. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.

                          THIRTY-EIGHTH CAUSE OF ACTION
     Against Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,
       Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury
                          (Violation of RICO, 18 U.S.C. § 1962(d))

           1173. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

           1174.    CFL Medical Supplies is an ongoing “enterprise,” as that term is defined in 18

    U.S.C. § 1961(4), that engages in activities that affected interstate commerce.

           1175. Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,

    Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury are employed

    by or associated with the CFL Medical Supplies enterprise.

           1176. Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,

    Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury knowingly have



                                                  361
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 362 of 396 PageID 362




    agreed, combined and conspired to conduct and/or participate, directly or indirectly, in the

    conduct of CFL Medical Supplies’ affairs through a pattern of racketeering activity consisting

    of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use

    of the United States mails to submit or cause to be submitted hundreds of fraudulent charges

    on a continuous basis for over two years seeking payments that CFL Medical Supplies was

    not eligible to receive under the No-Fault Law because: (i) CFL Medical Supplies unlawfully

    was operated in violation of the HME Licensing Laws, the Patient Brokering Act, the Anti-

    Kickback Statute, and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services

    were not lawfully provided; (iii) the underlying Fraudulent Services were not medically

    necessary and were provided – to the extent that they were provided at all – pursuant to a pre-

    determined fraudulent protocol designed solely to financially enrich the Defendants, rather

    than to treat or otherwise benefit the Insureds who purportedly were subjected to them; (iv) in

    many cases, the Fraudulent Services never were provided in the first instance; and (v) the

    billing codes used for the underlying Fraudulent Services misrepresented and exaggerated the

    level of services that purportedly were provided in order to inflate the charges submitted to

    GEICO.

           1177. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “6”. Each such mailing was made in furtherance of the mail fraud scheme.

           1178. Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,

    Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury knew of, agreed




                                                 362
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 363 of 396 PageID 363




    to and acted in furtherance of the common and overall objective (i.e., to defraud GEICO and

    other automobile insurers of money) by submitting or facilitating the submission of the

    fraudulent charges to GEICO.

           1179. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $120,000.00 pursuant to the fraudulent bills

    submitted through the CFL Medical Supplies enterprise.

           1180. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                          THIRTY-NINTH CAUSE OF ACTION
         Against CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko
                              (Under Fla. Stat. 501.201 et. seq.)

           1181. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

           1182. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko are

    actively engaged in trade and commerce in the State of Florida.

           1183. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           1184. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko

    engaged in unfair, deceptive, and unconscionable acts or trade practices in their trade or

    commerce in the pursuit and execution of their scheme to illegally-obtain PIP Benefits from

    GEICO.

           1185. The bills and supporting documents submitted by CFL Medical Supplies,

    Korchagin, TOH Management, and Kovalenko to GEICO in connection with the Fraudulent




                                                 363
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 364 of 396 PageID 364




    Services were fraudulent in that they misrepresented: (i) Springs Crossing’s eligibility to

    collect PIP Benefits in the first instance; and (ii) that the Fraudulent Services were lawfully

    provided.

            1186. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous.         Additionally, the conduct of CFL Medical Supplies,

    Korchagin, TOH Management, and Kovalenko has been materially injurious to GEICO and

    its Insureds.

            1187. The conduct of CFL Medical Supplies, Korchagin, TOH Management, and

    Kovalenko was the actual and proximate cause of the damages sustained by GEICO.

            1188. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko’s unfair

    and deceptive acts have caused GEICO to sustain damages of at least $120,000.00.

            1189. By reason of CFL Medical Supplies, Korchagin, TOH Management, and

    Kovalenko’s conduct, GEICO is also entitled to recover costs, and reasonable attorneys’ fees

    pursuant to Fla. Stat. 501.211(2).

                                  FORTIETH CAUSE OF ACTION
                                  Against Korchagin and Kovalenko
                                    (Under Fla. Stat. 772.103(3))

            1190. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

            1191. CFL Medical Supplies is an ongoing “enterprise,” as that term is defined in

    Fla. Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1192. Korchagin and Kovalenko knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL Medical Supplies’ affairs through a pattern of




                                                    364
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 365 of 396 PageID 365




    criminal activity consisting of repeated acts constituting insurance fraud in violation of Fla.

    Stat. § 817.234(1)(a), by submitting or causing to be submitted hundreds of fraudulent bills to

    GEICO seeking payment under automobile insurance policies issued by GEICO to Florida

    Insureds, when the billing contained false and misleading information concerning facts

    material to the claims for which reimbursement was being sought in that: (i) CFL Medical

    Supplies unlawfully was operated in violation of the HME Licensing Laws, the Patient

    Brokering Act, the Anti-Kickback Statute, and Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1193. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1194. CFL Medical Supplies is engaged in inherently unlawful acts, inasmuch as it

    continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by CFL Medical Supplies in pursuit

    of inherently unlawful goals – namely, the theft of money from GEICO and other insurers

    through fraudulent no-fault billing.




                                                   365
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 366 of 396 PageID 366




            1195. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $120,000.00 pursuant to the fraudulent bills

    submitted through the CFL Medical Supplies enterprise.

            1196. By reason of Korchagin and Kovalenko’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                            FORTY-FIRST CAUSE OF ACTION
      Against Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,
        Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury
                                (Under Fla. Stat. 772.103(4))

            1197. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

            1198. CFL Medical Supplies is an ongoing “enterprise,” as that term is defined in

    Fla. Stat. § 772.102(3), that engages in activities that constitute a pattern of criminal activity.

            1199. Korchagin, Touch of Health, TOH Management, Kovalenko, Hanson, Penza,

    Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete Injury are employed

    by or associated with the CFL Medical Supplies enterprise.

            1200. In furtherance of the fraudulent scheme, Korchagin, Touch of Health, TOH

    Management, Kovalenko, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers

    Chiro, and Complete Injury submitted or caused to be submitted hundreds of fraudulent bills

    through CFL Medical Supplies to GEICO seeking payment under automobile insurance

    policies issued by GEICO to Florida Insureds.

            1201. When the billing was submitted, Korchagin, Touch of Health, TOH

    Management, Kovalenko, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers



                                                    366
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 367 of 396 PageID 367




    Chiro, and Complete Injury knew that the billing contained false and misleading information

    concerning facts material to the claims for which reimbursement was being sought in that: (i)

    CFL Medical Supplies unlawfully was operated in violation of the HME Licensing Laws, the

    Patient Brokering Act, the Anti-Kickback Statute, and Chiropractor Advertising Laws; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1202. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           1203. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $120,000.00 pursuant to the fraudulent bills

    submitted through the CFL Medical Supplies enterprise.

           1204. By reason of Korchagin, Touch of Health, TOH Management, Kovalenko,

    Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and Complete

    Injury’s conduct, GEICO is also entitled to recover threefold the actual damages it actually

    sustained, reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.




                                                   367
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 368 of 396 PageID 368




                         FORTY-SECOND CAUSE OF ACTION
         Against CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko
                                  (Common Law Fraud)

           1205. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

           1206. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko

    intentionally and knowingly made false and fraudulent statements of material fact to GEICO

    and concealed material facts from GEICO in the course of their submission of hundreds of

    fraudulent bills through CFL Medical Supplies for the Fraudulent Services.

           1207. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that CFL Medical Supplies was

    in compliance with the HME Licensing Laws, the Patient Brokering Act, the Anti-Kickback

    Statute, and Chiropractor Advertising Laws, and eligible to collect PIP Benefits in the first

    instance, when in fact CFL Medical Supplies never was in compliance with the HME

    Licensing Laws, the Patient Brokering Act, the Anti-Kickback Statute, and Chiropractor

    Advertising Laws, and never was eligible to collect PIP Benefits; and (ii) in every claim, the

    representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, and were

    not eligible for PIP reimbursement.

           1208. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko

    intentionally made the above-described false and fraudulent statements and concealed

    material facts in a calculated effort to induce GEICO to pay charges submitted through CFL

    Medical Supplies that were not reimbursable.




                                                 368
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 369 of 396 PageID 369




           1209. GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $120,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by the CFL

    Medical Supplies Defendants through CFL Medical Supplies.

           1210. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko’s

    extensive fraudulent conduct demonstrates a high degree of moral turpitude and wanton

    dishonesty that entitles GEICO to recover punitive damages.

           1211. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                          FORTY-THIRD CAUSE OF ACTION
         Against CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko
                                   (Unjust Enrichment)

           1212. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-82, 166-175, 189-197, 215-235, 304, 333, 819-840, and 886-896, above.

           1213. As set forth above, CFL Medical Supplies, Korchagin, TOH Management, and

    Kovalenko have engaged in improper, unlawful, and/or unjust acts, all to the harm and

    detriment of GEICO.

           1214. When GEICO paid the bills and charges submitted or caused to be submitted

    by CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko through CFL

    Medical Supplies, it reasonably believed that it was legally obligated to make such payments




                                                369
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 370 of 396 PageID 370




    based on CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko’s improper,

    unlawful, and/or unjust acts.

           1215. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko have

    been enriched at GEICO’s expense by GEICO’s payments which constituted a benefit that

    CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko voluntarily accepted

    notwithstanding their improper, unlawful, and unjust billing scheme.

           1216. CFL Medical Supplies, Korchagin, TOH Management, and Kovalenko’s

    retention of GEICO’s payments violates fundamental principles of justice, equity and good

    conscience.

           1217. By reason of the above, CFL Medical Supplies, Korchagin, TOH Management,

    and Kovalenko have been unjustly enriched in an amount to be determined at trial, but in no

    event less than $120,000.00.

                             FORTY-FOURTH CAUSE OF ACTION
                                Against Korchagin and Amponsah
                               (Violation of RICO, 18 U.S.C. § 1962(c))
           1218. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

           1219. CFL MD is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           1220. Korchagin and Amponsah knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL MD’s affairs through a pattern of racketeering

    activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341,

    based upon the use of the United States mails to submit or cause to be submitted dozens of

    fraudulent charges on a continuous basis for over six months seeking payments that CFL MD


                                                  370
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 371 of 396 PageID 371




    was not eligible to receive under the No-Fault Law because: (i) CFL MD unlawfully was

    operated in violation of the Clinic Act and the Patient Brokering Act; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the

    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

           1221. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “7”.

           1222. CFL MD’s business is racketeering activity, inasmuch as the enterprise exists

    for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud

    are the regular way in which Korchagin and Amponsah operated CFL MD, inasmuch as CFL

    MD was not engaged in a legitimate health care practice, and acts of mail fraud therefore were

    essential in order for CFL MD to function. Furthermore, the intricate planning required to

    carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal

    activity, as does the fact that the Defendants continue to attempt collection on the fraudulent

    billing submitted through CFL MD to the present day.




                                                 371
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 372 of 396 PageID 372




               1223. CFL MD is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by CFL MD in pursuit of inherently unlawful goals –

    namely, the theft of money from GEICO and other insurers through fraudulent no-fault

    billing.

               1224. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $13,000.00 pursuant to the fraudulent bills

    submitted through CFL MD.

                                FORTY-FIFTH CAUSE OF ACTION
                      Against Korchagin, TOH Management, Amponsah, and Ball
                               (Violation of RICO, 18 U.S.C. § 1962(d))

               1225. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

               1226. CFL MD is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

               1227. Korchagin, TOH Management, Amponsah, and Ball are employed by or

    associated with the CFL MD enterprise.

               1228. Korchagin, TOH Management, Amponsah, and Ball knowingly have agreed,

    combined and conspired to conduct and/or participate, directly or indirectly, in the conduct of

    CFL MD’s affairs through a pattern of racketeering activity consisting of repeated violations

    of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States

    mails to submit or cause to be submitted dozens of fraudulent charges on a continuous basis

    for over six months seeking payments that CFL MD was not eligible to receive under the No-




                                                   372
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 373 of 396 PageID 373




    Fault Law because: (i) CFL MD unlawfully was operated in violation of the Clinic Act and

    the Patient Brokering Act; (ii) the underlying Fraudulent Services were not lawfully provided;

    (iii) the underlying Fraudulent Services were not medically necessary and were provided – to

    the extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

    designed solely to financially enrich the Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           1229. A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified

    through the date of this Complaint are described, in part, in the chart annexed hereto as

    Exhibit “7”. Each such mailing was made in furtherance of the mail fraud scheme.

           1230. Korchagin, TOH Management, Amponsah, and Ball knew of, agreed to and

    acted in furtherance of the common and overall objective (i.e., to defraud GEICO and other

    automobile insurers of money) by submitting or facilitating the submission of the fraudulent

    charges to GEICO.

           1231. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $13,000.00 pursuant to the fraudulent bills

    submitted through the CFL MD enterprise.




                                                 373
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 374 of 396 PageID 374




           1232. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court

    deems just and proper.

                          FORTY-SIXTH CAUSE OF ACTION
             Against CFL MD, Korchagin, TOH Management, Amponsah, and Ball
                             (Under Fla. Stat. 501.201 et. seq.)

           1233. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

           1234. CFL MD, Korchagin, TOH Management, Amponsah, and Ball are actively

    engaged in trade and commerce in the State of Florida.

           1235. GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           1236. CFL MD, Korchagin, TOH Management, Amponsah, and Ball engaged in

    unfair, deceptive, and unconscionable acts or trade practices in their trade or commerce in the

    pursuit and execution of their scheme to illegally-obtain PIP Benefits from GEICO.

           1237. The bills and supporting documents submitted by CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball to GEICO in connection with the Fraudulent Services

    were fraudulent in that they misrepresented: (i) CFL MD’s eligibility to collect PIP Benefits

    in the first instance; and (ii) that the Fraudulent Services were lawfully provided.

           1238. Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous.      Additionally, the conduct of CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball has been materially injurious to GEICO and its Insureds.

           1239. The conduct of CFL MD, Korchagin, TOH Management, Amponsah, and Ball

    was the actual and proximate cause of the damages sustained by GEICO.




                                                   374
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 375 of 396 PageID 375




           1240. CFL MD, Korchagin, TOH Management, Amponsah, and Ball’s unfair and

    deceptive acts have caused GEICO to sustain damages of at least $13,000.00.

           1241. By reason of CFL MD, Korchagin, TOH Management, Amponsah, and Ball’s

    conduct, GEICO is also entitled to recover costs, and reasonable attorneys’ fees pursuant to

    Fla. Stat. 501.211(2).

                             FORTY-SEVENTH CAUSE OF ACTION
                                Against Korchagin and Amponsah
                                  (Under Fla. Stat. 772.103(3))

           1242. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

           1243. CFL MD is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

    772.102(3), that engages in activities that constitute a pattern of criminal activity.

           1244. Korchagin and Amponsah knowingly have conducted and/or participated,

    directly or indirectly, in the conduct of CFL MD’ affairs through a pattern of criminal activity

    consisting of repeated acts constituting insurance fraud in violation of Fla. Stat. §

    817.234(1)(a), by submitting or causing to be submitted dozens of fraudulent bills to GEICO

    seeking payment under automobile insurance policies issued by GEICO to Florida Insureds,

    when the billing contained false and misleading information concerning facts material to the

    claims for which reimbursement was being sought in that: (i) CFL MD unlawfully was

    operated in violation of the Clinic Act and the Patient Brokering Act; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to a pre-determined fraudulent protocol designed solely to financially enrich the




                                                   375
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 376 of 396 PageID 376




    Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) in many cases, the Fraudulent Services never were provided in the first

    instance; and (v) the billing codes used for the underlying Fraudulent Services misrepresented

    and exaggerated the level of services that purportedly were provided in order to inflate the

    charges submitted to GEICO.

               1245. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

               1246. CFL MD is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by CFL MD in pursuit of inherently unlawful goals –

    namely, the theft of money from GEICO and other insurers through fraudulent no-fault

    billing.

               1247. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $13,000.00 pursuant to the fraudulent bills

    submitted through the CFL MD enterprise.

               1248. By reason of Korchagin and Amponsah’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                               FORTY-EIGHTH CAUSE OF ACTION
                      Against Korchagin, TOH Management, Amponsah, and Ball
                                    (Under Fla. Stat. 772.103(4))

               1249. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.




                                                    376
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 377 of 396 PageID 377




           1250. CFL MD is an ongoing “enterprise,” as that term is defined in Fla. Stat. §

    772.102(3), that engages in activities that constitute a pattern of criminal activity.

           1251. Korchagin, TOH Management, Amponsah, and Ball are employed by or

    associated with the CFL MD enterprise.

           1252. In furtherance of the fraudulent scheme, Korchagin, TOH Management,

    Amponsah, and Ball submitted or caused to be submitted dozens of fraudulent bills through

    CFL MD to GEICO seeking payment under automobile insurance policies issued by GEICO

    to Florida Insureds.

           1253. When the billing was submitted, Korchagin, TOH Management, Amponsah,

    and Ball knew that the billing contained false and misleading information concerning facts

    material to the claims for which reimbursement was being sought in that: (i) CFL MD

    unlawfully was operated in violation of the Clinic Act and the Patient Brokering Act; (ii) the

    underlying Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent

    Services were not medically necessary and were provided – to the extent that they were

    provided at all – pursuant to a pre-determined fraudulent protocol designed solely to

    financially enrich the Defendants, rather than to treat or otherwise benefit the Insureds who

    purportedly were subjected to them; (iv) in many cases, the Fraudulent Services never were

    provided in the first instance; and (v) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided

    in order to inflate the charges submitted to GEICO.

           1254. These knowing and intentional acts constitute a pattern of criminal activity, in

    that said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).




                                                   377
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 378 of 396 PageID 378




           1255. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $13,000.00 pursuant to the fraudulent bills

    submitted through the CFL MD enterprise.

           1256. By reason of Korchagin, TOH Management, Amponsah, and Ball’s conduct,

    GEICO is also entitled to recover threefold the actual damages it actually sustained,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. § 772.104.

                          FORTY-NINTH CAUSE OF ACTION
             Against CFL MD, Korchagin, TOH Management, Amponsah, and Ball
                                 (Common Law Fraud)

           1257. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

           1258. CFL MD, Korchagin, TOH Management, Amponsah, and Ball intentionally and

    knowingly made false and fraudulent statements of material fact to GEICO and concealed

    material facts from GEICO in the course of their submission of dozens of fraudulent bills

    through CFL MD for the Fraudulent Services.

           1259. The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that CFL MD was in

    compliance with the Clinic Act and the Patient Brokering Act, and eligible to collect PIP

    Benefits in the first instance, when in fact CFL MD never was in compliance with the Clinic

    Act and the Patient Brokering Act, and never was eligible to collect PIP Benefits; and (ii) in

    every claim, the representation that the Fraudulent Services were lawfully provided and

    eligible for PIP reimbursement, when in fact the Fraudulent Services were not lawfully

    provided, and were not eligible for PIP reimbursement.




                                                  378
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 379 of 396 PageID 379




           1260. CFL MD, Korchagin, TOH Management, Amponsah, and Ball intentionally

    made the above-described false and fraudulent statements and concealed material facts in a

    calculated effort to induce GEICO to pay charges submitted through CFL MD that were not

    reimbursable.

           1261. GEICO justifiably relied on these false and fraudulent representations and acts

    of fraudulent concealment, and as a proximate result has been injured in its business and

    property by reason of the above-described conduct in that it has paid at least $13,000.00

    pursuant to the fraudulent bills that were submitted or caused to be submitted by the CFL MD

    Defendants through CFL MD.

           1262. CFL MD, Korchagin, TOH Management, Amponsah, and Ball’s extensive

    fraudulent conduct demonstrates a high degree of moral turpitude and wanton dishonesty that

    entitles GEICO to recover punitive damages.

           1263. Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory

    and punitive damages, together with interest and costs, and any other relief the Court deems

    just and proper.

                             FIFTIETH CAUSE OF ACTION
             Against CFL MD, Korchagin, TOH Management, Amponsah, and Ball
                                  (Unjust Enrichment)

           1264. GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-86, 143-154, 189-197, 227-260, 841-885, and 886-896, above.

           1265. As set forth above, CFL MD, Korchagin, TOH Management, Amponsah, and

    Ball have engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of

    GEICO.




                                                  379
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 380 of 396 PageID 380




           1266. When GEICO paid the bills and charges submitted or caused to be submitted

    by CFL MD, Korchagin, TOH Management, Amponsah, and Ball through CFL MD, it

    reasonably believed that it was legally obligated to make such payments based on CFL MD,

    Korchagin, TOH Management, Amponsah, and Ball’s improper, unlawful, and/or unjust acts.

           1267. CFL MD, Korchagin, TOH Management, Amponsah, and Ball have been

    enriched at GEICO’s expense by GEICO’s payments which constituted a benefit that CFL

    MD, Korchagin, TOH Management, Amponsah, and Ball voluntarily accepted notwithstanding

    their improper, unlawful, and unjust billing scheme.

           1268. CFL MD, Korchagin, TOH Management, Amponsah, and Ball’s retention of

    GEICO’s payments violates fundamental principles of justice, equity and good conscience.

           1269. By reason of the above, CFL MD, Korchagin, TOH Management, Amponsah,

    and Ball have been unjustly enriched in an amount to be determined at trial, but in no event

    less than $13,000.00.

                              FIFTY-FIRST CAUSE OF ACTION
                     Against Korchagin, Hanson, Kovalenko, and Amponsah
                            (Violation of RICO, 18 U.S.C. § 1962(c)),

           1270. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-866, above.

           1271. Touch of Health, CFL Diagnostic, CFL Medical Supplies, CFL MD, Orlando

    Central Chiro, and Fort Myers Chiro together constitute an association-in-fact “enterprise”

    (the “TOH Fraud Enterprise”) as that term is defined in 18 U.S.C. § 1961(4), that engages in,

    and the activities of which affect, interstate commerce. The members of the TOH Fraud

    Enterprise are and have been associated through time, joined in purposed and organized in a




                                                 380
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 381 of 396 PageID 381




    manner amenable to hierarchal and consensual decision making, with each member fulfilling

    a specific and necessary role to carry out and facilitate its common purpose. Specifically,

    Touch of Health, CFL Diagnostic, CFL Medical Supplies, CFL MD, Orlando Central Chiro,

    and Fort Myers Chiro ostensibly are independent businesses – with different names and tax

    identification numbers – that were created as vehicles to achieve a common purpose –

    namely, to facilitate the submission of fraudulent charges to GEICO. The TOH Fraud

    Enterprise has been operated under seven separate names and tax identification numbers in

    order to reduce the number of bills submitted under any individual name, in an attempt to

    avoid attracting the attention and scrutiny of GEICO and other insurers to the volume of

    billing and the pattern of fraudulent charges originating from any one business. Accordingly,

    the carrying out of this scheme would be beyond the capacity of each member of the TOH

    Fraud Enterprise acting singly or without the aid of each other.

           1272. The TOH Fraud Enterprise is distinct from and has an existence beyond the

    pattern of racketeering that is described herein, namely by recruiting, employing overseeing

    and coordinating many professionals and non-professionals who have been responsible for

    facilitating and performing a wide variety of administrative and professional functions beyond

    the acts of mail fraud (i.e., the submission of the fraudulent bills to GEICO and other

    insurers), by creating and maintaining patient files and other records, by recruiting and

    supervising personnel, by negotiating and executing various contracts, by maintaining the

    bookkeeping and accounting functions necessary to manage the receipt and distribution of the

    insurance proceeds, and by retaining collection lawyers whose services also were used to

    generate payments from insurance companies to support all of the aforesaid functions.




                                                  381
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 382 of 396 PageID 382




           1273. Korchagin, Hanson, Kovalenko, and Amponsah each has been employed by

    and/or associated with the TOH Fraud Enterprise.

           1274. Korchagin, Hanson, Kovalenko, and Amponsah knowingly have conducted

    and/or participated, directly or indirectly, in the conduct of the TOH Fraud Enterprise’s affairs

    through a pattern of racketeering activity consisting of repeated violations of the federal mail

    fraud statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or

    cause to be submitted thousands of fraudulent charges on a continuous basis for over three

    years seeking payments that Touch of Health, CFL Diagnostic, CFL Medical Supplies, CFL

    MD, Orlando Central Chiro, and Fort Myers Chiro were not eligible to receive under the No-

    Fault Law because: (i) they were unlawfully operated in violation of the Clinic Act, the Patient

    Brokering Act, the Anti-Kickback Statute, the HME Licensing Laws, and Chiropractor

    Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to a pre-determined fraudulent protocol

    designed solely to financially enrich the Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO. A

    representative sample of the fraudulent bills and corresponding mailings submitted to GEICO

    that comprise, in part, the pattern of racketeering activity identified through the date of this

    Complaint are described, in part, in the charts annexed hereto as Exhibits “1” – “7”.




                                                  382
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 383 of 396 PageID 383




           1275. The TOH Fraud Enterprise’s business is racketeering activity, inasmuch as the

    enterprise exists for the purpose of submitting fraudulent charges to insurers. The predicate

    acts of mail fraud are the regular way in which Korchagin, Hanson, Kovalenko, and

    Amponsah operated the TOH Fraud Enterprise, insofar as the enterprise is not engaged in a

    legitimate medical practice, and acts of mail fraud therefore are essential in order for the

    enterprise to function. Furthermore, the intricate planning required to carry out and conceal

    the predicate acts of mail fraud implies a threat of continued criminal activity, as does the fact

    that the Defendants continue to attempt collection on the fraudulent billing submitted through

    Touch of Health, CFL Diagnostic, CFL Medical Supplies, CFL MD, Orlando Central Chiro,

    and Fort Myers Chiro to the present day.

           1276. The TOH Fraud Enterprise is engaged in in inherently unlawful acts, inasmuch

    as it continues to submit and attempt collection on fraudulent billing submitted to GEICO and

    other insurers. These inherently unlawful acts are taken by the TOH Fraud Enterprise in

    pursuit of inherently unlawful goals – namely, the theft of money from GEICO and other

    insurers through fraudulent PIP billing.

           1277. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,290,000.00 pursuant to the fraudulent bills

    submitted through the PC Defendants.

           1278. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.




                                                   383
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 384 of 396 PageID 384




                           FIFTY-SECOND CAUSE OF ACTION
         Against Korchagin, Amponsah, Kovalenko, Hanson, TOH Management, Penza,
              Roldos, Biondi, Vega, Mohammadi, Kabushinskaya, Arocho, Pearce,
                 Klochko, 855LEGAL4U, Aleksandrova, and Complete Injury
                           (Violation of RICO, 18 U.S.C. § 1962(d))

           1279. GEICO incorporates, as though fully set forth herein, each and every allegation

    in paragraphs 1-896, above.

           1280. Korchagin, Amponsah, Kovalenko, Hanson, TOH Management, Penza,

    Roldos,   Biondi,    Vega,    Mohammadi,      Kabushinskaya,     Arocho,     Pearce,   Klochko,

    855LEGAL4U, Aleksandrova, and Complete Injury are employed by and/or associated with

    the TOH Fraud Enterprise.

           1281. Korchagin, Amponsah, Kovalenko, Hanson, TOH Management, Penza,

    Roldos,   Biondi,    Vega,    Mohammadi,      Kabushinskaya,     Arocho,     Pearce,   Klochko,

    855LEGAL4U, Aleksandrova, and Complete Injury knowingly have agreed, combined and

    conspired to conduct and/or participate, directly or indirectly, in the conduct of the TOH Fraud

    Enterprise’s affairs through a pattern of racketeering activity consisting of repeated violations

    of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of the United States

    mails to submit or cause to be submitted thousands of fraudulent charges on a continuous

    basis for over three years seeking payments that Touch of Health, CFL Diagnostic, CFL

    Medical Supplies, CFL MD, Orlando Central Chiro, and Fort Myers Chiro were not eligible

    to receive under the No-Fault Law because: (i) they were unlawfully operated in violation of

    the Clinic Act, the Patient Brokering Act, the Anti-Kickback Statute, the HME Licensing Laws,

    and Chiropractor Advertising Laws; (ii) the underlying Fraudulent Services were not lawfully

    provided; (iii) the underlying Fraudulent Services were not medically necessary and were




                                                  384
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 385 of 396 PageID 385




    provided – to the extent that they were provided at all – pursuant to a pre-determined

    fraudulent protocol designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them; (iv) in many cases,

    the Fraudulent Services never were provided in the first instance; and (v) the billing codes

    used for the underlying Fraudulent Services misrepresented and exaggerated the level of

    services that purportedly were provided in order to inflate the charges submitted to GEICO. A

    representative sample of the fraudulent bills and corresponding mailings submitted to GEICO

    that comprise, in part, the pattern of racketeering activity identified through the date of this

    Complaint are described, in part, in the charts annexed hereto as Exhibits “1” – “7”.

           1282. Korchagin, Amponsah, Kovalenko, Hanson, TOH Management, Penza,

    Roldos,   Biondi,    Vega,    Mohammadi,      Kabushinskaya,     Arocho,     Pearce,    Klochko,

    855LEGAL4U, Aleksandrova, and Complete Injury knew of, agreed to, and acted in

    furtherance of the common overall objective of the TOH Fraud Enterprise (i.e., to defraud

    GEICO and other insurers of money) by submitting or facilitating the submission of the

    fraudulent charges to GEICO.

           1283. GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $1,290,000.00 pursuant to the fraudulent bills

    submitted through Touch of Health, CFL Diagnostic, CFL Medical Supplies, CFL MD,

    Orlando Central Chiro, and Fort Myers Chiro.

           1284. By reason of its injury, GEICO is entitled to treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court

    deems just and proper.




                                                  385
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 386 of 396 PageID 386




                                          JURY DEMAND

            1285. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

    jury.

            WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

    Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment

    be entered in their favor:

            A.       On the First Cause of Action against Touch of Health, Central Florida Chiro,

    Orlando Central Chiro, Fort Myers Chiro, CFL Diagnostic, CFL Medical Supplies, and CFL

    MD, a declaration pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,

    that Touch of Health, Central Florida Chiro, Orlando Central Chiro, Fort Myers Chiro, CFL

    Diagnostic, CFL Medical Supplies, and CFL MD have no right to receive payment for any

    pending bills submitted to GEICO;

            B.       On the Second Cause of Action against Korchagin, compensatory damages in

    favor of GEICO in an amount to be determined at trial but in excess of $350,000.00, together

    with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c)

    plus interest;

            C.       On the Third Cause of Action against Korchagin, TOH Management, Hanson,

    Penza, Roldos, Biondi, Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and Complete

    Injury, compensatory damages in favor of GEICO in an amount to be determined at trial but

    in excess of $350,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                  386
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 387 of 396 PageID 387




              D.   On the Fourth Cause of Action against Touch of Health, Korchagin, TOH

    Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko, compensatory

    damages in an amount to be determined at trial but in excess of $350,000.00, together with

    costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

              E.   On the Fifth Cause of Action against Korchagin, compensatory damages in an

    amount to be determined at trial but in excess of $350,000.00, together with treble damages,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

              F.   On the Sixth Cause of Action against Korchagin, TOH Management, Hanson,

    Penza, Roldos, Biondi, Kabushinskaya, Klochko, 855LEGAL4U, Aleksandrova, and

    Complete Injury, compensatory damages in an amount to be determined at trial but in excess

    of $350,000.00, together with treble damages, reasonable attorney’s fees, and court costs

    pursuant to Fla. Stat. 772.104;

              G.   On the Seventh Cause of Action against Touch of Health, Korchagin, TOH

    Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko, compensatory

    damages in an amount to be determined at trial but in excess of $350,000.00, together with

    punitive damages, costs, interest and such other and further relief as this Court deems just and

    proper;

              H.   On the Eighth Cause of Action against Touch of Health, Korchagin, TOH

    Management, Hanson, Penza, Roldos, Biondi, Kabushinskaya, and Klochko, more than

    $350,000.00 in compensatory damages, plus costs and interest and such other and further

    relief as this Court deems just and proper.




                                                  387
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 388 of 396 PageID 388




            I.     On the Ninth Cause of Action against Hanson, compensatory damages in favor

    of GEICO in an amount to be determined at trial but in excess of $1,480,000.00, together with

    treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

    interest;

            J.     On the Tenth Cause of Action against Hanson, Vega, and Arocho,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $1,480,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

            K.     On the Eleventh Cause of Action against Central Florida Chiro, Hanson, Vega,

    and Arocho, compensatory damages in an amount to be determined at trial but in excess of

    $1,480,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat.

    501.211(2);

            L.     On the Twelfth Cause of Action against Hanson, compensatory damages in an

    amount to be determined at trial but in excess of $1,480,000.00, together with treble damages,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

            M.     On the Thirteenth Cause of Action against Hanson, Vega, and Arocho,

    compensatory damages in an amount to be determined at trial but in excess of $1,480,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

            N.     On the Fourteenth Cause of Action against Central Florida Chiro, Hanson,

    Vega, and Arocho, compensatory damages in an amount to be determined at trial but in excess




                                                  388
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 389 of 396 PageID 389




    of $1,480,000.00, together with punitive damages, costs, interest and such other and further

    relief as this Court deems just and proper;

            O.     On the Fifteenth Cause of Action against Central Florida Chiro, Hanson, Vega,

    and Arocho, more than $1,480,000.00 in compensatory damages, plus costs and interest and

    such other and further relief as this Court deems just and proper.

            P.     On the Sixteenth Cause of Action against Korchagin and Hanson,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $570,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

            Q.     On the Seventeenth Cause of Action against Korchagin, TOH Management,

    Hanson, Vega, Arocho, Mohammadi, and Complete Injury, compensatory damages in favor

    of GEICO in an amount to be determined at trial but in excess of $570,000.00, together with

    treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus

    interest;

            R.     On the Eighteenth Cause of Action against Orlando Central Chiro, Korchagin,

    TOH Management, Hanson, Vega, Mohammadi, and Arocho, compensatory damages in an

    amount to be determined at trial but in excess of $570,000.00, together with costs and

    reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

            S.     On the Nineteenth Cause of Action against Korchagin and Hanson,

    compensatory damages in an amount to be determined at trial but in excess of $570,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;




                                                  389
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 390 of 396 PageID 390




              T.   On the Twentieth Cause of Action against Korchagin, TOH Management,

    Hanson, Vega, Arocho, Mohammadi, and Complete Injury, compensatory damages in an

    amount to be determined at trial but in excess of $570,000.00, together with treble damages,

    reasonable attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

              U.   On the Twenty-First Cause of Action against Orlando Central Chiro,

    Korchagin, TOH Management, Hanson, Vega, Mohammadi, and Arocho, compensatory

    damages in an amount to be determined at trial but in excess of $570,000.00, together with

    punitive damages, costs, interest and such other and further relief as this Court deems just and

    proper;

              V.   On the Twenty-Second Cause of Action against Orlando Central Chiro,

    Korchagin, TOH Management, Hanson, Vega, Mohammadi, and Arocho, more than

    $570,000.00 in compensatory damages, plus costs and interest and such other and further

    relief as this Court deems just and proper.

              W.   On the Twenty-Third Cause of Action against Korchagin and Hanson,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $87,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

              X.   On the Twenty-Fourth Cause of Action against Korchagin, TOH Management,

    Hanson, Pearce, and Complete Injury, compensatory damages in favor of GEICO in an

    amount to be determined at trial but in excess of $87,000.00, together with treble damages,

    costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;




                                                  390
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 391 of 396 PageID 391




           Y.      On the Twenty-Fifth Cause of Action against Fort Myers Chiro, Korchagin,

    TOH Management, Hanson, and Pearce, compensatory damages in an amount to be

    determined at trial but in excess of $87,000.00, together with costs and reasonable attorneys’

    fees pursuant to Fla. Stat. 501.211(2);

           Z.      On the Twenty-Sixth Cause of Action against Korchagin and Hanson,

    compensatory damages in an amount to be determined at trial but in excess of $87,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           AA.     On the Twenty-Seventh Cause of Action against Korchagin, TOH

    Management, Hanson, Pearce, and Complete Injury, compensatory damages in an amount to

    be determined at trial but in excess of $87,000.00, together with treble damages, reasonable

    attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           BB.     On the Twenty-Eighth Cause of Action against Fort Myers Chiro, Korchagin,

    TOH Management, Hanson, and Pearce, compensatory damages in an amount to be

    determined at trial but in excess of $87,000.00, together with punitive damages, costs, interest

    and such other and further relief as this Court deems just and proper;

           CC.     On the Twenty-Ninth Cause of Action against Fort Myers Chiro, Korchagin,

    TOH Management, Hanson, and Pearce, more than $87,000.00 in compensatory damages,

    plus costs and interest and such other and further relief as this Court deems just and proper.

           DD.     On the Thirtieth Cause of Action against Korchagin and Kovalenko,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in




                                                   391
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 392 of 396 PageID 392




    excess of $150,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

           EE.     On the Thirty-First Cause of Action against Korchagin, Touch of Health, TOH

    Management, Kovalenko, Amponsah, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro,

    Fort Myers Chiro, and Complete Injury, compensatory damages in favor of GEICO in an

    amount to be determined at trial but in excess of $150,000.00, together with treble damages,

    costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           FF.     On the Thirty-Second Cause of Action against CFL Diagnostic, Korchagin,

    TOH Management, Kovalenko, and Amponsah, compensatory damages in an amount to be

    determined at trial but in excess of $150,000.00, together with costs and reasonable attorneys’

    fees pursuant to Fla. Stat. 501.211(2);

           GG.     On the Thirty-Third Cause of Action against Korchagin and Kovalenko,

    compensatory damages in an amount to be determined at trial but in excess of $150,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           HH.     On the Thirty-Fourth Cause of Action against Korchagin, Touch of Health,

    TOH Management, Kovalenko, Amponsah, Hanson, Penza, Roldos, Pearce, Orlando Central

    Chiro, Fort Myers Chiro, and Complete Injury, compensatory damages in an amount to be

    determined at trial but in excess of $150,000.00, together with treble damages, reasonable

    attorney’s fees, and court costs pursuant to Fla. Stat. 772.104;

           II.     On the Thirty-Fifth Cause of Action against CFL Diagnostic, Korchagin, TOH

    Management, Kovalenko, and Amponsah, compensatory damages in an amount to be




                                                   392
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 393 of 396 PageID 393




    determined at trial but in excess of $150,000.00, together with punitive damages, costs,

    interest and such other and further relief as this Court deems just and proper;

           JJ.     On the Thirty-Sixth Cause of Action against CFL Diagnostic, Korchagin, TOH

    Management, Kovalenko, and Amponsah, more than $150,000.00 in compensatory damages,

    plus costs and interest and such other and further relief as this Court deems just and proper.

           KK.     On the Thirty-Seventh Cause of Action against Korchagin and Kovalenko,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $120,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

           LL.     On the Thirty-Eighth Cause of Action against Korchagin, TOH Management,

    Kovalenko, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and

    Complete Injury, compensatory damages in favor of GEICO in an amount to be determined at

    trial but in excess of $120,000.00, together with treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           MM. On the Thirty-Ninth Cause of Action against CFL Medical Supplies,

    Korchagin, TOH Management, and Kovalenko, compensatory damages in an amount to be

    determined at trial but in excess of $120,000.00, together with costs and reasonable attorneys’

    fees pursuant to Fla. Stat. 501.211(2);

           NN.     On the Fortieth Cause of Action against Korchagin and Kovalenko,

    compensatory damages in an amount to be determined at trial but in excess of $120,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;




                                                  393
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 394 of 396 PageID 394




           OO.     On the Forty-First Cause of Action against Korchagin, TOH Management,

    Kovalenko, Hanson, Penza, Roldos, Pearce, Orlando Central Chiro, Fort Myers Chiro, and

    Complete Injury, compensatory damages in an amount to be determined at trial but in excess

    of $120,000.00, together with treble damages, reasonable attorney’s fees, and court costs

    pursuant to Fla. Stat. 772.104;

           PP.     On the Forty-Second Cause of Action against CFL Medical Supplies,

    Korchagin, TOH Management, and Kovalenko, compensatory damages in an amount to be

    determined at trial but in excess of $120,000.00, together with punitive damages, costs,

    interest and such other and further relief as this Court deems just and proper;

           QQ.     On the Forty-Third Cause of Action against CFL Medical Supplies, Korchagin,

    TOH Management, and Kovalenko, more than $120,000.00 in compensatory damages, plus

    costs and interest and such other and further relief as this Court deems just and proper;

           RR.     On the Forty-Fourth Cause of Action against Korchagin and Amponsah,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $13,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest;

           SS.     On the Forty-Fifth Cause of Action against Korchagin, TOH Management,

    Amponsah, and Ball, compensatory damages in favor of GEICO in an amount to be

    determined at trial but in excess of $13,000.00, together with treble damages, costs, and

    reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c) plus interest;

           TT.     On the Forty-Sixth Cause of Action against CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball, compensatory damages in an amount to be determined at




                                                  394
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 395 of 396 PageID 395




    trial but in excess of $13,000.00, together with costs and reasonable attorneys’ fees pursuant

    to Fla. Stat. 501.211(2);

           UU.     On the Forty-Seventh Cause of Action against Korchagin and Amponsah,

    compensatory damages in an amount to be determined at trial but in excess of $13,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104

           VV.     On the Forty-Eighth Cause of Action against Korchagin, TOH Management,

    Amponsah, and Ball, compensatory damages in an amount to be determined at trial but in

    excess of $13,000.00, together with treble damages, reasonable attorney’s fees, and court

    costs pursuant to Fla. Stat. 772.104;

           WW. On the Forty-Ninth Cause of Action against CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball, compensatory damages in an amount to be determined at

    trial but in excess of $13,000.00, together with punitive damages, costs, interest and such

    other and further relief as this Court deems just and proper;

           XX.     On the Fiftieth Cause of Action against CFL MD, Korchagin, TOH

    Management, Amponsah, and Ball, more than $13,000.00 in compensatory damages, plus

    costs and interest and such other and further relief as this Court deems just and proper;

           YY.     On the Fifty-First Cause of Action against Korchagin, Kovalenko, Hanson, and

    Amponsah, compensatory damages in favor of GEICO in an amount to be determined at trial

    but in excess of $1,290,000.00, together with treble damages, costs, and reasonable attorneys’

    fees pursuant to 18 U.S.C. § 1964(c) plus interest; and




                                                  395
Case 6:20-cv-00346-PGB-LRH Document 1 Filed 02/27/20 Page 396 of 396 PageID 396




           ZZ.     On the Fifty-Second Cause of Action against Korchagin, Amponsah,

    Kovalenko, Hanson, TOH Management, Penza, Roldos, Biondi, Vega, Mohammadi,

    Kabushinskaya, Arocho, Pearce, Klochko, 855LEGAL4U, Aleksandrova, and Complete

    Injury compensatory damages in favor of GEICO in an amount to be determined at trial but in

    excess of $1,290,000.00, together with treble damages, costs, and reasonable attorneys’ fees

    pursuant to 18 U.S.C. § 1964(c) plus interest.

    Dated: February 27, 2020

                                                 /s/ John P. Marino
                                                 John P. Marino (FBN 814539)
                                                 Lindsey R. Trowell (FBN 678783)
                                                 Kristen L. Wenger (FBN 92136)
                                                 SMITH, GAMBRELL & RUSSELL, LLP
                                                 50 North Laura Street, Suite 2600
                                                 Jacksonville, Florida 32202
                                                 Phone: (904) 598-6100
                                                 Facsimile: (904) 598-6204
                                                 ltrowell@sgrlaw.com
                                                 jmarino@sgrlaw.com
                                                 kwenger@sgrlaw.com

                                                 Steven T. Henesy (pro hac vice pending)
                                                 RIVKIN RADLER LLP
                                                 926 RXR Plaza
                                                 Uniondale, New York 11550
                                                 Phone: (516) 357-3000
                                                 Facsimile: (516) 357-3333
                                                 Steven.henesy@rivkin.com

                                                 Counsel for Plaintiffs




                                                     396
